


Exhibit 10.1
Loan No: 7873
________________________________________________________
LOAN AGREEMENT
________________________________________________________
Dated as of December 3, 2014
Between
EACH OF THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO,
individually and/or collectively, as the context may require, as Borrower
and
CITIGROUP GLOBAL MARKETS REALTY CORP.,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC and
COLUMN FINANCIAL, INC.,
collectively, as Lender








--------------------------------------------------------------------------------

TABLE OF CONTENTS







ARTICLE 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
51
ARTICLE 2.
GENERAL TERMS
51
Section 2.1.
Loan Commitment; Disbursement to Borrower
51
Section 2.2.
The Loan
51
Section 2.3.
Disbursement to Borrower
51
Section 2.4.
The Note and the Other Loan Documents
51
Section 2.5.
Interest Rate
52
Section 2.6.
Loan Payments
56
Section 2.7.
Prepayments
57
Section 2.8.
Interest Rate Cap Agreement
60
Section 2.9.
Extension of the Floating Rate Component Maturity Date
62
Section 2.10.
Release of Individual Property
63
Section 2.11.
Intentionally Omitted
66
Section 2.12.
Defeasance
66
Section 2.13.
Withholding and Indemnified Taxes
72
Section 2.14.
Components of the Loan
75
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
76
Section 3.1.
Legal Status and Authority
76
Section 3.2.
Validity of Documents
76
Section 3.3.
Litigation
77
Section 3.4.
Agreements
77
Section 3.5.
Financial Condition
78
Section 3.6.
Disclosure
78
Section 3.7.
No Plan Assets
78
Section 3.8.
Not a Foreign Person
78
Section 3.9.
Intentionally Omitted
78
Section 3.10.
Business Purposes
78
Section 3.11.
Borrower’s Principal Place of Business
79
Section 3.12.
Status of Property
79
Section 3.13.
Financial Information
80
Section 3.14.
Condemnation
81
Section 3.15.
Separate Lots
81
Section 3.16.
Insurance
81
Section 3.17.
Use of Property
81
Section 3.18.
Leases and Rent Roll
81
Section 3.19.
Filing and Recording Taxes
82
Section 3.20.
Management Agreement
82
Section 3.21.
Illegal Activity/Forfeiture
83
Section 3.22.
Taxes
83
Section 3.23.
Permitted Encumbrances
83
Section 3.24.
Third Party Representations
83
Section 3.25.
Non-Consolidation Opinion Assumptions
83
Section 3.26.
Federal Reserve Regulations
83
Section 3.27.
Investment Company Act
84




- i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 3.28.
Fraudulent Conveyance
84
Section 3.29.
Embargoed Person
84
Section 3.30.
Intentionally Omitted
85
Section 3.31.
Organizational Chart
85
Section 3.32.
Bank Holding Company
85
Section 3.33.
Purchase Options
85
Section 3.34.
Property Document Representations
85
Section 3.35.
No Change in Facts or Circumstances; Disclosure
85
Section 3.36.
Operating Lease Representations
86
Section 3.37.
Ground Lease Representations
86
Section 3.38.
Health Care Representations
87
Section 3.39.
Master Lease and Sublease Representations
89
Section 3.40.
Affiliates
89
ARTICLE 4.
BORROWER COVENANTS
90
Section 4.1.
Existence
90
Section 4.2.
Legal Requirements
90
Section 4.3.
Maintenance and Use of Property
91
Section 4.4.
Waste
92
Section 4.5.
Taxes and Other Charges
92
Section 4.6.
Litigation
94
Section 4.7.
Access to Property
94
Section 4.8.
Notice of Default
94
Section 4.9.
Cooperate in Legal Proceedings
94
Section 4.10.
Performance by Borrower
94
Section 4.11.
Intentionally Omitted
94
Section 4.12.
Books and Records
94
Section 4.13.
Estoppel Certificates
96
Section 4.14.
Leases and Rents
97
Section 4.15.
Management Agreement
98
Section 4.16.
Payment for Labor and Materials
101
Section 4.17.
Performance of Other Agreements
102
Section 4.18.
Debt Cancellation
102
Section 4.19.
ERISA
102
Section 4.20.
No Joint Assessment
103
Section 4.21.
Alterations
103
Section 4.22.
Property Document Covenants
103
Section 4.23.
Ground Lease Covenants
104
Section 4.24.
Operating Lease Covenants
105
Section 4.25.
Health Care Covenants
109
Section 4.26.
Master Tenant and Subtenant Indebtedness
111
Section 4.27.
Affiliates
111
Section 4.28.
Embargoed Persons
112
ARTICLE 5.
ENTITY COVENANTS
112
Section 5.1.
Single Purpose Entity/Separateness
112
Section 5.2.
Independent Director
118
Section 5.3.
Change of Name, Identity or Structure
119




- ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 5.4.
Business and Operations
119
ARTICLE 6.
NO SALE OR ENCUMBRANCE
120
Section 6.1.
Transfer Definitions
120
Section 6.2.
No Sale/Encumbrance
120
Section 6.3.
Permitted Equity Transfers
121
Section 6.4.
Permitted Property Transfer (Assumption)
125
Section 6.5.
Lender’s Rights
127
Section 6.6.
Economic Sanctions, Anti-Money Laundering and Transfers
127
ARTICLE 7.
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
128
Section 7.1.
Insurance
128
Section 7.2.
Casualty
134
Section 7.3.
Condemnation
135
Section 7.4.
Restoration
136
ARTICLE 8.
RESERVE FUNDS
140
Section 8.1.
Immediate Repair Funds.
140
Section 8.2.
Replacement Reserve Funds
142
Section 8.3.
Leasing Reserve Funds
144
Section 8.4.
Termination Fee Funds
145
Section 8.5.
Excess Cash Flow Funds
145
Section 8.6.
Tax and Insurance Funds
146
Section 8.7.
Ground Rent Funds
147
Section 8.8.
Unfunded Obligations Funds
148
Section 8.9.
Contingent Earnout Funds
150
Section 8.10.
Special Reserve Funds
151
Section 8.11.
Environmental Work Funds
153
Section 8.12.
Interest Rate Cap Funds
154
Section 8.13.
The Accounts Generally
155
Section 8.14.
Letters of Credit
157
ARTICLE 9.
CASH MANAGEMENT
158
Section 9.1.
Establishment of Certain Accounts
158
Section 9.2.
Deposits into the Restricted Account; Maintenance of Restricted Account
159
Section 9.3.
Disbursements from the Cash Management Account
161
Section 9.4.
Withdrawals from the Debt Service Account
163
Section 9.5.
Payments Received Under this Agreement
163
ARTICLE 10.
EVENTS OF DEFAULT; REMEDIES
163
Section 10.1.
Event of Default
163
Section 10.2.
Remedies
168
ARTICLE 11.
SECONDARY MARKET
170
Section 11.1.
Securitization
170
Section 11.2.
Disclosure
174
Section 11.3.
Reserves/Escrows
178
Section 11.4.
Servicer
178
Section 11.5.
Rating Agency Costs
178
Section 11.6.
Mezzanine Option
178
Section 11.7.
Conversion to Registered Form
179
Section 11.8.
Syndication
179




- iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 11.9.
Uncross of Properties
183
Section 11.10.
Intercreditor Agreement
184
ARTICLE 12.
INDEMNIFICATIONS
185
Section 12.1.
General Indemnification
185
Section 12.2.
Mortgage and Intangible Tax Indemnification
185
Section 12.3.
ERISA Indemnification
185
Section 12.4.
Duty to Defend, Legal Fees and Other Fees and Expenses
186
Section 12.5.
Survival
186
Section 12.6.
Environmental Indemnity
186
ARTICLE 13.
EXCULPATION
186
Section 13.1.
Exculpation
186
ARTICLE 14.
NOTICES
189
Section 14.1.
Notices
189
ARTICLE 15.
FURTHER ASSURANCES
192
Section 15.1.
Replacement Documents
192
Section 15.2.
Recording of Security Instrument, etc
192
Section 15.3.
Further Acts, etc
193
Section 15.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws
193
ARTICLE 16.
WAIVERS
194
Section 16.1.
Remedies Cumulative; Waivers
194
Section 16.2.
Modification, Waiver in Writing
194
Section 16.3.
Delay Not a Waiver
194
Section 16.4.
Waiver of Trial by Jury
195
Section 16.5.
Waiver of Notice
195
Section 16.6.
Remedies of Borrower
195
Section 16.7.
Marshalling and Other Matters
195
Section 16.8.
Waiver of Statute of Limitations
196
Section 16.9.
Waiver of Counterclaim
196
Section 16.10.
Sole Discretion of Lender
196
ARTICLE 17.
MISCELLANEOUS
196
Section 17.1.
Survival
196
Section 17.2.
Governing Law
196
Section 17.3.
Headings
198
Section 17.4.
Severability
198
Section 17.5.
Preferences
198
Section 17.6.
Expenses
198
Section 17.7.
Cost of Enforcement
199
Section 17.8.
Schedules Incorporated
200
Section 17.9.
Offsets, Counterclaims and Defenses
200
Section 17.10.
No Joint Venture or Partnership; No Third Party Beneficiaries
200
Section 17.11.
Publicity
201
Section 17.12.
Limitation of Liability
201
Section 17.13.
Conflict; Construction of Documents; Reliance
201
Section 17.14.
Entire Agreement
202
Section 17.15.
Liability
202
Section 17.16.
Duplicate Originals; Counterparts
202




- iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Section 17.17.
Brokers
202
Section 17.18.
Set-Off
203
Section 17.19.
Contributions and Waivers
203
Section 17.20.
Cross-Default; Cross-Collateralization
206
Section 17.21.
Borrower Affiliate Lender
207








































- v-

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of December 3, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among CITIGROUP GLOBAL MARKETS REALTY CORP., having an address at
390 Greenwich Street, 7th Floor, New York, New York 10013 (together with its
successors and/or assigns, “Citi”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
having an address at 383 Madison Avenue, New York, New York 10179 (together with
its successors and/or assigns, “JPMorgan”), BARCLAYS BANK PLC, having an address
at 745 Seventh Avenue, New York, New York 10019 (“Barclays”) and COLUMN
FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New York
10010 (“CF”; together with Citi, JPMorgan, Barclays and each of their respective
successors and/or assigns, collectively, “Lender”) and EACH OF THE ENTITIES
LISTED ON SCHEDULE I ATTACHED HERETO, each having its principal place of
business at c/o NorthStar Realty Finance Corp., 399 Park Avenue, 18th Floor, New
York, New York 10022 (individually and/or collectively, as the context may
require, together with their respective successors and/or assigns, “Borrower”).
RECITALS:
Borrower desires to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which has at least one springing member, which, upon the dissolution of all
of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company.
“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, deposited or held in the Accounts from
time to time; (ii) any and all amounts in the Accounts invested in Permitted
Investments; (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in




--------------------------------------------------------------------------------




exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.
“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Restricted Account, the Concentration Account, the Tax Account, the Insurance
Account, the Replacement Reserve Account, the Immediate Repair Account, the
Leasing Reserve Account, the Excess Cash Flow Account, the Termination Fee
Account, the Ground Rent Account, the Unfunded Obligations Account, the
Contingent Earnout Account, the Special Reserve Account, the Environmental Work
Account, the Interest Rate Cap Account and any other account established by this
Agreement or the other Loan Documents.
“Act” shall have the meaning set forth in Section 5.1 hereof.
“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage:
Adjusted LIBOR Rate     =        LIBOR___ _
(1 – Reserve Percentage)
“Affected Property” shall have the meaning set forth in Section 11.9 hereof.
“Affiliate” shall mean, as to any Person, any other Person that (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person and/or (b) is a director or officer of such Person or of an
Affiliate of such Person.
“Affiliated Manager” shall mean any managing agent of any Individual Property
that is an Affiliate of Borrower, Guarantor, Sponsor or any SPE Component
Entity.
“Agent” shall have the meaning set forth in Section 11.8(a)(iv) hereof.
“Aggregate Debt Service” shall mean the aggregate sum of the Debt Service due
under the Loan, the Mezzanine A Debt Service, the Mezzanine B Debt Service and
the Mezzanine C Debt Service.
“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule V
hereof, as such amounts may be adjusted from time to time as hereinafter set
forth.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean (i) with respect to each Individual Property,
an amount equal to the greater of (A) 10% of the outstanding principal amount of
the Allocated Loan Amount attributable to such Individual Property and (B)
$500,000 and (ii) with respect to the Properties in the aggregate, an amount
equal to $50,000,000.

    
    
-2-

--------------------------------------------------------------------------------




“Applicable Contribution” shall have the meaning set forth in Section 17.19
hereof.
“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.
“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.
“Approved Bank” means (a) a bank or other financial institution which has the
Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution reasonably acceptable to Lender or (c) if a Securitization
has occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation.
“Approved Extraordinary Expense” shall mean an operating expense of the
applicable Individual Property not set forth on the Approved Annual Budget but
approved by Lender in writing (which such approval shall not be unreasonably
withheld or delayed).
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall only be deemed Approved ID Providers unless and until
disapproved by the Rating Agencies and (B) additional national providers of
Independent Directors may be deemed added to the foregoing hereunder to the
extent reasonably approved in writing by Lender and approved by the Rating
Agencies.
“Approved Operating Expense” shall mean an operating expense of the applicable
Individual Property set forth on the Approved Annual Budget.
“Assignment and Assumption” shall have the meaning set forth in Section
11.8(a)(i) hereof.
“Assignment of Construction Management Agreement” shall mean, individually
and/or collectively, as the context may require, those certain Conditional
Assignment of Construction Management Agreements each dated as of the date
hereof among Lender, Borrower and Sub-Manager, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time and any assignment of construction management agreement among
Lender, Borrower and any sub-manager entered into in accordance with the terms
and conditions of the Loan Documents and in substantially the same form as such
Assignment of Construction Management Agreement (with changes thereto requested
by such sub-manager and reasonably satisfactory to Lender), as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Assignment of Leases and Rents” shall mean those certain first priority
Assignments of Leases and Rents, dated as of the Closing Date, executed and
delivered by Borrower as security for the Loan and encumbering the Properties
located in Arkansas (or any portion thereof), as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

    
    
-3-

--------------------------------------------------------------------------------




“Assignment of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain Conditional Assignments
of Management Agreement dated as of the date hereof among Lender, Borrower and
Manager, as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time and any assignment of
management agreement among Lender, Borrower and any New Manager entered into in
accordance with the terms and conditions of the Loan Documents and in
substantially the same form as such Assignment of Management Agreement (with
such changes thereto requested by New Manager and reasonably satisfactory to
Lender), as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time.
“Assignment of Sub-Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain Conditional Assignment
of Sub-Management Agreements each dated as of the date hereof each among Lender,
Manager, Borrower and the applicable Sub-Manager, as each of the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time and any assignment of sub-management agreement among
Lender, Borrower and any sub-manager entered into in accordance with the terms
and conditions of the Loan Documents and in substantially the same form as the
Assignment of Sub-Management Agreement (with changes thereto requested by such
new sub-manager and reasonably satisfactory to Lender), as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Assisted Living Facility” shall mean a residential facility (including an
“assisted living” or “independent living” facility but excluding a Skilled
Nursing Facility) that provides services which may include supervision or
assistance with activities of daily living, coordination of services by health
care providers and monitoring of resident activities to help ensure health,
safety and well-being.
“Available Beds” shall mean, with respect to any Non-MOB Facility, the number of
resident beds the Non-MOB Facility is actually operating from time to time,
regardless of whether such bed is occupied as of the Closing Date.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Bankruptcy Event” shall mean the occurrence of any one or more of the
following: (i) Borrower or any SPE Component Entity shall commence any case,
proceeding or other action (A) under the Bankruptcy Code and/or any Creditors
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking

    
    
-4-

--------------------------------------------------------------------------------




reorganization, liquidation or dissolution or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets unless required to do so by
Lender; (ii) Borrower or any SPE Component Entity shall make a general
assignment or other similar assignment for the benefit of its creditors; (iii)
any Restricted Party or Affiliated Manager (or any Affiliate of any of them, or
any direct or indirect owner of any of them other than passive, minority owners
not acting at the direction of any Restricted Party or any Affiliate thereof)
files, or joins or colludes in the filing of, (A) an involuntary petition
against Borrower or any SPE Component Entity under the Bankruptcy Code or any
other Creditors Rights Laws, or solicits or causes to be solicited or colludes
with petitioning creditors for any involuntary petition under the Bankruptcy
Code or any other Creditors Rights Laws against Borrower or any SPE Component
Entity or (B) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of Borrower’s or any SPE Component Entity’s assets; (iv)
Borrower or any SPE Component Entity files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited or colludes with petitioning creditors for
any involuntary petition from any Person; (v) any Restricted Party or Affiliated
Manager (or any Affiliate of any of them, or any direct or indirect owner of any
of them other than passive, minority owners not acting at the direction of any
Restricted Party or any Affiliate thereof) consents to or acquiesces in or joins
in an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower, any SPE Component Entity or any portion of any Individual
Property unless required to do so by Lender; and (vi) Borrower or any SPE
Component Entity admits, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; provided, that, Borrower shall
have no liability under this clause (vi) pursuant to Section 13.1(b)(i) hereof
in connection with the delivery of a financial statement or any other filing
required to be delivered pursuant to a subpoena or any order entered in a
bankruptcy proceeding or required under applicable Legal Requirements (other
than in connection with such application made by any Person which is an
Affiliate of Borrower and/or any SPE Component Entity).
“Barclays” shall have the meaning set forth in the preamble hereof.
“Benefit Amount” shall have the meaning set forth in Section 17.19 hereof.
“BOA Sweep Agreement” shall mean that certain revocable Sweep Notice, dated as
of the Closing Date, between the Operating Lessees party thereto and Bank of
America, N.A.
“Borrower Ground Lease Period” shall mean, with respect to any Waived Ground
Lease Deposit Property, a period commencing, with respect to each Waived Ground
Lease Deposit Property, on the earlier to occur of: (i) the date the applicable
Lease with respect to such Waived Ground Lease Deposit Property as of the
Closing Date is no longer in effect, or (ii) if the Lease with respect to such
Waived Ground Lease Deposit Property as of the Closing Date is in effect, the
date on which the Tenant under such Lease shall have failed to pay all Ground
Rent under such Lease when the same is due and payable.
“Borrower Immediate Repair Period” shall mean, with respect to any Waived
Immediate Repair Property, a period commencing, with respect to each Waived
Immediate Repair Property,

    
    
-5-

--------------------------------------------------------------------------------




on the earlier to occur of: (i) the date the applicable Lease with respect to
such Waived Immediate Repair Property as of the Closing Date is no longer in
effect, or (ii) if the Lease with respect to such Waived Immediate Repair
Property as of the Closing Date is in effect, the date on which the Tenant under
such Lease shall have failed to pay and/or perform any repairs required with
respect to such Waived Immediate Repair Report which are recommended to be
completed within twelve (12) months of the Closing Date as identified in the
Property Conditions Reports.
“Borrower Insurance Period” shall mean, with respect to any Waived Insurance
Deposit Property, a period commencing, with respect to each Waived Insurance
Deposit Property, on the earlier to occur of: (i) the date the applicable Lease
with respect to such Waived Insurance Deposit Property as of the Closing Date is
no longer in effect (unless Borrower shall enter into a replacement Lease with
respect to such Waived Insurance Deposit Property in accordance with the terms
and conditions hereof and such replacement Lease shall cause such Waived
Insurance Deposit Property to be a Triple Net Leased Property), or (ii) if the
Lease with respect to such Waived Insurance Deposit Property as of the Closing
Date (or a replacement Lease entered into pursuant to the parenthetical clause
of clause (i) of this definition) is in effect, the date on which the Tenant
under such Lease shall have failed to pay all Insurance Premiums under such
Lease when the same are due and payable and ending on the date a new Lease
meeting the requirements set forth in the parenthetical clause of clause (i)
above is entered into.
“Borrower’s knowledge” shall mean the actual knowledge of David Fallick, Robert
Gatenio and Ronald Lieberman as of the Closing Date after conducting such due
diligence as each of them, as senior executives and/or employees of experienced
investors in commercial properties and/or operators of commercial properties
similar to the Properties and after consultation with their agents and advisors,
as applicable, have reasonably deemed appropriate in connection with the
acquisition and ownership of the Properties and the borrowing of the Loan;
provided, however, in all cases where such a qualification is used, there are no
unknown breaches or violations of the so qualified representations or warranties
that would in the aggregate have a Portfolio Material Adverse Effect. Lender
acknowledges and agrees that the foregoing individuals are identified solely for
the purpose of defining the scope of knowledge and not for the purpose of
imposing any liability upon any such individual or creating any duties running
from any such individual to Borrower, any SPE Component Entity, Lender or any
other party. All references in this Agreement to the “knowledge of Borrower” or
similar construction shall be deemed to be qualified to the extent provided in
this definition.
“Borrower Party” and “Borrower Parties” shall mean each of Borrower, any SPE
Component Entity, Sponsor and Guarantor.
“Borrower Replacement Reserve Period” shall mean, with respect to any Waived
Replacement Reserve Property, a period commencing, with respect to each Waived
Replacement Reserve Property, on the earlier to occur of: (i) the date the
applicable Lease with respect to such Waived Replacement Reserve Property as of
the Closing Date is no longer in effect (unless Borrower shall enter into a
replacement Lease with respect to such Waived Replacement Reserve Property in
accordance with the terms and conditions hereof and such replacement Lease shall
cause such Waived Replacement Reserve Property to be a Triple Net Leased
Property), or (ii) if the Lease with respect to such Waived Replacement Reserve
Property as of the Closing Date (or a replacement

    
    
-6-

--------------------------------------------------------------------------------




Lease entered into pursuant to the parenthetical clause of clause (i) of this
definition) is in effect, the date on which the Tenant under such Lease shall
have failed (beyond any applicable notice and/or cure period set forth in such
Lease) to pay and/or perform any Replacements required under such Tenant’s Lease
or required with respect to the property demised under such Tenant’s Lease
pursuant to the Property Condition Reports when the same are due and payable and
ending on the date a new Lease meeting the requirements set forth in the
parenthetical clause of clause (i) above is entered into.
“Borrower Tax Period” shall mean, with respect to any Waived Tax Deposit
Property, a period commencing, with respect to each Waived Tax Deposit Property,
on the earlier to occur of: (i) the date the applicable Lease with respect to
such Waived Tax Deposit Property as of the Closing Date is no longer in effect
(unless Borrower shall enter into a replacement Lease with respect to such
Waived Tax Deposit Property in accordance with the terms and conditions hereof
and such replacement Lease shall cause such Waived Tax Deposit Property to be a
Triple Net Leased Property), or (ii) if the Lease with respect to such Waived
Tax Deposit Property as of the Closing Date (or a replacement Lease entered into
pursuant to the parenthetical clause of clause (i) of this definition) is in
effect, the date on which the Tenant under such Lease shall have failed to pay
all Taxes and Other Charges under such Lease prior to delinquency and ending on
the date a new Lease meeting the requirements set forth in the parenthetical
clause of clause (i) above is entered into.
“Breakage Costs” shall have the meaning set forth in Section 2.5(b)(viii)
hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in New York, New York or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender)
or the Servicer or the financial institution that maintains any collection
account for or on behalf of the Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.
“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the Closing Date, among Lender, Borrower and Cash Management Bank,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Cash Management Bank” shall mean Wells Fargo Bank, National Association or any
successor Eligible Institution acting as Cash Management Bank under the Cash
Management Agreement.
“Casualty” shall have the meaning set forth in Section 7.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
“CF” shall have the meaning set forth in the preamble hereof.
“Citi” shall have the meaning set forth in the preamble hereof.

    
    
-7-

--------------------------------------------------------------------------------




“Closing Date” shall mean the date of the funding of the Loan.
“Closing Date Debt Yield” shall mean 8.02%
“Closing Date Interest Rate Caps” shall have the meaning set forth in Section
8.12 hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Co-Lender” shall have the meaning set forth in Section 11.8(a)(i) hereof.
“Co-Lending Agreement” shall mean any co-lending agreement entered into between
each Lender, individually as a Co-Lender and Citi, as Agent, and the other
Co-Lenders in the event of a Syndication, as the same may be further
supplemented modified, amended or restated.
“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, to be dated on or before
the Rate Cap Purchase Date and to be executed by Borrower in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time. Borrower shall deliver to
Lender a new Collateral Assignment of Interest Rate Cap Agreement in
substantially the same form as the prior Collateral Assignment of Interest Rate
Cap Agreement and otherwise reasonably acceptable to Lender in connection with
each Replacement Interest Rate Cap Agreement.
“Component” shall mean, individually, any one of Component FLA-1, Component
FLA-2, Component FLB, Component FLC, Component FLD, Component FLE, Component
FLF, Component FLG, Component FXA, Component FXB, Component FXC, Component FXD,
Component FXE, Component FXF or Component FXG.
“Components” shall mean, collectively, Component FLA-1, Component FLA-2,
Component FLB, Component FLC, Component FLD, Component FLE, Component FLF,
Component FLG, Component FXA, Component FXB, Component FXC, Component FXD,
Component FXE, Component FXF and Component FXG.
“Component FLA-1” shall mean the component of the Loan designated as “FLA-1” in
Section 2.14 hereof.
“Component FLA-2” shall mean the component of the Loan designated as “FLA-2” in
Section 2.14 hereof.
“Component FLB” shall mean the component of the Loan designated as “FLB” in
Section 2.14 hereof.
“Component FLC” shall mean the component of the Loan designated as “FLC” in
Section 2.14 hereof.

    
    
-8-

--------------------------------------------------------------------------------




“Component FLD” shall mean the component of the Loan designated as “FLD” in
Section 2.14 hereof.
“Component FLE” shall mean the component of the Loan designated as “FLE” in
Section 2.14 hereof.
“Component FLF” shall mean the component of the Loan designated as “FLF” in
Section 2.14 hereof.
“Component FLG” shall mean the component of the Loan designated as “FLG” in
Section 2.14 hereof.
“Component FXA” shall mean the component of the Loan designated as “FXA” in
Section 2.14 hereof.
“Component FXB” shall mean the component of the Loan designated as “FXB” in
Section 2.14 hereof.
“Component FXC” shall mean the component of the Loan designated as “FXC” in
Section 2.14 hereof.
“Component FXD” shall mean the component of the Loan designated as “FXD” in
Section 2.14 hereof.
“Component FXE” shall mean the component of the Loan designated as “FXE” in
Section 2.14 hereof.
“Component FXF” shall mean the component of the Loan designated as “FXF” in
Section 2.14 hereof.
“Component FXG” shall mean the component of the Loan designated as “FXG” in
Section 2.14 hereof.
“Concentration Account” shall mean that certain clearing account into which all
amounts on deposit in the Restricted Account are transferred on an intraday
basis and from which all amounts on deposit are transferred on an intraday basis
to the Cash Management Account.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 7.4 hereof.

    
    
-9-

--------------------------------------------------------------------------------




“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Section
2.13 Taxes or branch profits Section 2.13 Taxes.
“Contribution” shall have the meaning set forth in Section 17.19 hereof.
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; provided,
that, control shall not be deemed absent solely because a non-managing member,
partner or shareholder shall have veto rights with respect to major decisions.
The terms “Controlled” and “Controlling” shall have correlative meanings.
“Contingent Earnouts” shall have the meaning set forth in Section 8.9 hereof.
“Contingent Earnout Account” shall have the meaning set forth in Section 8.9
hereof.
“Contingent Earnout Funds” shall have the meaning set forth in Section 8.9
hereof.
“Counterparty” shall mean the counterparty under any Interest Rate Cap Agreement
or Replacement Interest Rate Cap Agreement (or, if applicable, the guarantor of
such counterparty’s obligations thereunder), which counterparty (or guarantor,
if applicable) shall satisfy the Minimum Counterparty Rating and otherwise be
reasonably acceptable to Lender.
“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or
creditors’ rights.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments hereunder.
“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.
“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender as of
the last day of the calendar month immediately preceding the applicable Floating
Rate Component Extension Period of (i) the Net Operating Income for the trailing
twelve (12) calendar month period to (ii) the Aggregate Debt Service which will
be due for the twelve (12) calendar month period immediately following the date
of calculation, calculated assuming an amount of debt equal to the outstanding
principal balance of the Loan and the Mezzanine Loans on the date of calculation
(less the aggregate amount of any prepayments of the principal amounts of the
Loan and the Mezzanine Loans made in accordance with the terms and conditions of
this Agreement in order to achieve any

    
    
-10-

--------------------------------------------------------------------------------




Debt Yield necessary for the exercise of the applicable Floating Rate Component
Extension Option, if any) and an interest rate equal to the sum of the weighted
averages (weighted by the outstanding balance of each Component of the Loan and
each component of the Mezzanine Loans after taking into account any such
prepayment made in order to achieve any Debt Yield test as referenced above) of
(a) the Fixed Interest Rate, (b) the LIBOR Spread plus the Strike Rate that will
be in effect for the applicable Floating Rate Component Extension Period for the
Loan and (c) the LIBOR Spread (as defined in each respective Mezzanine Loan
Agreement) plus the Strike Rate (as defined in each respective Mezzanine Loan
Agreement) that will be in effect for the applicable Extension Period (as
defined in each respective Mezzanine Loan Agreement) for the Mezzanine Loans.
“Debt Yield” shall mean, as of any date of calculation, a ratio conveyed as a
percentage in which: (i) the numerator is the Net Operating Income; and (ii) the
denominator is the sum of the outstanding principal balances of (i) all
Components of the Loan and (ii) the Mezzanine Loans.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Interest Rate.
“Default Yield Maintenance Premium” shall mean an amount equal to the Yield
Maintenance Premium except that when calculating the Yield Maintenance Premium,
the reference to “Fixed Interest Rate” in the definition of “Calculated
Payments” shall be deemed to mean and refer to the “Default Rate”.
“Defeasance Approval Item” shall have the meaning set forth in Section 2.12
hereof.
“Defeasance Collateral Account” shall have the meaning set forth in Section 2.12
hereof.
“Defeased Note” shall have the meaning set forth in Section 2.12 hereof.
“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first day of such
Interest Accrual Period.
“Directing Mezzanine A Lender” shall mean a Mezzanine A Lender which is
appointed by the Mezzanine A Lenders as administrative agent with respect to the
Mezzanine A Loan pursuant to any co-lender agreement with respect to the
Mezzanine A Loan.
“Directing Mezzanine B Lender” shall mean a Mezzanine B Lender which is
appointed by the Mezzanine B Lenders as administrative agent with respect to the
Mezzanine B Loan pursuant to any co-lender agreement with respect to the
Mezzanine B Loan.
“Directing Mezzanine C Lender” shall mean a Mezzanine C Lender which is
appointed by the Mezzanine C Lenders as administrative agent with respect to the
Mezzanine C Loan pursuant to any co-lender agreement with respect to the
Mezzanine C Loan.

    
    
-11-

--------------------------------------------------------------------------------




“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, free writing prospectus, prospectus, prospectus supplement, private
placement memorandum, term sheet or other offering document, in each case,
provided to prospective investors and the Rating Agencies in connection with a
Securitization.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm, asset
manager or similar fiduciary) capital/statutory surplus or shareholder’s equity
of at least $500,000,000 and (ii) is regularly engaged in the business of making
or owning (or, in the case of a pension advisory firm or similar fiduciary,
regularly engaged in managing investments in) commercial real estate loans
(including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or corporate credit
loans, or operating commercial properties.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers
and is acting in its fiduciary capacity. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days), (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time or (c)
Bank of America, N.A. in its capacity as a party to the Restricted Account
Agreement for so long as (I) Bank of America, N.A. is not downgraded from the
long term unsecured debt obligations and short term unsecured debt obligations
ratings assigned to Bank of America, N.A. by the Rating Agencies as of the
Closing Date and (II) Bank of America, N.A. is making intraday disbursements
from the Restricted Account and the Concentration Account to the Cash Management
Account.
“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

    
    
-12-

--------------------------------------------------------------------------------




“Environmental Reports” shall mean those certain Phase I environmental site
assessments with respect to the Properties delivered to Lender in connection
with the closing of the Loan.
“Environmental Work” shall have the meaning set forth in Section 8.11 hereof.
“Environmental Work Account” shall have the meaning set forth in Section 8.11
hereof.
“Environmental Work Funds” shall have the meaning set forth in Section 8.11
hereof.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Excess Cash Flow” shall have the meaning set forth in Section 9.3 hereof.
“Excess Cash Flow Account” shall have the meaning set forth in Section 8.5
hereof.
“Excess Cash Flow Funds” shall have the meaning set forth in Section 8.5 hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.
“Excluded Entity” shall mean American Healthcare Investors LLC and Griffin
Capital Corporation (and any Affiliate of either).
“Excluded Taxes” shall mean any of the following Section 2.13 Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Section 2.13 Taxes imposed on or measured by net
income (however denominated), franchise Section 2.13 Taxes, and branch profits
Section 2.13 Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Section 2.13 Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Section 2.13 Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Section 2.13 Taxes attributable to such Recipient’s failure to comply with
Section 2.13(f) and (d) any U.S. federal withholding taxes imposed under FATCA.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

    
    
-13-

--------------------------------------------------------------------------------




“Facility” shall mean, with respect to each Individual Property, the “Facility”
as defined in the Security Instrument related to each such Individual Property.
“Facility Survey” shall mean an on-site inspection of a Non-MOB Facility by a
Health Care Authority with jurisdiction over the Non-MOB Facility to determine
if the Operating Lessee, each Master Tenant and each Subtenant are meeting
minimum quality and performance standards, including meeting licensing
requirements and conditions of participation in Programs.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Fee Estate” shall mean the fee interest of the lessor under a Ground Lease in
the Land and the Improvements demised under such Ground Lease.
“Fee Owner” shall mean the owner of the lessor’s interest in a Ground Lease and
the related Fee Estate.
“First Monthly Payment Date” shall mean the Monthly Payment Date occurring in
January, 2015.
“Fitch” shall mean Fitch, Inc.
“Fixed Interest Rate” shall mean with respect to each Fixed Rate Component, the
following amounts, as the same may be reallocated pursuant to Section 11.1(b)
hereof:
(a)    with respect to Component FXA, a rate of 3.352126% per annum;
(b)    with respect to Component FXB, a rate of 3.352126% per annum;
(c)    with respect to Component FXC, a rate of 3.352126% per annum;
(d)    with respect to Component FXD, a rate of 3.352126% per annum;
(e)    with respect to Component FXE, a rate of 3.352126% per annum;
(f)    with respect to Component FXF, a rate of 3.352126% per annum; and
(g)    with respect to Component FXG, a rate of 3.352126% per annum.
“Fixed Rate Component” shall mean, individually and/or collectively, as the
context may require, Component FXA, Component FXB, Component FXC, Component FXD,
Component FXE, Component FXF and Component FXG.

    
    
-14-

--------------------------------------------------------------------------------




“Floating Interest Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and
(ii) the LIBOR Spread.
“Floating Rate Component” shall mean, individually and/or collectively, as the
context may require, Component FLA-1, Component FLA-2, Component FLB, Component
FLC, Component FLD, Component FLE, Component FLF and Component FLG.
“Floating Rate Component Extended Maturity Date” shall have the meaning set
forth in Section 2.9 hereof.
“Floating Rate Component Extension Option” shall have the meaning set forth in
Section 2.9 hereof.
“Floating Rate Component Extension Period” shall have the meaning set forth in
Section 2.9 hereof.
“Floating Rate Component Initial Maturity Date” shall mean the Monthly Payment
Date occurring in December, 2016 or such other date on which the final payment
of the principal amount of the Loan becomes due and payable as herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Floating Rate Component Maturity Date” shall mean the Floating Rate Component
Initial Maturity Date, as such date may be extended in accordance with Section
2.9 hereof or such other date on which the final payment of the principal amount
of the Loan becomes due and payable as herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
“Force Majeure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action,
terrorist attacks, civil commotion, insurrection, sabotage, strikes or lockouts
or any other reason primarily due to cause or causes beyond the reasonable
control of Borrower or any Affiliate of Borrower, as the case may be.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Funding Borrower” shall have the meaning set forth in Section 17.19 hereof.
“Future Bryant Rent” shall have the meaning set forth in Section 8.8 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Government Payor” shall mean the Centers for Medicare and Medicaid Services,
any state Medicaid program and any other federal or state Governmental Authority
which presently or in the future maintains a Government Payor Program.

    
    
-15-

--------------------------------------------------------------------------------




“Government Payor Program” shall mean any plan or program that provides health
care benefits, through insurance or otherwise, which is funded directly, in
whole or in part, by a Government Payor, including Medicare, Medicaid and
TRICARE.
“Government Securities” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent (prior to the applicable Partial Defeasance Event or Total Defeasance
Event) that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified
(prior to the applicable Partial Defeasance Event or Total Defeasance Event).
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Gross Expenses” shall mean all ordinary costs and expenses related to the
ownership, operation and use of the Properties during the twelve (12) month
period immediately preceding the date of calculation, (A) including (I) assumed
management fees with respect to Triple Net Leased Properties in an amount equal
to the greater of (a) one percent (1%) of Gross Revenues with respect to such
Triple Net Leased Properties during the period in question and (b) actual
management fees payable under the Management Agreements with respect to such
Triple Net Leased Properties during the period in question, (II) assumed
management fees with respect to non-Triple Net Leased Properties (other than the
RIDEA Facilities) in an amount equal to the greater of (a) four percent (4%) of
Gross Revenues with respect to such non-Triple Net Leased Properties (other than
the RIDEA Facilities) during the period in question and (b) actual management
fees payable under the Management Agreements with respect to such Triple Net
Leased Properties (other than the RIDEA Facilities) during the period in
question and (III) actual management fees payable under the Management
Agreements with respect to the RIDEA Facilities during the period in question
and (B) excluding (i) depreciation, (ii) amortization, (iii) Debt Service, (iv)
non-recurring, one-time or extraordinary expenses, (v) capital expenditures and
(vi) capital reserves.
“Gross Revenues” shall mean an amount equal to the sum of (a) total revenue from
Leases during the last three (3) calendar month period immediately preceding the
date of calculation (annualized) including Borrower expenses (including
pass-through expenses) that have been reimbursed by the Tenants (adjusted to
exclude rental income attributable to any Tenant (1) in bankruptcy that has not
affirmed its Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction, (2) that is not in
occupancy of the space demised under its Lease and/or (3) not paying rent under
its Lease for more than sixty (60) days; provided, that rental income
attributable to any such Tenant shall not be excluded if such Tenant has been
replaced by a Tenant that is paying rent as to which none of the foregoing
clauses (1) through (3) apply), (b) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Properties (after deducting

    
    
-16-

--------------------------------------------------------------------------------




therefrom all necessary costs and expenses incurred in the adjustment or
collection thereof) received during the period in question, (c) all Awards for
temporary use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Properties) received during the
period in question, (d) amounts deposited in the Cash Management Account from
the Termination Fee Account during the period in question and (e) all other
income and proceeds received by Borrower from the ownership, operation and use
of the Properties during the period in question (adjusted to exclude
non-recurring income and non-cash items).
“Ground Lease” shall mean, collectively, (i) the “Ground Lease” as defined in
each applicable Security Instrument and (ii) each Ground Lease Estoppel.
“Ground Lease Estoppel” shall mean those certain ground lease estoppels listed
on Schedule XIX hereto and executed in favor of Lender in connection with the
Loan.
“Ground Rent” shall mean the ground rent and other sums and amounts payable by
Borrower to the applicable ground lessor and/or sub-lessor, as applicable, under
each Ground Lease.
“Ground Rent Account” shall have the meaning set forth in Section 8.7 hereof.
“Ground Rent Funds” shall have the meaning set forth in Section 8.7 hereof.
“Guarantor” shall mean Northstar Realty Healthcare, LLC, a Delaware limited
liability company and its successors or any replacement Guarantor in accordance
with the provisions hereof or of the Guaranty.
“Guarantor Replacement Conditions” shall mean satisfaction by Borrower of each
of the following: (i) Sponsor, a Qualified Transferee or a Qualified Public
Company shall (I) own at least a 51% direct or indirect equity ownership
interest in each of such Qualified Replacement Guarantor, each Borrower and each
SPE Component Entity and (II) Control such Qualified Replacement Guarantor, each
Borrower and each SPE Component Entity, (ii) Borrower shall deliver to Lender
organizational documents and consents or authorizations reasonably acceptable to
Lender with respect to such Qualified Replacement Guarantor, (iii) such
Qualified Replacement Guarantor shall execute a recourse guaranty and an
environmental indemnity in form and substance substantially identical to the
Guaranty and Environmental Indemnity, (iv) Borrower shall deliver to Lender an
opinion of counsel reasonably acceptable to Lender with respect to the
authorization and enforceability of each of such Qualified Replacement Guarantor
and such replacement recourse guaranty and environmental indemnity, (v) Borrower
shall deliver to Lender a New Non-Consolidation Opinion with respect to such
Qualified Replacement Guarantor and such replacement recourse guaranty and
environmental indemnity, (vi) Borrower shall deliver to Lender entity searches
with respect to such Qualified Replacement Guarantor and any direct or indirect
owners thereof as reasonably required by Lender, the results of which searches
shall be reasonably satisfactory to Lender and (vii) Borrower shall pay all
reasonable third-party costs and expenses, including reasonable out of pocket
attorneys’ fees and disbursements in connection with such replacement recourse
guaranty and environmental indemnity.

    
    
-17-

--------------------------------------------------------------------------------




“Guaranty” shall mean that certain Limited Recourse Guaranty executed by
Guarantor and dated as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Health Care Authority” shall mean any Governmental Authority or
quasi-Governmental Authority with regulatory jurisdiction over the ownership,
operation, use or occupancy of any Individual Property as a Skilled Nursing
Facility, Assisted Living Facility, Long-Term Acute Care Hospital or Medical
Office Building.
“Health Care License” shall have the meaning set forth in Section 3.38 hereof.
“Health Care Requirements” shall mean, with respect to each Facility, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions or
agreements, in each case, pertaining to the ownership, operation, use or
occupancy of such Facility or any portion thereof in accordance with its
applicable Health Care Licenses and Government Payor Program participation.
“HIPAA” shall have the meaning set forth in Section 3.38 hereof.
“Immediate Repair Account” shall have the meaning set forth in Section 8.1
hereof.
“Immediate Repair Funds” shall have the meaning set forth in Section 8.1 hereof.
“Immediate Repairs” shall have the meaning set forth in Section 8.1 hereof.
“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Security Instrument.
“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person by contract and/or as a guaranteed payment (including, without
limitation, any such amounts required to be paid to partners and/or as a
preferred or special dividend, including any mandatory redemption of shares or
interests), (iv) all indebtedness incurred and/or guaranteed by such Person,
directly or indirectly, (v) all obligations under leases that constitute capital
leases for which such Person is liable, and (vi) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.
“Indemnified Person” shall mean Lender, any Affiliate of Lender and its designee
(whether or not it is the Lender), that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that

    
    
-18-

--------------------------------------------------------------------------------




acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act of 1933 as amended or
Section 20 of the Security Exchange Act of 1934 as amended, any Person who is or
will have been involved in the origination of the Loan on behalf of Lender, any
Person who is or will have been involved in the servicing of the Loan secured
hereby, any Person in whose name the encumbrance created by the Security
Instruments is or will have been recorded, any Person who may hold or acquire or
will have held a full or partial interest in the Loan secured hereby (including,
but not limited to, investors or prospective investors in the Securities, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan secured hereby for the benefit of third parties)
as well as the respective directors, officers, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business) and any receiver or other fiduciary appointed in a
foreclosure or other Creditors Rights Laws proceeding.
“Indemnified Taxes” shall mean (a) Section 2.13 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnifying Person” shall mean Borrower and Guarantor.
“Independent Director” shall have the meaning set forth in Section 5.2 hereof.
“Individual Property” shall mean each parcel of real property (or the leasehold
interest therein (as applicable)), the Improvements thereon (or the leasehold
interest therein (as applicable)) and all personal property owned by Borrower
and encumbered by the applicable Security Instrument, together with all rights
pertaining to such property and Improvements, as more particularly described in
the granting clauses of the applicable Security Instrument and referred to
therein as the “Property.”
“Information” shall have the meaning set forth in Section 11.8(b)(ii) hereof.
“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.
“Insurance Payment Date” shall mean, with respect to any applicable Policies,
the date occurring 30 days prior to the date the applicable Insurance Premiums
associated therewith are due and payable.
“Insurance Payor” shall mean any private insurance carrier or other Person
responsible for making payment of any private program of health insurance.

    
    
-19-

--------------------------------------------------------------------------------




“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
“Intercreditor Agreement” shall have the meaning set forth in Section 11.10
hereof.
“Interest Accrual Period” shall mean the period beginning on (and including) the
fifteenth (15th) day of each calendar month during the term of the Loan and
ending on (and including) the fourteenth (14th) day of the next succeeding
calendar month. No Interest Accrual Period shall be shortened by reason of any
payment of the Loan prior to the expiration of such Interest Accrual Period.
“Interest Bearing Accounts” shall mean the following Reserve Accounts: the Tax
Account, the Insurance Account, the Replacement Reserve Account, the Immediate
Repair Account, the Ground Rent Account, the Excess Cash Flow Account, the
Termination Fee Account, the Unfunded Obligations Account, the Contingent
Earnout Account, the Environmental Work Account and the Leasing Reserve Account.
“Interest Rate” shall mean, with respect to the Fixed Rate Component, the Fixed
Interest Rate and with respect to the Floating Rate Component, the Floating
Interest Rate (as determined in accordance with the provisions of Section 2.5
hereof).
“Interest Rate Cap Account” shall have the meaning set forth in Section 8.12
hereof.
“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto) in
form and substance satisfactory to Lender between Borrower and Counterparty or
any Replacement Interest Rate Cap Agreement, in each case which also satisfies
the requirements set forth in Section 2.8.
“Interest Rate Cap Funds” shall have the meaning set forth in Section 8.12
hereof.
“Interest Shortfall” shall mean, (i) with respect to any repayment or prepayment
of the Loan made on a date that is not a Monthly Payment Date, the interest
which would have accrued on the Loan (absent such repayment or prepayment)
through and including the last day of the Interest Accrual Period related to the
next succeeding Monthly Payment Date following the date of such repayment or
prepayment, and (ii) with respect to any repayment or prepayment of the Loan
(including a repayment on the Maturity Date) made on a date that is a Monthly
Payment Date, the interest which would have accrued on the Loan (absent such
repayment or prepayment) through and including the last day of the Interest
Accrual Period related to such Monthly Payment Date.
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.
“IRS” shall mean the United States Internal Revenue Service.
“JPMorgan” shall have the meaning set forth in the preamble hereof.
“Land” shall mean, individually and/or collectively (as the context requires),
the “Land” as defined in each applicable Security Instrument.

    
    
-20-

--------------------------------------------------------------------------------




“Landlord Alterations” shall have the meaning set forth in Section 4.21 hereof.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (i) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, letting, license,
concession or other agreement entered into in connection with such lease,
sublease, subsublease, letting, license, concession or other agreement and (ii)
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.
Notwithstanding the foregoing, the term “Lease” or variations thereof does not
include any Operating Lease or any agreement with a Resident Payor.
“Leasing Reserve Account” shall have the meaning set forth in Section 8.3
hereof.
“Leasing Reserve Funds” shall have the meaning set forth in Section 8.3 hereof.
“Leasing Reserve Monthly Deposit” shall have the meaning set forth in Section
8.3 hereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities and/or Health Care
Requirements affecting Borrower or any Individual Property or any part thereof,
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, including, without limitation,
the Americans with Disabilities Act of 1990, and all Permits, authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or any Individual Property or
any part thereof, including, without limitation, any which may (i) require
repairs, modifications or alterations in or to any Individual Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.
“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.
“Lender Documents” shall mean any agreement among Lender, Mezzanine Lenders
and/or any participant or any fractional owner of a beneficial interest in the
Loan or any Mezzanine Loan relating to the administration of the Loan, the
Mezzanine Loans, the Loan Documents or the Mezzanine Loan Documents, including
without limitation any intercreditor agreements, co-lender agreements and
participation agreements.
“Lender Group” shall have the meaning set forth in Section 11.2 hereof.
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no

    
    
-21-

--------------------------------------------------------------------------------




reimbursement obligation and which reimbursement obligation is not secured by
the Property or any other property pledged to secure the Note, in favor of
Lender and entitling Lender to draw thereon in New York, New York, based solely
on a statement that Lender has the right to draw thereon executed by an officer
or authorized signatory of Lender. A Letter of Credit must be issued by an
Approved Bank. Borrower’s delivery of any Letter of Credit hereunder in an
aggregate amount (together with all other Letters of Credit delivered by
Borrower to Lender) equal to or greater than $10,000,000 shall, at Lender’s
option, be conditioned upon Lender’s receipt of a New Non-Consolidation Opinion
relating to such Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations; and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. Lender’s computation of LIBOR shall be conclusive and binding on
Borrower for all purposes, absent manifest error.
“LIBOR Loan” shall mean the Floating Rate Component at such time as interest
thereon accrues at a rate of interest based upon LIBOR.
“LIBOR Spread” shall mean, with respect to each Floating Rate Component, the
following amounts, as the same may be reallocated pursuant to Section 11.1(b)
hereof:
(a)    Component FLA-1, 1.479073%;
(b)    Component FLA-2, 1.479073%;
(c)    Component FLB, 1.479073%;
(d)    Component FLC, 1.479073%;
(e)    Component FLD, 1.479073%;

    
    
-22-

--------------------------------------------------------------------------------






(f)    Component FLE, 1.479073%;
(g)    Component FLF, 1.479073%; and
(h)    Component FLG, 1.479073%.
The LIBOR Spread shall be increased by one-quarter percent (0.25%) upon the
commencement of the second Floating Rate Component Extension Period and such
increase in LIBOR Spread may be allocated by Lender to a Floating Rate Component
or one or more Floating Rate Components in Lender’s discretion.
“Licensed Bed Capacity” shall mean, with respect to any Non-MOB Facility, the
maximum number of resident beds the Non-MOB Facility has been approved to
operate by the applicable Health Care Authority.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Environmental Indemnity, the Assignment of Management
Agreement, the Collateral Assignment of Interest Rate Cap Agreement, the
Restricted Account Agreement, the Guaranty, the Pledge Agreement, the Assignment
of Sub-Management Agreement, the Assignment of Construction Management
Agreement, the Assignments of Leases and Rents, the Cash Management Agreement,
the Post Closing Agreement and all other documents executed and/or delivered in
connection with the Loan, as each of the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.
“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Properties (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
For the avoidance of doubt, the outstanding principal amount of the Mezzanine
Loans will not be included in the calculation of Loan-to-Value Ratio.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Long-Term Acute Care Hospital” shall mean a general or specialty hospital that
provides long-term acute care.
“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value (to the extent such
diminutions in value result in an Indemnified Person actually receiving less
than the full amount of the Debt due to such Indemnified Person under the Loan

    
    
-23-

--------------------------------------------------------------------------------




Documents), fines, penalties, charges, amounts paid in settlement, litigation
costs and reasonable attorneys’ fees, in the case of each of the foregoing, of
whatever kind or nature and whether or not incurred in connection with any
judicial or administrative proceedings, actions, claims, suits, judgments or
awards; provided, however, that in no event shall Losses include a loss of
opportunity or special or punitive damages or (except as expressly set forth
above with respect to diminutions in value) consequential damages.
“Major Lease” shall mean as to each Individual Property (i) any Master Lease
demising such Individual Property and/or any other Lease that affects one or
more Properties, (ii) any Lease which, individually or when aggregated with all
other leases at the applicable Individual Property with the same Tenant or its
Affiliate, either (A) accounts for fifty percent (50%) or more of the total
rental income for the applicable Individual Property, or (B) demises fifty
percent (50%) or more of the gross leasable area of the applicable Individual
Property, (iii) any Lease which contains any option, right of first offer, right
of first refusal or other similar entitlement to acquire all or any portion of
the Property and (iii) any instrument guaranteeing or providing credit support
for any Lease meeting the requirements of (i), (ii) and/or (iii) above.
“Management Agreement” shall mean, individually and/or collectively (as the
context may require), each management agreement entered into by and between
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect to the Properties, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.
“Manager” shall mean (i) with respect to each Individual Property, the Person as
set forth on Schedule VI hereto or (ii) such other Person selected as the
manager of any applicable Individual Property pursuant to a Management Agreement
in accordance with the terms of this Agreement or the other Loan Documents.
“Master Lease” shall mean, individually and/or collectively, as the context may
require, those certain Leases listed on Schedule XII attached hereto together
with any replacements, amendments, modifications, renewals or supplements
thereto in accordance with the terms and conditions of this Agreement,
including, without limitation, any replacement Lease entered into in accordance
with the terms and conditions of this Agreement with respect to any space
demised under a Master Lease.
“Master Tenant” shall mean, individually and/or collectively, as the context may
require, each Tenant listed on Schedule XII attached hereto and any successor
Tenant under a Master Lease in accordance with the terms and conditions of this
Agreement (including any new Master Lease entered into in accordance with the
terms and conditions of this Agreement).
“Material Action” shall mean with respect to any Person, any action to
consolidate or merge any Borrower with or into any Person which is not a
Borrower, or sell all or substantially all of the assets of such Person, or to
institute proceedings to have such Person be adjudicated bankrupt or insolvent,
or consent to the institution of bankruptcy or insolvency proceedings against
such Person or file a petition seeking, or consent to, reorganization or relief
with respect to such Person under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver,

    
    
-24-

--------------------------------------------------------------------------------




liquidator, assignee, trustee, sequestrator (or other similar official) of such
Person or a substantial part of its property, or make any assignment for the
benefit of creditors of such Person, or admit in writing such Person’s inability
to pay its debts generally as they become due, or take action in furtherance of
any such action, or, to the fullest extent permitted by law, any action to
dissolve or liquidate such Person.
“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property or any portion thereof, (ii) the business, profits,
prospects, management, operations or financial condition of Borrower, Guarantor
or any Individual Property or any portion thereof, (iii) the enforceability,
validity, perfection or priority of the lien of the Security Instruments or the
other Loan Documents, or (iv) the ability of Borrower and/or Guarantor to
perform its obligations under the Security Instruments or the other Loan
Documents to which it is a party.
“Maturity Date” shall mean (a) with respect to the Floating Rate Component, the
Floating Rate Component Maturity Date and (b) with respect to the Fixed Rate
Component, the earlier of (x) the Floating Rate Component Maturity Date and (y)
the Monthly Payment Date occurring in December, 2019 or such other date on which
the final payment of the principal amount of the Loan becomes due and payable as
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“MB Financial Sweep Agreement” shall mean that certain revocable Sweep Notice,
dated as of the Closing Date, between that certain revocable Sweep Notice
between Operating Lessees and MB Financial, N.A.
“Medicaid” shall mean any state program of medical assistance administered under
Title XIX of the Social Security Act.
“Medicare” shall mean the federal program for medical assistance administered
under Title XVIII of the Social Security Act.
“Medical Office Building” shall mean a facility that leases space for use in the
processing and/or provision of office-based outpatient or other medical related
services.
“Member” is defined in Section 5.1 hereof.
“Mezzanine A Borrower” shall mean individually and/or collectively, as the
context may require, each of the Persons listed on Schedule VII hereto, together
with their respective successors and permitted assigns.

    
    
-25-

--------------------------------------------------------------------------------




“Mezzanine A Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine A Loan Agreement as of the Closing Date.
“Mezzanine A Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine A Loan Agreement.
“Mezzanine A Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine A Loan Agreement”.
“Mezzanine A Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine A Loan, JPMorgan in its capacity as a lender under the
Mezzanine A Loan, Barclays in its capacity as a lender under the Mezzanine A
Loan and CF, in its capacity as a lender under the Mezzanine A Loan, together
with their respective successors and assigns.
“Mezzanine A Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine A Lender to Mezzanine A Borrower in the original principal
amount of $454,766,666.00, and evidenced by the Mezzanine A Note and evidenced
and secured by the other Mezzanine A Loan Documents.
“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement,
dated as of the date hereof, by and between Mezzanine A Borrower and Mezzanine A
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.
“Mezzanine A Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine A Loan Agreement.
“Mezzanine A Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine A Loan Agreement.
“Mezzanine A Release Price” shall have the meaning ascribed to the term “Release
Price” in the Mezzanine A Loan Agreement.
“Mezzanine B Borrower” shall mean individually and/or collectively, as the
context may require, each of the Persons listed on Schedule VIII hereto,
together with their respective successors and permitted assigns.
“Mezzanine B Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine B Loan Agreement as of the Closing Date.
“Mezzanine B Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine B Loan Agreement.
“Mezzanine B Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine B Loan Agreement”.
“Mezzanine B Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine B Loan, JPMorgan in its capacity as a lender under the
Mezzanine B Loan, Barclays in

    
    
-26-

--------------------------------------------------------------------------------




its capacity as a lender under the Mezzanine B Loan and CF, in its capacity as a
lender under the Mezzanine B Loan, together with their respective successors and
assigns.
“Mezzanine B Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine B Lender to Mezzanine B Borrower in the original principal
amount of $1,000,000.00, and evidenced by the Mezzanine B Note and evidenced and
secured by the other Mezzanine B Loan Documents.
“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, by and between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.
“Mezzanine B Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine B Loan Agreement.
“Mezzanine B Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine B Loan Agreement.
“Mezzanine B Release Price” shall have the meaning ascribed to the term “Release
Price” in the Mezzanine B Loan Agreement.
“Mezzanine Borrower” shall mean, individually and/or collectively, as the
context may require, Mezzanine A Borrower, Mezzanine B Borrower and Mezzanine C
Borrower.
“Mezzanine C Borrower” shall mean individually and/or collectively, as the
context may require, each of the Persons listed on Schedule IX hereto, together
with their respective successors and permitted assigns.
“Mezzanine C Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine C Loan Agreement as of the Closing Date.
“Mezzanine C Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine C Loan Agreement.
“Mezzanine C Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine C Loan Agreement”.
“Mezzanine C Lender” shall mean, collectively, Citi, in its capacity as a lender
under the Mezzanine C Loan, JPMorgan in its capacity as a lender under the
Mezzanine C Loan, Barclays in its capacity as a lender under the Mezzanine C
Loan and CF, in its capacity as a lender under the Mezzanine C Loan, together
with their respective successors and assigns.
“Mezzanine C Loan” shall mean that certain mezzanine loan made as of the date
hereof by Mezzanine C Lender to Mezzanine C Borrower in the original principal
amount of $308,233,334.00, and evidenced by the Mezzanine C Note and evidenced
and secured by the other Mezzanine C Loan Documents.

    
    
-27-

--------------------------------------------------------------------------------




“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement,
dated as of the date hereof, by and between Mezzanine C Borrower and Mezzanine C
Lender, as the same may be amended, restated, replaced or otherwise modified
from time to time.
“Mezzanine C Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine C Loan Agreement.
“Mezzanine C Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine C Loan Agreement.
“Mezzanine C Release Price” shall have the meaning ascribed to the term “Release
Price” in the Mezzanine C Loan Agreement.
“Mezzanine Lender” shall mean, individually and/or collectively, as the context
may require, Mezzanine A Lender, Mezzanine B Lender and Mezzanine C Lender.
“Mezzanine Loan Documents” shall mean, individually and/or collectively, as the
context may require, the Mezzanine A Loan Documents, the Mezzanine B Loan
Documents and the Mezzanine C Loan Documents.
“Mezzanine Loans” shall mean, individually and/or collectively, as the context
may require, the Mezzanine A Loan, the Mezzanine B Loan and Mezzanine C Loan.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“Minimum Counterparty Rating” shall mean (a) a long-term unsecured debt rating
of “A+” or higher by S&P, which rating shall not include a “t” or otherwise
reflect a termination risk or otherwise be qualified (or if S&P no longer rates
any Counterparties the equivalent from DBRS (if rated by DBRS)); (b) either (i)
a long-term senior unsecured debt rating of at least “A2” from Moody’s and a
short-term unsecured debt rating of at least “P-1” from Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified or (ii) if no short-term senior unsecured debt rating exists, a
long-term unsecured debt rating of not less than “A1” by Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified; and (c) a long-term unsecured debt rating of “A” (and not on Rating
Watch Negative) or higher by Fitch and a short-term unsecured debt rating of not
less than “F-1” (and not on Rating Watch Negative) from Fitch (and, after a
Securitization, the equivalent of the foregoing by the other Rating Agencies).
After a Securitization of the Loan, only the ratings of those Rating Agencies
rating the Securities shall apply. In the event that no Counterparty meets the
foregoing Minimum Counterparty Rating, such Counterparty shall be required to
meet such Counterparty criteria as is reasonably acceptable to Lender (and after
a Securitization, acceptable to the Rating Agencies).
“Minimum Disbursement Amount” shall mean Ten Thousand and No/100 Dollars
($10,000).
“Monthly Debt Service Payment Amount” shall mean for the First Monthly Payment
Date and for each Monthly Payment Date occurring thereafter up to and including
the Maturity Date, a

    
    
-28-

--------------------------------------------------------------------------------




payment equal to the amount of interest which will accrue on each Component of
the Loan during the Interest Accrual Period in which such Monthly Payment Date
occurs computed at the Interest Rate.
“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 8.7
hereof.
“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.
“Monthly Payment Date” shall mean the First Monthly Payment Date and the ninth
(9th) day of every calendar month occurring thereafter during the term of the
Loan.
“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Net Operating Income” shall mean Gross Revenues minus Gross Expenses.
“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion hereafter provided to Lender by the outside counsel that provided the
Non-Consolidation Opinion (provided that such outside counsel has the same or
similar reputation to that of such outside counsel as of the Closing Date) or by
other outside counsel reasonably acceptable to Lender and acceptable to the
Rating Agencies and otherwise in form and substance reasonably acceptable to
Lender and acceptable to the Rating Agencies.
“NFIP” shall have the meaning set forth in Section 7.1 hereof.
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Berger Harris LLP in connection
with the closing of the Loan.
“Non-MOB Facility” shall mean, individually and/or collectively, any Facility
other than a Medical Office Building.
“Non-RIDEA Facility” shall mean, individually and/or collectively, any Non-MOB
Facility other than a RIDEA Facility.

    
    
-29-

--------------------------------------------------------------------------------




“Note” shall mean, individually and/or collectively, as the context may require
(i) that certain Promissory Note A-1 of even date herewith in the principal
amount of $563,400,000 made by Borrower in favor of Citi (“Note A-1”), (ii) that
certain Promissory Note A-2 of even date herewith in the principal amount of
$563,400,000 made by Borrower in favor of JPMorgan (“Note A-2”), (iii) that
certain Promissory Note A-3 of even date herewith in the principal amount of
$375,600,000 made by Borrower in favor of Barclays (“Note A-3”) and (iv) that
certain Promissory Note A-4 of even date herewith in the principal amount of
$375,600,000 made by Borrower in favor of CF (“Note A-4”), as each of the same
may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time (including, without limitation,
any Defeased Note(s) and Undefeased Note(s) that may exist from time to time).
“Note A-1” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.
“Note A-2” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.
“Note A-3” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.
“Note A-4” shall have the meaning set forth in the definition of “Note” in
Section 1.1 hereof.
“Obligations” shall have the meaning set forth in Section 17.19 hereof.
“Occupancy Report” shall mean a true, correct and complete schedule (provided in
accordance with Health Care Requirements related to privacy) which accurately
and completely sets forth the occupancy status of each Non-MOB Facility
including the average daily rate, the average monthly census of the applicable
Non-MOB Facility and occupancy rates, the class of payment or reimbursement
(i.e., Private Payor, Insurance Payor or Government Payor), and any arrearages
in payment, in each case, in such form provided from time to time, by the
Operating Lessee to the applicable Borrowers under the Operating Lease, by the
Master Tenants to the applicable Borrower under each Master Lease and by the
Subtenants to the applicable Master Tenant and/or applicable Borrower under each
Sublease.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.
“Op Ex Monthly Amount” shall mean an amount equal to the aggregate amount of
Approved Operating Expenses and Approved Extraordinary Expenses to be incurred
by Borrower for the then current Interest Accrual Period.
“Operating Lease” shall mean individually and/or collectively, as the context
may require, those certain operating leases set forth on Schedule XIII hereto,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the terms of the Loan Documents.
“Operating Lessee” shall mean, individually and/or collectively, as the context
may require, with respect to each applicable RIDEA Facility, each Borrower set
forth on Schedule XIII hereto.

    
    
-30-

--------------------------------------------------------------------------------




“Operating Lessee Pledgor” shall mean, collectively, CCRC OPS MB-T, LLC, MA OPS
MB1-T, LLC and Glenwood OPS MB1-T, LLC, each a Delaware limited liability
company.
“Organizational Chart” shall have the meaning set forth in Section 3.31 hereof.
“Other Charges” shall mean all maintenance charges imposed by any Governmental
Authority, impositions other than Taxes, and any other Governmental Authority
charges now or hereafter levied or assessed or imposed against any Individual
Property or any part thereof or other charge that may prime the lien of any
Security Instrument.
“Other Connection Taxes” shall mean, with respect to any Recipient, Section 2.13
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Section 2.13 Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.13 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.13 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“Otherwise Rated Insurer” shall have the meaning set forth in Section 7.1(b)
hereof.
“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.
“Partial Defeasance Collateral” shall mean Government Securities, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Defeased Note after the Partial Defeasance Date and up
to and including the Prepayment Release Date (assuming the Defeased Note is
required to be prepaid in full as of such Prepayment Release Date), and (ii) in
amounts equal to or greater than the Scheduled Defeasance Payments relating to
such Monthly Payment Dates and other scheduled payment dates.
“Partial Defeasance Date” shall have the meaning set forth in Section 2.12
hereof.
“Partial Defeasance Event” shall have the meaning set forth in Section 2.12
hereof.
“Partial Defeasance Notice Date” shall have the meaning set forth in Section
2.12 hereof.
“Participant” shall have the meaning set forth in Section 11.8(a)(ix) hereof.
“Participant Register” shall have the meaning set forth in Section 11.8(a)(ix)
hereof.

    
    
-31-

--------------------------------------------------------------------------------




“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements and
applicable Health Care Requirements for the operation of each Individual
Property and the conduct of Borrower’s business (including, without limitation,
all required zoning, building code, land use, environmental, public assembly and
other similar permits or approvals).
“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the lien and security interests created by this Agreement and
the other Loan Documents, (b) all liens, encumbrances and other matters
disclosed in the applicable Title Insurance Policy, (c) liens, if any, for
Section 2.13 Taxes, Taxes and Other Charges imposed by any Governmental
Authority not yet due or delinquent or which are contested in good faith by
appropriate proceedings and for which Borrower has set aside adequate reserves
on its books, (d) existing Leases and new Leases entered into in accordance with
this Agreement, (e) any Permitted Equipment Leases, (f) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
sole discretion, (g) the liens and security interests created by the Mezzanine
Loan Documents, (h) any inchoate liens or any involuntary liens on an Individual
Property or any part thereof so long as (in the case of any involuntary lien)
such involuntary lien is bonded or discharged within thirty (30) days of the
filing of such lien or is being contested in accordance with this Agreement and
(i) immaterial easements, rights-of-way, restrictions or similar non-monetary
encumbrances recorded against and affecting such Individual Property that do not
materially adversely affect (1) the ability of Borrower to pay its obligations
to any Person as and when due, (2) the marketability of title to such Individual
Property, (3) the fair market value of such Individual Property, or (4) the use
or operation of such Individual Property.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation, use, ownership, management, improvement and/or
maintenance of the applicable Individual Property in the ordinary course of
Borrower’s business and (B) readily replaceable without material interference or
interruption to the operation of the applicable Individual Property.
“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a case under the Bankruptcy Code or other Creditors Rights Laws
and is either (i) a nationally-recognized manager of investment funds investing
in debt or equity interests, or (ii) an entity that is a Qualified Lender
pursuant to clauses (ix)(A), (B), (C) or (D) of the definition thereof.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

    
    
-32-

--------------------------------------------------------------------------------




(a)    obligations of, or obligations directly and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year, provided that with respect to any such obligation guaranteed by any agency
or instrumentality of the U.S. government, such agency or instrumentality must
be either (i) rated by S&P and have a rating equal to at least the minimum
eligible rating by S&P or (ii) are specifically approved by S&P as having the
creditworthiness of the senior obligations equal to that of the U.S. government;
(b)    federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following Moody’s rating categories:
(1) for maturities less than one month, a long-term rating of “A2” or a
short-term rating of “P-1”, (2) for maturities between one and three months, a
long-term rating of “A1” and a short-term rating of “P-1”, (3) for maturities
between three months to six months, a long-term rating of “Aa3” and a short-term
rating of “P-1” and (4) for maturities over six months, a long-term rating of
“Aaa” and a short-term rating of “P-1”, or such other ratings as confirmed in a
Rating Agency Confirmation and (c) in one of the following Fitch rating
categories: (1) for maturities less than three months, a long term rating of “A”
and a short term rating of “F-1” and (2) for maturities greater than three
months, a long-term rating of “AA-” and a short term rating of “F-1+”;
(c)    deposits that are fully insured by the Federal Deposit Insurance Corp.;
(d)    commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
Fitch rating categories: (1) for maturities less than three months, a long term
rating of “A” and a short term rating of “F-1” and (2) for maturities greater
than three months, a long-term rating of “AA-” and a short term rating of
“F-1+”;
(e)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has an S&P
rating of “AAAm” or better and the highest rating obtainable from Moody’s; and
(f)    such other investments as to which each Rating Agency shall have
delivered a Rating Agency Confirmation.

    
    
-33-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with a qualified rating symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating, as well as any mortgage-backed
securities and any security of the type commonly known as “strips”; (ii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; (iii) shall only include
instruments that qualify as “cash flow investments” (within the meaning of
Section 860G(a)(6) of the Code); and (iv) shall exclude any investment where the
right to receive principal and interest derived from the underlying investment
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment. Interest may either be fixed or variable, and any
variable interest must be tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with that index. No investment
shall be made which requires a payment above par for an obligation if the
obligation may be prepaid at the option of the issuer thereof prior to its
maturity. All investments shall mature or be redeemable upon the option of the
holder thereof on or prior to the earlier of (x) three months from the date of
their purchase and (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.
“Permitted Prepayment Threshold” shall mean an aggregate amount equal to 15% of
the original principal amount of the Loan (after giving effect to the paydown of
the Loan pursuant to Section 8.10 hereof) prepaid in connection with the release
of Individual Properties in accordance with the terms and conditions of Section
2.10 hereof.
“Permitted Self-Management Property” shall mean, for so long as Borrower is
controlled by Sponsor, any Individual Property which is subject to a triple-net
lease with a Tenant.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any other entity and, in each case, any fiduciary acting in
such capacity on behalf of any of the foregoing.
“Personal Property” shall mean, individually and/or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.
“Pledge Agreement” shall mean that certain Pledge and Security Agreement, dated
of even date herewith, by Operating Lessee Pledgor in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Policies” shall have the meaning specified in Section 7.1 hereof.
“Portfolio Material Adverse Effect” shall mean a material adverse effect on (i)
the Properties (taken as a whole), (ii) the business, profits, prospects,
management, operations or financial condition of Borrower (taken as a whole),
Guarantor or the Properties (taken as a whole), (iii) the enforceability,
validity, perfection or priority of the liens of the Security Instruments and
the other Loan Documents, or (iv) the ability of Borrower and/or Guarantor to
perform its obligations under the Security Instruments or the other Loan
Documents to which it is a party.

    
    
-34-

--------------------------------------------------------------------------------




“Post Closing Agreement” shall mean that certain Post-Closing Obligations
Agreement, dated of even date herewith, by and between Borrower and Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Prepaid Mezzanine Loan” shall have the meaning specified in Section 2.7 hereof.
“Prepaying Mezzanine Borrower” shall have the meaning specified in Section 2.7
hereof.
“Prepayment Notice” shall have the meaning specified in Section 2.7(b) hereof.
“Prepayment Premium” shall mean with respect to any repayment or prepayment of
the Floating Rate Component made (i) on or prior to the Monthly Payment Date
occurring in January, 2017, an amount equal to the sum of the present values, as
of the date of such repayment of each future installment of interest that would
be payable under the Floating Rate Component on the outstanding principal amount
of the Floating Rate Component being prepaid from the date of such prepayment
(or such later date through which interest shall have been paid as of such date
of prepayment) through and including the last day of the Interest Accrual Period
related to the Monthly Payment Date occurring in January, 2017, assuming an
interest rate equal to the LIBOR Spread in effect as of the date of such
prepayment or repayment, and (ii) after the Monthly Payment Date occurring in
January, 2017, an amount equal to zero dollars ($0.00). Lender’s computation of
the Prepayment Premium shall be conclusive and binding on Borrower for all
purposes, absent manifest error.
“Prepayment Release Date” shall mean, with respect to the Fixed Rate Component,
the Monthly Payment Date occurring in June, 2019.
“Prime Rate” shall mean rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean Floating Rate Component at such time as interest
thereon accrues at a rate of interest based upon the Prime Rate.
“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the sum of (i) the Adjusted LIBOR Rate and (ii) the weighted
average spread of the Floating Rate Component, in each case, on the
Determination Date that LIBOR was last applicable to the Floating Rate Component
and (b) the Prime Rate on the Determination Date that LIBOR was last applicable
to Floating Rate Component; provided, however, in no event shall such difference
be a negative number.
“Private Payor” shall mean a Resident Payor.

    
    
-35-

--------------------------------------------------------------------------------




“Program” shall mean any and all third party payor programs and health plans,
whether private, commercial or governmental, including, but not limited to, any
federal or state health programs, including Medicare, Medicaid, Medicaid waiver
programs and TRICARE programs.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Projections” shall have the meaning set forth in Section 11.8(b)(ii) hereof.
“Property” and “Properties” shall mean, individually and/or collectively (as the
context requires), each Individual Property which is, or all of the Individual
Properties which are, subject to the terms hereof and of the other Loan
Documents.
“Property Condition Report” shall mean, individually and/or collectively, as the
context may require, those certain property condition reports delivered to
Lender by Borrower in connection with the origination of the Loan or otherwise
obtained by Lender in connection with the origination of the Loan and delivered
to Borrower prior to the Closing Date.
“Property Document” shall mean, individually or collectively (as the context may
require), the following: (i) each REA, (ii) each Ground Lease and (iii) that
certain Master Deed made by West Park Partners, L.L.C. with respect to the
Keystone Medical Center Condominium, dated as of February 27, 2006 and recorded
at Liber 37257, Page 160 with the Register of Deeds of Oakland County, Michigan.
“Property Document Event” shall mean any event which would, directly or
indirectly, cause a termination right, cause any material termination fees to be
due, cause any right of first refusal, first offer or any other similar right
with respect to any Individual Property or any material portion thereof to be
implemented or would cause a Material Adverse Effect to occur under any Property
Document (in each case, beyond any applicable notice and cure periods under the
applicable Property Document); provided, however, any of the foregoing shall not
be deemed a Property Document Event to the extent Lender’s prior written consent
is obtained with respect to the same or to the extent the same shall not have a
Material Adverse Effect.
“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party in connection with the Loan, each Individual Property, such
Borrower Party, any Affiliated Manager and/or any related matter or Person.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by REMIC
Requirements applicable to such matter, would be reasonably acceptable to Lender
or (B) if the Lender discretion in the foregoing subsection (A) is not permitted
under such applicable REMIC Requirements, would be acceptable to a prudent
lender of securitized commercial mortgage loans.
“Public Company Exit” shall mean (i) Guarantor becoming a Qualified Public
Company or (ii) (A) Guarantor merging with or into a Qualified Public Company or
(B) at least seventy-five percent (75%) of the indirect interests in Borrower
and each Mezzanine Borrower being sold or

    
    
-36-

--------------------------------------------------------------------------------




transferred to, or otherwise becoming held by, a Qualified Public Company, in
each instance upon the closing of the initial listing of such Qualified Public
Company on a nationally recognized securities exchange.
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
“Qualified Lender” means (i) Citi, (ii) any Affiliate of Citi, (iii) JPMorgan,
(iv) any Affiliate of JPMorgan, (v) Barclays, (vi) any Affiliate of Barclays,
(vii) CF, (viii) any Affiliate of CF, or (ix) one or more of the following (in
each of clauses (i) through (ix), either acting (1) for itself or (2) as agent
for itself and other lenders, provided that at least fifty percent (50%) of such
lenders pursuant to this clause (2) are Qualified Lenders):
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act or an
institutional “accredited investor” within the meaning of Regulation D under the
Securities Act, provided that any such Person referred to in this clause (B)
satisfies the Eligibility Requirements;
(C)    an institution substantially similar to any of the foregoing entities
described in clause (ix)(A), (ix)(B) or (ix)(E), or any other Person which is
subject to supervision and regulation by the insurance or banking department of
any state or of the United States, the Board of Governors of the Federal Reserve
System, the Comptroller of the Currency, the Federal Deposit Insurance
Corporation or the Federal Savings and Loan Insurance Corporation or by any
successor hereafter exercising similar functions, in each case, that satisfies
the Eligibility Requirements;
(D)    any entity Controlled by, Controlling or under common Control with any of
the entities described in clause (ix)(A), (ix)(B) or (ix)(C) above or
clause (ix)(E) below;
(E)    an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where a Permitted Fund
Manager or Qualified Lender (other than pursuant to this clause (ix)(E)) acts as
general partner, managing member or fund manager and at least fifty percent
(50%) of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more of the following: a Qualified Lender under (A), (B),
(C) or (D) above or (F) below, an institutional “accredited investor”, within
the meaning of Regulation D promulgated under the Securities Act, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Exchange Act, provided such institutional “accredited
investors” or “qualified institutional buyers” that are used to satisfy the
fifty percent (50%) test set forth above in this clause (E) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

    
    
-37-

--------------------------------------------------------------------------------




(F)    following a Securitization, any Person for which the Rating Agencies have
issued a Rating Agency Confirmation.
“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the applicable Individual Property which is
approved by Lender in writing (such approval not to be unreasonably withheld,
conditioned or delayed and which approval may be conditioned upon Lender's
receipt of a Rating Agency Confirmation with respect to such management
agreement).
“Qualified Manager” shall mean (a) AHI Newco, LLC or subsidiary of AHI Newco,
LLC that is one hundred percent (100%) owned and Controlled by AHI Newco, LLC,
(b) any Sub-Manager as of the Closing Date with respect to the Individual
Property (or Properties) sub-managed by such Sub-Manager as of the Closing Date,
(c) an Unaffiliated Qualified Manager, (d) an Affiliated Manager that satisfies
clauses (A) through (C) of the definition of Unaffiliated Qualified Manager or
(e) a Person reasonably approved by Lender in writing (which approval may be
conditioned upon Lender's receipt of a Rating Agency Confirmation with respect
to such Person).
“Qualified Public Company” shall mean an entity whose securities are listed and
traded on a nationally recognized securities exchange and which, upon the
closing of the initial listing of such entity on such exchange, (i) has total
capitalization (taking into account (a) the total equity of such entity (the
“Equity”), calculated to be the greater of (1) the market capitalization of such
equity and (2) the undepreciated book value of the total equity of such entity
and (b) the debt of such entity and its subsidiaries (including Borrower and
Mezzanine Borrowers) on a consolidated basis, inclusive of underlying property
level debt (“Total Debt”)) of not less than $3,000,000,000 and (ii) has leverage
(i.e., the ratio of (A) Total Debt to (B) the sum of Total Debt and Equity) of
not greater than seventy-five percent (75%).
“Qualified Replacement Guarantor” shall mean a Person who (i) has a net worth of
$400,000,000 (exclusive of the Properties) and (ii) is delivering to Lender a
replacement limited recourse guaranty in form and substance substantially
identical to the Guaranty and a replacement environmental indemnity
substantially identical to the Environmental Indemnity, in each instance, in
accordance with the terms and conditions hereof.
“Qualified Transferee” shall mean a Person who (i) has net worth of at least
$450,000,000 (exclusive of the Properties), (ii) directly or indirectly owns and
operates assisted living facilities, independent living facilities, medical
office buildings and Long-Term Acute Care Hospitals worth at least
$2,000,000,000 (exclusive of the Properties), provided that this clause (ii)
shall not apply if such Person engages one or more Unaffiliated Qualified
Managers in accordance with the terms and conditions hereof to manage the
Properties and (iii) has not been convicted of, or been indicted for a felony
criminal offense, has not been adjudicated guilty of fraud, racketeering or
moral turpitude in connection with a governmental investigation and has not been
subject to a bankruptcy or insolvency action against it.
“Rate Cap Purchase Date” shall mean a date not later than four (4) Business Days
following the Closing Date (but in all instances prior to a Securitization).

    
    
-38-

--------------------------------------------------------------------------------




“Rating Agency” shall mean S&P, Moody’s, Fitch, Kroll Bond Rating Agency, Inc.,
Morningstar Credit Ratings, LLC, DBRS, Inc. or any other nationally-recognized
statistical rating agency which has assigned a rating to the Securities (and any
successor to any of the foregoing) in connection with and/or in anticipation of
any Securitization.
“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects in writing not to consider any
applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.
“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if required by Lender)) approved the matter in question in writing
based upon Lender’s commercially reasonable determination of applicable Rating
Agency standards and criteria and (ii) from and after a Securitization (to the
extent the Rating Agency Condition does not exist), a written affirmation from
each of the Rating Agencies (obtained at Borrower’s sole cost and expense) that
the credit rating of the Securities by such Rating Agency immediately prior to
the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Rating Agency’s sole and absolute discretion. Notwithstanding
the foregoing or any other provision hereof, if Lender has determined that there
will not be, or that it is likely that there will not be, a Securitization, then
all references to Rating Agency Confirmation shall mean that such matter that
requires such Rating Agency Confirmation shall be subject to Lender’s consent
(such consent not to be unreasonably withheld, conditioned or delayed).
“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting any Individual Property (or
any portion thereof) more particularly described on Schedule IV hereto, any
amendment, restatement, replacement or other modification thereof, any other
current reciprocal easement or similar agreement and any future reciprocal
easement or similar agreement affecting any Individual Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof and any amendment, restatement, replacement or other modification
thereof.
“Recipient” shall mean any Lender and after a Syndication, Agent, as applicable.
“Register” shall have the meaning set forth in Section 11.8(a)(viii) hereof.
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

    
    
-39-

--------------------------------------------------------------------------------




“Reimbursement Contribution” shall have the meaning set forth in Section 17.19
hereof.
“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).
“Related Party” shall have the meaning set forth in Section 13.1 hereof.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.
“Release” shall have the meaning set forth in Section 2.10 hereof.
“Release Date” shall mean the earlier to occur of (i) the third anniversary of
the Closing Date and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with the last Securitization involving any portion of
or interest in the Loan.
“Release Notice Date” shall have the meaning set forth in Section 2.10 hereof.
“Release Price” shall mean, with respect to any Individual Property, an amount
equal to 115% of the Allocated Loan Amount with respect to such Individual
Property; provided, that, with respect to the sale of the Individual Property
owned by G&E HC REIT II Charlottesville SNF, LLC and located in Charlottesville,
Virginia in accordance with the terms and conditions of this Agreement to the
extent that the applicable Tenant at such Individual Property exercises its
purchase option with respect to such Individual Property, the Release Price
solely with respect to such Individual Property shall mean an amount equal to
100% of such Individual Property’s Allocated Loan Amount.
“Released Property” shall have the meaning set forth in Section 2.10 hereof.
“Remaining Loan” shall have the meaning set forth in Section 11.9 hereof.
“Remaining Loan Documents” shall have the meaning set forth in Section 11.9
hereof.
“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements, if any (which such opinion shall
be, in form and substance and from a provider, in each case, reasonably
acceptable to Lender and acceptable to the Rating Agencies).
“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the Code, the non-imposition of
any tax on such REMIC Trust under the Code (including, without limitation, taxes
on “prohibited transactions and “contributions”) and any other constraints,
rules and/or other regulations and/or requirements relating to the servicing,
modification and/or other similar matters

    
    
-40-

--------------------------------------------------------------------------------




with respect to the Loan (or any portion thereof and/or interest therein) that
may now or hereafter exist under applicable legal requirements (including,
without limitation under the Code)).
“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code that holds any interest in all or any
portion of the Loan.
“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.8(c) hereof.
“Replacement Reserve Account” shall have the meaning set forth in Section 8.2
hereof.
“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.2 hereof.
“Replacements” for any period shall mean replacements and/or alterations to any
Individual Property performed by or on behalf of Borrower (as opposed to by or
on behalf of any Tenant or any subtenant for its own behalf); provided, that,
the same are required to be capitalized according to the Approved Accounting
Method and are being completed in accordance with the terms and conditions of
this Agreement.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Required Rating” means (i) a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of the applicable Letter of Credit
is no longer than three (3) months or if the term of the applicable Letter of
Credit is in excess of three (3) months, a rating of not less than “AA-” (or its
equivalent) from each of the Rating Agencies or (ii) such other rating with
respect to which Lender shall have received a Rating Agency Confirmation.
“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the
Replacement Reserve Account, the Immediate Repair Account, the Leasing Reserve
Account, the Excess Cash Flow Account, the Termination Fee Account, the Ground
Rent Account, the Unfunded Obligations Account, the Contingent Earnout Account,
the Special Reserve Account, the Environmental Work Account, the Interest Rate
Cap Account and any other escrow account established by this Agreement or the
other Loan Documents (but specifically excluding the Cash Management Account,
the Restricted Account and the Debt Service Account).

    
    
-41-

--------------------------------------------------------------------------------




“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Immediate Repair Funds, the Leasing Reserve Funds, the Excess Cash
Flow Funds, the Termination Fee Funds, the Ground Rent Funds, the Unfunded
Obligations Funds, the Contingent Earnout Funds, the Special Reserve Funds, the
Environmental Work Funds, the Interest Rate Cap Funds and any other escrow funds
established by this Agreement or the other Loan Documents.
“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender in respect of the Loan on the date two (2)
London Business Days prior to the beginning of the applicable Interest Accrual
Period (including, without limitation, basic, supplemental, marginal and
emergency reserves) under any regulations of any Governmental Authority as now
and from time to time hereafter in effect, dealing with reserve requirements
prescribed for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System) (or against any other category of liabilities which includes deposits by
reference to which LIBOR is determined or against any category of extensions of
credit or other assets which includes loans by a non United States office of a
depository institution to United States residents or loans which charge interest
at a rate determined by reference to such deposits). The determination of the
Reserve Percentage shall be based on the assumption that Lender funded 100% of
the Loan in the interbank Eurodollar market. In the event of any change in the
rate of such Reserve Percentage during an Interest Accrual Period, or any
variation in such requirements based upon amounts or kinds of assets or
liabilities, or other factors, including, without limitation, the imposition of
Reserve Percentages, or differing Reserve Percentages, on one or more but not
all of the holders of the Loan or any participation therein, Lender may use any
reasonable averaging and/or attribution methods which it deems appropriate and
practical for determining the rate of such Reserve Percentage which shall be
used in the computation of the Reserve Percentage. Lender’s computation of the
Reserve Percentage shall be conclusive and binding on Borrower for all purposes,
absent manifest error.
“Resident Account” shall mean any account payable by any Resident Payor in
respect of any Lease.
“Resident Payor” shall mean any resident or other Person occupying any Non-MOB
Facility pursuant to an admission agreement, services agreement or residency
agreement and responsible for making payment of any Resident Account.
“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief legal officer, chief financial
officer, secretary, treasurer, executive vice president or vice president of
such Person or such other officer of such Person reasonably acceptable to
Lender.
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation, the repair and restoration of any Individual Property (or
applicable portion thereof) as nearly as possible to the condition such
Individual Property (or applicable portion thereof) was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender.
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

    
    
-42-

--------------------------------------------------------------------------------




“Restoration Threshold” shall mean (i) with respect to each Individual Property,
an amount equal to the greater of (A) 10% of the outstanding principal amount of
the Allocated Loan Amount attributable to such Individual Property and (B)
$500,000 and (ii) with respect to the Properties in the aggregate, an amount
equal to $50,000,000.
“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.
“Restricted Account Agreement” shall mean that certain Deposit Account Control
Agreement by and among Borrower, Lender and Bank of America, N.A. dated as of
the date hereof, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“RIDEA Account” shall mean, individually and/or collectively, as the context may
require, those certain accounts of (i) Borrower with MB Financial, N.A. and (ii)
Borrower with Bank of America, N.A. with respect to the RIDEA Facilities.
“RIDEA Facility” shall mean, individually and/or collectively, any Non-MOB
Facility leased to and operated by an Operating Lessee and set forth on Schedule
XIII.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, bankruptcy, judgment and
other similar searches with respect to the applicable transferee and its
applicable affiliates that control the applicable transferee and/or have a
twenty percent (20%) or greater direct or indirect interest in such transferee,
in each case, (i) revealing no matters which would have a Material Adverse
Effect and (ii) yielding results which are otherwise acceptable to Lender in its
reasonable discretion. Borrower shall pay all of Lender’s out of pocket costs,
fees and expenses in connection with the foregoing and, notwithstanding the
foregoing, no such search results shall constitute “Satisfactory Search Results”
until such costs, fees and expenses are paid in full.
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal hereunder (with respect to a Total Defeasance) and under the Defeased
Note (with respect to a Partial Defeasance), in each case, for all Monthly
Payment Dates occurring after the Total Defeasance Date or Partial Defeasance
Date (as applicable) and up to and including the end of the Interest Accrual
Period related to the Prepayment Release Date (assuming the Fixed Rate Component
in the aggregate or the Defeased Note (as applicable) is prepaid in full as of
such Prepayment Release Date and including the outstanding principal balance and
accrued interest on the aggregate amount of the Fixed Rate Component or Defeased
Note (as applicable) as of such Prepayment Release Date), and all payments
required after the Total Defeasance Date or Partial Defeasance Date (as
applicable), if any, under the Loan Documents for servicing fees, rating
surveillance charges (to the extent applicable) and other similar charges.
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

    
    
-43-

--------------------------------------------------------------------------------




“Section 2.13 Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Agreement” shall mean a pledge and security agreement in form and
substance satisfying the Prudent Lender Standard pursuant to which Borrower
grants Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral or the Partial Defeasance
Collateral (as applicable).
“Security Instrument” and “Security Instruments” shall mean individually and/or
collectively (as the context requires), each first priority Mortgage / Deed of
Trust/Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated the date hereof, executed and delivered by each
Borrower as security for the Loan and encumbering each Individual Property, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Security Instrument Taxes” shall have the meaning set forth in Section 15.2
hereof.
“Self-Management Conditions” shall mean that (i) either (a) the individuals who
supervise the applicable Permitted Self-Management Properties for or on behalf
of Borrower have substantially the same (or more) experience supervising and/or
managing similar facilities as the individuals doing so on behalf of Borrower as
of the Closing Date or (b) Borrower shall have engaged a Person meeting the
definition of a Qualified Manager pursuant to clause (a), (c), (d) or (e) of the
definition thereof to perform asset management or asset advisory functions with
respect to such Permitted Self-Management Properties and (ii) the reporting with
respect to such Permitted Self-Management Properties by Borrower is
substantially similar to the reporting produced by Manager with respect to the
Properties managed by Manager.
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10 hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which has (unless it has received
prior consent to do otherwise from Lender, and if a Securitization has occurred,
unless it has obtained a Rating Agency Confirmation) at all times complied with
the provisions of Article 5 hereof.

    
    
-44-

--------------------------------------------------------------------------------




“Skilled Nursing Facility” shall mean a residential facility that provides
short-term and long-term custodial care, skilled nursing and rehabilitation
services.
“Social Security Act” shall mean 42 U.S.C. 401 et seq. as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.
“Special Member” is defined in Section 5.1 hereof.
“Special Reserve Account” shall have the meaning set forth in Section 8.10
hereof.
“Special Reserve Funds” shall have the meaning set forth in Section 8.10 hereof.
“Special Reserve Property” shall mean those certain Individual Properties set
forth on Schedule XXXV hereof.
“Special Reserve Shortfalls” shall have the meaning set forth in Section 8.10
hereof.
“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.
“Sponsor” shall mean Northstar Realty Finance Corp., a Delaware corporation.
“S&P” shall mean Standard & Poor’s Ratings Services.
“State” shall mean the applicable state in which the applicable Individual
Property or any part thereof is located.
“Strike Rate” shall mean (i) with respect to the period from the Closing Date
through the Floating Rate Component Initial Maturity Date, a percentage rate
equal to four and three-quarters percent (4.75%) and (ii) with respect to any
Floating Rate Component Extension Period, the lower of (a) a percentage rate
equal to five and one-quarters percent (5.25%) and (b) a percentage rate equal
to a percentage rate per annum which, when added to the LIBOR Spread, would
yield a Debt Service Coverage Ratio of at least 1.20:1.00.
“Sublease” shall mean, individually and/or collectively, as the context may
require, those certain Subleases listed on Schedule XII attached hereto together
with any replacements, amendments, modifications, renewals, replacements or
supplements thereto and any other subleases entered into by and between a Tenant
under a Master Lease and a Subtenant together with any replacements, amendments,
modifications, renewals, replacements or supplements thereto.
“Sub-Management Agreement” shall mean, individually and/or collectively, as the
context may require, each sub-management agreement entered into by and between
Manager and the applicable Sub-Manager, pursuant to which Sub-Manager is to
provide sub-management and other services with respect to the Properties or any
portion thereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented or otherwise modified from time to time.

    
    
-45-

--------------------------------------------------------------------------------




“Sub-Manager” shall mean, individually and/or collectively, as the context may
require (i) each of the sub-managers listed on Schedule XX attached hereto or
(ii) such other Person selected as the sub-manager of any applicable Individual
Property pursuant to a Sub-Management Agreement in accordance with the terms of
the Loan Documents.
“Subtenant” shall mean, individually and/or collectively, as the context may
require, each subtenant under a Sublease listed on Schedule XII attached hereto
and any other or future subtenant under a Sublease.
“Successor Borrower” shall have the meaning set forth in Section 2.12 hereof.
“Survey” shall mean, individually and/or collectively (as the context may
require), each survey of each Individual Property certified and delivered to
Lender in connection with the closing of the Loan.
“Sweep Agreement” shall mean, individually and/or collectively (as the context
may require), the BOA Sweep Agreement and the MB Financial Sweep Agreement.
“Syndication” shall have the meaning set forth in Section 11.8(a)(i) hereof.
“Tax Account” shall have the meaning set forth in Section 8.6 hereof.
“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Property or any part
thereof.
“Tax Payment Date” shall mean, with respect to any applicable Taxes, the date
occurring 30 days prior to the date the same are due and payable.
“Tenant” shall mean any Person (other than any Borrower and other than a
Resident Payor) leasing, subleasing or otherwise occupying any portion of the
Property under a Lease.
“Tenant Direction Notice” shall have the meaning set forth in Section 9.2
hereof.
“Termination Fee” shall have the meaning set forth in Section 4.14 hereof.
“Title Insurance Policy” shall mean those certain ALTA mortgagee title insurance
policies issued with respect to each Individual Property and insuring the lien
of the Security Instruments.
“Total Allocated Loan Amount” shall mean the sum of the (i) the original
Allocated Loan Amount, (ii) the original Allocated Loan Amount (as defined in
the Mezzanine A Loan Agreement), (iii) the original Allocated Loan Amount (as
defined in the Mezzanine B Loan Agreement) and (iv) the original Allocated Loan
Amount (as defined in the Mezzanine C Loan Agreement).

    
    
-46-

--------------------------------------------------------------------------------




“Total Defeasance Collateral” shall mean Government Securities, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, hereunder after the Total Defeasance Date and up to and including
the Prepayment Release Date (assuming the Fixed Rate Component in the aggregate
is required to be prepaid in full as of such Prepayment Release Date), and (ii)
in amounts equal to or greater than the Scheduled Defeasance Payments relating
to such Monthly Payment Dates and other scheduled payment dates.
“Total Defeasance Date” shall have the meaning set forth in Section 2.12 hereof.
“Total Defeasance Event” shall have the meaning set forth in Section 2.12
hereof.
“Trigger Period” shall mean a period:
(A) commencing upon the earliest of:
(i) the occurrence and continuance of an Event of Default;
(ii) the bankruptcy or insolvency of any Manager;
(iii) the Debt Yield (calculated (A) as of the last day of the most recent
calendar quarter and (B) upon the date of any prepayment, Release or Partial
Defeasance Event, in accordance with the terms and conditions hereof) falling
below (1) 7.3% during the period from and including the Closing Date to the
Monthly Payment Date occurring in December, 2017, (2) 7.7% during the period
from and including the Monthly Payment Date occurring in December, 2017 to the
Monthly Payment Date occurring in December, 2018 and (3) 8.1% during the period
from and including the Monthly Payment Date occurring in December, 2018 to the
Maturity Date;
(iv) the occurrence and continuance of a Mezzanine A Event of Default;
(v) the occurrence and continuance of a Mezzanine B Event of Default; and/or
(vi) the occurrence and continuance of a Mezzanine C Event of Default;
and (B) expiring upon:
(s) with regard to any Trigger Period commenced in connection with clause (A)(i)
above, the curing of such Event of Default and the acceptance by Lender of such
cure in Lender’s sole discretion and provided further that in no event shall
Borrower have the right to cure a Trigger Period caused by the bankruptcy of
Borrower or any SPE Component Entity unless (1) such bankruptcy was involuntary
and was not consented to or colluded in by Borrower or its Affiliates and (2)
such involuntary bankruptcy is dismissed pursuant to a final non-appealable
order of a court of competent jurisdiction within ninety (90) days of the
commencement of such bankruptcy,

    
    
-47-

--------------------------------------------------------------------------------




(t) with regard to any Trigger Period commenced in connection with clause
(A)(ii) above, within sixty (60) days of the occurrence of such Trigger Period
either (1) Borrower shall have replaced such Manager with a Qualified Manager
pursuant to a Qualified Management Agreement in accordance with the terms and
conditions of this Agreement or (2) solely with respect to an involuntary
bankruptcy of the Manager which was not consented to or colluded in by such
Manager, the dismissal of such bankruptcy of Manager pursuant to a final
non-appealable order of a court of competent jurisdiction;
(u) (I) with regard to any Trigger Period commenced in connection with clause
(A)(iii) above, the date that the Debt Yield is equal to or greater than the
Trigger Period Expiration Debt Yield for two (2) consecutive calendar quarters;
(v) with regard to any Trigger Period commenced in connection with clause
(A)(iv) above, the date upon which the Mezzanine A Lender shall have notified
Lender that it has either waived such Mezzanine A Event of Default or accepted a
cure by the Mezzanine A Borrower of such Mezzanine A Event of Default and shall
not have otherwise accelerated the Mezzanine A Loan, moved for a receiver or
commenced foreclosure or other enforcement proceedings;
(w)    with regard to any Trigger Period commenced in connection with clause
(A)(v) above, the date upon which the Mezzanine B Lender shall have notified
Lender that it has either waived such Mezzanine B Event of Default or accepted a
cure by the Mezzanine B Borrower of such Mezzanine B Event of Default and shall
not have otherwise accelerated the Mezzanine B Loan, moved for a receiver or
commenced foreclosure or other enforcement proceedings; and
(x) with regard to any Trigger Period commenced in connection with clause
(A)(vi) above, the date upon which the Mezzanine C Lender shall have notified
Lender that it has either waived such Mezzanine C Event of Default or accepted a
cure by the Mezzanine C Borrower of such Mezzanine C Event of Default and shall
not have otherwise accelerated the Mezzanine C Loan, moved for a receiver or
commenced foreclosure or other enforcement proceedings.
Notwithstanding the foregoing, a Trigger Period shall not be deemed to expire in
the event that a Trigger Period then exists for any other reason and
notwithstanding the foregoing, the Borrower shall only have the right to cure a
Trigger Period three (3) times (in the aggregate) during the term of the Loan.
“Trigger Period Expiration Debt Yield” shall mean (a) 7.3% for each three (3)
calendar month period until and including the three (3) calendar month period
that ends with December, 2017; (b) 7.7% for each three (3) calendar month period
thereafter until and including the three (3) calendar month period that ends
with December, 2018 and (c) 8.1% for each three (3) calendar month period
thereafter.

    
    
-48-

--------------------------------------------------------------------------------




“Triple Net Leased Property” shall mean an Individual Property that is subject
to a Lease with a single Tenant, which lease provides that such Tenant is
obligated to pay all Taxes and Other Charges, insurance and maintenance with
respect to such Individual Property in addition to all other sums payable by
such Tenant thereunder.
“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2007 or a similar or subsequent statute.
“True Up Payment” shall mean a payment into the applicable Reserve Account of a
sum which, together with any applicable monthly deposits into the applicable
Reserve Account, will be sufficient to discharge the obligations and liabilities
for which such Reserve Account was established as and when reasonably
appropriate. The amount of the True Up Payment shall be determined by Lender in
its reasonable discretion and shall be final and binding absent manifest error.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Unaffected Property” shall have the meaning set forth in Section 11.8 hereof.
“Unaffiliated Qualified Manager” shall mean, with respect to any Individual
Property, an unaffiliated property manager of such Individual Property that (A)
is a reputable management company that is regionally recognized in each region
where such Individual Property to be managed by such management company is
located and which has at least five (5) years’ experience in the management of
properties similar to such Individual Properties to be managed by such
management company, (B) at the time of its engagement as property manager (1) in
the case of an Individual Property that is a Medical Office Building, such
management company owns and/or manages office buildings (exclusive of the
Properties) having in the aggregate not less than 5,000,000 leaseable square
feet and (2) in the case of an Individual Property that is a Non-MOB Facility,
such management company owns and/or manages the greater of (i) five (5)
properties similar in type to the Properties to be managed by such management
company (exclusive of the Properties managed (or to be managed) by such
management company) and (ii) thirty-three and one-third percent (33.3%) of the
aggregate properties to be managed by such management company similar in type to
the Properties to be managed by such management company  (exclusive of the
Properties managed (or to be managed) by such management company) and (C) has
not been convicted of, or been indicted for a felony criminal offense, has not
been adjudicated guilty of fraud, racketeering or moral turpitude in connection
with a governmental investigation and has not been subject to a bankruptcy or
insolvency action against it.
“Uncrossed Loan” shall have the meaning set forth in Section 11.8 hereof.
“Uncrossed Loan Documents” shall have the meaning set forth in Section 11.8
hereof.
“Uncrossing Event” shall have the meaning set forth in Section 11.8 hereof.
“Undefeased Note” shall have the meaning set forth in Section 2.12 hereof.

    
    
-49-

--------------------------------------------------------------------------------




“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.13(g) hereof.
“Unfunded Obligations” shall have the meaning set forth in Section 8.8 hereof.
“Unfunded Obligations Account” shall have the meaning set forth in Section 8.8
hereof.
“Unfunded Obligations Funds” shall have the meaning set forth in Section 8.8
hereof.
“Waived Ground Lease Deposit Property” shall mean those certain Individual
Properties listed on Schedule XV attached hereto.
“Waived Immediate Repair Property” shall mean those certain Individual
Properties listed on Schedule XXII attached hereto.
“Waived Insurance Deposit Property” shall mean those certain Individual
Properties listed on Schedule XVI attached hereto.
“Waived Replacement Reserve Property” shall mean those certain Individual
Properties listed on Schedule XXXIV attached hereto.
“Waived Tax Deposit Property” shall mean those certain Individual Properties
listed on Schedule XVII attached hereto.
“Withholding Agent” shall mean Borrower and, in the event of Syndication, Agent.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) an
amount equal to 1% of the amount prepaid; or (b) an amount equal to the present
value as of the date on which the prepayment is made of the Calculated Payments
(as defined below) from the date on which the prepayment is made through the
Maturity Date determined by discounting such payments at the Discount Rate (as
defined below). As used in this definition, the term “Calculated Payments” shall
mean the monthly payments of interest only which would be due based on the
principal amount of the Fixed Rate Component being prepaid on the date on which
prepayment is made and assuming an interest rate per annum equal to the
difference (if such difference is greater than zero) between (y) the Fixed
Interest Rate and (z) the Yield Maintenance Treasury Rate (as defined below). As
used in this definition, the term “Discount Rate” shall mean the rate which,
when compounded semi-annually, is equivalent to the Yield Maintenance Treasury
Rate (as defined below), when

    
    
-50-

--------------------------------------------------------------------------------




compounded semi-annually. As used in this definition, the term “Yield
Maintenance Treasury Rate” shall mean the yield calculated by Lender by the
linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” for the week ending prior to
the date on which prepayment is made, of U.S. Treasury Constant Maturities with
maturity dates (one longer or one shorter) most nearly approximating the
Maturity Date. In the event Release H.15 is no longer published, Lender shall
select a comparable publication to determine the Yield Maintenance Treasury
Rate. In no event, however, shall Lender be required to reinvest any prepayment
proceeds in U.S. Treasury obligations or otherwise. Lender shall notify Borrower
of the amount and the basis of determination of the required prepayment
consideration. Lender’s calculation of the Yield Maintenance Premium shall be
conclusive absent manifest error.
"Zoning Reports" shall mean those certain planning and zoning reports provided
to Lender in connection with the closing of the Loan.
Section 1.2.    Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. References herein to “the Property or any portion thereof” and
words of similar import shall be deemed to refer, as applicable, to any portion
of the Property taken as a whole (including any Individual Property) and any
portion of any Individual Property.
ARTICLE 2.

GENERAL TERMS
Section 2.1.    Loan Commitment; Disbursement to Borrower. Except as expressly
and specifically set forth herein, Lender has no obligation or other commitment
to loan any funds to Borrower or otherwise make disbursements to Borrower.
Borrower hereby waives any right Borrower may have to make any claim to the
contrary.
Section 2.2.    The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.
Section 2.3.    Disbursement to Borrower. Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
Section 2.4.    The Note and the Other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.

    
    
-51-

--------------------------------------------------------------------------------




Section 2.5.    Interest Rate.
(a)    Generally. Interest on the outstanding principal balance of each
Component of the Loan shall accrue from the Closing Date at the Interest Rate
until repaid in accordance with the applicable terms and conditions hereof.
(b)    Determination of Interest Rate.
(i)    The Interest Rate with respect to each Floating Rate Component shall be:
(A) the Adjusted LIBOR Rate plus the applicable LIBOR Spread for each such
Floating Rate Component with respect to the applicable Interest Accrual Period
for a LIBOR Loan or (B) the Prime Rate plus the Prime Rate Spread for a Prime
Rate Loan if the Floating Rate Component is converted to a Prime Rate Loan
pursuant to the provisions hereof. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to convert
a LIBOR Loan to a Prime Rate Loan.
(ii)    Subject to the terms and conditions hereof, the Floating Rate Component
shall be a LIBOR Loan and Borrower shall pay interest on the outstanding
principal amount of the Floating Rate Component at the Interest Rate specified
in Section 2.5(b)(i) for the applicable Interest Accrual Period. Any change in
the rate of interest hereunder due to a change in the Interest Rate shall become
effective as of the opening of business on the first day on which such change in
the Interest Rate shall become effective. Each determination by Lender of the
Interest Rate shall be conclusive and binding for all purposes, absent manifest
error.
(iii)    In the event that Lender shall have determined that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Accrual Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Accrual Period, to a Prime Rate
Loan. From and after a Securitization, Lender shall only convert the Loan from a
LIBOR Loan to a Prime Rate Loan if the first sentence of this clause (iii)
applies and if the Servicer with respect to the Loan has converted floating rate
loans serviced by Servicer and substantially similar to the Loan from loans
bearing interest at a LIBOR rate to loans bearing interest at the Prime Rate.
(iv)    If, pursuant to the terms hereof, any portion of the Floating Rate
Component has been converted to a Prime Rate Loan and Lender shall determine
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that the event(s) or circumstance(s) which resulted in such
conversion shall no longer be applicable, Lender shall give notice by telephone
of such determination, confirmed in writing, to Borrower at least one (1) day
prior to the last day of the related Interest Accrual Period. If such notice is
given, the related outstanding Prime Rate Loan shall be converted to a LIBOR
Loan on the last day of the then current Interest Accrual Period.

    
    
-52-

--------------------------------------------------------------------------------




(v)    Intentionally Omitted.
(vi)    If any requirement of law or any change therein or in the interpretation
or application thereof, in each case, effected after the date hereof, shall
hereafter make it unlawful for Lender to make or maintain a LIBOR Loan as
contemplated hereunder then (A) the obligation of Lender hereunder to make a
LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan shall be canceled
forthwith and (B) any outstanding LIBOR Loan shall be converted automatically to
a Prime Rate Loan on the last day of the then current Interest Accrual Period or
within such earlier period as required by law. Borrower hereby agrees to
promptly pay to Lender, upon demand, any additional amounts necessary to
compensate Lender for any reasonable costs incurred by Lender in making any
conversion in accordance with this Agreement, including, without limitation, any
interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the LIBOR Loan hereunder in each case if applicable and
without duplication of any other amount payable by Borrower hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.
(vii)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(A)    shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;
(B)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(C)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
(D)    shall hereafter subject Lender to any Section 2.13 Taxes (other than (i)
Indemnified Taxes, (ii) Section 2.13 Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes and (iii) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(E)    shall hereafter impose on Lender any other condition;

    
    
-53-

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall, without
duplication of any other amounts payable by Borrower hereunder, promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable (in each case to the extent
relating to the Loan) as determined by Lender in its reasonable discretion. If
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, Lender shall provide Borrower with not less than thirty (30) days
notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such additional cost or reduced amount; provided that Borrower shall not be
required to compensate Lender pursuant to this subsection for any increased
costs or reductions incurred more than one hundred eighty (180) days prior to
the date that Lender notifies Borrower of the event giving rise to thereto and
Lender’s intention to claim compensation therefor. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents.
(viii)    Borrower agrees to indemnify Lender and to hold Lender harmless from
any actual loss or expense (but excluding lost profits, loss of opportunity or
special, punitive or consequential damages) which Lender sustains or incurs as a
consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (B) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that is not a
Monthly Payment Date, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder and (C) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Interest Rate with
respect to the Floating Rate Component from the Interest Rate specified in
Section 2.5(b)(i) for such Floating Rate Component to the Prime Rate plus the
Prime Rate Spread with respect to any portion of the outstanding principal
amount of the Loan then bearing interest based on the Adjusted LIBOR Rate on a
date other than a Monthly Payment Date, including, without limitation, such loss
or expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder (the amounts referred
to in clauses (A), (B) and (C) are herein referred to collectively as the
“Breakage Costs”); provided, however, Borrower shall not indemnify Lender from
any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.
If Lender requests compensation under subsection (vii) above, or if Borrower is
required to pay any additional amount to Lender or any Governmental Authority
for the account of any Lender pursuant to subsection (v) above, then Lender
shall use reasonable efforts to designate a different lending office for funding
or booking the Loan hereunder or to assign its rights and obligations

    
    
-54-

--------------------------------------------------------------------------------




hereunder to another of its offices or branches, if, in the reasonable judgment
of Lender, such designation or assignment (i) would eliminate or reduce amounts
payable in the future and (ii) would not subject Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to
Lender in any material respect.
(c)    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then outstanding principal
balance of the Loan and, to the extent permitted by applicable law, overdue
interest in respect of the Loan, shall each accrue interest at the Default Rate,
calculated from the date the Event of Default occurred, (ii) without limitation
of any rights or remedies contained herein and/or in any other Loan Document,
any interest accrued at the Default Rate in excess of the interest component of
the Monthly Debt Service Payment Amount shall, to the extent not already paid
and/or due and payable hereunder, be due and payable on each Monthly Payment
Date and (iii) all references herein and/or in any other Loan Document to the
“Interest Rate”, the “Fixed Interest Rate” and/or the “Floating Interest Rate”
shall be deemed to refer to the Default Rate.
(d)    Interest Calculation. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the period for which the calculation is being made by
(b) a daily rate based on a three hundred sixty (360) day year (that is, the
Interest Rate or the Default Rate, as then applicable, expressed as an annual
rate divided by 360) by (c) the outstanding principal balance of each Component
of the Loan. The accrual period for calculating interest due on each Monthly
Payment Date shall be the Interest Accrual Period in which the related Monthly
Payment Date occurs. Borrower understands and acknowledges that such interest
accrual requirement results in more interest accruing on the Loan than if either
a thirty (30) day month and a three hundred sixty (360) day year or the actual
number of days and a three hundred sixty-five (365) day year were used to
compute the accrual of interest on the Loan.
(e)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

    
    
-55-

--------------------------------------------------------------------------------




Section 2.6.    Loan Payments.
(a)    Borrower shall make a payment to Lender of interest only on each
Component of the Loan on the Closing Date for the period from (and including)
the Closing Date through (and including) the fourteenth (14th) day of either (i)
the month in which the Closing Date occurs (if the Closing Date occurs on or
before the fourteenth (14th) day of such month, or (ii) the month following the
month in which the Closing Date occurs (if the Closing Date occurs on or after
the fifteenth (15th) day of the then current calendar month; provided, however,
if the Closing Date is the fourteenth (14th) day of a calendar month, no such
separate payment of interest shall be due. Borrower shall make a payment to
Lender of interest in the amount of the Monthly Debt Service Payment Amount on
the First Monthly Payment Date and on each Monthly Payment Date occurring
thereafter to and including the Maturity Date. Payments pursuant to this Section
2.6 shall be applied to interest accrued, or to be accrued for the related
Interest Accrual Period in which the Monthly Payment Date occurs, as follows:
(i) first, to the payment of interest then due and payable under Component FLA-1
and under Component FXA, on a pro rata basis; (ii) second, to the payment of
interest then due and payable under Component FLA-2 and under Component FXA, on
a pro rata basis; (iii) third, to the payment of interest then due and payable
under Component FLB and under Component FXB, on a pro rata basis; (iv) fourth,
to the payment of interest then due and payable under Component FLC and under
Component FXC, on a pro rata basis; (v) fifth, to the payment of interest then
due and payable under Component FLD and under Component FXD, on a pro rata
basis; (vi) sixth, to the payment of interest then due and payable under
Component FLE and under Component FXE, on a pro rata basis; (vii) seventh, to
the payment of interest then due and payable under Component FLF and under
Component FXF, on a pro rata basis and (viii) eighth, to the payment of interest
then due and payable under Component FLG and under Component FXG, on a pro rata
basis.
(b)    Reserved.
(c)    Borrower shall pay to Lender on the Maturity Date the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Security Instruments and the other
Loan Documents.
(d)    If any principal, interest or any other sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower on the date on which it is due, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instrument and the other Loan Documents.
(e)    
(i)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 3:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds

    
    
-56-

--------------------------------------------------------------------------------




received by Lender after such time shall, for all purposes hereof, be deemed to
have been paid on the next succeeding Business Day.
(ii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.
(iii)    All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
Section 2.7.    Prepayments.
(a)    Voluntary Prepayment. Except as provided in this Section 2.7, Section
2.10 and Section 8.10 hereof, Borrower shall not have the right to voluntarily
prepay the Loan in whole or in part.
(b)    Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon prior notice to Lender as set forth herein,
prepay (I) the Floating Rate Component in whole or in part on any Business Day
or (II) on and after the Prepayment Release Date (and so long as the Floating
Rate Component has been prepaid in full), the Fixed Rate Component in whole or
in part on any Business Day; provided that (i) each Mezzanine Loan shall be
simultaneously prepaid on a pro-rata basis with the Loan in connection with such
prepayment in accordance with the terms and conditions of Section 2.7(b) of each
respective Mezzanine Loan Agreement and (ii) such prepayment is accompanied by
payment of the Breakage Costs (if any), the Prepayment Premium and the
applicable Interest Shortfall. Lender shall not be obligated to accept any
prepayment pursuant to this Section 2.7(b) unless it is accompanied by payment
of the Breakage Costs, the Prepayment Premium and the applicable Interest
Shortfall (if any) due in connection therewith. In the event that Borrower shall
prepay the Floating Rate Component or the Fixed Rate Component in accordance
with the terms and conditions of this Section 2.7(b) on a date from (and
including) the tenth (10th) day of a calendar month through (and including) the
fourteenth (14th) day of a calendar month, Borrower shall pay to Lender
(together with all other amounts owed to Lender pursuant to this Section 2.7(b))
the Interest Shortfall estimated by Lender to be due in connection with such
prepayment; provided, that, once the Interest Rate for the next occurring
Interest Accrual Period can be determined, Lender shall calculate the actual
Interest Shortfall required to be paid by Borrower for such prepayment and (x)
if the Interest Shortfall paid to Lender is in excess of the amount required to
be paid pursuant to this Section 2.7(b), Lender shall promptly return to
Borrower such excess amount and (y) if the Interest Shortfall is less than the
amount required to be paid to Lender pursuant to this Section 2.7(b), Borrower
shall pay to Lender the amount of such deficiency within three (3) Business Days
of notice to Borrower from Lender. As a condition to any voluntary prepayment
pursuant to this Section 2.7(b), Borrower shall give Lender written notice (a
“Prepayment Notice”) of its intent to prepay, which notice must be given at
least thirty (30) days prior to the Business Day upon which prepayment is to be
made and must specify the Business Day on which such prepayment is to be made.
Borrower hereby agrees that, in the event Borrower delivers a Prepayment Notice
and fails to prepay the Floating Rate Component and/or the Fixed Rate Component,
as applicable, in accordance with the Prepayment Notice and the terms of this

    
    
-57-

--------------------------------------------------------------------------------




Section 2.7(b), Borrower shall pay Lender all reasonable out-of-pocket costs and
expenses incurred by Lender, including, without limitation, any Breakage Costs
or similar expenses, as a result of such failure to prepay the Loan.
(c)    In addition to prepayments pursuant to Section 2.7(b), Borrower may,
provided no Event of Default has occurred and is continuing, at its option and
upon prior notice to Lender as set forth herein, prepay the Floating Rate
Component in whole or in part on any Business Day in connection with the release
of an Individual Property in accordance with the terms and conditions of Section
2.10 hereof in an amount not to exceed, in the aggregate with all other
prepayments of the Floating Rate Component pursuant to this Section 2.7(c) and
Section 2.10 hereof, the Permitted Prepayment Threshold without the payment of
any Prepayment Premium; provided that (i) each Mezzanine Loan shall be
simultaneously prepaid in connection with the release of such Individual
Property with the Loan in accordance with the terms and conditions of Section
2.7(c) and Section 2.10 of each respective Mezzanine Loan Agreement and (ii)
such prepayment is accompanied by payment of the Breakage Costs (if any) and the
applicable Interest Shortfall. Lender shall not be obligated to accept any
prepayment pursuant to this Section 2.7(c) unless it is accompanied by payment
of the Breakage Costs and the applicable Interest Shortfall due in connection
therewith. In the event that Borrower shall prepay the Floating Rate Component
in accordance with the terms and conditions of this Section 2.7(c) on a date
from (and including) the tenth (10th) day of a calendar month through (and
including) the fourteenth (14th) day of a calendar month, Borrower shall pay to
Lender (together with all other amounts owed to Lender pursuant to this Section
2.7(c)) the Interest Shortfall estimated by Lender to be due in connection with
such prepayment; provided, that, once the Interest Rate for the next occurring
Interest Accrual Period can be determined, Lender shall calculate the actual
Interest Shortfall required to be paid by Borrower for such prepayment and (x)
if the Interest Shortfall paid to Lender is in excess of the amount required to
be paid pursuant to this Section 2.7(c), Lender shall promptly return to
Borrower such excess amount and (y) if the Interest Shortfall is less than the
amount required to be paid to Lender pursuant to this Section 2.7(c), Borrower
shall pay to Lender the amount of such deficiency within three (3) Business Days
of notice to Borrower from Lender. As a condition to any voluntary prepayment,
Borrower shall give Lender a Prepayment Notice at least thirty (30) days prior
to the Business Day upon which prepayment is to be made and must specify the
Business Day on which such prepayment is to be made. Borrower hereby agrees
that, in the event Borrower delivers a Prepayment Notice and fails to prepay the
Floating Rate Component in accordance with the Prepayment Notice and the terms
of this Section 2.7(c), Borrower shall pay Lender all reasonable out-of-pocket
costs and expenses incurred by Lender, including, without limitation, any
Breakage Costs or similar expenses, as a result of such failure to prepay the
Loan.
(d)    Mandatory Prepayment. On each date on which Lender actually receives a
distribution of Net Proceeds, and if Lender is not obligated to make such Net
Proceeds available to Borrower for Restoration or otherwise remit such Net
Proceeds to Borrower pursuant to Section 7.4 hereof, Borrower shall prepay the
Debt or Lender shall apply an amount equal to one hundred percent (100%) of such
Net Proceeds as a prepayment of the Debt in an amount up to the Release Price
associated with the Individual Property to which such Net Proceeds relate
together with any applicable Interest Shortfall and any Breakage Costs
associated therewith. All Net Proceeds in excess of such Release Price and the
applicable Interest Shortfall and Breakage Costs associated

    
    
-58-

--------------------------------------------------------------------------------




therewith (if any) shall (i) if an Event of Default has occurred and is
continuing, be held and applied by Lender in accordance with the terms of this
Agreement and the other Loan Documents and (ii) if no Event of Default has
occurred and is continuing be applied as follows: (A) first, to the Mezzanine A
Loan up to the Mezzanine A Release Price for the affected Individual Property
(together with any applicable Interest Shortfall (as defined in the Mezzanine A
Loan Agreement) and any Breakage Costs (as defined in the Mezzanine A Loan
Agreement) associated therewith), (B) second, to the Mezzanine B Loan up to the
Mezzanine B Release Price for the affected Individual Property (together with
any applicable Interest Shortfall (as defined in the Mezzanine B Loan Agreement)
and any Breakage Costs (as defined in the Mezzanine B Loan Agreement) associated
therewith), (C) third, to the Mezzanine C Loan up to the Mezzanine C Release
Price for the affected Individual Property (together with any applicable
Interest Shortfall (as defined in the Mezzanine C Loan Agreement) and any
Breakage Costs (as defined in the Mezzanine C Loan Agreement) associated
therewith), and (D) fourth, any remaining Net Proceeds shall be deposited into
the Cash Management Account and applied by Lender in accordance with the terms
of this Agreement. Borrower shall make the payment pursuant to Section 7.3(b)
hereof as and to the extent required hereunder. No prepayment premium or penalty
(including, without limitation, any Prepayment Premium, Yield Maintenance
Premium and/or Default Yield Maintenance Premium) shall be due in connection
with any prepayment made pursuant to this Section 2.7(d) (including, without
limitation, in connection with any payment pursuant to Section 7.3(b) hereof).
Any prepayment received by Lender pursuant to this Section 2.7(d) on a date
other than a Monthly Payment Date shall be held by Lender as collateral security
for the Loan in an interest bearing, Eligible Account at an Eligible
Institution, with such interest accruing to the benefit of Borrower, and shall
be applied by Lender on the next Monthly Payment Date, with any interest on such
funds paid to Borrower on such date provided no Event of Default then exists.
(e)    Prepayments After Default. If concurrently with or after the occurrence
and during the continuance of an Event of Default, payment of all or any part of
the principal of the Loan is tendered by Borrower, a purchaser at foreclosure or
any other Person, (i) such tender shall be deemed an attempt to circumvent the
prohibition against prepayment set forth herein, and (ii) Borrower, such
purchaser at foreclosure or other Person shall pay the Prepayment Premium with
respect to the Floating Rate Component, the Default Yield Maintenance Premium
with respect to the Fixed Rate Component, the Breakage Costs and the Interest
Shortfall, in addition to the outstanding principal balance, all accrued and
unpaid interest and other amounts payable under the Loan Documents.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any prepayment of the Debt (after the occurrence and during the
continuance of an Event of Default) shall be applied to the Debt in such order
and priority as may be determined by Lender in its sole discretion.
(f)    Application of Prepayments to Components. Any principal payments received
on the Loan when no Event of Default exists shall be applied by Lender between
the Components (a) first, to the reduction of the outstanding principal balance
of Component FLA-1 until reduced to zero; (ii) second, to the reduction of the
outstanding principal balance of Component FLA-2 until reduced to zero; (iii)
third, to the reduction of the outstanding principal balance of Component FLB
until reduced to zero; (iv) fourth, to the reduction of the outstanding
principal balance of Component FLC until reduced to zero; (v) fifth, to the
reduction of the outstanding principal balance of

    
    
-59-

--------------------------------------------------------------------------------




Component FLD until reduced to zero; (vi) sixth, to the reduction of the
outstanding principal balance of Component FLE until reduced to zero; (vii)
seventh, to the reduction of the outstanding principal balance of Component FLF
until reduced to zero, (viii) eighth, to the reduction of the outstanding
principal balance of Component FLG until reduced to zero, (ix) ninth, to the
reduction of the outstanding principal balance of Component FXA until reduced to
zero, (x) tenth, to the reduction of the outstanding principal balance of
Component FXB until reduced to zero, (xi) eleventh, to the reduction of the
outstanding principal balance of Component FXC until reduced to zero, (xii)
twelfth, to the reduction of the outstanding principal balance of Component FXD
until reduced to zero, (xiii) thirteenth, to the reduction of the outstanding
principal balance of Component FXE until reduced to zero, (xiv) fourteenth, to
the reduction of the outstanding principal balance of Component FXF until
reduced to zero and (xv) fifteenth, to the reduction of the outstanding
principal balance of Component FXG until reduced to zero. Following any Event of
Default, any payment of principal from whatever source may be applied by Lender
between the Components in Lender’s sole discretion.
(g)    Prepaying Mezzanine Borrower. Provided no Event of Default shall then
exist, a Mezzanine Borrower (such Mezzanine Borrower, a “Prepaying Mezzanine
Borrower”) may at its sole discretion, subject to the terms and conditions of
the applicable Mezzanine Loan Documents, voluntarily prepay all or any portion
of its Mezzanine Loan that is not in connection with the release of an
Individual Property or Properties (the “Prepaid Mezzanine Loan”) without a
prepayment of the Loan, provided that concurrently with such voluntary
prepayment of the Prepaid Mezzanine Loan, each other Mezzanine Borrower shall
make a prepayment of their related Mezzanine Loan in an amount determined by
multiplying the outstanding principal balance of each such Mezzanine Loan by a
fraction (1) the numerator of which is the portion of the Prepaid Mezzanine Loan
being prepaid pursuant to the applicable Mezzanine Loan Documents and (2) the
denominator of which is the outstanding principal balance of the Prepaid
Mezzanine Loan.
Section 2.8.    Interest Rate Cap Agreement.
(a)    Prior to or contemporaneously with the Rate Cap Purchase Date, Borrower
shall enter into an Interest Rate Cap Agreement with a LIBOR strike rate equal
to the Strike Rate. The Interest Rate Cap Agreement (i) shall at all times be in
a form and substance acceptable to Lender, (ii) shall at all times be with a
Counterparty, (iii) shall at all times be for a period that ends on the last day
of the Interest Accrual Period related to the then current Floating Rate
Component Maturity Date, and (iv) shall at all times have a notional amount
equal to or greater than the principal balance of Floating Rate Component and
shall at all times provide for the applicable LIBOR strike rate to be equal to
the Strike Rate. Borrower shall direct such Counterparty to deposit directly
into the Cash Management Account any amounts due Borrower under such Interest
Rate Cap Agreement so long as any portion of the Debt is outstanding, provided
that the Debt shall be deemed to be outstanding if the Properties or any
Individual Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof. Additionally, Borrower shall collaterally assign to
Lender, pursuant to the Collateral Assignment of Interest Rate Cap Agreement,
all of its right, title and interest in and to the Interest Rate Cap Agreement
(and any replacements thereof), including, without limitation, its right to
receive any and all payments under the Interest Rate Cap Agreement (and any
replacements thereof), and Borrower shall, and shall cause Counterparty to,
deliver to Lender

    
    
-60-

--------------------------------------------------------------------------------




a fully executed Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account).
(b)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Cash Management Account. Borrower shall take
all actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.
(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall (either pursuant to Section 2.8(e) below or otherwise) replace
(or cause to be replaced) the Interest Rate Protection Agreement not later than
ten (10) Business Days following receipt of notice of such downgrade, withdrawal
or qualification with an Interest Rate Protection Agreement in form and
substance reasonably satisfactory to Lender (and meeting the requirements set
forth in this Section 2.8) (a “Replacement Interest Rate Cap Agreement”) from a
Counterparty having a Minimum Counterparty Rating.
(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.
(e)    Each Interest Rate Cap Agreement shall contain the following language or
its equivalent: “In the event of any downgrade, withdrawal or qualification of
the rating of the Counterparty below (a) a long-term unsecured debt rating of
“A+” by S&P, which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified (or if S&P no longer rates any
Counterparties the equivalent from DBRS (if rated by DBRS)); (b) either (i) a
long-term senior unsecured debt rating of at least “A2” from Moody’s and a
short-term unsecured debt rating of at least “P-1” from Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified or (ii) if no short-term senior unsecured debt rating exists, a
long-term unsecured debt rating of not less than “A1” by Moody’s which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified; and/or (c) a long-term unsecured debt rating of “A” (and not on
Rating Watch Negative) by Fitch and a short-term unsecured debt rating of not
less than “F-1” (and not on Rating Watch Negative) from Fitch, the Counterparty
must, within ten (10) business days find a replacement Counterparty, at the
Counterparty’s sole cost and expense, acceptable to each Rating Agency and
Borrower; provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Counterparty pursuant to the foregoing, the
Counterparty will continue to perform its obligations under the Interest Rate
Cap Agreement. Failure to satisfy the foregoing shall constitute an “Additional
Termination Event” as defined by Section 5(b)(v) of the ISDA Master Agreement,
with the Counterparty as the “Affected Party.”

    
    
-61-

--------------------------------------------------------------------------------




(f)    Borrower shall obtain and deliver to Lender an opinion from counsel
(which counsel may be in house counsel for the Counterparty) for the
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part and subject to customary and other reasonably
satisfactory qualifications, exceptions and assumptions, that:
(i)    the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
Section 2.9.    Extension of the Floating Rate Component Maturity Date. Borrower
shall have the option to extend the term of the Floating Rate Component beyond
the Floating Rate Component Initial Maturity Date for three (3) successive terms
(the “Floating Rate Component Extension Option”) of one (1) year each (each, a
“Floating Rate Component Extension Period”) to (i) the Monthly Payment Date
occurring in December, 2017 if the first Floating Rate Component Extension
Option is exercised, (ii) the Monthly Payment Date occurring in December, 2018
if the second Floating Rate Component Extension Option is exercised, and (iii)
the Monthly Payment Date occurring in December, 2019 if the third Floating Rate
Component Extension Option is exercised (each such date, the “Floating Rate
Component Extended Maturity Date”) upon satisfaction of the following terms and
conditions (in each case as determined by Lender):
(a)    no Event of Default shall have occurred and be continuing on the date
that the applicable Floating Rate Component Extension Period is commenced;

    
    
-62-

--------------------------------------------------------------------------------




(b)    Borrower shall notify Lender of its irrevocable election to extend the
Floating Rate Component Maturity Date as aforesaid not earlier than sixty (60)
days and no later than thirty (30) days prior to the applicable Floating Rate
Component Maturity Date and on the date such notice is given no Event of Default
shall have occurred and be continuing;
(c)    Borrower shall obtain and deliver to Lender on or prior to the
commencement of such Floating Rate Component Extension Period, a Replacement
Interest Rate Cap Agreement, which Replacement Interest Rate Cap Agreement shall
be effective commencing on the first day of the related Floating Rate Component
Extension Period and shall have a maturity date not earlier than the last day of
the Interest Accrual Period related to the applicable Floating Rate Component
Extended Maturity Date;
(d)    Solely with respect to Borrower’s exercise of the second Floating Rate
Component Extension Option, the LIBOR Spread shall be increased by one-quarter
of one percent (0.25%);
(e)    in connection with the second Floating Rate Component Extension Option,
the Debt Yield shall not be less than 8.5% at the time such Floating Rate
Component Extension Period commences and in connection with the third Floating
Rate Component Extension Option, the Debt Yield shall not be less than 9.0% at
the time such Floating Rate Component Extension Period commences; provided,
that, Borrower shall be permitted to make a prepayment of the Loan in accordance
with the terms and conditions of Section 2.7(b) hereof in an amount which shall
satisfy such Debt Yield requirement;
(f)    the Mezzanine A Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mezzanine A Loan Agreement;
(g)    the Mezzanine B Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mezzanine B Loan Agreement; and
(h)    the Mezzanine C Extension Option corresponding to the applicable Floating
Rate Component Extension Period shall have been exercised in accordance with the
terms of the Mezzanine C Loan Agreement.
All references in this Agreement and in the other Loan Documents to the Floating
Rate Component Maturity Date shall mean the Floating Rate Component Extended
Maturity Date in the event the applicable Floating Rate Component Extension
Option is exercised.
Section 2.10.    Release of Individual Property.
Except as set forth in this Section 2.10, Section 2.12 and Section 8.10 hereof,
no repayment or prepayment of all or any portion of the Loan shall cause, or
give rise to a right to require, or otherwise result in, the release of any lien
of any Security Instrument on any Individual Property.

    
    
-63-

--------------------------------------------------------------------------------




Provided no Event of Default shall have occurred and be continuing, Borrower
shall have the right (i) at any time with respect to the Floating Rate Component
and (ii) at any time after the Release Date and prior to the Maturity Date with
respect to the Fixed Rate Component to obtain the release (the “Release”) of an
Individual Property (each such Individual Property, the “Released Property”)
from the lien of the related Security Instrument thereon (and the related Loan
Documents) and the release of Borrower’s obligations under the Loan Documents
with respect to such Released Property (other than those expressly stated to
survive), upon the satisfaction of the following conditions precedent:
(a)    Borrower shall provide Lender with fifteen (15) Business Days (or a
shorter period of time if permitted by Lender in its sole discretion) prior
written notice of the proposed Release (the date of Lender’s receipt of such
notice shall be referred to herein as the “Release Notice Date”);
(b)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the date of such Release, a release of lien (and related Loan
Documents) for the Released Property for execution by Lender. Such release shall
be in a form appropriate in each jurisdiction in which the Released Property is
located and shall contain standard provisions, if any, protecting the rights of
Lender. In addition, Borrower shall provide to Lender all other documentation of
a ministerial or administrative nature that Lender reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all applicable Legal Requirements, (ii) will effect such release in
accordance with the terms of this Agreement, and (iii) will not impair or
otherwise adversely affect the liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Properties subject to the Loan Documents not being released);
(c)    The Released Property shall either (i) be conveyed to a Person other than
Borrower, Guarantor or their respective Affiliates pursuant to a sale of such
Released Property in an arm’s length transaction or (ii) be conveyed to an
Affiliate of Borrower (other than another Borrower) provided that Lender
receives a New Non-Consolidation Opinion with respect to such Release;
(d)    As of the date of consummation of the Release, after giving effect to the
release of the lien of the related Security Instrument(s) encumbering the
related Released Property, the Debt Yield with respect to the remaining
Individual Properties shall be equal to or greater than the greater of (1) the
Closing Date Debt Yield and (2) the Debt Yield of all Individual Properties
encumbered by the Security Instruments immediately prior to the consummation of
the Release;
(e)    Each Borrower shall continue to be in compliance with the terms and
conditions of Article 5 hereof after giving effect to such Release;
(f)    With respect to the Floating Rate Component, Borrower shall (A) partially
prepay the Debt in accordance with Section 2.7(b) or Section 2.7(c) hereof, as
applicable, in an amount equal to the Release Price for the Released Property,
(B) pay the Breakage Costs (if applicable) and any applicable Interest Shortfall
due hereunder in connection therewith and (C) pay any Prepayment Premium due in
connection therewith (unless the first sentence of Section 2.7(c) applies to
such prepayment);

    
    
-64-

--------------------------------------------------------------------------------




(g)    With respect to the Fixed Rate Component, (i) prior to the Prepayment
Release Date, Borrower shall comply with the terms of Section 2.12 hereof with
respect to the Release and (ii) on and after the Prepayment Release Date,
Borrower shall (A) partially prepay the Debt in accordance with Section 2.7(b)
hereof in an amount equal to the Release Price for the Released Property and (B)
pay any applicable Interest Shortfall due hereunder in connection therewith;
(h)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan-to-Value
Ratio (as Borrower shall have established to Lender’s reasonable satisfaction
based upon valuations obtained by Borrower at its sole cost and expense using
any commercially reasonable valuation method permitted to a REMIC Trust (which
may include an existing or updated appraisal or other written determination of
value using a commercially reasonable valuation method reasonably satisfactory
to Lender)) (expressed as a percentage) (which for the avoidance of doubt shall
not include the Mezzanine Loans) exceeds or would exceed 125% immediately after
giving effect to the release of the applicable Individual Property, no release
under any provision of this Agreement will be permitted unless the principal
balance of the Loan is prepaid by an amount not less than the greater of (i) the
Release Price or (ii) the least of the following amounts: (A) only if the
released Individual Property is sold to an unrelated Person, the net proceeds of
an arm’s length sale of the released Individual Property to an unrelated Person,
(B) the fair market value of the released Individual Property at the time of the
Release and (C) an amount such that the Loan-to-Value Ratio (as so determined by
Lender in accordance with the provisions of this clause (h)) after giving effect
to the Release of the applicable Individual Property is not greater than the
Loan-to-Value Ratio immediately prior to such Release, unless Lender receives a
REMIC Opinion with respect to the Release (provided, however, that any such
prepayment shall be deemed a voluntary prepayment but shall not be subject to
the Prepayment Premium or to any other premium or penalty);
(i)    Borrower shall pay all of Lender’s reasonable costs and expenses and the
costs and expenses of the Rating Agencies in connection with the Release and the
current market fee being assessed by Servicer with respect to such Release,
including, without limitation, counsel fees, recording charges, filing fees and
taxes and any other expenses payable in connection therewith; and
(j)    Borrower shall have delivered to Lender evidence reasonably satisfactory
to Lender that each Mezzanine Borrower has complied in all material respects
with all of the terms and conditions set forth in the applicable Mezzanine Loan
Agreement with respect to a release of the security interest corresponding to
the Release requested pursuant to this Section 2.10.
Notwithstanding the foregoing requirement of this Section 2.10 that no Event of
Default be continuing, if there is an Event of Default due to a non-monetary
Default with respect to any Individual Property for which the cure period set
forth herein has expired or Borrower has determined in the exercise of its
reasonable, good-faith judgment that it would not be commercially reasonable to
cure a non-monetary Default with respect to any Individual Property, provided
that no other Event of Default then exists, Borrower shall have the right to
Release such Individual Property pursuant to the terms and conditions of this
Section 2.10 if (i) such release is being effectuated in order to cure such
Event of Default or non-monetary Default related solely to such Individual
Property, (ii)

    
    
-65-

--------------------------------------------------------------------------------




such Event of Default or non-monetary Default is not the result of the willful
misconduct or bad faith actions of Borrower or any Affiliate thereof, as
determined by Lender in its reasonable discretion and (iii) all other conditions
of this Section 2.10 are satisfied with regard to such Release; provided, that,
such Release shall not be deemed to cure any Event of Default, any non-monetary
Default and/or any other Default not related to such Individual Property being
so released pursuant to this paragraph. In addition to payment of the reasonable
costs and expense of Lender and Servicer in connection with such Release in
accordance with this Section 2.10, Borrower shall also pay to Lender all
reasonable costs and expenses incurred by Lender and Servicer in connection with
such Default or Event of Default in accordance with the terms and conditions of
this Agreement.
Notwithstanding anything to the contrary contained in this Section 2.10, the
parties hereto hereby acknowledge and agree that after the Securitization of the
Loan (or any portion thereof or interest therein), with respect to any Lender
approval or similar discretionary rights over any matters contained in this
Section 2.10 (any such matter, a “Release Approval Item”), such rights shall be
construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Release Approval Item if the same fails to meet the
Prudent Lender Standard. In addition, notwithstanding anything to the contrary
contained in this Agreement and/or the other Loan Documents, in no instance
shall G&E HC REIT II Parkway Medical Center, LLC be released by Lender from the
obligations of the Loan Documents for so long as the Debt is outstanding.
Section 2.11.    Intentionally Omitted.
Section 2.12.    Defeasance.
(a)    Total Defeasance.
(i)    Provided no Event of Default shall have occurred and remain uncured and
provided that Floating Rate Component is being simultaneously prepaid in full in
accordance with the terms and conditions of this Agreement (or has been prepaid
in full in accordance with the terms and conditions of this Agreement), Borrower
shall have the right at any time after the Release Date and prior to the
Prepayment Release Date to voluntarily defease the entire aggregate amount of
the Fixed Rate Component and obtain a release of the lien of the Security
Instruments by providing Lender with the Total Defeasance Collateral
(hereinafter, a “Total Defeasance Event”), subject to the satisfaction of the
following conditions precedent:
(A)
Borrower shall provide Lender not less than thirty (30) days notice (or such
shorter period of time if permitted by Lender in its sole discretion) but not
more than ninety (90) days notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is to occur;

(B)
Unless otherwise agreed to in writing by Lender, Borrower shall pay to Lender
(1) all payments of principal and interest due and payable on the Fixed Rate
Component to and including the end of the Interest Accrual Period related to the
Total Defeasance Date (provided, that, if such Total Defeasance Date is not a
Monthly Payment Date, Borrower shall also pay to Lender all


    
    
-66-

--------------------------------------------------------------------------------




payments of principal and interest due on the Fixed Rate Component to and
including the end of the Interest Accrual Period related to the next occurring
Monthly Payment Date); (2) all other sums, if any, due and payable under the
Note, this Agreement, the Security Instruments and the other Loan Documents; (3)
all escrow, closing, recording, legal, Rating Agency and other fees, costs and
expenses paid or incurred by Lender or its agents in connection with the Total
Defeasance Event, the release of the lien of Security Instruments on the
Properties, the review of the proposed Defeasance Collateral and the preparation
of the Security Agreement, the Defeasance Collateral Account Agreement and
related documentation; and (4) any revenue, documentary stamp, intangible or
other taxes, charges or fees due in connection with the transfer or assumption
of the portion of the Note related to the Fixed Rate Component or the Total
Defeasance Event;
(C)
Borrower shall deposit the Total Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.12(c)
hereof;

(D)
Borrower shall execute and deliver to Lender a Security Agreement in respect of
the Defeasance Collateral Account and the Total Defeasance Collateral;

(E)
Borrower shall deliver to Lender (1) an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary and
other reasonably satisfactory qualifications, assumptions and exceptions
opining, among other things, that (I) Lender has a legal and valid perfected
first priority security interest in the Defeasance Collateral Account and the
Total Defeasance Collateral; (II) the Total Defeasance Event will not result in
a deemed exchange for purposes of the Code and will not adversely affect the
status of the Note as indebtedness for federal income tax purposes; and (III)
delivery of the Total Defeasance Collateral and the grant of a security interest
therein to Lender shall not constitute an avoidable preference under Section 547
of the Bankruptcy Code or applicable state law; (2) a REMIC Opinion with respect
to the Total Defeasance Event; and (3) a New Non-Consolidation Opinion with
respect to Successor Borrower;

(F)
Borrower shall deliver to Lender a Rating Agency Confirmation as to the Total
Defeasance Event;

(G)
Borrower shall deliver an Officer’s Certificate certifying that the requirements
set forth in this Section 2.12 have been satisfied;

(H)
Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that the Total Defeasance
Collateral will generate monthly amounts equal to or greater than the Scheduled
Defeasance Payments; and


    
    
-67-

--------------------------------------------------------------------------------




(I)
Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request.

(ii)    If the Floating Rate Component is being simultaneously prepaid in full
in accordance with the terms and conditions of this Agreement (or has been
prepaid in full in accordance with the terms and conditions of this Agreement)
and Borrower has elected to defease the entire aggregate amount of the Fixed
Rate Component and the requirements of this Section 2.12 have been satisfied,
the Properties shall be released from the lien of the Security Instruments and
the Total Defeasance Collateral pledged pursuant to the Security Agreement shall
be the sole source of collateral securing the Loan. In connection with the
release of the lien, Borrower shall submit to Lender, not less than thirty (30)
days prior to the Total Defeasance Date (or such shorter time as is acceptable
to Lender in its sole discretion), a release of lien (and related Loan
Documents) for execution by Lender. Such release shall be in a form appropriate
in each jurisdiction in which each Individual Property is located and that
contains standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (1) is in
compliance with all Legal Requirements, and (2) will effect such release in
accordance with the terms of this Agreement. Except as set forth in this Article
2, no repayment, prepayment or defeasance of all or any portion of the Loan
shall cause, give rise to a right to require, or otherwise result in, the
release of the lien of the Security Instruments.
(b)    Partial Defeasance.
(i)    Provided no Event of Default shall have occurred and remain uncured and
provided that the Floating Rate Component is being simultaneously prepaid in
full in accordance with the terms and conditions of this Agreement (or has been
prepaid in full in accordance with the terms and conditions of this Agreement),
Borrower shall have the right at any time after the Release Date and prior to
the Prepayment Release Date to voluntarily defease a portion of the Loan related
to the Fixed Rate Component and obtain a release of the lien of the applicable
Security Instrument as to any one or more Individual Properties by providing
Lender with the Partial Defeasance Collateral (hereinafter, a “Partial
Defeasance Event”) upon satisfaction of the following conditions precedent:
(A)
Borrower shall provide Lender not less than thirty (30) days notice (or a
shorter period of time if permitted by Lender in its sole discretion) but not
more than ninety (90) days notice specifying a date (the “Partial Defeasance
Date”) on which the Partial Defeasance Event is to occur (the date of Lender’s
receipt of such notice shall be referred to herein as the “Partial Defeasance
Notice Date”);

(B)
Unless otherwise agreed to in writing by Lender, Borrower shall pay to Lender
(1) all payments of principal and interest due and payable on the portion of the
Fixed Rate Component being defeased to and including the end of the Interest
Accrual Period related to the Partial Defeasance Date


    
    
-68-

--------------------------------------------------------------------------------




(provided that, if such Partial Defeasance Date is not a Monthly Payment Date,
Borrower shall also pay to Lender all payments of principal and interest due on
the portion of the Fixed Rate Component being defeased to and including the end
of the Interest Accrual Period related to the next occurring Monthly Payment
Date); (2) all other sums, if any, then due and payable under the Note, this
Agreement, the Security Instruments and the other Loan Documents through and
including the end of the Interest Accrual Period related to the Partial
Defeasance Date (or, if the Partial Defeasance Date is not a Monthly Payment
Date, the end of the Interest Accrual Period related to the next occurring
Monthly Payment Date); (3) all escrow, closing, recording, legal, appraisal,
Rating Agency and other fees, costs and expenses paid or incurred by Lender or
its agents in connection with the Partial Defeasance Event, the release of the
lien of the applicable Security Instrument on the applicable Individual
Property, the review of the proposed Partial Defeasance Collateral and the
preparation of the Security Agreement, the Defeasance Collateral Account
Agreement and related documentation; and (4) any revenue, documentary stamp,
intangible or other taxes, charges or fees due in connection with the transfer
or assumption of the Defeased Note and/or the Partial Defeasance Event;
(C)
Borrower shall deposit the Partial Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Section 2.12(c)
hereof;

(D)
Lender shall prepare and Borrower shall execute all necessary documents to
modify this Agreement and to amend and restate each Note and issue two
substitute notes for each Note, one note having a principal balance equal to the
pro rata portion of the Release Price (or applicable portion thereof) for the
subject Individual Property related to such Note (the “Defeased Note”), and the
other note having a principal balance equal to the pro rata portion of the
excess of (1) the principal amount of such Note existing immediately prior to
the applicable Partial Defeasance Event, over (2) the amount of the related
Defeased Note (the “Undefeased Note”). Each Defeased Note and Undefeased Note
shall have identical terms as the related Note except for the principal balance.
In connection therewith, the Monthly Debt Service Payment Amount allocated to
such Note and the amount of each such payment applied to principal thereafter
(if any) shall be divided between the Defeased Note and the Undefeased Note in
the same proportion as the unpaid principal balance (in each case immediately
after the Partial Defeasance Event) of the Defeased Note and the Undefeased
Note, as the case may be, bears to the aggregate principal balance due under the
Defeased Note and the Undefeased Note immediately after the Partial Defeasance
Event. The Defeased Note and the Undefeased Note shall be cross defaulted and
cross collateralized unless the Rating Agencies shall require otherwise. A
Defeased Note may not be the subject of any further defeasance;


    
    
-69-

--------------------------------------------------------------------------------




(E)
Borrower shall execute and deliver to Lender a Security Agreement in respect of
the Defeasance Collateral Account and the Partial Defeasance Collateral;

(F)
Borrower shall deliver to Lender (1) an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary and
other reasonably satisfactory qualifications, assumptions and exceptions
opining, among other things, that (I) Lender has a legal and valid perfected
first priority security interest in the Defeasance Collateral Account and the
Partial Defeasance Collateral, (II) the Partial Defeasance Event will not result
in a deemed exchange for purposes of the Code and will not adversely affect the
status of the Defeased Note and the Undefeased Note as indebtedness for federal
income tax purposes and (III) delivery of the Partial Defeasance Collateral and
the grant of a security interest therein to Lender shall not constitute an
avoidable preference under Section 547 of the Bankruptcy Code or applicable
state law; (2) a REMIC Opinion as to the Partial Defeasance Event and (3) a New
Non-Consolidation Opinion with respect to the Successor Borrower;

(G)
The Partial Defeasance Event shall be permitted under REMIC Requirements in
effect as of each of (I) the Partial Defeasance Notice Date and (II) the date of
the consummation of the Partial Defeasance Event;

(H)
Borrower shall deliver to Lender a Rating Agency Confirmation as to the Partial
Defeasance Event;

(I)
Borrower shall deliver to Lender an Officer’s Certificate certifying that the
requirements set forth in this Section 2.12 have been satisfied;

(J)
Borrower shall deliver a certificate of a nationally recognized public
accounting firm acceptable to Lender certifying that the Partial Defeasance
Collateral will generate monthly amounts equal to or greater than the Scheduled
Defeasance Payments;

(K)
Borrower shall have satisfied the conditions to such Release of an Individual
Property in accordance with Section 2.10 hereof (other than Section 2.10(f));
and

(L)
Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request.

(c)    On or before the date on which Borrower delivers the Total Defeasance
Collateral or Partial Defeasance Collateral (as applicable), Borrower shall open
at any Eligible Institution an Eligible Account (the “Defeasance Collateral
Account”). The Defeasance Collateral Account shall contain only (i) Total
Defeasance Collateral or Partial Defeasance Collateral (as applicable) and (ii)
cash from interest and principal paid on the Total Defeasance Collateral or
Partial Defeasance Collateral (as applicable). All cash from interest and
principal payments paid on the Total

    
    
-70-

--------------------------------------------------------------------------------




Defeasance Collateral or Partial Defeasance Collateral (as applicable) shall
(subject to the next sentence) be paid over to Lender on each Monthly Payment
Date and applied first to accrued and unpaid interest and then to principal. Any
cash from interest and principal paid on the Total Defeasance Collateral or
Partial Defeasance Collateral (as applicable) not needed to pay the Scheduled
Defeasance Payments shall be (at Borrower’s or Successor Borrower’s option
provided that no Event of Default has occurred and is continuing) (i) paid to
Borrower or Successor Borrower (as applicable) and/or (ii) to the extent
permitted by applicable REMIC Requirements, retained in the Defeasance
Collateral Account. Borrower shall cause the Eligible Institution at which the
Total Defeasance Collateral or Partial Defeasance Collateral (as applicable) is
deposited to enter an agreement with Borrower and Lender, satisfactory to Lender
in its reasonable discretion, pursuant to which such Eligible Institution shall
agree to hold and distribute the Total Defeasance Collateral or Partial
Defeasance Collateral (as applicable) in accordance with this Agreement (such
agreement, the “Defeasance Collateral Account Agreement”). Borrower or Successor
Borrower (as applicable) shall be the owner of the Defeasance Collateral Account
and shall report all income accrued on Total Defeasance Collateral or Partial
Defeasance Collateral (as applicable) for federal, state and local income tax
purposes in its income tax return. Borrower shall prepay all cost and expenses
associated with opening and maintaining the Defeasance Collateral Account.
Lender shall not in any way be liable by reason of any insufficiency in the
Defeasance Collateral Account.
(d)    In connection with a Total Defeasance Event or Partial Defeasance Event
under this Section 2.12, a successor entity (the “Successor Borrower”) shall be
established, which such Successor Borrower shall be (i) a Single Purpose Entity
and (ii) at Lender’s option and in Lender’s sole discretion, established and/or
designated by Lender or, if Lender does not so elect, established and/or
designated by Borrower. The right of Lender hereunder to designate and/or
establish Successor Borrower may, at the option and in the sole discretion of
the initial named Lender hereunder, be retained by the initial named Lender
hereunder notwithstanding any Secondary Market Transaction. Borrower shall
transfer and assign all obligations, rights and duties under and to the Note or
Defeased Note (as applicable), Security Agreement and Defeasance Collateral
Account Agreement, together with the Total Defeasance Collateral or Partial
Defeasance Collateral (as applicable) to such Successor Borrower. Such Successor
Borrower shall assume the obligations under the Note or Defeased Note (as
applicable), the Defeasance Collateral Account Agreement and the Security
Agreement in a manner acceptable to Lender and the Rating Agencies and Borrower
shall be relieved of its obligations under the Loan Documents relating to the
Note or the Defeased Note (as applicable) (other than those obligations which by
their terms survive a repayment, defeasance or other satisfaction of the Loan
and/or a transfer of the Property in connection with Lender’s exercise of its
remedies under the Loan Documents). Borrower shall pay all costs and expenses
incurred by Lender and Successor Borrower, including attorney’s fees and
expenses, incurred in connection with the foregoing (including, without
limitation, Lender’s costs of establishing and/or designating Successor
Borrower, if any).
(e)    Notwithstanding anything to the contrary contained in this Section 2.12,
the parties hereto hereby acknowledge and agree that after the Securitization of
the Loan (or any portion thereof or interest therein), with respect to any
Lender approval or similar discretionary rights over any matters contained in
this Section 2.12 (any such matter, an “Defeasance Approval Item”), such

    
    
-71-

--------------------------------------------------------------------------------




rights shall be construed such that Lender shall only be permitted to withhold
its consent or approval with respect to any Defeasance Approval Item if the same
fails to meet the Prudent Lender Standard.
Section 2.13.    Withholding and Indemnified Taxes.
(a)    Defined Terms. For purposes of this Section 2.13, the term “applicable
law” includes FATCA and references to Agent only apply in the event of
Syndication pursuant to Section 11.8.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Section 2.13 Taxes, except as required by applicable law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any
Section 2.13 Taxes from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Section 2.13 Taxes is an Indemnified Tax, then the sum payable by Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. Without duplication, Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Agent), or by Agent, on its own behalf or on behalf of a Co-Lender,
shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Section
2.13 Taxes by Borrower to a Governmental Authority pursuant to this Section
2.13, Borrower shall deliver to Lenders or, following a Syndication, Agent, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such recipient.
(f)    Status of Agent and Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of any
Section 2.13 Taxes imposed through withholding with respect to payments made
under any Loan Document shall deliver to Borrower and Agent, at the time or
times reasonably requested

    
    
-72-

--------------------------------------------------------------------------------




by Borrower or Agent, such properly completed and executed documentation
reasonably requested by Borrower or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements
and to satisfy any such requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.13(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)

    
    
-73-

--------------------------------------------------------------------------------




(3)(B) of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B- 2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    Agent shall deliver to Borrower, on or prior to the date on which Agent
becomes an Agent under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower) such properly completed and executed
documentation reasonably requested by Borrower as will permit payments to be
made under any Loan Document to Agent without withholding. In addition, Agent,
if reasonably requested by

    
    
-74-

--------------------------------------------------------------------------------




Borrower, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not Agent is subject to information reporting requirements and to satisfy any
such requirements. Without limiting the generality of the foregoing, Agent shall
deliver to Borrower (A) executed originals of IRS Form W-9 certifying that Agent
is exempt from U.S. federal backup withholding tax or (B) executed originals of
IRS Form W-8IMY certifying that Agent is acting as a “qualified intermediary” or
a “nonqualified intermediary” and accompanied by any required attachments
(including certification documents from each beneficial owner). For purposes of
this Section 2.13(iii), “Agent” shall mean Agent in its capacity as such and not
in any other capacity (such as a Lender).
Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Section
2.13 Taxes as to which it has been indemnified pursuant to this Section 2.13
(including by the payment of additional amounts pursuant to this Section 2.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Section 2.13 Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Section 2.13 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund less any Taxes payable by such party with
respect to such interest). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Section 2.13 Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Section 2.13 Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Section 2.13 Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
Section 2.14.     Components of the Loan. For the purposes of computing interest
payable from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Floating Rate
Component shall be divided into Components FLA-1 through FLG and the principal
balance of the Fixed Rate Component shall be divided into

    
    
-75-

--------------------------------------------------------------------------------




Components FXA through FXG. The principal amount and Interest Rate of the
Components shall be as follows:
COMPONENT
PRINCIPAL AMOUNT
Interest Rate
FLA-1


$634,056,011.17


Floating Interest Rate
FLA-2


$1


Floating Interest Rate
FLB


$1


Floating Interest Rate
FLC


$1


Floating Interest Rate
FLD


$1


Floating Interest Rate
FLE


$1


Floating Interest Rate
FLF


$1


Floating Interest Rate
FLG


$1


Floating Interest Rate
FXA


$1,243,943,975.83


Fixed Interest Rate
FXB


$1


Fixed Interest Rate
FXC


$1


Fixed Interest Rate
FXD


$1


Fixed Interest Rate
FXE


$1


Fixed Interest Rate
FXF


$1


Fixed Interest Rate
FXG


$1


Fixed Interest Rate



ARTICLE 3.

REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants as of the Closing Date that:
Section 3.1.    Legal Status and Authority. Each Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own, operate and lease applicable Individual Property. Borrower
has full power, authority and legal right to mortgage, grant, bargain, sell,
pledge, assign, warrant, transfer and convey the Properties pursuant to the
terms hereof and to keep and observe all of the terms of this Agreement, the
Note, the Security Instruments and the other Loan Documents on Borrower’s part
to be performed.
Section 3.2.    Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instruments and the other
Loan Documents by Borrower and Guarantor and the borrowing evidenced by the Note
and this Agreement (i) are within the power and authority of such parties; (ii)
have been authorized by all requisite organizational action of such parties;
(iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) will not violate, conflict with, result in a
breach of or constitute (with notice or lapse of time, or both) a material
default under any provision of law, any order or judgment of any court, Health
Care Authority or Governmental Authority, any license, certificate or other
approval required

    
    
-76-

--------------------------------------------------------------------------------




to operate each Individual Property or any portion thereof, any applicable
organizational documents, or any applicable indenture, agreement or other
instrument, including, without limitation, the Management Agreement; (v) will
not result in the creation or imposition of any lien, charge or encumbrance
whatsoever upon any of its assets, except the lien and security interest created
hereby and by the other Loan Documents; and (vi) will not require any
authorization or license from, or any filing with, any Governmental Authority or
Health Care Authority (except for the recordation of each Security Instrument in
the appropriate land records of each applicable State and except for Uniform
Commercial Code filings relating to the security interest created hereby), (b)
this Agreement, the Note, the Security Instruments and the other Loan Documents
have been duly executed and delivered by Borrower and Guarantor and (c) this
Agreement, the Note, the Security Instruments and the other Loan Documents
constitute the legal, valid and binding obligations of Borrower and Guarantor.
The Loan Documents are not subject to any right of rescission, setoff,
counterclaim or defense by Borrower or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law)). Neither Borrower nor Guarantor
has asserted any right of rescission, setoff, counterclaim or defense with
respect to the Loan Documents.
Section 3.3.    Litigation. Except for “slip and fall” cases covered by
insurance and other matters covered by insurance and except as set forth on
Schedule XXIII hereto, there is no action, suit, proceeding or governmental
investigation, in each case, judicial, administrative or otherwise (including
any condemnation or similar proceeding), pending or, to the best of Borrower’s
knowledge, threatened or contemplated against Borrower, Sponsor or Guarantor or
against or affecting any Individual Property or any portion thereof that could
have a Material Adverse Effect.
Section 3.4.    Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Portfolio Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any Individual Property (or any portion thereof) is bound
which default would have a Material Adverse Effect. Borrower has no material
financial obligation under any agreement or instrument to which Borrower is a
party or by which Borrower or any Individual Property (or any portion thereof)
is otherwise bound, other than (a) obligations incurred in the ordinary course
of the operation of the Property (including obligations under Permitted
Encumbrances and Leases) and (b) obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents. There is no agreement or
instrument to which Borrower is a party or by which Borrower is bound that would
require the subordination in right of payment of any of Borrower’s obligations
hereunder or under the Note to an obligation owed to another party.

    
    
-77-

--------------------------------------------------------------------------------




Section 3.5.    Financial Condition.
(a)    Borrower is solvent and Borrower has received reasonably equivalent value
for the granting of the Security Instrument. No proceeding under Creditors
Rights Laws with respect to any Borrower Party or any Affiliated Manager has
been initiated.
(b)    In the last ten (10) years, no (i) petition in bankruptcy has been filed
by or against any Borrower Party or any Affiliated Manager and (ii) Borrower
Party or Affiliated Manager has ever made any assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws.
(c)    No Borrower Party or Affiliated Manager is contemplating either the
filing of a petition by it under any Creditors Rights Laws or the liquidation of
its assets or property and Borrower has no knowledge of any Person contemplating
the filing of any such petition against any Borrower Party or any Affiliated
Manager.
(d)    With respect to any loan or financing in which any Borrower Party or any
Affiliated Manager has been directly or directly obligated for or has, in
connection therewith, otherwise provided any guaranty, indemnity or similar
surety , including, without limitation and to the extent applicable, the loan
which is being refinanced by the Loan, none of such loans or financings has ever
been (i) more than 30 days in default or (ii) transferred to special servicing.
Section 3.6.    Disclosure. Borrower has not failed to disclose any material
fact that could cause any representation or warranty made herein to be
materially misleading.
Section 3.7.    No Plan Assets. As of the date hereof and until the Debt is
repaid in accordance with the applicable terms and conditions hereof, (a)
Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA, (c)
transactions by or with Borrower are not and will not be subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans and (d) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. As of the date hereof, neither Borrower, nor any
member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code), maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).
Section 3.8.    Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the Code.
Section 3.9.    Intentionally Omitted.
Section 3.10.    Business Purposes. The Loan is solely for the business purpose
of Borrower, and is not for personal, family, household, or agricultural
purposes.

    
    
-78-

--------------------------------------------------------------------------------




Section 3.11.    Borrower’s Principal Place of Business. Borrower’s principal
place of business and its chief executive office as of the date hereof is c/o
NorthStar Realty Finance Corp., 399 Park Avenue, 18th Floor, New York, New York
10022. Borrower’s mailing address, as set forth in the opening paragraph hereof
or as changed in accordance with the provisions hereof, is true and correct.
Each Borrower’s organizational identification number, if any, assigned by the
state of its incorporation or organization is set forth on Schedule I attached
hereto. Each Borrower’s federal tax identification number is set forth on
Schedule I attached hereto. No Borrower is subject to back-up withholding taxes.
Section 3.12.    Status of Property.
(a)    Borrower has obtained all Permits (other than Health Care Licenses which
are addressed in Section 3.38(a) hereof) for the operation of Borrower’s
business, all of which are in full force and effect as of the date hereof and
not subject to revocation, suspension, forfeiture or modification. Borrower has
used commercially reasonable efforts to cause each Tenant with respect to each
Triple Net Leased Property to obtain all Permits for the operation of such
Tenant’s business.
(b)    Except as shown in the Zoning Reports, each Individual Property and the
present and contemplated use and occupancy thereof are in full compliance in all
material respects with all applicable zoning ordinances, building codes, land
use laws, Environmental Laws and other similar Legal Requirements.
(c)    Each Individual Property is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by
utilities and each Individual Property has accepted or is equipped to accept
such utility service.
(d)    All public roads and streets necessary for service of and access to each
Individual Property for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public. Each Individual Property has either direct access to such
public roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of Borrower and any
subsequent owners of the applicable Individual Property.
(e)    Each Individual Property is served by water and sewer systems.
(f)    Except as set forth on Schedule XXIV attached hereto, each Individual
Property is free from material damage caused by fire or other casualty. Except
as shown in the Property Condition Reports, (i) each Individual Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects and (ii) there exists
no structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and no Borrower has received notice from any
insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same

    
    
-79-

--------------------------------------------------------------------------------




or cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
(g)    All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements and incurred as of the
date hereof have been or will be paid in full. Except as shown on the Title
Insurance Policies, there are no mechanics’ or similar liens or claims which
have been filed for work, labor or material affecting any Individual Property
which are or may be prior to or equal to the lien of the applicable Security
Instrument.
(h)    Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ and subtenants’ property or the
property subject to a Permitted Equipment Lease) used in connection with the
operation of each Individual Property, free and clear of any and all security
interests, liens or encumbrances, except the lien and security interest created
by this Agreement, the Note, the Security Instruments and the other Loan
Documents.
(i)    Except as shown in the Environmental Reports, all liquid and solid waste
disposal, septic and sewer systems located on each Individual Property are in a
good and safe condition and repair and in compliance in all material respects
with all Legal Requirements.
(j)    Except as expressly disclosed on the Survey, (i) no portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto as an area having special flood
hazards pursuant to the Flood Insurance Acts and (ii) no part of any Individual
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.
(k)    Except as set forth in the Title Insurance Policies, all the Improvements
lie within the boundaries of the Land and any building restriction lines
applicable to the Land.
(l)    To Borrower’s knowledge, there are no pending or proposed special or
other assessments for public improvements or otherwise affecting any Individual
Property (or any portion thereof), nor are there any contemplated improvements
to any Individual Property that may result in such special or other assessments.
(m)    Except as set forth on Schedule XXV and except for projects costing less
than $100,000 (which projects costing less than $100,000 and not listed on
Schedule XXV are not in excess of the Alteration Threshold), Borrower has not
(i) made, ordered or contracted for any construction, repairs, alterations or
improvements to be made on or to any Individual Property which have not been
completed and paid for in full, (ii) ordered materials for any such
construction, repairs, alterations or improvements which have not been paid for
in full or (iii) attached any fixtures to any Individual Property which have not
been paid for in full.
(n)    Borrower has no direct employees.
Section 3.13.    Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Guarantor and/or the Properties (a) are true, complete and
correct in all material respects, (b) accurately represent the financial

    
    
-80-

--------------------------------------------------------------------------------




condition of Borrower, Guarantor and each Individual Property, as applicable, as
of the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with the Approved Accounting Method throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Portfolio Material Adverse Effect, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower, Sponsor or Guarantor
from that set forth in said financial statements.
Section 3.14.    Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of the access to any Individual Property.
Section 3.15.    Separate Lots. Except as set forth on Schedule XXXI, each
Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with any Individual Property or any
portion thereof.
Section 3.16.    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies (or such other evidence acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. There are no present claims of any material nature under any of
the Policies, and to Borrower’s knowledge, no Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any of the
Policies.
Section 3.17.    Use of Property. Each Individual Property is used exclusively
as a Skilled Nursing Facility, Assisted Living Facility, Long-Term Acute Care
Hospital or Medical Office Building and other appurtenant and related uses
(including child daycare).
Section 3.18.    Leases and Rent Roll. Except as disclosed in the estoppel
certificates delivered to Lender in connection with the closing of the Loan and
except as disclosed in the rent roll for each Individual Property delivered to,
certified to and approved by Lender in connection with the closing of the Loan
(the “Rent Roll”), (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable and in full
force and effect; (c) all of the Leases are arms-length agreements with bona
fide, independent third parties; (d) except as set forth on Schedule XXXII, no
party under any Lease is in monetary default or material non-monetary default;
(e) except as set forth on Schedule XXXII, all Rents due have been paid in full
and no Tenant is in arrears in its payment of Rent; (f) except as set forth on
Schedule XXVI hereto, the terms of all alterations, modifications and amendments
to the Leases are reflected in the rent roll delivered to Lender; (g) none of
the Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated; (h) except as set forth on Schedule XXXII, none of the Rents have
been collected for more than one (1) month in advance (except a security deposit
shall not be deemed rent collected in advance); (i) except as set forth on
Schedule XXXII, the premises demised under

    
    
-81-

--------------------------------------------------------------------------------




the Leases have been completed, all improvements, repairs, alterations or other
work required to be furnished on the part of Borrower under the Leases have been
completed, the Tenants under the Leases have accepted the premises demised
thereunder and have taken possession of the same on a rent-paying basis and any
payments, credits or abatements required to be given by Borrower to the Tenants
under the Leases have been made in full; (j) there exist no offsets or defenses
to the payment of any portion of the Rents and Borrower has no monetary
obligation to any Tenant under any Lease; (k) Borrower has received no notice
from any Tenant challenging the validity or enforceability of any Lease; (l)
excluding the Ground Leases, there are no agreements with the Tenants under the
Leases other than expressly set forth in each Lease; (m) Intentionally Omitted;
(n) except as set forth on Schedule XXXII, no Lease contains an option to
purchase any Individual Property (or any portion thereof) during the term of the
Loan or any other similar provision; (o) except as set forth on Schedule XXXII,
no Person (other than Resident Payors) has any possessory interest in, or right
to occupy, any Individual Property except under and pursuant to a Lease (other
than Subleases and other subleases); (p) all security deposits relating to the
Leases are reflected on the Rent Roll and have been collected by Borrower; (q)
except as set forth on Schedule XXXII, no brokerage commissions or finders fees
are due and payable regarding any Lease; (r) except as set forth on Schedule
XXXII and except with respect to the Medical Office Buildings, each Tenant is in
actual, physical occupancy of the premises demised under its Lease; (s) there
are no actions or proceedings (voluntary or otherwise) pending against any
Tenants or guarantors under Leases, in each case, under bankruptcy or similar
insolvency laws or regulations; and (t) except with respect to the Medical
Office Buildings, no event has occurred giving any Tenant the right to cease
operations at its leased premises (i.e., “go dark”), terminate its Lease or pay
reduced or alternative Rent to Borrower under any of the terms of such Lease,
such as a co-tenancy provision.
Section 3.19.    Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instruments, the Note and the
other Loan Documents, including, without limitation, the Security Instruments,
have been paid or will be paid, and, under current Legal Requirements, the
Security Instruments and the other Loan Documents are enforceable in accordance
with their terms by Lender (or any subsequent holder thereof), except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
Section 3.20.    Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are due and
payable.

    
    
-82-

--------------------------------------------------------------------------------




Section 3.21.    Illegal Activity/Forfeiture.
(a)    No portion of any Individual Property has been or will be purchased,
improved, equipped or furnished with proceeds of any illegal activity and to the
best of Borrower’s knowledge, there are no illegal activities at any Individual
Property.
(b)    There has not been committed by Borrower or its Affiliates or, to
Borrower’s knowledge, by any other Person in occupancy of or involved with the
operation or use of any Individual Property and there shall never be committed
by Borrower or its Affiliates, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under this Agreement, the Note, the Security Instruments or the
other Loan Documents. Borrower hereby covenants and agrees not to commit any act
or omission affording such right of forfeiture.
Section 3.22.    Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
Borrower in writing, except for any such (a) Section 2.13 Taxes that are being
contested in good faith by appropriate proceedings and for which Borrower has
set aside on its books adequate reserves in accordance with GAAP for payment
thereof or (b) Taxes and Other Charges the payment of which is governed by
Section 4.5 and Section 8.6 hereof. Borrower knows of no basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.
Section 3.23.    Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially and adversely affects the value or
marketability of any Individual Property, materially impairs the use or the
operation of any Individual Property or impairs Borrower’s ability to pay and/or
perform its obligations in a timely manner.
Section 3.24.    Third Party Representations. Each of the representations and
the warranties made by Guarantor in the other Loan Documents (if any) are true,
complete and correct in all material respects.
Section 3.25.    Non-Consolidation Opinion Assumptions. All of the assumptions
made in the Non-Consolidation Opinion, including, but not limited to, any
exhibits attached thereto and/or certificates delivered in connection therewith,
are true, complete and correct in all material respects.
Section 3.26.    Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Security Instruments, the Note or the other Loan Documents.

    
    
-83-

--------------------------------------------------------------------------------




Section 3.27.    Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
Section 3.28.    Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
Section 3.29.    Embargoed Person. As of the date hereof, (a) none of the funds
or other assets of any Borrower Party or any Affiliated Manager constitute
property of, or are) beneficially owned, directly or indirectly, by any Person
or government that is the subject of economic sanctions under U.S. law,
including but not limited to, the USA PATRIOT Act of 2001, 107 Public Law 56
(October 26, 2001) (including the anti-terrorism provisions thereof) and in
other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to applicable anti-money laundering laws and regulations, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that transactions involving or the
investment in any such Borrower Party or any such Affiliated Manager (whether
directly or indirectly) is prohibited by applicable law or the Loan made by
Lender is in violation of applicable law (“Embargoed Person”); (b) none of the
funds or other assets of any Borrower Party or any Affiliated Manager constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (c) no Embargoed Person has any interest of any nature whatsoever in any
Borrower Party or any Affiliated Manager, with the result that transactions
involving or the investment in any such Borrower Party (whether directly or
indirectly), is prohibited by applicable law or the Loan is in violation of
applicable law; and (d) none of the funds of any Borrower Party or any
Affiliated Manager have been derived from, or are the proceeds of, any unlawful
activity with the result that transactions involving or the investment in any
such Borrower Party or any such Affiliated Manager (whether directly or
indirectly), is

    
    
-84-

--------------------------------------------------------------------------------




prohibited by applicable law or the Loan is in violation of applicable law. Any
violation of the foregoing shall, at Lender’s option, constitute an Event of
Default hereunder.
Section 3.30.    Intentionally Omitted.
Section 3.31.    Organizational Chart. The organizational chart attached as
Schedule III hereto (the “Organizational Chart”), relating to Borrower and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof.
Section 3.32.    Bank Holding Company. Borrower is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
Section 3.33.    Purchase Options. Except as set forth on Schedule XXVII hereof,
no Individual Property or any part thereof is subject to any purchase options,
rights of first refusal with respect to the sale of any Individual Property,
rights of first offer with respect to the sale of any Individual Property or
other similar rights in favor of third parties.
Section 3.34.    Property Document Representations. With respect to each
Property Document, Borrower hereby represents that (a) except as set forth on
Schedule XXVIII hereof, each Property Document is in full force and effect and
has not been amended, restated, replaced or otherwise modified (except, in each
case, as expressly set forth herein or shown in the Title Insurance Policy
(including all “back-up documents” thereof) or otherwise disclosed to Lender),
(b) there are no defaults under any Property Document by Borrower or, to
Borrower’s knowledge, by any other party thereto and, to Borrower’s knowledge,
no event has occurred which, but for the passage of time, the giving of notice,
or both, would constitute a default under any Property Document, (c) all rents,
additional rents and other sums due and payable under the Property Documents
have been paid in full, (d) no party to any Property Document has commenced any
action or given or received any notice for the purpose of terminating any
Property Document and (e) the representations made in any estoppel or similar
document delivered with respect to any Property Document in connection with the
Loan are true, complete and correct in all material respects and are hereby
incorporated by reference as if fully set forth herein.
Section 3.35.    No Change in Facts or Circumstances; Disclosure.
All information submitted by (or on behalf of) Borrower, Guarantor or Sponsor to
Lender and in all financial statements, rent rolls, reports, certificates and
other documents submitted in connection with the Loan or in satisfaction of the
terms thereof and all statements of fact made by Borrower, Sponsor and/or
Guarantor in this Agreement or in the other Loan Documents, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise have a Material Adverse Effect. Borrower has not
failed to disclose any material fact that could cause any representation or
warranty made herein to be materially misleading.

    
    
-85-

--------------------------------------------------------------------------------




Section 3.36.    Operating Lease Representations. Borrower is the owner and
lessor of landlord’s interest in the Operating Lease. The Operating Lease is in
full force and effect and there are no defaults thereunder by either party and
there are no conditions that would constitute defaults thereunder. No rent under
the Operating Lease has been paid more than one (1) month in advance of its due
date. All security deposits (if any) are held by Borrower in accordance with
applicable law. There has been no prior sale, transfer or assignment,
hypothecation or pledge of the Operating Lease or of the rent thereunder which
is outstanding. The Operating Lessee has not assigned the Operating Lease or
sublet all or any portion of the premises demised thereby other than pursuant to
a Lease. Operating Lessee has no right or option pursuant to the Operating Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part.
Section 3.37.    Ground Lease Representations.
(a)    (i) Each Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Ground Lease by Borrower, or, to the best of Borrower’s knowledge, the
applicable landlord thereunder, and, to the best of Borrower’s knowledge, no
event has occurred which but for the passage of time, or notice, or both would
constitute a default under any Ground Lease, (iii) all rents, additional rents
and other sums due and payable under each Ground Lease have been paid in full,
(iv) neither Borrower nor the landlord under any Ground Lease has commenced any
action or given or received any notice for the purpose of terminating any Ground
Lease, (v) each Fee Owner, as debtor in possession or by a trustee for such Fee
Owner, has not given any notice of, and Borrower has not consented to, any
attempt to transfer any Fee Estate free and clear of the Ground Lease under
section 363(f) of the Bankruptcy Code, and (vi) each Fee Owner under each Ground
Lease is not subject to any voluntary or involuntary bankruptcy, reorganization
or insolvency proceeding and the applicable Fee Estate under each Ground Lease
is not an asset in any voluntary or involuntary bankruptcy, reorganization or
insolvency proceeding;
(b)    Each Ground Lease or a memorandum thereof has been duly recorded, each
Ground Lease permits the interest of the lessee thereunder to be encumbered by
the related Security Instrument. There has not been any modifications,
amendments or other changes in the terms of any Ground Lease since its
recordation other than those that have been disclosed to Lender in writing;
(c)    Except for Permitted Encumbrances and as indicated in the related Title
Insurance Policy, the applicable Borrower’s interest in each Ground Lease is not
subject to any lien superior to, or of equal priority with, the related Security
Instrument;
(d)    Either (i) each Ground Lease itself provides and/or the related Fee Owner
has agreed in a writing for the benefit of Lender, its successors and assigns
that such Ground Lease may not be amended, modified, canceled, surrendered or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender, its successors or assigns or (ii)
Borrower is not permitted, without the prior written consent of Lender as set
forth in accordance with the terms and conditions of Section 4.23 hereof, to
amend, modify, cancel or terminate each Ground Lease;

    
    
-86-

--------------------------------------------------------------------------------




(e)    Except as set forth on Schedule XXIX hereof, each Ground Lease does not
impose any restrictions on subleasing, provided the tenant under the Ground
Lease remains primarily liable for such tenant’s obligations thereunder;
(f)    Except as set forth on Schedule XXIX hereof, each Ground Lease requires
the related Fee Owner to give notice of any default by Borrower to Lender prior
to Fee Owner exercising its remedies thereunder;
(g)    Each Ground Lease has a term (including any extension option periods)
which extends not less than twenty (20) years beyond the Maturity Date
(including any extensions thereof in accordance with the terms and conditions of
this Agreement); and
(h)    Except as set forth on Schedule XXIX hereto, each Ground Lease requires
the related Fee Owner to enter into a new lease upon termination of such Ground
Lease for any reason, including rejection of such Ground Lease in a bankruptcy
proceeding.
Section 3.38.    Health Care Representations.
(a)    Borrower is in possession of all material certificates, certificates of
need, certifications, government licenses, permits or regulatory agreements
required by Health Care Authorities and necessary for Borrower to own or (as
applicable) lease the Facilities or for Borrower to carry on their respective
businesses substantially as is being conducted as of the date hereof, materially
in accordance with applicable Health Care Requirements (collectively, the
“Health Care Licenses”) and all such Health Care Licenses are valid, and in full
force and effect, except, in each case, where the failure to possess and
maintain such Health Care License in full force and effect has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)    Since January 1, 2012, no Borrower Party or Affiliated Manager has (i)
been excluded, debarred, or suspended from or otherwise determined to be
ineligible to participate in any Program, (ii) been notified in writing that it
is about to be excluded, debarred, or suspended from or otherwise determined to
be ineligible to participate in any Program, (iii) been convicted of any crime
relating to any Program, or (iv) operated a facility which is or was identified
by Centers for Medicare and Medicaid Services as a “Special Focus Facility”
during the time such facility was operated by such Borrower Party or Affiliated
Manager.
(c)    Each Non-MOB Facility is duly licensed as set forth on Schedule XVIII
attached hereto. The Licensed Bed Capacity of each Non-MOB Facility is as set
forth on Schedule XIV attached hereto and the Available Beds at each Non-MOB
Facility as of the date hereof is as set forth on Schedule XIV. Neither Borrower
nor to Borrowers’ knowledge, any Master Tenant and/or any Subtenant has applied
to reduce the Licensed Bed Capacity at any Non-MOB Facility or to move or
transfer the right to any and all of the licensed or certified beds of any
Non-MOB Facility to any other location or to amend or otherwise change any
Non-MOB Facility and/or reduce the Licensed Bed Capacity of any Non-MOB Facility
and to Borrower’s knowledge, there are no proceedings or actions pending or
contemplated to reduce the Licensed Bed Capacity of any Non-MOB Facility;

    
    
-87-

--------------------------------------------------------------------------------




(d)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Borrower is, and to Borrower’s
knowledge, each Master Tenant and each Subtenant is, in compliance in all
material respects with all applicable provisions of Health Care Requirements
relating to the ownership and operation of the Non-MOB Facilities and (ii)
neither Borrower (including any Operating Lessee) nor, to Borrower’s knowledge,
any Master Tenant and/or any Subtenant, has received any written notice from any
Health Care Authority alleging any material violation of any applicable Health
Care Requirements relating to the ownership and operation of the Non-MOB
Facilities;
(e)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Operating Lessee (i) is in
compliance in all material respects with the requirements for participation in
Programs with respect to each RIDEA Facility that currently participates in such
Programs, and (ii) has current Program agreements, as applicable, which are in
full force and effect;
(f)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, Borrower is not, and to Borrower’s
knowledge, no Master Tenant and/or Subtenant is, subject to any action,
proceeding, suit, audit, investigation or sanction by any Health Care Authority
alleging a material violation of Health Care Requirements, nor to Borrower’s
knowledge, has any such action, proceeding, suit, investigation or audit been
threatened.
(g)    Borrower has delivered to Lender an Occupancy Report for each Non-MOB
Property.
(h)    No Health Care License held by any Operating Lessee has been (A)
transferred to any location other than the applicable Facility or (B) pledged as
collateral security. Each Health Care License held by any Operating Lessee is
(i) is held free from restriction or known conflict and (ii) not provisional,
probationary or restricted in any way, except where such provisional license is
issued in the ordinary course prior to the issuance of a full license.
(i)    No Operating Lessee has taken any action to rescind, withdraw, revoke,
materially amend, modify or otherwise materially alter the nature or scope of
any Health Care License or any material payor Program in which a RIDEA Facility
participates.
(j)    To Borrower’s knowledge, except with respect to plans of correction which
are not yet due pursuant to the applicable Facility Survey, no Operating Lessee
has had any deficiencies cited during any Facility Survey that remain
uncorrected or for which a plan of correction has not been timely filed, and is
being implemented.
(k)    The execution and delivery of the Loan Documents, Borrower’s performance
thereunder and the recordation of the Security Instruments will not (i)
adversely affect in any material respect any Master Tenant’s, Subtenant’s or
Operating Lessee’s right to receive payment under any Program, (ii) reduce any
Program payments or (iii) adversely affect any Health Care License.
(l)    Each Operating Lessee’s Program accounts receivable are free from any
liens, and no Operating Lessee’s accounts receivable have been pledged as
collateral for any loan or indebtedness (other than the Loan). To Borrower’s
knowledge, each Master Tenant’s and

    
    
-88-

--------------------------------------------------------------------------------




Subtenant’s Program accounts receivable are free from any liens, and neither
Master Tenant’s or Subtenant’s account receivables have been pledged as
collateral for any loan or indebtedness.
(m)    Except as would not reasonably be expected to have a Material Adverse
Effect, all Program cost reports, financial reports or other required filings
submitted by each Operating Lessee have been materially accurate and complete as
filed. To Borrower’s knowledge, there are no current, pending or threatened
Program audits, or claims for recoupment, other than non-material claims for
recoupment made in the ordinary course of day to day operations.
(n)    All existing Management Agreements for each RIDEA Facility have received
all required approvals from the applicable Health Care Authority.
(o)    Except as would not reasonably be expected to have a Material Adverse
Effect, to the extent that any Borrower is a Covered Entity or a Business
Associate as defined in HIPAA, such Borrower has materially complied with all
Legal Requirements related to patient, medical or individual healthcare
information, including the Health Insurance Portability and Accountability Act
of 1996 and its implemented regulations promulgated thereunder, all as amended
from time to time (collectively, “HIPAA”), including the standards for the
privacy of Individually Identifiable Health Information at 45 C.F.R. Parts 160
and 164, Subparts A and E, the standards for the protection of Electronic
Protected Health Information set forth at 45 C.F.R. Part 160 and 45 C.F.R. Part
164, Subpart A and Subpart C, the standards for transactions and code sets used
in electronic transactions at 45 C.F.R. Part 160, Subpart A and Part 162, and
the standards for Breach Notification for Unsecured Protected Health Information
at 45 C.F.R. Part 164, Subpart D, all as amended from time to time.  Except as
would not reasonably be expected to have a Material Adverse Effect, Borrower has
entered into, where required, and is in compliance in all material respects with
the terms of all Business Associate agreements (as defined in HIPAA) to which it
is a party or otherwise bound.  No Borrower has received written notice from the
Office for Civil Rights for the U.S. Department of Health and Human Services or
any other Governmental Authority of any allegation regarding its failure to
comply with HIPAA or any other state law or regulation applicable to the
protection of health information.  To the knowledge of Borrower, no successful
“Security Incident” or Breach of Unsecured Protected Health Information have
occurred with respect to information maintained or transmitted to Borrower.  All
capitalized terms in this subsection not otherwise defined in this Agreement
shall have the meaning set forth under HIPAA.
Section 3.39.    Master Lease and Sublease Representations. Except as disclosed
in estoppels and for changes in the relevant facts or circumstances related to
such representations and warranties of Borrower to the extent the same do not
have a Material Adverse Effect, all representations and warranties of Borrower
set forth in each Master Lease are true, complete and correct in all respects as
of the date hereof and to Borrower’s knowledge, (i) all representations and
warranties of each Master Tenant set forth in each Master Lease are true,
complete and correct in all respects as of the date hereof and (ii) all
representations of each Subtenant set forth in each Sublease are true, complete
and correct in all respects as of the date hereof.
Section 3.40.    Affiliates. No Borrower is an Affiliate of any Master Tenant
and/or any Subtenant.

    
    
-89-

--------------------------------------------------------------------------------




Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE 4.

BORROWER COVENANTS
From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instruments, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instruments (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents, each
Borrower hereby covenants and agrees with Lender that:
Section 4.1.    Existence. Each Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the State and (c) its franchises and trade names, if any.
Section 4.2.    Legal Requirements.
(a)    Borrower shall promptly comply and shall cause each non-Triple Net Leased
Property to comply in all material respects with all Legal Requirements
affecting such Individual Property or the use thereof (which such covenant shall
be deemed to (i) include Environmental Laws and (ii) require Borrower to keep
all Permits in full force and effect). Borrower shall use commercially
reasonable efforts to cause the Tenants with respect to each Triple Net Leased
Property to comply in all material respects with all Legal Requirements
affecting such Individual Property or the use thereof (which such covenants
shall be deemed to (i) include Environmental Laws and (ii) require Borrower to
use commercially reasonable efforts to cause such Tenants to keep all Permits in
full force and effect).
(b)    Borrower shall from time to time, upon Lender’s request, provide Lender
with evidence reasonably satisfactory to Lender that each non-Triple Net Leased
Property complies in all material respects with all Legal Requirements or is
exempt from compliance with Legal Requirements. Borrower shall use commercially
reasonable efforts from time to time, upon Lender’s request, to provide Lender
with evidence reasonably satisfactory to Lender that Borrower is using
commercially reasonable efforts to cause each Tenant with respect to each Triple
Net Leased Property to comply in all material respects with all Legal
Requirements or cause such Tenant to be exempt from compliance with Legal
Requirements.
(c)    Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a material violation of any Legal Requirements and of the
commencement of any proceedings or investigations which relate to compliance
with Legal Requirements.

    
    
-90-

--------------------------------------------------------------------------------




(d)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or any Individual Property or
any alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all applicable Legal Requirements; (iii) neither the applicable Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to cause compliance with such Legal Requirement at any time when, in
the judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the applicable Individual Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.
Section 4.3.    Maintenance and Use of Property. Borrower shall cause each
non-Triple Net Leased Property to be maintained in a good and safe condition and
repair, reasonable wear and tear excepted. Borrower shall use commercially
reasonable efforts to cause each Triple Net Leased Property to be maintained in
a good and safe condition and repair, reasonable wear and tear excepted. With
respect to each non-Triple Net Leased Property, the Improvements and the
Personal Property shall not be removed, demolished or materially altered (except
for normal replacement of the Personal Property and normal removal of the
Personal Property prior to the continuance of an Event of Default) without the
consent of Lender or as otherwise permitted pursuant to Section 4.21 hereof.
With respect to each Triple Net Leased Property, Borrower shall use commercially
reasonable efforts to cause the Improvements and the Personal Property to not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property and normal removal of the Personal Property prior to the
continuance of an Event of Default) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. With respect to each
non-Triple Net Leased Property, Borrower shall perform (or shall cause to be
performed) the prompt repair, replacement and/or rebuilding of any part of any
Individual Property which may be destroyed by any casualty, or become damaged,
worn or dilapidated or which may be affected by any proceeding of the character
referred to in Section 3.14 hereof and shall complete and pay for (or cause the
completion and payment for) any structure at any time in the process of
construction or repair on the Land. With respect to each Triple Net Leased
Property, Borrower shall use commercially reasonable efforts to cause each
Tenant with respect to each Triple Net Leased Property to perform (or cause to
be performed) the prompt repair, replacement and/or rebuilding of any part of
any Individual Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated or which may be affected by any proceeding of the
character referred to in Section 3.14 hereof and Borrower shall cause
commercially reasonable efforts to cause such Tenant to complete and pay for (or
cause the

    
    
-91-

--------------------------------------------------------------------------------




completion and payment for) any structure at any time in the process of
construction or repair on the Land. Borrower shall operate each non-Triple Net
Leased Property for the same primary uses as such Individual Property is
currently operated and Borrower shall not, without the prior written consent of
Lender, (i) change the primary use of any such Individual Property or (ii)
initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or restricting the uses which may be made of any such Individual
Property or any part thereof. Borrower shall use commercially reasonable efforts
to cause each Tenant with respect to each Triple Net Leased Property to use such
Triple Net Leased Property for the same primary uses as such Triple Net Leased
Property is currently operated and Borrower shall use commercially reasonable
efforts to cause the Tenant with respect to such Triple Net Leased Property to
not, without the prior written consent of Lender, (i) change the primary use of
any Triple Net Leased Property or (ii) initiate, join in, acquiesce in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or restricting the uses which may be
made of any Triple Net Leased Property or any part thereof. If under applicable
zoning provisions the use of all or any portion of any non-Triple Net Leased
Property is or shall become a nonconforming use, Borrower will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender. If under
applicable zoning provisions the use of all or any portion of any Triple Net
Leased Property is or shall become a nonconforming use, Borrower shall use
commercially reasonable efforts to cause the Tenant with respect to such Triple
Net Leased Property to not cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender
Section 4.4.    Waste. Borrower shall not commit or suffer any waste of any
non-Triple Net Leased Property or make any change in the use of any non-Triple
Net Leased Property which will in any way materially increase the risk of fire
or other hazard arising out of the operation of any non-Triple Net Leased
Property, or take any action that might invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of any non-Triple Net Leased Property or the
security for the Loan. Borrower shall use commercially reasonable efforts to
cause each Tenant with respect to a Triple Net Leased Property to not commit or
suffer any waste of any Triple Net Leased Property or make any change in the use
of any Triple Net Leased Property which will in any way materially increase the
risk of fire or other hazard arising out of the operation of any Triple Net
Leased Property, or take any action that might invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of any Triple Net Leased Property or the security
for the Loan. Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of any Individual Property,
regardless of the depth thereof or the method of mining or extraction thereof.
Section 4.5.    Taxes and Other Charges.
(a)    Subject to Section 4.5(b), Borrower shall pay (or cause to be paid) all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
each Individual Property or any part thereof as the same become due and payable
(except with respect to any Waived Tax Deposit Property whenever there is not a
Borrower Tax Period with respect to such Waived Tax Deposit

    
    
-92-

--------------------------------------------------------------------------------




Property); provided, however, prior to the occurrence and continuance of an
Event of Default, Borrower’s obligation to directly pay Taxes shall be suspended
for so long as Borrower complies with the terms and provisions of Section 8.6
hereof. Except with respect to the Waived Tax Deposit Properties whenever there
is not a Borrower Tax Period with respect to such Waived Tax Deposit Property,
Borrower shall furnish to Lender receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower is not required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to Section
8.6 hereof). Subject to Section 4.5(b), Borrower shall not suffer and shall
promptly cause to be paid and discharged any lien or charge relating to or
arising from Taxes or Other Charges which may be or become a lien or charge
against any Individual Property (or any portion thereof) (except with respect to
any Waived Tax Deposit Property whenever there is not a Borrower Tax Period with
respect to such Waived Tax Deposit Property), and shall promptly pay for all
utility services provided to each Individual Property (or any portion thereof)
(except with respect to a Triple Net Leased Property). Borrower shall use
commercially reasonable efforts to cause the Tenant with respect to any Waived
Tax Deposit Property (whenever there is not a Borrower Tax Period with respect
to such Waived Tax Deposit Property) to pay and discharge any lien or charge
relating to or arising from Taxes or Other Charges which may be or become a lien
or charge against such Waived Tax Deposit Property (or portion thereof)
(whenever there is not a Borrower Tax Period with respect to such Waived Tax
Deposit Property) and shall use commercially reasonable efforts to cause each
Tenant with respect to each Triple Net Leased Property to promptly pay all
utility services provided to each Triple Net Leased Property.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest (or permit to be contested) by appropriate legal proceeding and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all applicable Legal Requirements; (iii) neither the applicable Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or deliver to Lender such reserve deposits as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established by
the applicable governmental authority or, in the judgment of Lender, the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien.

    
    
-93-

--------------------------------------------------------------------------------




Section 4.6.    Litigation. Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened in writing
against Borrower which are reasonably likely to result in a Portfolio Material
Adverse Effect.
Section 4.7.    Access to Property. Subject to the rights of Tenants and
subtenants and in accordance with applicable Legal Requirements and Health Care
Requirements, Borrower shall permit agents, representatives and employees of
Lender to inspect each Individual Property or any part thereof at reasonable
hours upon reasonable advance notice.
Section 4.8.    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s and/or Guarantor’s condition (financial or
otherwise) or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.
Section 4.9.    Cooperate in Legal Proceedings. Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board, other
Governmental Authority or any Health Care Authority which may in any way affect
the rights of Lender hereunder or any rights obtained by Lender under any of the
Note, the Security Instruments or the other Loan Documents and, in connection
therewith, permit Lender, at its election but subject to Legal Requirements, to
participate in any such proceedings.
Section 4.10.    Performance by Borrower. Borrower hereby acknowledges and
agrees that Borrower’s observance, performance and fulfillment of each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Security Instruments, the Note and the other Loan Documents is a
material inducement to Lender in making the Loan.
Section 4.11.    Intentionally Omitted.
Section 4.12.    Books and Records.
(a)    Borrower shall furnish to Lender:
(i)    quarterly (and prior to a Securitization (if requested by Lender),
monthly) certified rent rolls for each Individual Property within thirty (30)
days after the end of each calendar quarter or month, as applicable, which
certified rent rolls shall include the aggregate occupancy of each Individual
Property;
(ii)    quarterly (and prior to a Securitization (if requested by Lender),
monthly) operating statements of each Individual Property detailing the revenues
received, the expenses incurred and the components of Net Operating Income
before Debt Service, Gross Revenues and Gross Expenses and major capital
improvements for the period of calculation and containing appropriate
year-to-date information (but not any information for periods prior to the
Closing Date), within thirty (30) days after the end of each calendar quarter or
month, as applicable;

    
    
-94-

--------------------------------------------------------------------------------




(iii)    within seventy five (75) days after the close of each calendar year
(other than the 2014 calendar year), (A) with respect to Borrower, an unaudited
annual balance sheet, statement of cash flow and profit and loss statement for
Borrower and the Properties (each of which shall (I) not include any Person
other than Borrower and (II) show all Borrowers on a combined, aggregate basis)
and (B) an annual operating statement (showing all Individual Properties in the
aggregate), in each case, detailing the revenues received, the expenses incurred
and the components of Net Operating Income before Debt Service, Gross Revenues,
Gross Expenses and major capital improvements for such calendar year (or portion
thereof, from and after the date hereof, in the case of the 2014 calendar year)
and containing appropriate year-to-date information);
(iv)    within one hundred twenty (120) days after the close of each calendar
year (other than the 2014 calendar year), with respect to Borrower, an annual
balance sheet, statement of cash flow and profit and loss statement for Borrower
and the Properties (each of which shall (I) not include any Person other than
Borrower and (II) shall show all Borrowers on a combined, aggregate basis)
which, with respect to the delivery of such financial information pursuant to
this clause (iv), shall each be audited by a “Big Four” accounting firm, Grant
Thornton LLP, BDO USA, LLP, Marcum LLP or another independent certified public
accountant reasonably acceptable to Lender;
(v)    by no later than December 15, 2014 and December 1 of each calendar year
thereafter, an annual operating budget for the next succeeding calendar year
presented on a monthly basis consistent with the annual operating statement
described above for each Individual Property, including cash flow projections
for the upcoming year and all proposed capital replacements and improvements,
which budget shall, if a Trigger Period has occurred and is continuing, not take
effect until approved by Lender which approval shall not be unreasonably
withheld (such budget after such approval has been given in writing shall be
referred to herein, as the “Approved Annual Budget”). If a Trigger Period has
occurred and is continuing, until such time that Lender approves a proposed
Annual Budget, (1) to the extent that an Approved Annual Budget does not exist
for the immediately preceding calendar year, all operating expenses of the
Property for the then current calendar year shall be deemed extraordinary
expenses of the Property and shall be subject to Lender’s prior written approval
(not to be unreasonably withheld or delayed) and (2) to the extent that an
Approved Annual Budget exists for the immediately preceding calendar year, such
Approved Annual Budget shall apply to the then current calendar year; provided,
that such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums, Ground Rent and utilities expenses; and
(vi)    by no later than thirty (30) days after and as of the end of each
calendar month during the period prior to Securitization (if required by
Lender), and thereafter by no later than thirty (30) days after and as of the
end of each calendar quarter, a calculation of the then current Debt Yield,
together with such back-up information as Lender shall reasonably require with
respect to such calculation of Debt Yield.
(b)    Upon request from Lender, Borrower shall furnish in a timely manner to
Lender:

    
    
-95-

--------------------------------------------------------------------------------




(i)    an accounting of all security deposits held in connection with any Lease
of any part of any Individual Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in which such security deposits are held
and the name of the Person to contact at such financial institution, along with
any authority or release necessary for Lender to obtain information regarding
such accounts directly from such financial institutions; and
(ii)    evidence reasonably acceptable to Lender of compliance with the terms
and conditions of Articles 5 and 9 hereof.
(c)    Borrower shall, within ten (10) Business Days of request, furnish Lender
(and shall cause Sponsor and/or Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance reasonably satisfactory to Lender. Borrower shall furnish to Lender
and its agents convenient facilities for the examination and audit of any such
books and records.
(d)    Borrower agrees that (i) Borrower shall keep adequate books and records
of account and (ii) all Required Financial Items (defined below) to be delivered
to Lender pursuant to Section 4.12 shall: (A) be complete and correct; (B)
present fairly the financial condition of the applicable Person; (C) disclose
all liabilities that are required to be reflected or reserved against; and (D)
be prepared (1) in the form required by Lender and certified by a Responsible
Officer of Borrower (2) in electronic format and (3) to the extent applicable,
in accordance with the Approved Accounting Method. Borrower agrees that all
Required Financial Items shall not contain any misrepresentation or omission of
a material fact.
(e)    Borrower acknowledges the importance to Lender of the timely delivery of
each of the items required by this Section 4.12 and the other financial
reporting items required by this Agreement (each, a “Required Financial Item”
and, collectively, the “Required Financial Items”). Borrower shall pay to Lender
the sum of $2,500.00 per occurrence for each failure by Borrower to deliver any
of the Required Financial Items to Lender within one (1) Business Day after the
due date specified herein (a “Reporting Failure”). It shall be an Event of
Default hereunder if any such payment is not received by Lender within thirty
(30) days of the date on which such payment is due, and Lender shall be entitled
to the exercise of all of its rights and remedies provided hereunder.
Section 4.13.    Estoppel Certificates.
(a)    After request by Lender, Borrower, within ten (10) Business Days of such
request, shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
each Component of the Loan, (ii) the unpaid principal amount of each Component
of the Loan, (iii) the rate of interest of the Loan, (iv) the terms of payment
and maturity date of the Loan, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Event of Default exists, (vii) that this Agreement, the Note, the Security
Instruments and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such

    
    
-96-

--------------------------------------------------------------------------------




modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) the date to which the Rents thereunder have been paid
pursuant to the Leases, (x) whether or not, to the best knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xi) the amount of security deposits held by Borrower under each Lease
and that such amounts are consistent with the amounts required under each Lease,
and (xii) as to any other matters reasonably requested by Lender and reasonably
related to the Leases, the obligations created and evidenced hereby and by the
Security Instruments or any Individual Property.
(b)    Borrower shall use its commercially reasonable efforts to deliver to
Lender, promptly upon request, duly executed estoppel certificates from any one
or more Tenants as required by Lender attesting to such facts regarding its
Lease as Lender may reasonably require, including, but not limited to,
attestations that each Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, except as security, no free rent or other
concessions are due lessee and that the lessee claims no defense or offset
against the full and timely performance of its obligations under such Lease.
(c)    Borrower shall use commercially reasonable efforts to deliver to Lender,
within ten (10) Business Days of request, estoppel certificates from each party
under any Property Document in form and substance reasonably acceptable to
Lender.
Section 4.14.    Leases and Rents.
(a)    All Leases and all renewals of Leases executed after the date hereof
shall (i) be on commercially reasonable terms with unaffiliated, third parties
(unless otherwise consented to by Lender), (ii) provide that such Lease is
subordinate to the Security Instruments and that the lessee will attorn to
Lender and any purchaser at a foreclosure sale and (iii) not contain any terms
which would have a Material Adverse Effect. Notwithstanding anything to the
contrary contained herein, Borrower shall not, without the prior written
approval of Lender (which approval shall not be unreasonably withheld or
delayed), enter into, renew, extend, amend any economic or material non-economic
provisions thereof, modify, permit any assignment of or subletting under, waive
any economic or material non-economic provisions of, release any party to,
terminate, reduce rents under, accept a surrender of space under, or shorten the
term of, in each case, any Major Lease.
(b)    Without limitation of subsection (a) above, Borrower (i) shall observe
and perform in all material respects the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall enforce the
terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; (iii) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not, without Lender’s prior written consent, alter, modify
or change any Lease to the extent the same would, individually or in the
aggregate, (A) cause any such Lease to violate 4.14(a)(i) through (iii) above or
(B) have a Material

    
    
-97-

--------------------------------------------------------------------------------




Adverse Effect; and (vi) shall hold all security deposits under all Leases in
accordance with Legal Requirements. Upon request, Borrower shall furnish Lender
with executed copies of all Leases.
(c)    Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information regarding renewal, extension,
amendment, modification, waiver of provisions of, termination, rental reduction
of, surrender of space of, or shortening of the term of, any Lease during the
term of the Loan.
(d)    Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
payment or other termination fee or payment paid by any Tenant under any Lease
(a “Termination Fee”), and within such two (2) Business Day period Borrower
shall deposit such Termination Fee into the Termination Fee Account.
(e)    At Borrower’s request, Lender shall enter into a subordination,
non-disturbance and attornment agreement prepared by Borrower and delivered to
Lender in a form reasonably acceptable to Lender as to any Major Lease permitted
under the Loan Documents. Borrower shall pay or cause to be paid to Lender
Lender’s actual costs reasonably incurred in connection with such negotiation of
such subordination, non-disturbance and attornment agreement.
Section 4.15.    Management Agreement.
(a)    Borrower shall (i) in a commercially reasonable manner diligently and
promptly perform, observe and enforce all of the terms, covenants and conditions
of each Management Agreement on the part of Borrower to be performed, observed
and enforced to the end that all things shall be done which are necessary to
keep unimpaired the rights of Borrower under each Management Agreement, (ii)
promptly notify Lender of any material default under any Management Agreement;
(iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by Borrower under any Management Agreement; (iv)
promptly give notice to Lender of any notice or information that Borrower
receives which indicates that any Manager is terminating its related Management
Agreement or that Manager is otherwise discontinuing its management of any
Individual Property; and (v) promptly enforce in a commercially reasonable
manner the performance and observance of all of the covenants required to be
performed and observed by Manager under each Management Agreement.
(b)    Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed), (i)
surrender, terminate or cancel any Management Agreement, consent to any
assignment of any Manager’s interest under the related Management Agreement or
otherwise replace Manager or renew or extend any Management Agreement (exclusive
of, in each case, any automatic renewal or extension in accordance with its
terms) or enter into any other new or replacement management agreement with
respect to the Property; provided, however, (1) that Borrower may replace
Manager and/or consent to the assignment of Manager’s interest under a
Management Agreement, in each case, in accordance with the applicable terms and
conditions hereof and of the other Loan Documents and (2) if no Event of Default
has occurred and is continuing and the Individual Property for which such
Management Agreement has been terminated, cancelled and surrendered is a
Permitted Self-Management

    
    
-98-

--------------------------------------------------------------------------------




Property, upon such termination, cancellation or surrender of such Management
Agreement, Borrower shall be permitted to self-manage such Individual Property
so long as Borrower complies with the Self-Management Conditions; (ii) reduce or
consent to the reduction of the term of a Management Agreement; (iii) increase
or consent to the increase of the amount of any charges under a Management
Agreement; or (iv) otherwise modify, change, alter or amend, in any material
respect, or waive or release any of its material rights and remedies under, a
Management Agreement in any material respect.
(c)    If Borrower shall default in the performance or observance of any
material term, covenant or condition of any Management Agreement on the part of
Borrower to be performed or observed, then, without limiting the generality of
the other provisions of this Agreement, and without waiving or releasing
Borrower from any of its obligations hereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
such Management Agreement on the part of Borrower to be performed or observed to
be promptly performed or observed on behalf of Borrower, to the end that the
rights of Borrower in, to and under the Management Agreement shall be kept
unimpaired and free from default. Lender and any Person designated by Lender
shall have, and are hereby granted, the right (subject to the rights of Tenants
and to the extent permitted by Legal Requirements and Health Care Requirements)
to enter upon the related Individual Property at any time and from time to time
for the purpose of taking any such action. If Manager shall deliver to Lender a
copy of any notice sent to Borrower of default under any Management Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Manager has
agreed to sub-contract to the un-Affiliated third-parties set forth on Schedule
XX attached hereto its management responsibilities pursuant to the applicable
Sub-Management Agreements set opposite such third-party. Borrower shall notify
Lender if Manager further sub-contracts to a third party or an Affiliate any or
all of its management responsibilities under the Management Agreement and
Borrower shall use commercially reasonable efforts to cause Manager to cause any
sub-contracts of its management responsibilities to be entered into in
accordance with the terms and conditions of the Assignment of Management
Agreement.
(d)    Borrower shall, from time to time, use commercially reasonable efforts to
obtain from Manager under each Management Agreement such certificates of
estoppel with respect to compliance by Borrower with the terms of each
Management Agreement as may be requested by Lender.
(e)    Borrower shall have the right to replace Manager or consent to the
assignment of Manager’s rights under any Management Agreement, in each case, to
the extent that (i) no Event of Default has occurred and is continuing, (ii)
Lender receives at least thirty (30) days prior written notice of the same,
(iii) such replacement or assignment (as applicable) will not result in a
Property Document Event, and (iv) the applicable New Manager is a Qualified
Manager engaged pursuant to a Qualified Management Agreement and such Qualified
Manager has obtained all required approvals from the applicable Health Care
Authorities. Manager shall not (and Borrower shall not permit Manager to) resign
as Manager or otherwise cease managing any Individual Property (i) until a New
Manager is engaged to manage such Individual Property in accordance with the
applicable terms and conditions hereof and of the other Loan Documents or (ii)
if no Event of

    
    
-99-

--------------------------------------------------------------------------------




Default has occurred and is continuing and the Individual Property for which
Manager has resigned is a Permitted Self-Management Property, Borrower shall be
permitted to self-manage such Individual Property so long as Borrower complies
with the Self-Management Conditions.
(f)    Without limitation of the foregoing, if any Management Agreement is
terminated or expires (including, without limitation, pursuant to the Assignment
of Management Agreement), comes up for renewal or extension (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms) but
is not renewed or extended, ceases to be in full force or effect or is for any
other reason no longer in effect (including, without limitation, in connection
with any Sale or Pledge), then Borrower shall either (A) engage, in accordance
with the terms and conditions set forth herein, a New Manager to manage the
related Individual Property, which such New Manager shall (i) to the extent a
Trigger Period pursuant to clause (A)(ii) of the definition of Trigger Period is
continuing or an Event of Default has occurred and is continuing and if opted by
Lender, be selected by Lender and (ii) be a Qualified Manager and shall be
engaged pursuant to a Qualified Management Agreement or (B) if no Event of
Default has occurred and is continuing and the Individual Property related to
such Management Agreement which was terminated or expired is a Permitted
Self-Management Property, self-manage such Individual Property so long as
Borrower complies with the Self Management Conditions.
(g)    As conditions precedent to any engagement of a New Manager hereunder, (i)
New Manager and Borrower shall execute an Assignment of Management Agreement
(with such changes thereto as may be required by the Rating Agencies), (ii) to
the extent that such New Manager is an Affiliated Manager, Borrower shall
deliver to Lender a New Non-Consolidation Opinion with respect to such New
Manager and new management agreement and (iii) if requested by Lender, Borrower
shall deliver to Lender evidence reasonably satisfactory to Lender that the
engagement of such New Manager will not result in a Property Document Event.
(h)    Borrower shall notify Lender in writing, within five (5) Business Days
following receipt thereof, of Borrower’s receipt of any early termination fee or
similar payment or other termination fee or similar payment paid by any Manager,
and Borrower further covenants and agrees that Borrower shall cause any such
termination fee or payment to be promptly deposited into the Cash Management
Account.
(i)    In the event that an Event of Default has occurred and is continuing,
Lender shall have the right to require Borrower to appoint a Qualified Manager,
which is not an Affiliate of Borrower, to manage all Permitted Self-Management
Properties self-managed by Borrower pursuant to a Qualified Management Agreement
in accordance with the terms and conditions of this Agreement. In addition, in
the event that (i) an Individual Property or Properties shall cease to be a
Permitted Self-Management Property and/or (ii) the Self-Management Conditions
shall no longer be satisfied, Lender shall have the right to require Borrower to
appoint a Qualified Manager to manage all Permitted Self-Management Properties
self-managed by Borrower pursuant to a Qualified Management Agreement in
accordance with the terms and conditions of this Agreement.
(j)    Lender’s consent (not to be unreasonably withheld, conditioned or
delayed) shall be required with respect to any Sale or Pledge of any Affiliated
Manager, which consent may be conditioned upon receipt of a New
Non-Consolidation Opinion.

    
    
-100-

--------------------------------------------------------------------------------




(k)    Any sums expended by Lender pursuant to this Section shall bear interest
at the Default Rate from the date such cost is incurred to the date of payment
to Lender, shall be deemed to constitute a portion of the Debt, shall be secured
by the lien of the Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.
Section 4.16.    Payment for Labor and Materials.
(a)    Subject to Section 4.16(b) below, Borrower will promptly pay (or cause to
be paid) when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with any non-Triple Net Leased
Property (any such bills and costs with respect to any Individual Property, a
“Work Charge”) and never permit to exist in respect of such non-Triple Net
Leased Property or any part thereof any lien or security interest for amounts
past due and payable, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of any non-Triple Net Leased Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
created hereby and by the Security Instruments, except for the Permitted
Encumbrances. Subject to Section 4.16(b) below, Borrower shall use commercially
reasonable efforts to cause each Tenant with respect to each Triple Net Leased
Property to promptly pay (or cause to be paid) when due all Work Charges and
shall use commercially reasonable efforts to cause each Tenant with respect to
each Triple Net Leased Property to never permit to exist in respect of such
Triple Net Leased Property or any part thereof any lien or security interest for
amounts past due and payable, even though inferior to the liens and the security
interests hereof, and in any event shall use commercially reasonable efforts to
cause each Tenant with respect to each Triple Net Leased Property to never
permit to be created or exist in respect of any Triple Net Leased Property or
any part thereof any other or additional lien or security interest other than
the liens or security interests created hereby and by the Security Instruments,
except for the Permitted Encumbrances.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to any Individual Property or
any alleged non-payment of any Work Charge and defer paying the same, provided
that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof pay (or cause to be paid) any
such contested Work Charge determined to be valid, applicable or unpaid; (v)
such proceeding shall suspend the collection of such contested Work Charge from
the applicable Individual Property or Borrower shall have paid the same (or
shall have caused the same to be paid) under protest; and (vi) Borrower shall
furnish (or cause to be furnished) such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure payment of
such Work Charge, together with all interest and penalties payable in connection
therewith. Lender may apply any such security or part thereof, as necessary to
pay for such Work Charge at any time when, in the judgment of Lender, the
validity, applicability or non-payment of

    
    
-101-

--------------------------------------------------------------------------------




such Work Charge is finally established or the applicable Individual Property
(or any part thereof or interest therein) shall be in present danger of being
sold, forfeited, terminated, cancelled or lost.
Section 4.17.    Performance of Other Agreements. Borrower shall observe and
perform in all material respects each and every term to be observed or performed
by Borrower pursuant to the terms of any agreement or recorded instrument
affecting or pertaining to any Individual Property (or any portion thereof), or
given by Borrower to Lender for the purpose of further securing the Debt and any
amendments, modifications or changes thereto unless the failure to so observe
and perform would not have a Material Adverse Effect.
Section 4.18.    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration (or other good faith business reasons) and in the ordinary course
of Borrower’s business.
Section 4.19.    ERISA
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a non
exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instruments, as requested by Lender in its reasonable discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the Code, or a “governmental plan” within the meaning of Section
3(32) of ERISA; (ii) Borrower is not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following circumstances is true:
(A)
Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. § 2510.3 101(b)(2);

(B)
Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3 101(f)(2); or

(C)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an investment
company registered under The Investment Company Act of 1940, as amended.

(c)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any member of Borrower’s “controlled group
of corporations” to maintain, sponsor, contribute to or become obligated to
contribute to a “defined benefit plan” or a

    
    
-102-

--------------------------------------------------------------------------------




“multiemployer pension plan”. The terms in quotes above are defined in Section
3.7 of this Agreement.
Section 4.20.    No Joint Assessment. Except as set forth on Schedule XXXI
hereto, Borrower shall not suffer, permit or initiate the joint assessment of
any Individual Property with (a) any other real property constituting a tax lot
separate from the applicable Individual Property, or (b) any portion of the
applicable Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the applicable Individual Property.
Section 4.21.    Alterations. Notwithstanding anything contained herein
(including, without limitation, Article 8 hereof) to the contrary, Lender’s
prior approval shall be required in connection with (I) any alterations to any
Improvements with respect to any Individual Property that is not a Triple Net
Leased Property (the “Landlord Alterations”) and (II) any alterations to any
Improvements with respect to any Individual Property that is a Triple Net Leased
Property to the extent that Borrower has the right to consent to, or approve,
such alterations, in each instance (a) that may have a Material Adverse Effect,
(b) the cost of which (including any related alteration, improvement or
replacement) is reasonably anticipated to exceed the applicable Alteration
Threshold or (c) that are structural in nature, which approval may be granted or
withheld in Lender’s reasonable discretion. If the total unpaid amounts incurred
and to be incurred with respect to any such Landlord Alterations to the
Improvements shall at any time exceed the applicable Alteration Threshold,
Borrower shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (i) cash, (ii) U.S. Obligations, (iii) other
security reasonably acceptable to Lender, (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same), (iv) a
completion guaranty from Guarantor (provided that Lender shall have received a
New Non-Consolidation Opinion and a Rating Agency Confirmation with respect to
the same) or (v) a completion bond (provided that Lender shall have received a
Rating Agency Confirmation as to the form and issuer of same). Such security
shall be in an amount equal to the excess of the total unpaid amounts incurred
and to be incurred with respect to such alterations to the Improvements over the
applicable Alteration Threshold.
Section 4.22.    Property Document Covenants. Without limiting the other
provisions of this Agreement and the other Loan Documents, Borrower shall
(i) (A) with respect to any non-Triple Net Leased Property, promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under the Property Documents (except
to the extent the failure to so perform and observe would not have a Material
Adverse Effect) and do all things necessary to preserve and to keep unimpaired
its material rights thereunder and (B) with respect to any Triple Net Leased
Property, use commercially reasonable efforts to cause each Tenant thereunder to
promptly perform and/or observe, in all material respects, all of the covenants
and agreements required to be performed and observed by it under the Property
Documents (except to the extent the failure to so perform and observe would not
have a Material Adverse Effect) and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under the Property Documents of which it is aware; (iii)
promptly deliver to Lender a copy of each financial statement, business plan,

    
    
-103-

--------------------------------------------------------------------------------




capital expenditures plan, notice, report and estimate received by it under the
Property Documents; (iv) (A) with respect to any non-Triple Net Leased Property,
enforce the performance and observance of all of the covenants and agreements
required to be performed and/or observed under the Property Documents in a
commercially reasonable manner and (B) with respect to any Triple Net Leased
Property, use commercially reasonable efforts to cause each Tenant thereunder to
enforce the performance and observance of all of the covenants and agreements
required to be performed and/or observed under the Property Documents in a
commercially reasonable manner; (v) (A) with respect to any non-Triple Net
Leased Property, use commercially reasonable efforts to cause the applicable
non-Triple Net Leased Property to be operated, in all material respects, in
accordance with the Property Documents and (B) with respect to any Triple Net
Leased Property, use commercially reasonable efforts to cause each Tenant
thereunder to use commercially reasonable efforts to cause the applicable Triple
Net Leased Property to be operated, in all material respects, in accordance with
the Property Documents; and (vi) not, without the prior written consent of
Lender (not to be unreasonably withheld or as permitted pursuant to Section 4.23
hereof with respect to each Ground Lease), (A) enter into any new Property
Document or replace or execute modifications to any existing Property Documents
or renew or extend the same (exclusive of, in each case, any automatic renewal
or extension in accordance with its terms), (B) surrender, terminate or cancel
the Property Documents, (C) reduce or consent to the reduction of the term of
the Property Documents, (D) increase or consent to the increase of the amount of
any charges under the Property Documents, (E) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Property Documents in any material respect or (F) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under the Property Documents.
Section 4.23.    Ground Lease Covenants. Without limitation of the other
provisions herein (including, without limitation, Section 4.22 hereof), each
Borrower makes the following covenants with respect to each Ground Lease:
(a)    Borrower shall (i) pay (or cause to be paid) all rents, additional rents
and other sums required to be paid by Borrower, as tenant under and pursuant to
the provisions of each Ground Lease, (ii) diligently perform and observe (or
cause to be performed and observed) all of the terms, covenants and conditions
of each Ground Lease on the part of Borrower, as tenant thereunder, (iii)
promptly notify Lender of the giving of any notice by the landlord under any
Ground Lease to Borrower of any default by Borrower and deliver to Lender a true
copy of each such notice within five (5) Business Days of receipt, and (iv)
promptly notify Lender of any bankruptcy, reorganization or insolvency of the
landlord under any Ground Lease or of any notice thereof, and deliver to Lender
a true copy of such notice within five (5) Business Days of Borrower’s receipt.
(b)    Borrower shall not, without the prior consent of Lender (which consent
shall not be unreasonably withheld in the case of clause (ii) of this subsection
(b)), (i) surrender the leasehold estate created by any Ground Lease or
terminate or cancel any Ground Lease or (ii) modify, change, supplement, alter
or amend any Ground Lease, either orally or in writing (provided that Lender’s
consent shall not be required for any modification of any Ground Lease that
extends its term but does not change any of its other terms and conditions
(other than to a de minimis extent)), and if Borrower shall default in the
performance or observance of any term, covenant or condition of any

    
    
-104-

--------------------------------------------------------------------------------




Ground Lease on the part of Borrower and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, Lender shall
have the right, but shall be under no obligation, to pay any sums and to perform
any act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of such Ground Lease on the part of Borrower to be
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Ground Lease shall be kept unimpaired and free
from default. If the landlord under any Ground Lease shall deliver to Lender a
copy of any notice of default under such Ground Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon.
(c)    Borrower shall exercise each individual option, if any, to extend or
renew the term of each Ground Lease within sixty (60) days prior to the
expiration of such Ground Lease (the “Renewal Deadline”) (unless such option is
not permitted to be exercised until after a date that is sixty (60) days prior
to the expiration of such Ground Lease, in which instance Borrower shall
exercise each individual option on the earliest permitted date), and Borrower
hereby expressly authorizes and appoints Lender its attorney-in-fact to exercise
any such option in the name of and upon behalf of Borrower, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Borrower’s failure to exercise the aforesaid renewal option within the
aforesaid period shall, at Lender’s option, constitute an immediate Event of
Default hereunder.
(d)    Notwithstanding anything contained in any Ground Lease to the contrary,
Borrower shall not, without prior written consent of Lender, sublet any portion
of the leasehold estate created by the Ground Lease except in accordance with
the express terms and conditions of this Agreement.
(e)    In the event that, pursuant to Section 4.17(b) of that certain Ground
Lease, dated November 29, 2007, between Borrower and Catholic Health Initiatives
Colorado, a nonprofit Colorado corporation d/b/a St. Anthony North Hospital (the
“St. Anthony Ground Lease”), the applicable Fee Owner elects to terminate the
St. Anthony Ground Lease because Borrower does not agree to bear any remedial
expenses (with respect to contamination of the Leased Land, as defined in the
St. Anthony Ground Lease, existing as of the Lease Commencement Date, as defined
in the St. Anthony Ground Lease) in excess of $100,000.00, then (i) such
termination shall be a Property Document Event, and an Event of Default pursuant
to Section 10.1(t) hereof, provided, however, that Borrower may avoid the
occurrence of such Event of Default by prepaying the Loan within fifteen (15)
Business Days of such termination of the St. Anthony Ground Lease in accordance
with the terms and conditions of Section 2.7 hereof, in an amount equal to the
Release Price for the Individual Property subject to the St. Anthony Ground
Lease together with any other amounts which would be due or payable in
connection with the Release of such Individual Property pursuant to Section 2.10
hereof, and (ii) such termination shall be deemed to be a “voluntary
termination” of the St. Anthony Ground Lease for the purpose of
Section 13.1(a)(xi) hereof, unless Borrower shall prepay the Loan in accordance
with the foregoing clause (i).
Section 4.24.    Operating Lease Covenants.
(a)    Each Borrower represents, covenants and warrants that it is the express
intent of Borrower and Operating Lessee that the Operating Lease constitute a
lease under applicable real property laws and laws governing bankruptcy,
insolvency and creditors’ rights generally, and that

    
    
-105-

--------------------------------------------------------------------------------




the sole interest of the Operating Lessee in each applicable Individual Property
is as tenant under the Operating Lease. In the event that it shall be determined
that the Operating Lease is not a lease under applicable real property laws and
laws governing bankruptcy, insolvency and creditors’ rights generally, and that
the interest of the Operating Lessee in any applicable Individual Property is
other than that of tenant under the Operating Lease, Borrower hereby covenants
and agrees that it shall cause the Operating Lessee’s interest in such
Individual Property, however characterized, to continue to be subject and
subordinate to the lien of the Security Instruments on all the same terms and
conditions as contained in the Operating Lease and the applicable Security
Instrument.
(b)    Without Lender’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed), Borrower shall not (a)
surrender, terminate or cancel the Operating Lease, (b) reduce or consent to the
reduction of the term of the Operating Lease, (c) increase or consent to the
increase or decrease or consent to the decrease of the amount of any charges
under the Operating Lease, (d) modify, change, supplement, alter or amend the
Operating Lease or waive or release any of Borrower’s rights and remedies under
the Operating Lease; or (e) waive, excuse, condone or in any way release or
discharge the Operating Lessee of or from Operating Lessee’s obligations,
covenants and/or conditions under the Operating Lease, in each instance to the
extent the same shall be reasonably likely to result in a Portfolio Material
Adverse Effect.
(c)    Borrower hereby assigns to Lender, as further security for the payment
and performance of the Debt and observance of the terms, covenants and
conditions of this Agreement and the other Loan Documents, all of the rights,
privileges and prerogatives of each applicable Borrower, as landlord and each
applicable Operating Lessee, as tenant, as applicable, under each Operating
Lease to surrender the leasehold estates created by such Operating Lease or to
terminate, cancel, modify, change, supplement, alter or amend such Operating
Lease to the extent the same shall be reasonably likely to result in a Portfolio
Material Adverse Effect, subject only to the rights granted to Borrower and
Operating Lessee pursuant to this Section 4.24 hereof, and any such surrender of
the leasehold estate created by such Operating Lease or termination,
cancellation, modification, change, supplement, alteration or amendment of such
Operating Lease not permitted pursuant to the foregoing terms of this Section
4.24 shall be void and of no force or effect.
(d)    If at any time Operating Lessee shall default in the performance or
observance of any term, covenant or condition of any Operating Lease to be
performed or observed by Operating Lessee as tenant thereunder and such default
has resulted in (or is reasonably likely to result in) a Portfolio Material
Adverse Effect, if such default is not remedied within the lesser of (i) ten
(10) Business Days of receipt of notice by Borrower from Lender and (ii) such
period of time as, should Operating Lessee fail to remedy such default after
receipt of notice thereof, shall give Lender a reasonable period of time to cure
such default, then, without limiting the generality of the other provisions of
this Section 4.24, and without waiving or releasing Operating Lessee from any of
its obligations under this Agreement and the other Loan Documents, Lender shall
have the right, but shall be under no obligation, to pay any sums and to perform
any act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of each Operating Lease on the part of Operating
Lessee, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Operating Lessee, to the end that the rights
of Operating Lessee in, to and under such Operating Lease shall be kept
unimpaired and free from default. If Lender shall make

    
    
-106-

--------------------------------------------------------------------------------




any payment or perform any act or take action in accordance with the preceding
sentence, Lender will notify Operating Lessee thereof. In any such event,
subject to the rights of tenants, subtenants and other occupants under the
Leases, Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon the Properties at any time and from time to
time for the purpose of taking any such action. If Borrower shall deliver to
Lender a copy of any notice of default sent by Borrower to Operating Lessee, as
tenant under any Operating Lease, such notice shall constitute full protection
to Lender for any action taken or omitted to be taken by Lender, in good faith,
in reliance thereon. Any sums expended by Lender pursuant to this paragraph
shall bear interest at the Default Rate from the date such cost is incurred to
the date of payment to Lender, shall be deemed to constitute a portion of the
Debt, shall be secured by the lien of the Security Instruments and the other
Loan Documents and shall be immediately due and payable upon demand by Lender
therefor.
(e)    If at any time Borrower shall default in the performance or observance of
any term, covenant or condition of any Operating Lease to be performed or
observed by Borrower, as landlord thereunder and such default has resulted in
(or is reasonably likely to result in) a Portfolio Material Adverse Effect if
such default is not remedied within the lesser of (i) ten (10) Business Days of
receipt of notice by Borrower from Lender and (ii) such period of time as,
should Borrower fail to remedy such default after receipt of notice thereof,
shall give Lender a reasonable period of time to cure such default, then,
without limiting the generality of the other provisions of this Section 4.24,
and without waiving or releasing Borrower from any of its obligations under this
Agreement and the other Loan Documents, Lender shall have the right, but shall
be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of such Operating Lease on the part of Borrower, as landlord thereunder, to be
performed or observed or to be promptly performed or observed on behalf of
Borrower, to the end that the rights of Borrower in, to and under such Operating
Lease shall be kept unimpaired and free from default. If Lender shall make any
payment or perform any act or take action in accordance with the preceding
sentence, Lender will notify Borrower thereof. In any such event, subject to the
rights of tenants, subtenants and other occupants under the Leases, Lender and
any Person designated by Lender shall have, and are hereby granted, the right to
enter upon the Property at any time and from time to time for the purpose of
taking any such action. If Operating Lessee shall deliver to Lender a copy of
any notice of default sent by Operating Lessee to Borrower, as landlord under
any Operating Lease, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Security Instruments and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
(f)    In the event of the bankruptcy, reorganization or insolvency of Borrower
(including Operating Lessee), any attempt by Borrower (including Operating
Lessee) to surrender its leasehold estate, or any portion thereof, under any
Operating Lease, or any attempt under such circumstances by Borrower (including
Operating Lessee) to terminate, cancel or acquiesce in the rejection of any
Operating Lease without the consent of Lender shall be null and void. Borrower
(including Operating Lessee) each hereby expressly releases, assigns,
relinquishes and surrenders

    
    
-107-

--------------------------------------------------------------------------------




unto Lender all of its right, power and authority to terminate, cancel,
acquiesce in the rejection of, modify, change, supplement, alter or amend each
Operating Lease in any respect, either orally or in writing, in the event of the
bankruptcy, reorganization or insolvency of Borrower (including Operating
Lessee), and any attempt on the part of Borrower (including Operating Lessee) to
exercise any such right without the consent of Lender shall be null and void.
Each of Borrower (including Operating Lessee) hereby irrevocably appoints Lender
as its true and lawful attorney-in-fact which power of attorney shall be coupled
with an interest, for the purpose of exercising its rights pursuant to Section
365(h) of the Bankruptcy Code or any successor to such Section (i) to obtain for
the benefit of Borrower (including Operating Lessee) or Lender a right to
possession or statutory term of years derived from or incident to such Operating
Lease, or (ii) to treat such Operating Lease as terminated.
(g)    Notwithstanding the rejection of the Operating Lease by Borrower, as
debtor in possession, or by a trustee for Borrower, pursuant to Section 365 of
the Bankruptcy Code, neither the lien of the Security Instruments nor Lender’s
rights with respect to any Operating Lease shall be affected or impaired by
reason thereof. In the event that Operating Lessee shall remain in possession of
any Property following a rejection of any Operating Lease by Borrower, as debtor
in possession, or by a trustee for Borrower, Operating Lessee agrees that it
shall not exercise any right of offset against the rent payable under such
Operating Lease, pursuant to Section 365(h)(2) of the Bankruptcy Code, without
the prior consent of Lender thereto.
(h)    Lender shall have the right, but shall be under no obligation, to
exercise on behalf of Borrower or Operating Lessee any renewal or extension
options under each Operating Lease if Borrower and/or Operating Lessee shall
fail to exercise any such options to the extent the same is reasonably likely to
result in a Portfolio Material Adverse Effect. Operating Lessee hereby
absolutely and unconditionally assigns and grants to Lender Operating Lessee’s
irrevocable power of attorney, coupled with an interest, to exercise any renewal
or extension options under each Operating Lease on behalf of and in the name of
Operating Lessee following Operating Lessee's failure to do so to the extent the
same is reasonably likely to result in a Portfolio Material Adverse Effect, and
to take at any time any or all other actions on behalf of Operating Lessee
required for the preservation of each Operating Lease. Borrower hereby
absolutely and unconditionally assigns and grants to Lender Borrower’s
irrevocable power of attorney, coupled with an interest, to exercise any renewal
or extension options under each Operating Lease on behalf of and in the name of
Borrower following Borrower's failure to do so, and to take at any time
following the occurrence and during the continuance of an Event of Default any
or all other actions on behalf of Borrower required for the preservation of each
Operating Lease.
(i)    In connection with any Secondary Market Transaction and otherwise no more
often than one time per calendar year, Borrower shall within fifteen (15) days
after request by Lender, execute, acknowledge and deliver a statement certifying
as to the existence of any defaults under each Operating Lease and as to the
rent payable thereunder.

    
    
-108-

--------------------------------------------------------------------------------




Section 4.25.    Health Care Covenants.
(a)    Operating Lessee shall cause the operations conducted or to be conducted
at each RIDEA Facility to be conducted in a manner consistent in all material
respects with Health Care Requirements and, in connection therewith, Borrower
covenants that:
(i)    Operating Lessee shall cause a standard of care to be maintained for the
residents of each RIDEA Facility at all times at a level necessary to insure a
level of quality care for the residents of such RIDEA Facility in compliance in
all material respects with Health Care Requirements;
(ii)    Borrower shall use commercially reasonable efforts to cause each Master
Tenant and each Subtenant to cause a standard of care to be maintained in the
storage, use, transportation and disposal of all medical equipment, medical
supplies, medical products or gases, and medical waste, of any kind and in any
form, that is in compliance in all material respects with all applicable Legal
Requirements and Health Care Requirements;
(iii)    Operating Lessee shall cause each RIDEA Facility to be operated in a
prudent manner in material compliance with applicable Health Care Requirements
relating thereto and all material Health Care Licenses and Program participation
agreements;
(iv)    Operating Lessee shall cause all deposits relating to Health Care
Requirements, including deposits relating to residents or residency agreements
to be maintained in material compliance with all Health Care Requirements.
Operating Lessee shall, upon reasonable written request, provide Lender with
evidence reasonably satisfactory to Lender of Operating Lessee compliance with
the foregoing; and
(v)    Operating Lessee shall cause all residency and other agreements with
residents of the RIDEA Facilities to materially comply with all applicable
Health Care Requirements.
(b)    Operating Lessee shall not and Borrower shall use commercially reasonable
efforts to not cause or permit any Master Tenant and/or any Subtenant to,
(A) assign or transfer any of its interest in any Health Care Licenses or
Program (including rights to payment thereunder) pertaining to Borrower, such
Master Tenant and/or such Subtenant or any applicable Facility, including each
RIDEA Facility, as applicable, or (B) assign or transfer, remove or permit any
other Person to physically transfer or remove any current records pertaining to
any applicable Facility, including each RIDEA Facility, as applicable,
therefrom, including a material number of resident records, medical and clinical
records (except for removal of such patient resident records as directed by the
patients or residents owning such records), without Lender’s prior written
consent, which consent shall not be unreasonably withheld.
(c)    Operating Lessee shall not and Borrower shall use commercially reasonable
efforts to cause each Master Tenant and/or each Subtenant to not, with respect
to each Health Care License (i) transfer such Health Care License to any
location other than the applicable Facility, including each RIDEA Facility, as
applicable or (ii) pledge such Health Care License as collateral security

    
    
-109-

--------------------------------------------------------------------------------




and Operating Lessee shall hold (and Borrower shall use commercially reasonable
efforts to cause Master Tenant and/or Subtenant to hold) such Health Care
License free from restriction or known conflict that would reasonably be
expected to have an Material Adverse Effect.
(d)    Operating Lessee shall not materially change the terms of any Program
participation agreement or its normal billing, payment or reimbursement policies
or related procedures, including the amount and timing of finance charges, fees
and write-offs.
(e)    Operating Lessee shall (i) use commercially reasonable efforts to ensure
that all required Program cost reports and all required filings for the RIDEA
Facilities are accurate and complete and not misleading in any material respect,
and (ii) file all required Program cost reports and required filings on or prior
to the date such reports are due including any extensions. Operating Lessee will
make available to Lender a complete and accurate copy of all Program cost
reports and required filings for Operating Lessee and thereafter promptly make
available to Lender any amendments filed with respect to such reports and all
notices, responses, audit reports or inquiries with respect to such reports.
(f)    Operating Lessee shall furnish Lender, within thirty (30) days of receipt
but at least five (5) days prior to the earliest date on which Operating Lessee
is required to take any action with respect thereto or would suffer any adverse
consequence, a copy of any Health Care Authority or Program survey report or any
statement of deficiencies relating to a RIDEA Facility, including for any
Skilled Nursing Facility any reports making a finding of “Immediate Jeopardy”, a
deficiency score of “substandard quality of care” (as that term is defined in
Part 488 or 42 C.F.R.), or a “G” level deficiency cited in two consecutive
Facility Surveys in a case where a “G” level deficiency was found in a Facility
Survey earlier in the same cycle, and for each RIDEA Facility, within the time
period required by the particular Health Care Authority or Program for
furnishing a plan of correction also furnish or cause to be furnished to Lender
a copy of the plan of correction generated from such Facility survey or report
for Operating Lessee and all subsequent correspondence related thereto, and use
commercially reasonable efforts to correct or cause to be corrected any
deficiency, the curing of which is a condition of continued licensure or of full
participation in any Program by the date required for cure by such Health Care
Authority (plus extensions granted by such Health Care Authority).
(g)    Operating Lessee shall furnish Lender, within ten (10) Business Days
after receipt thereof by Operating Lessee, any other notices or charges issued
relating to the material non‑compliance by Operating Lessee with Health Care
Requirements, provided however that Lender shall be promptly notified in writing
of any inquiry or investigation relating to a RIDEA Facility by any State
Medicaid Fraud Control Unit, any State Office of Medicaid Inspector General, any
State Attorney General, the United States Department of Health and Human
Services, Office of the Inspector General, or by the United States Department of
Justice of the Operating Lessee or any RIDEA Facility.
(h)    Borrower shall provide prompt written notice upon learning of any inquiry
or investigation relating to a Non-RIDEA Facility by the State Medicaid Fraud
Control Unit, the State Office of Medicaid Inspector General, the State Attorney
General, the United States Department of

    
    
-110-

--------------------------------------------------------------------------------




Health and Human Services, Office of the Inspector General, or by the United
States Department of Justice of a Master Tenant, Subtenant or any Non-RIDEA
Facility.
(i)    Operating Lessee shall cause all admission agreements and services
agreements with residences of the RIDEA Facilities to materially comply with all
Health Care Requirements. Borrower shall use commercially reasonable efforts to
cause all admission agreements and services agreement with residents of the
Non-MOB Facilities (other than the RIDEA Facilities) to materially comply with
all Health Care Requirements.
(j)    Operating Lessee shall furnish Lender, within ten (10) Business Days of
the receipt by Operating Lessee, any and all written notices from any Health
Care Authority or Program that (i) Operating Lessee’s Program certification, as
applicable, is being or could reasonably be expected to be revoked or suspended
or (ii) action is being taken by such Health Care Authority or Program to
discontinue, suspend, deny, materially decrease or recoup any material payments
due, made or coming due to Operating Lessee, or related to the operation of any
RIDEA Facility, any of which would reasonably be expected to have a Material
Adverse Effect.
(k)    Operating Lessee shall cause each RIDEA Facility to be operated in a
manner that will not result in a reduction, suspension, denial or elimination of
reimbursement for services from, or recoupment for, any Program, any of which
could reasonably be expected to have a Material Adverse Effect. Borrower shall
use commercially reasonable efforts to cause each Master Tenant and each
Subtenant to cause the Non-MOB Facilities (other than the RIDEA Facilities) to
be operated in a manner that will not result in a reduction, suspension, denial
or elimination of reimbursement for services from, or recoupment for, any
Program.
(l)    Borrower shall, and shall commercially reasonable efforts to cause each
of its Tenants (including, without limitation, any Master Tenant and any
Subtenant) to deliver all reporting required to be delivered by such Tenant
under such Tenant’s Lease and Borrower shall, within ten (10) Business Days of
its receipt thereof, deliver to Lender all reporting delivered by Tenant to
Borrower.
Section 4.26.    Master Tenant and Subtenant Indebtedness. Borrowers shall use
commercially reasonable efforts (including, without limitation, the filing of
legal action to enforce Borrower’s rights and remedies under the applicable
Master Lease and Sublease, as applicable) to cause each Master Tenant and each
Subtenant to conform to the limitations on Indebtedness set forth in each
related Master Lease and each related Sublease, as applicable, and shall enforce
its rights under such Master Lease and such Sublease subject to and in
compliance with the terms hereof in the event of a breach of such provisions by
such Master Tenant and/or by such Subtenant. Borrower shall not waive compliance
by any Master Tenant and/or any Subtenant with such provisions, shall not
consent to any modification of such provisions and shall not amend such
provisions in each case without the prior written consent of Lender, not to be
unreasonably withheld, conditioned or delayed.
Section 4.27.    Affiliates. Without Lender’s consent, Borrower shall not at any
time during the term of the Loan be or become an Affiliate of any Master Tenant
and/or any Subtenant.

    
    
-111-

--------------------------------------------------------------------------------




Section 4.28.    Embargoed Person. Each Borrower Party and each Affiliated
Manager has performed and shall perform reasonable due diligence to insure that
at all times throughout the term of the Loan, including after giving effect to
any Sale or Pledge or other transfer permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of any Borrower Party and/or any
Affiliated Manager constitute property of, or are beneficially owned, directly
or indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest
of any nature whatsoever in any Borrower Party or any Affiliated Manager, as
applicable, with the result that the investment in any Borrower Party or any
Affiliated Manager, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of any Borrower Party or any Affiliated Manager, as applicable, have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in any Borrower Party or any such Affiliated Manager, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law, or may cause any Individual Property (or any portion thereof)
to be subject to forfeiture or seizure. Any violation of the foregoing shall, at
Lender’s option, constitute an Event of Default hereunder.
ARTICLE 5.

ENTITY COVENANTS
Section 5.1.    Single Purpose Entity/Separateness.
(a)    Each Borrower will not without obtaining the prior written consent of
Lender and, if requested by Lender, a Rating Agency Confirmation with respect
thereto:
(i)    engage in any business unrelated to the acquisition, holding, ownership,
operation, management, leasing, sale, transfer, exchange, financing,
refinancing, improvement and maintenance of the applicable Individual Property,
and activities incidental, ancillary or related thereto or necessary or
appropriate therefor;
(ii)    acquire or own any assets other than (A) the applicable Individual
Property, and (B) such incidental personal property as may be necessary or
appropriate for the purposes described in clause (i) of this Section 5.1(a);
(iii)    (A) merge into or consolidate with any Person other than one or more
other Borrowers, (B) dissolve, terminate or liquidate, (C) transfer or otherwise
dispose of all or substantially all of its assets except as permitted by the
Loan Documents, or (D) change its legal structure;
(iv)    fail to observe, in all material respects, all organizational
formalities necessary to maintain its separate existence, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the special purpose entity/bankruptcy remote provisions of its
organizational documents (provided, that, such organizational documents may be
amended or modified to the extent that, in addition to the satisfaction of the
requirements

    
    
-112-

--------------------------------------------------------------------------------




related thereto set forth therein, Lender’s prior written consent and, if
required by Lender, a Rating Agency Confirmation are first obtained);
(v)    own any subsidiary, or make any investment in, any Person (other than,
with respect to any SPE Component Entity, in the applicable Borrower);
(vi)    commingle its funds or assets with the funds or assets of any other
Person (except for one or more other Borrowers);
(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors or in the routine administration of its affairs, provided such
indebtedness is (1) unsecured (it being understood that indebtedness secured
only by Permitted Encumbrances will be deemed unsecured), (2) not evidenced by a
note, and (3) due not more than ninety (90) days past the date incurred and is
either paid on or prior to such date or being contested in good faith, (C)
Permitted Equipment Leases and/or (D) such other liabilities as are permitted
pursuant to this Agreement; provided however, that the aggregate amount of the
indebtedness described in (B) and (C), without taking into account any such
indebtedness which is being contested in good faith or is to be paid from the
Reserve Accounts or other collateral held by Lender, shall not exceed (I) at any
time with respect to any Individual Property that does not include a RIDEA
Facility, two percent (2%) of the Total Allocated Loan Amount for such
Individual Property and (II) at any time with respect to an Individual Property
that includes a RIDEA Facility, four percent (4%) of the Total Allocated Loan
Amount for such Individual Property. No Indebtedness other than the Debt may be
secured (subordinate or pari passu) by any Individual Property (or any portion
thereof) except as permitted under this Agreement;
(viii)    fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (except for one or more
other Borrowers). Borrower’s assets will not be listed as assets on the
financial statement of any other Person (except for one or more other
Borrowers); provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (A) any such
consolidated financial statement contains a note indicating that the Borrower’s
separate assets and credit are not available to pay the debts of such Affiliate
and that Borrower’s liabilities do not constitute obligations of the
consolidated entity, except that one or more other Borrowers may be liable, and
Guarantor may be liable (to the extent provided in the Guaranty and the
Environmental Indemnity), for obligations of any Borrower and (B) such assets
shall also be listed on the balance sheet of one or more Borrowers, as
applicable. Borrower has maintained and will maintain its books, records,
resolutions and agreements as official records;
(ix)    except for capital contributions and capital distributions permitted
under the terms and conditions of its organizational documents and properly
reflected in its books and records, enter into any contract or agreement with
any partner, member, shareholder, principal or Affiliate, except, in each case,
upon terms and conditions that are substantially

    
    
-113-

--------------------------------------------------------------------------------




similar to those that would be available on an arm’s-length basis with
unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person (it being acknowledged that assets of Borrowers may be commingled);
(xi)    assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person, except (in each case) for one or
more other Borrowers;
(xii)    make any loans or advances to any Person other than pursuant to Leases
entered into in accordance with Section 4.14 hereof and in compliance with the
provisions set forth in this Section 5.1;
(xiii)    fail to file its own tax returns, separate from those of any other
Person, except (A) to the extent that Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file any tax return by
applicable Legal Requirements, or (B) if Borrower is prohibited by applicable
Legal Requirements from doing so;
(xiv)    fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name or in a name franchised or licensed to it or a fictitious name registered
with each applicable Governmental Authority (it being understood that such
Borrower’s business may be conducted on its behalf by another Person under a
management or other agreement pursuant to which the counterparty holds itself
out as an agent or contractor of such Borrower), (C) hold its assets in its own
name (provided that it may commingle its assets with one or more other
Borrowers) or (D) correct any known misunderstanding regarding its separate
identity;
(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so);
(xvi)    without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director (regardless of whether such Independent Director is
engaged at the Borrower or SPE Component Entity level), take any Material Action
with respect to Borrower or any SPE Component Entity (provided, that, none of
any member, shareholder or partner (as applicable) of Borrower or any SPE
Component Entity or any board of directors or managers (as applicable) of
Borrower or any SPE Component Entity may vote on or otherwise authorize the
taking of any of the foregoing actions unless, in each case, there are at least
two (2) Independent Directors then serving in such capacity in accordance with
the terms

    
    
-114-

--------------------------------------------------------------------------------




of the applicable organizational documents and each of such Independent
Directors has consented to such foregoing action);
(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks,
except in each case for expenses, stationery, invoices and checks shared with
one or more other Borrowers;
(xviii)    fail to pay its own liabilities (including, without limitation,
salaries of its own employees and a fairly allocated portion of any personnel
and overhead expenses that it shares with any Affiliate) from its own funds or
fail to maintain a sufficient number of employees in light of its contemplated
business operations (in each case to the extent there exists sufficient cash
flow from the applicable Individual Property to do so and except for payment of
any Borrower’s liabilities by one or more other Borrowers and sharing of
employees, personnel or overhead expenses by one or more Borrowers);
(xix)    acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable, except that any SPE Component
Entity may acquire securities in any applicable Borrower and that any Borrower
may be liable for obligations of one or more other Borrowers;
(xx)    identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or
(xxi)    violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.
(b)    If Borrower is a partnership or limited liability company (other than an
Acceptable LLC), each general partner (in the case of a partnership) and at
least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each an “SPE Component
Entity”) whose sole asset is its interest in Borrower (and personal property
incidental, ancillary or related to, or necessary or appropriate for, its
ownership of such interest). Each SPE Component Entity (i) will at all times
comply with each of the covenants, terms and provisions contained in Section
5.1(a)(iii) - (vi) (inclusive) and (viii) – (xxi) (inclusive) and, if such SPE
Component Entity is an Acceptable LLC, Section 5.1(c) and (d) hereof, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (ii) will not engage in any business or activity unrelated to owning an
interest in Borrower (and personal property incidental, ancillary or related to,
or necessary or appropriate for, its ownership of such interest); (iii) will not
acquire or own any assets other than its partnership, membership, or other
equity interest in Borrower (and personal property incidental, ancillary or
related to, or necessary or appropriate for, its ownership of such interest);
(iv) will at all times continue to own no less than a 0.01% direct equity
ownership interest in Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), except
for trade payables not to exceed $10,000 which are incurred in the routine
administration of its affairs, are unsecured, are not evidenced by a note and
are due not more than ninety (90) days past the date incurred and

    
    
-115-

--------------------------------------------------------------------------------




are either paid on or prior to such date or are being contested in good faith;
and (vi) will cause Borrower to comply with the provisions of this Section 5.1.
(c)    In the event Borrower or the SPE Component Entity is an Acceptable LLC,
the limited liability company agreement of Borrower or the SPE Component Entity
(as applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence
of any event that causes the last remaining member of Borrower or the SPE
Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), one person acting as Independent Director
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution and (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless (A) a successor Special Member
has been admitted to Borrower or the SPE Component Entity (as applicable) as a
Special Member in accordance with requirements of Delaware law and (B) after
giving effect to such resignation or transfer, there remain at least two (2)
Independent Directors of the SPE Component Entity or Borrower (as applicable) in
accordance with Section 5.2 below. The LLC Agreement shall further provide that
(i) Special Member shall automatically cease to be a member of Borrower or the
SPE Component Entity (as applicable) upon the admission to Borrower or the SPE
Component Entity (as applicable) of the first substitute member, (ii) Special
Member shall be a member of Borrower or the SPE Component Entity (as applicable)
that has no interest in the profits, losses and capital of Borrower or the SPE
Component Entity (as applicable) and has no right to receive any distributions
of the assets of Borrower or the SPE Component Entity (as applicable), (iii)
pursuant to the applicable provisions of the limited liability company act of
the State of Delaware (the “Act”), Special Member shall not be required to make
any capital contributions to Borrower or the SPE Component Entity (as
applicable) and shall not receive a limited liability company interest in
Borrower or the SPE Component Entity (as applicable), (iv) Special Member, in
its capacity as Special Member, may not bind Borrower or the SPE Component
Entity (as applicable) and (v) except as required by any mandatory provision of
the Act, Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member

    
    
-116-

--------------------------------------------------------------------------------




shall not be a member of Borrower or the SPE Component Entity (as applicable),
but Special Member may serve as an Independent Director of Borrower or the SPE
Component Entity (as applicable).
(d)    The LLC Agreement shall further provide that, to the fullest extent
permitted by law (i) upon the occurrence of any event that causes the Member to
cease to be a member of Borrower or the SPE Component Entity (as applicable) the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as
applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution and (iii)
each of Member and Special Member waives any right it might have to agree in
writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).
(e)    With respect to each Borrower, (i) such Borrower is and always has been
duly formed, validly existing and in good standing in the State in which it was
formed and in any other jurisdictions where it is qualified to do business; (ii)
such Borrower has no judgments or liens of any nature presently outstanding
against it (other than Permitted Encumbrances); (iii) such Borrower is in
compliance with all laws, regulations and orders applicable to such Borrower and
has received all permits necessary for such Borrower to operate, unless a
failure to comply with or possess the same would not materially and adversely
affect the condition, financial or otherwise, of such Borrower; (iv) except as
set forth on Schedule XXIII hereto, no Borrower is aware of any pending or
threatened litigation involving such Borrower that, if adversely determined,
might materially adversely affect the condition (financial or otherwise) of such
Borrower, or the condition or ownership of the property owned by such Borrower;
(v) such Borrower is not involved in any dispute with any taxing authority,
other than any contesting of taxes in accordance with the terms and conditions
of this Agreement; (vi) such Borrower has paid or has caused to be paid all real
estate taxes that are due and payable with respect to its applicable Individual
Property other than any such taxes which are not yet delinquent or are being
contested in accordance with the terms and conditions of this Agreement; (vii)
such Borrower has never owned any property other than its applicable Individual
Property and such personal property incidental, ancillary or related to or
necessary or appropriate for the purposes described in clause (y) of this clause
(vii) and (y) has never engaged in any business unrelated to the acquisition,
holding, ownership, operation, management, leasing, sale, transfer, exchange,
financing, refinancing, improvement and maintenance of its applicable Individual
Property, and activities incidental, ancillary or related thereto or necessary
or appropriate therefor; (viii) such Borrower is not now, nor has ever been
party to any lawsuit, arbitration, summons or legal proceeding that, if
adversely determined, would reasonably be expected to materially adversely
affect the

    
    
-117-

--------------------------------------------------------------------------------




condition (financial or otherwise) of such Borrower or the condition or
ownership of the property owned by such Borrower; (ix) all financial statements
that Borrower has provided to Lender are true, correct and complete in all
material respects and reflect a fair and accurate view of the financial
condition of Borrower (taken as a whole) as of the date thereof; (x) except as
set forth in the Environmental Reports, the most recent Phase One environmental
audit for the applicable Individual Property owned by such Borrower recommended
no action; (x) such Borrower has no contingent or actual obligations not related
to its applicable Individual Property, the purposes described in clause (vii)
above, or the routine administration of its affairs and (xi) at all times since
its formation to the date hereof, such Borrower has complied with the
separateness covenants set forth in its organizational documents.
Section 5.2.    Independent Director.
(a)    The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least two duly appointed
independent directors or managers of such entity (each, an “Independent
Director”) who each shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Director, either (i) a shareholder (or other equity owner) of, or an officer,
director (other than in its capacity as Independent Director), partner, member
or employee of, Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates, (ii) a customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with, Borrower or any of its respective shareholders, partners, members,
subsidiaries or Affiliates, (iii) a Person who Controls or is under common
Control with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, or (iv) a member of the immediate family of
any such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person (II) shall have, at the time of their appointment, had
at least three (3) years experience in serving as an independent director and
(III) be employed by, in good standing with and engaged by Borrower in
connection with, in each case, an Approved ID Provider (provided that, if the
Approved ID Provider that employs an Independent Director is disapproved by the
Rating Agencies, such Independent Director shall be deemed to satisfy this
clause (III) unless and until Borrower fails to replace such Independent
Director within five (5) Business Days after receiving notice of such
disapproval from Lender).
(b)    The organizational documents of each Borrower and the SPE Component
Entity shall further provide that (I) the board of directors or managers of
Borrower and the SPE Component Entity and the constituent equity owners of such
entities (constituent equity owners, the “Constituent Members”) shall not take
any action set forth in Section 5.1(a)(xvi) or any other action which, under the
terms of any organizational documents of Borrower or the SPE Component Entity,
requires the vote of the Independent Directors unless, in each case, at the time
of such action there shall be at least two Independent Directors engaged as
provided by the terms hereof and such Independent Directors vote in favor of or
otherwise consent to such action; (II) any resignation, removal or replacement
of any Independent Director shall not be effective without (1) prior written
notice to Lender and the Rating Agencies (which such prior written notice must
be given on the earlier of five (5) days or three (3) Business Days prior to the
applicable resignation, removal or

    
    
-118-

--------------------------------------------------------------------------------




replacement) and (2) evidence that the replacement Independent Director
satisfies the applicable terms and conditions hereof and of the applicable
organizational documents (which such evidence must accompany the aforementioned
notice); (III) to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act and notwithstanding any duty otherwise existing at
law or in equity, the Independent Directors shall consider only the interests of
the Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors) in acting or
otherwise voting on the matters provided for herein and in Borrower’s and SPE
Component Entity’s organizational documents (which such fiduciary duties to the
Constituent Members and Borrower and any SPE Component Entity (including
Borrower’s and any SPE Component Entity’s respective creditors), in each case,
shall be deemed to apply solely to the extent of their respective economic
interests in Borrower or SPE Component Entity (as applicable) exclusive of (x)
all other interests (including, without limitation, all other interests of the
Constituent Members), (y) the interests of other Affiliates of the Constituent
Members, Borrower and SPE Component Entity and (z) the interests of any group of
Affiliates of which the Constituent Members, Borrower or SPE Component Entity is
a part)); (IV) other than as provided in subsection (III) above, the Independent
Directors shall not have any fiduciary duties to any Constituent Members, any
directors of Borrower or SPE Component Entity or any other Person; (V) the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing under applicable law; and (VI) to the fullest extent permitted by
applicable law, including Section 18-1101(e) of the Act, an Independent Director
shall not be liable to Borrower, SPE Component Entity, any Constituent Member or
any other Person for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in
willful misconduct.
Section 5.3.    Change of Name, Identity or Structure. Borrower shall not change
(or permit to be changed) Borrower’s or the SPE Component Entity’s (a) name, (b)
identity (including its trade name or names), (c) principal place of business
set forth on the first page of this Agreement or (d) if not an individual,
Borrower’s or the SPE Component Entity’s corporate, partnership or other
structure or state of formation, without, in each case, notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s or the SPE Component Entity’s
structure or state of formation, without first obtaining the prior written
consent of Lender and, if required by Lender, a Rating Agency Confirmation with
respect thereto. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower or the SPE
Component Entity intends to operate the applicable Individual Property, and
representing and warranting that Borrower or the SPE Component Entity does
business under no other trade name with respect to the applicable Individual
Property.
Section 5.4.    Business and Operations. Borrower will qualify to do business
and will remain in good standing under the laws of the jurisdiction as and to
the extent the same are required for the ownership, maintenance, management and
operation of the applicable Individual Property.

    
    
-119-

--------------------------------------------------------------------------------




ARTICLE 6.

NO SALE OR ENCUMBRANCE
Section 6.1.    Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, Sponsor, Guarantor, any SPE
Component Entity, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of
Borrower, Sponsor, Guarantor or any SPE Component Entity; and a “Sale or Pledge”
shall mean a voluntary or involuntary sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, grant of any options with respect to,
or any other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest.
Section 6.2.    No Sale/Encumbrance.
(a)    It shall be an Event of Default hereof if, without the prior written
consent of Lender, a Sale or Pledge of any Individual Property or any part
thereof or any legal or beneficial interest therein (including, without
limitation, the Loan and/or Loan Documents) occurs, a Sale or Pledge of an
interest in any Restricted Party occurs and/or Borrower shall acquire any land
in addition to the land owned by Borrower as of the Closing Date (each of the
foregoing, collectively, a “Prohibited Transfer”), other than (notwithstanding
the provisions of Section 6.2(b) below) (i) pursuant to Leases of space in
accordance with the provisions of Section 4.14 and all subleases thereunder,
(ii) Permitted Encumbrances and (iii) as permitted pursuant to the express terms
of Section 2.10 hereof and this Article 6.
(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Properties, any
Individual Property or any part thereof for a price to be paid in installments;
(ii) an agreement by Borrower leasing all or a substantial part of any
Individual Property for other than actual occupancy by a Tenant thereunder or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any (A) Leases or any Rents or
(B) Property Documents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) any action for partition of any Individual
Property (or any portion thereof or interest therein) or any similar action
instituted or prosecuted by Borrower or by any other Person, pursuant to any
contractual agreement or other instrument or under applicable law

    
    
-120-

--------------------------------------------------------------------------------




(including, without limitation, common law), or (viii) Borrower entering into,
or any Individual Property being subject to, any PACE Loan.
Section 6.3.    Permitted Equity Transfers.
(a)    Notwithstanding the restrictions contained in this Article 6, the
following equity transfers shall be permitted without Lender’s consent: (i) a
transfer (but not a pledge) by devise or descent or by operation of law upon the
death of a Restricted Party or any member, partner or shareholder of a
Restricted Party (other than a transfer of the direct interests in Borrower,
Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C Borrower or any
Operating Lessee Pledgor), (ii) the transfer (but not the pledge), in one or a
series of transactions, of the stock, partnership interests or membership
interests (as the case may be) in a Restricted Party (other than a transfer of
the direct interests in Borrower, Mezzanine A Borrower, Mezzanine B Borrower,
Mezzanine C Borrower or any Operating Lessee Pledgor), (iii) the Sale or Pledge
or issuance of common stock in any Restricted Party that is a publicly traded
entity, (iv) the pledge of any direct or indirect interests in Borrower and any
SPE Component Entity in connection with the Mezzanine Loans and the exercise of
any rights or remedies that any Mezzanine Lender may have under its respective
Mezzanine Loan Documents or (v) the Sale or Pledge or issuance of limited
partnership interests in Northstar Healthcare Income Operating Partnership, LP
or an “operating partnership” whose general partner is Northstar Realty Finance
Corp. and that acquired its interest in accordance with the provisions hereof
(provided, that, the foregoing provisions of clauses (i), (ii), (iii), (iv) and
(v) above shall not be deemed to waive, qualify or otherwise limit Borrower’s
obligation to comply with (or to cause the compliance with) the other covenants
set forth herein and in the other Loan Documents (including, without limitation,
the covenants contained herein relating to ERISA matters)); provided, further,
that, with respect to the transfers listed in clauses (i), (ii) and/or (v) above
(but not the transfers listed in clauses (iii) and/or (iv) above, including the
transfers listed in clauses (i), (ii) and/or (v) above solely to the extent that
they are also transfers pursuant to clauses (iii) and/or (iv) above), (A) except
with respect to the transfers listed in clause (i) and (v) above, Lender shall
receive not less than fifteen (15) days prior written notice of such transfers
(and with respect to the transfer listed in clause (i) above, Lender shall
receive notice of such transfer not less than fifteen (15) days following
Borrower’s knowledge thereof); (B) no such transfers shall result in a change in
Control of Sponsor, Guarantor or Affiliated Manager; (C) after giving effect to
such transfers, Sponsor shall (I) own at least a 51% direct or indirect equity
ownership interest in each of Guarantor, each Borrower and each SPE Component
Entity and (II) Control Guarantor, each Borrower and each SPE Component Entity;
(D) after giving effect to such transfers, each Individual Property shall
continue to be managed by Manager or a New Manager approved in accordance with
the applicable terms and conditions hereof to the extent required pursuant to
the terms and conditions hereof; (E) such transfers shall be conditioned upon
continued compliance with the relevant provisions of Article 5 hereof; (F) in
the case of (1) the transfer of the management of any Individual Property to a
new Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such transfer more than forty-nine
percent (49%) in the aggregate of the direct or indirect interests in Borrower
or any SPE Component Entity are owned by any Person and/or its Affiliates that
owned less than forty-nine percent (49%) of the direct or indirect interests in
Borrower or any SPE Component Entity as of the Closing Date, Borrower shall
deliver to Lender a New Non-Consolidation Opinion addressing such transfer; (G)
such transfers shall be conditioned

    
    
-121-

--------------------------------------------------------------------------------




upon Borrower’s ability to, after giving effect to the equity transfer in
question (I) remake the representations contained herein relating to ERISA
matters (and, upon Lender’s request, Borrower shall deliver to Lender an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable equity transfer) and (II)
continue to comply with the covenants contained herein relating to ERISA
matters; (H) to the extent that any transfer results in the transferee (either
itself or collectively with its affiliates) owning a 20% or greater equity
interest (directly or indirectly) in Borrower or in any SPE Component Entity,
Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such transfer; and (I) such transfers shall be permitted pursuant
to the terms of the Property Documents. Upon request from Lender, Borrower shall
promptly provide Lender (y) a revised version of the Organizational Chart
delivered to Lender in connection with the Loan reflecting any equity transfer
consummated in accordance with this Section 6.3 and (z) credit searches (in
form, scope and substance and from a provider, in each case, reasonably
acceptable to Lender) with respect to any equity transfer consummated in
accordance with this Section 6.3.
(b)    Notwithstanding the restrictions contained in this Article 6, so long as
no Event of Default has occurred and shall be continuing, a Public Company Exit
shall be permitted and may be effectuated by the applicable Person provided
that: (i) Lender receives thirty (30) days prior written notice with respect to
such Public Company Exit, (ii) after giving effect to such Public Company Exit,
each Individual Property shall continue to be managed by Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof
to the extent required pursuant to the terms and conditions hereof, (iii) in the
case of (1) the transfer of the management of any Individual Property to a new
Affiliated Manager in accordance with the applicable terms and conditions
hereof, or (2) if after giving effect to such Public Company Exit more than
forty-nine percent (49%) in the aggregate of the direct or indirect interests in
Borrower or any SPE Component Entity are owned by any Person and/or its
Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interests in Borrower or any SPE Component Entity as of the Closing
Date, Borrower shall deliver to Lender a New Non-Consolidation Opinion
addressing such Public Company Exit; (iv) such Public Company Exit shall be
conditioned upon Borrower’s ability to, after giving effect to the equity
transfer in question (I) remake the representations contained herein relating to
ERISA matters (and, upon Lender’s request, Borrower shall deliver to Lender an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable equity transfer) and (II)
continue to comply with the covenants contained herein relating to ERISA
matters; (v) to the extent that any transfer results in the transferee (either
itself or collectively with its affiliates) owning a 20% or greater equity
interest (directly or indirectly) in Borrower or in any SPE Component Entity,
Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such Public Company Exit; (vi) such Public Company Exit shall be
permitted pursuant to the terms of the Property Documents, (vii) such Public
Company Exit shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (viii) after giving effect to such Public
Company Exit, either (I) Sponsor shall (1) own at least a 51% direct or indirect
equity ownership interest in each of Guarantor, each Borrower and any SPE
Component Entity and (2) Control Guarantor, Borrower and any SPE Component
Entity, (II) a Qualified Public Company shall (1) own at least a 51% direct or
indirect equity ownership interest in each of Guarantor, each Borrower and any
SPE Component Entity and (2) Control Guarantor, Borrower and any SPE Component
Entity, or (III) a Qualified Public

    
    
-122-

--------------------------------------------------------------------------------




Company shall (1) own at least a 51% direct or indirect equity ownership
interest in each of the Qualified Replacement Guarantor described in the
immediately succeeding clause (3) (unless the Qualified Public Company shall
also be a Qualified Replacement Guarantor and shall satisfy the condition
described in the immediately succeeding clause (3)), Borrower and any SPE
Component Entity and (2) Control each of the Qualified Replacement Guarantor
described in the immediately succeeding clause (3) (unless the Qualified Public
Company shall also be a Qualified Replacement Guarantor and shall satisfy the
condition described in the immediately succeeding clause (3)), Borrower and any
SPE Component Entity; and (3) shall deliver to Lender a replacement limited
recourse guaranty in form and substance substantially identical to the Guaranty
and a replacement environmental indemnity agreement in form and substance
substantially identical to the Environmental Indemnity, each executed by a
Qualified Replacement Guarantor or, to the extent that such Qualified Public
Company shall also be a Qualified Replacement Guarantor, each executed by such
Qualified Public Company; (ix) if required by Lender, Lender shall have received
a Rating Agency Confirmation with respect to such Public Company Exit and (x)
Borrower shall have paid all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) in connection with such Public
Company Exit.
(c)    Notwithstanding the restrictions contained in this Article 6, so long as
no Event of Default has occurred and shall be continuing, each of Sponsor,
Northstar Health Care Income Inc., or a Qualified Public Company pursuant to a
Public Company Exit in accordance with the terms and conditions of Section
6.3(b) hereof may, as security for debt incurred or to be incurred by Sponsor,
Northstar Health Care Income Inc. or such Qualified Public Company,
respectively, pledge, hypothecate, grant of a security interest or other
encumbrance to a Qualified Lender in the assets of Sponsor, Northstar Health
Care Income Inc. or such Qualified Public Company, respectively (including the
indirect equity interests of Sponsor, Northstar Health Care Income Inc. or such
Qualified Public Company, respectively, in Borrower) and the holder of such
pledge or security interest may exercise any remedies or rights pursuant to such
pledge or security instrument (including any transfer of any indirect equity
interest in Borrower in lieu of foreclosure) without Lender’s consent, provided
that (i) Lender receives thirty (30) days prior written notice with respect to
such pledge, hypothecation, grant of a security interest or other encumbrance
and/or any foreclosure remedies (with respect to indirect equity interests in
Guarantor, Borrower and/or any SPE Component Entity) pursuant to such pledge or
security instrument (or any transfer of any such indirect equity interests in
lieu of foreclosure) or any remedies that result in a receiver or another Person
Controlling Guarantor, Borrower and/or any SPE Component Entity, (ii) after
giving effect to such pledge, hypothecation, grant of a security interest or
other encumbrance or any such exercise of any such remedies or rights pursuant
to such pledge or security instrument, each Individual Property shall continue
to be managed by Manager or a New Manager approved in accordance with the
applicable terms and conditions hereof to the extent required pursuant to the
terms and conditions hereof, (iii) in the case of (1) the transfer of the
management of any Individual Property to a new Affiliated Manager in accordance
with the applicable terms and conditions hereof, or (2) if after giving effect
to such pledge, hypothecation, grant of a security interest or other encumbrance
or any such exercise of any such remedies or rights pursuant to such pledge or
security instrument more than forty-nine percent (49%) in the aggregate of the
direct or indirect interests in Borrower or any SPE Component Entity are owned
by any Person and/or its Affiliates that owned less than forty-nine percent
(49%) of the direct or indirect interests in Borrower or any SPE Component

    
    
-123-

--------------------------------------------------------------------------------




Entity as of the Closing Date, Borrower shall deliver to Lender a New
Non-Consolidation Opinion addressing such pledge, hypothecation, grant of a
security interest or other encumbrance or any such exercise of any such remedies
or rights pursuant to such pledge or security instrument; (iv) such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument shall be conditioned upon Borrower’s ability to, after giving effect
to such pledge, hypothecation, grant of a security interest or other encumbrance
or any such exercise of any such remedies or rights pursuant to such pledge or
security instrument in question (I) remake the representations contained herein
relating to ERISA matters (and, upon Lender’s request, Borrower shall deliver to
Lender an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of such pledge, hypothecation,
grant of a security interest or other encumbrance or any such exercise of any
such remedies or rights pursuant to such pledge or security instrument) and (II)
continue to comply with the covenants contained herein relating to ERISA
matters; (v) to the extent that any such pledge, hypothecation, grant of a
security interest or other encumbrance or any such exercise of any such remedies
or rights pursuant to such pledge or security instrument results in the
transferee (either itself or collectively with its affiliates) owning a 20% or
greater equity interest (directly or indirectly) in Borrower or in any SPE
Component Entity, Lender’s receipt of the Satisfactory Search Results shall be a
condition precedent to such transfer; (vi) such pledge, hypothecation, grant of
a security interest or other encumbrance or any such exercise of any such
remedies or rights pursuant to such pledge or security instrument shall be
permitted pursuant to the terms of the Property Documents, (vii) such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (viii) after giving effect to such pledge,
hypothecation, grant of a security interest or other encumbrance or any such
exercise of any such remedies or rights pursuant to such pledge or security
instrument, either (I) Sponsor shall (1) own at least a 51% direct or indirect
equity ownership interest in each of Guarantor, each Borrower and any SPE
Component Entity and (2) Control Guarantor, Borrower and any SPE Component
Entity, (II) if such pledge, hypothecation, grant of a security interest or
other encumbrance or any such exercise of any such remedies or rights pursuant
to such pledge or security instrument is related to a Qualified Public Company
pursuant to a Public Company Exit in accordance with the terms and conditions of
Section 6.4(b) hereof, such Qualified Public Company shall (1) own at least a
51% direct or indirect equity ownership interest in each of each Borrower, any
SPE Component Entity and either (y) Guarantor or (z) a Qualified Replacement
Guarantor pursuant to Section 6.4(b) hereof (unless the Qualified Company shall
also be a Qualified Replacement Guarantor and shall have satisfied the
conditions described in Section 6.4(b)(viii)(III)(3) hereof) and (2) Control
Borrower, any SPE Component and either (y) Guarantor or (z) a Qualified
Replacement Guarantor pursuant to Section 6.4(b) hereof (unless the Qualified
Company shall also be a Qualified Replacement Guarantor and shall have satisfied
the conditions described in Section 6.4(b)(viii)(III)(3) hereof), (III) such
Qualified Lender shall (1) own at least a 51% direct or indirect equity
ownership interest in each of Guarantor, each Borrower and any SPE Component
Entity and (2) Control Guarantor, Borrower and any SPE Component Entity, or (IV)
such Qualified Lender shall (1) own at least a 51% direct or indirect equity
ownership interest in each of the Qualified Replacement Guarantor described in
the immediately succeeding clause (3) (unless the Qualified Lender shall also be
a Qualified Replacement Guarantor and shall satisfy the condition described in
the immediately succeeding clause (3)), Borrower and any SPE Component Entity
and (2) Control

    
    
-124-

--------------------------------------------------------------------------------




each of the Qualified Replacement Guarantor described in the immediately
succeeding clause (3) (unless the Qualified Lender shall also be a Qualified
Replacement Guarantor and shall satisfy the condition described in the
immediately succeeding clause (3)), Borrower and any SPE Component Entity; and
(3) shall deliver to Lender a replacement limited recourse guaranty in form and
substance substantially identical to the Guaranty and a replacement
environmental indemnity agreement in form and substance substantially identical
to the Environmental Indemnity, each executed by a Qualified Replacement
Guarantor or, to the extent that such Qualified Lender shall also be a Qualified
Replacement Guarantor, each executed by such Qualified Lender; (ix) if required
by Lender, Lender shall have received a Rating Agency Confirmation with respect
to any foreclosure remedies (with respect to indirect equity interests in
Guarantor, Borrower and/or any SPE Component Entity) pursuant to such pledge or
security instrument (or any transfer of any such indirect equity interests in
lieu of foreclosure) or any remedies that result in a receiver or another Person
Controlling Guarantor, Borrower and/or any SPE Component Entity, (x) there will
be substantial collateral for such debt in addition to the indirect equity
pledge and (xi) Borrower shall have paid all of Lender’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees) in
connection with such transfer.
Section 6.4.    Permitted Property Transfer (Assumption). Notwithstanding the
foregoing provisions of this Article 6, at any time other than the sixty (60)
days prior to and following any Securitization, a one-time transfer of each
Individual Property in their entirety to (or one hundred percent (100%) of the
direct or indirect legal or beneficial interests therein or in each Borrower and
each SPE Component Entity), and the related assumptions of the Loan by, any
Person (a “Transferee”) shall be permitted without Lender’s consent (except as
specified in Section 6.4(b) below) provided that each of the following terms and
conditions are satisfied:
(a)    no Event of Default has occurred and is continuing;
(b)    Borrower shall have delivered written notice to Lender of the terms of
such prospective transfer not less than forty-five (45) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require. Unless such Transferee is a Qualified Transferee (or is fifty-one
percent (51%) owned (directly or indirectly) and Controlled by a Qualified
Transferee), Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer pursuant to
the preceding sentence, Lender shall consider the experience and track record of
Transferee and its principals in owning and operating facilities similar to the
Property, the financial strength of Transferee and its principals, the general
business standing of Transferee and its principals and Transferee’s and its
principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate. To
the extent that any transfer results in the transferee (either itself or
collectively with its affiliates)

    
    
-125-

--------------------------------------------------------------------------------




owning a 20% or greater equity interest (directly or indirectly) in Borrower or
in any SPE Component Entity, Lender’s receipt of the Satisfactory Search Results
shall be a condition precedent to such transfer;
(c)    Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
$533,118.85, (ii) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees, incurred by Lender in connection therewith and (iii) all fees,
costs and expenses of all third parties and the Rating Agencies incurred in
connection therewith;
(d)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of the Properties (rather than by assignment of all of all of the
legal and beneficial interests in Borrower and each SPE Component Entity),
Transferee assumes and agrees to pay the Debt as and when due subject to the
provisions of Article 13 hereof. Prior to or concurrently with the closing of
such transfer, Transferee shall execute, without any cost or expense to Lender,
such documents and agreements as Lender shall reasonably require to evidence and
effectuate said assumption and Qualified Transferee shall execute a recourse
guaranty and an environmental indemnity in form and substance substantially
identical to the Guaranty and Environmental Indemnity;
(e)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;
(f)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of the Properties (rather than by assignment of all of all of the
legal and beneficial interests in Borrower and each SPE Component Entity),
Borrower shall have delivered to Lender, without any cost or expense to Lender,
such endorsements to Lender’s Title Insurance Policies insuring that fee simple
or leasehold title to the Properties, as applicable, is vested in Transferee
(subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance reasonably satisfactory to
Lender;
(g)    Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and (if Section 6.4(d)
applies) the qualification of the signers to execute the assumption of the Debt,
which papers shall include certified copies of all documents relating to the
organization and formation of Transferee and of the entities, if any, which are
partners or members of Transferee;
(h)    If such assumption pursuant to this Section 6.4 is accomplished by the
conveyance of the Properties (rather than by assignment of all of all of the
legal and beneficial interests in Borrower and each SPE Component Entity),
Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;

    
    
-126-

--------------------------------------------------------------------------------




(i)    Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
additional opinion of counsel reasonably satisfactory to Lender and its counsel
(A) if Section 6.4(d) applies, that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (B) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing and (C) with respect to such
other matters as Lender may reasonably request;
(j)    if required by Lender, Lender shall have received (A) a Rating Agency
Confirmation with respect to such transfer and (B) reasonably satisfactory
evidence that the proposed transfer will not result in a Property Document
Event;
(k)    Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 6.4; and
(l)    Borrower shall have delivered to Lender evidence reasonably satisfactory
to Lender that each Mezzanine Borrower has complied with all of the terms and
conditions set forth in the applicable Mezzanine Loan Agreement with respect to
the assumption corresponding to the assumption requested pursuant to this
Section 6.4.
Section 6.5.    Lender’s Rights. Lender reserves the right to condition the
consent to a Prohibited Transfer requested hereunder (other than consents
pursuant to Section 6.3 and 6.4 hereof) upon (a) a modification of the terms
hereof and on assumption of this Agreement and the other Loan Documents as so
modified by the proposed Prohibited Transfer, (b) payment of a transfer fee of
1% of outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) receipt of a Rating
Agency Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e)
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All expenses
incurred by Lender shall be payable by Borrower whether or not Lender consents
to the Prohibited Transfer. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.
Section 6.6.    Economic Sanctions, Anti-Money Laundering and Transfers.
Borrower shall (and shall cause its applicable direct and indirect constituent
owners and Affiliates to) (a) at all times comply with the representations and
covenants contained in Sections 3.29 and 3.30 such that the same remain true,
correct and not violated or breached and (b) not permit a Prohibited Transfer to
occur and shall cause the ownership and Control requirements specified in this
Article 6 (including, without limitation, those stipulated in Section 6.3
hereof) to be complied with at all times.

    
    
-127-

--------------------------------------------------------------------------------




ARTICLE 7.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1.    Insurance.
(a)    Each Borrower shall obtain and maintain, or cause to be obtained and
maintained, insurance for each Borrower and each Individual Property providing
at least the following coverages:
(i)    insurance with respect to the Improvements and the Personal Property
insuring against any peril now or hereafter included within the classification
“All Risk” or “Special Perils” (including, without limitation, fire, lightning,
windstorm/named storm, hail, terrorism and similar acts of sabotage, explosion,
riot, riot attending a strike, civil commotion, vandalism, aircraft impact,
vehicles and smoke), in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value exclusive of costs of excavations, foundations, underground
utilities and footings, with a waiver of depreciation; (B) in an amount
sufficient so that no co-insurance penalties shall apply; (C) providing for no
deductible in excess of $10,000, except (I) with respect to windstorm/named
storms and earthquake, which such insurance shall provide for no deductible in
relation to such coverage in excess of 5% of the total insurable value of the
Individual Property (II) as otherwise expressly and specifically permitted
herein; (D) at all times insuring against at least those hazards that are
commonly insured against under a “special causes of loss” form of policy, as the
same shall exist on the date hereof, and together with any increase in the scope
of coverage provided under such form after the date hereof; and (E) providing
coverage for Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements together with an “Ordinance or Law Coverage”
endorsement. The Full Replacement Cost shall be re-determined (but not more
frequently than once in any twelve (12) calendar months) at the request of
Lender by an appraiser or contractor designated and paid by Borrower and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection. Notwithstanding the foregoing in this
clause (i), if TRIPRA or a similar or subsequent statute is not reauthorized,
then Borrower shall be required to carry terrorism insurance throughout the term
of the Loan as required by this clause (i), but in such event Borrower shall not
be required to spend on terrorism insurance coverage more than two times the
amount of the insurance premium that is payable at such time in respect of the
casualty and liability coverage that is required pursuant to this Section 7.1;
(ii)    commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
applicable Individual Property, including “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold, manufactured or distributed from the
applicable Individual Property, such insurance (A) to be on the so-called
“occurrence” form with a general aggregate limit of not less than

    
    
-128-

--------------------------------------------------------------------------------




$2,000,000 and a per occurrence limit of not less than $1,000,000, with no
deductible or self-insured retention; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis;; (3) contractual liability for all
insured contracts; (4) contractual liability covering the indemnities contained
in Article 13 hereof to the extent the same is available; and (5) acts of
terrorism. Borrower shall also provide or cause Operating Lessee to provide
professional liability insurance, against claims for personal injury, bodily
injury, death or property damage occurring upon, in or about the Individual
Properties, such insurance to be on a “claims made” form with a general
aggregate limit of not less than $3,000,000 and a per occurrence limit of not
less than $1,000,000, with a deductible or self-insured retention not to exceed
$50,000;
(iii)    loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the applicable
Individual Property (on an actual loss sustained basis) for a period continuing
until the Restoration of the Property is completed; the amount of such business
interruption/loss of rents insurance shall be reasonably determined prior to the
Closing Date and at least once each year thereafter based on Lender’s
determination of the projected gross income from the applicable Individual
Property for an eighteen (18) month period; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and the Personal Property has been repaired, the continued loss
of income will be insured until such income either returns to the same level it
was at prior to the loss, or the expiration of six (6) months from the date that
the applicable Individual Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. To the extent that insurance proceeds are
payable to Lender pursuant to this Subsection (the “Rent Loss Proceeds”) and
Borrower is entitled to disbursement of such Rent Loss Proceeds in accordance
with the terms hereof such Rent Loss Proceeds shall be deposited by Lender in
the Cash Management Account and disbursed as provided in Article 9 hereof;
provided, however, that (I) nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in the Note except to the extent such
amounts are actually paid out of the Rent Loss Proceeds and (II) in the event
the Rent Loss Proceeds are paid in a lump sum in advance and Borrower is
entitled to disbursement of such Rent Loss Proceeds in accordance with the terms
hereof, Lender or Servicer shall hold such Rent Loss Proceeds in a segregated
interest-bearing Eligible Account (which shall deemed to be included within the
definition of the “Accounts” hereunder) and Lender or Servicer shall estimate
the number of months required for Borrower to restore the damage caused by the
applicable Casualty, shall divide the applicable aggregate Rent Loss Proceeds by
such number of months and shall disburse such monthly installment of Rent Loss
Proceeds from such Eligible Account into the Cash Management Account each month
during the performance of such Restoration;

    
    
-129-

--------------------------------------------------------------------------------




(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Subsection
7.1(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsection 7.1(a)(i), (3) including permission to occupy the applicable
Individual Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(v)    workers’ compensation, subject to the statutory limits of the state in
which the applicable Individual Property is located, and employer’s liability
insurance with a limit of at least $1,000,000 per accident and per disease per
employee, and $1,000,000 for disease aggregate in respect of any work or
operations on or about the applicable Individual Property, or in connection with
the applicable Individual Property or its operation (if applicable);
(vi)    comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment and pressure vessels and boilers in an amount not less than
their replacement cost or in such other amount as shall be reasonably required
by Lender;
(vii)    if any portion of the Improvements is at any time located in an area
identified by (A) the Federal Emergency Management Agency in the Federal
Register as an area having special flood hazards and/or (B) the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor law (the “Flood Insurance Acts”),
flood hazard insurance in an amount equal to the maximum limit of coverage
available for the applicable Individual Property under the Flood Insurance Acts
through the National Flood Insurance Program (“NFIP”) plus such higher amount as
Lender may reasonably require with a deductible no greater than an amount equal
to the maximum available through NFIP. In the event the flood limits provided
are eroded by claims, Borrower shall be obligated to reinstate such limits;
(viii)    sinkhole and mine subsidence insurance, if required, and earthquake
insurance if any Individual Property is located in Seismic Zone 3 or 4 and the
PML/SEL of such Individual Property exceeds 20%, in amounts equal to two times
(2x) the PML/SEL of the applicable Individual Property as determined by Lender
in its sole discretion and in form and substance satisfactory to Lender;
provided that, if earthquake insurance is provided by a blanket insurance
policy, the limit shall not be less than the aggregate probable maximum loss as
indicated by a portfolio seismic risk analysis for a 500-year return period for
all high risk locations covered by such limit (“Portfolio Seismic Report”). Such
Portfolio Seismic Report shall be approved by Lender and Rating Agencies and
secured by the Borrower utilizing the most current RMS software, or its
equivalent, and including business interruption and loss amplification; provided
that the insurance pursuant to this Subsection (viii) shall otherwise be on
terms consistent with the all risk insurance policy required under Section
7.1(a)(i);

    
    
-130-

--------------------------------------------------------------------------------




(ix)    umbrella liability insurance in an amount not less than $100,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above and umbrella/excess liability with
respect to the professional liability required for Operating Lessee under
subsection (ii) above in amounts acceptable to Lender but in no event less than
the limits provided as of Closing and on terms consistent with the professional
liability required for Operating Lessee under subsection (ii) above;
(x)    a blanket fidelity bond (crime) insuring against losses resulting from
dishonest or fraudulent acts committed by (A) any personnel employed by Borrower
and/or at the applicable Individual Property; (B) any employees of outside firms
that provide appraisal, legal, data processing or other services for Borrower
and/or the applicable Individual Property or (C) temporary contract employees or
student interns (if applicable);
(xi)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000) (if
applicable); and
(xii)    such other insurance and in such amounts as (A) may be required
pursuant to the terms of the Property Documents and (B) Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the applicable Individual
Property located in or around the region in which the applicable Individual
Property is located.
(b)    All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be reasonably satisfactory to Lender, issued by financially sound
and responsible insurance companies authorized and admitted to do business in
the state in which the applicable Individual Property is located and approved by
Lender. The insurance companies must have rating “A” or better by S&P and “A2”
or better by Moody’s, if they are rating the Securities and rate the applicable
insurance companies and “A” or better by Fitch if they are rating the Securities
and rate the applicable insurance companies; or by a syndicate of insurance
companies through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurance companies having such ratings,
and all such insurers shall have ratings of not less than “BBB” by S&P and
“Baa2” by Moody’s, if they are rating the Securities and rate the applicable
insurance companies and “BBB” or better by Fitch if they are rating the
Securities and rate the applicable insurance companies (each such insurer shall
be referred to below as a “Qualified Insurer”). Notwithstanding the foregoing,
(1) Borrower shall be permitted to maintain the Policies required hereunder with
insurance companies which do not meet the foregoing requirements (an “Otherwise
Rated Insurer”), provided Borrower obtains reinsurance with a “cut-through”
endorsement acceptable to Lender with respect to any Otherwise Rated Insurer
from an insurance company which meets the claims-paying ability ratings required
above and (2) Borrower may continue to utilize Ironshore Specialty Insurance
Company (rated “A:XIV” with AM Best and “Baa1” with Moody’s) for the
professional liability required only for the Operating Lessee and

    
    
-131-

--------------------------------------------------------------------------------




Atlantic Charter Insurance Company (rated “A:VII” with AM Best) for the workers
compensation/employers’ liability required only for the Operating Lessee
provided that (x) Borrower shall replace such insurance companies if the ratings
of such insurance companies are withdrawn or downgraded below the ratings as of
the date hereof; and (y) Borrower shall replace such insurance companies at
renewal of the current policy terms with a Qualified Insurer. Not less than
fifteen (5) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Subsection 7.1(a), Borrower shall deliver
certificates of insurance evidencing the renewal and a “premium paid letter” or
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), provided, however, that in the case of
renewal Policies, Borrower may furnish Lender with binders and Acord Form 28
Certificates therefor to be followed by complete copies of the Policies when
issued. At least once per calendar year, Borrower shall provide Lender with
updated flood zone certifications for the Property (in form and substance
reasonably acceptable to Lender), which such flood zone certifications shall be
delivered to Lender upon the earlier to occur of (i) December 1 of each calendar
year or (ii) the renewal of the applicable Policy providing flood insurance
coverage during the applicable calendar year.
(c)    Borrower shall not obtain (or permit to be obtained) (i) any umbrella or
blanket liability or casualty Policy unless, in each case, such Policy is
approved in advance in writing by Lender (which approval shall not be
unreasonably withheld), Lender’s interest is included therein as provided in
this Agreement, such Policy is issued by a Qualified Insurer and such Policy
includes such changes to the coverages and requirements set forth herein as may
be required by Lender (including, without limitation, increases to the amount of
coverages required herein) or (ii) separate insurance concurrent in form or
contributing in the event of loss with that required in Subsection 7.1(a) to be
furnished by, or which may be reasonably required to be furnished by, Borrower.
In the event Borrower obtains (or causes to be obtained) separate insurance or
an umbrella or a blanket Policy, Borrower shall notify Lender of the same and
shall cause complete copies of each Policy to be delivered as required in
Subsection 7.1(a). Notwithstanding Lender’s approval of any umbrella or blanket
liability or casualty Policy hereunder, Lender reserves the right, in its sole
discretion, to require Borrower to obtain a separate Policy in compliance with
this Section 7.1. Without limitation of any provision hereof, (i) Lender’s
consent required hereunder with respect to any umbrella or blanket policy shall
include the schedule of locations and values with respect to the same, portfolio
PML reports for the catastrophic perils of earthquake and windstorm/named storm,
and such other information as requested by Lender or the Rating Agencies and
(ii) any umbrella or blanket Policy shall provide the same protection as would a
separate Policy insuring only such Individual Property in compliance with the
provisions of Section 7.1(a).
(d)    All Policies of insurance provided for or contemplated by Subsection
7.1(a) shall name Borrower as the insured and, in the case of liability Policies
(except for the Policies referenced in Subsections 7.1(a)(v) and (xi)), shall
name Lender as an additional insured, as their respective interests may appear,
and, in the case of property damage Policies (including, but not limited to,
terrorism, rent loss, business interruption, boiler and machinery, earthquake
and flood insurance), such Policies shall contain a standard noncontributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

    
    
-132-

--------------------------------------------------------------------------------




(e)    All Policies of insurance provided for in Subsection 7.1(a) shall contain
clauses or endorsements to the effect that:
(i)    With respect to the property Policies, (1) the following shall in no way
affect the validity or enforceability of the Policy insofar as Lender is
concerned: (A) any act or negligence of Borrower, of anyone acting for Borrower
or of any other Person named as an insured, additional insured and/or loss
payee, (B) any foreclosure or other similar exercise of remedies and (C) the
failure to comply with the provisions of the Policy which might otherwise result
in a forfeiture of the insurance or any part thereof, (2) the property Policies
shall not be cancelled without at least 30 days’ written notice to Lender,
except ten (10) days’ notice for non-payment of premium, and (3) either Borrower
or the issuer(s) of the Policies shall give written notice to Lender if the
issuers elect not to renew the Policies prior to its expiration;
(ii)    if obtainable by Borrower using commercially reasonable efforts, the
liability Policies shall not be terminated or cancelled without at least 30
days’ written notice (via certified mail, postage prepaid, return receipt
requested) to Lender and any other party named therein as an insured;
(iii)    if obtainable by Borrower using commercially reasonable efforts, the
issuer(s) of the liability Policies shall give written notice to Lender (via
certified mail, postage prepaid, return receipt requested) if the Policy has not
been renewed thirty (30) days prior to its expiration;
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments or commissions thereunder and that the related issuer(s)
waive any related claims to the contrary;
(v)    Lender shall, at its option and with no obligation to do so, have the
right to directly pay Insurance Premiums in order to avoid cancellation,
expiration and/or termination of the Policy due to non-payment of Insurance
Premiums; and
(vi)    the property insurance, commercial general liability insurance, umbrella
liability insurance and loss of rents and/or business interruption insurance
required under Sections 7.1(a)(i), (ii), (iii) and (ix)shall not exclude
coverage for acts of terrorism. For so long as the Terrorism Risk Insurance
Program Reauthorization Act of 2007 or a subsequent statute, extension or
reauthorization thereof (“TRIPRA”), is in effect and continues to cover both
foreign and domestic acts, Lender shall accept terrorism insurance with coverage
against acts which are “certified” within the meaning of TRIPRA.
(f)    By no later than five (5) days following the expiration date of any
Policies, Borrower shall furnish to Lender a statement certified by Borrower or
a Responsible Officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser reasonably acceptable to Lender. Without limitation of the
foregoing, Borrower shall also comply

    
    
-133-

--------------------------------------------------------------------------------




with the foregoing within ten (10) days of written request of Lender. Borrower
shall promptly forward to Lender a copy of each written notice received by any
Borrower Party of any modification, reduction or cancellation of any of the
Policies or of any of the coverages afforded under any of the Policies.
(g)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.
(h)    In the event of a foreclosure of any Security Instrument or other
transfer of title to any Individual Property (or any portion thereof) in
extinguishment in whole or in part of the Debt, all right, title and interest of
Borrower in and to the Policies then in force concerning any Individual Property
(or any portion thereof) and all proceeds payable thereunder shall thereupon
vest exclusively in Lender or the purchaser at such foreclosure or other
transferee in the event of such other transfer of title.
(i)    As an alternative to the Policies required to be maintained pursuant to
the preceding provisions of this Section 7.1, Borrower will not be in default
under this Section 7.1 if Borrower maintains (or causes to be maintained)
Policies which (i) have coverages, deductibles and/or other related provisions
other than those specified above and/or (ii) are provided by insurance companies
not meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Borrower
shall have (1) received Lender’s prior written consent thereto and (2) confirmed
that Lender has received a Rating Agency Confirmation with respect to any such
Non-Conforming Policy. Notwithstanding the foregoing, Lender hereby reserves the
right to deny its consent to any Non-Conforming Policy regardless of whether or
not Lender has consented to the same on any prior occasion.
(j)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Awards or insurance proceeds lawfully or equitably payable in connection
with any Individual Property (or any portion thereof), and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting any Individual Property or any part thereto)
out of such Awards or insurance proceeds.
Section 7.2.    Casualty. Subject to Section 7.4(d), if any Individual Property
shall be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrower shall give prompt notice of such damage to Lender and
shall promptly commence and diligently prosecute the completion of the
Restoration of the applicable Individual Property and otherwise comply with the
provisions of Section 7.4. Borrower shall pay all costs of any such Restoration
(including, without limitation, any applicable deductibles under the Policies)
whether or not such costs are

    
    
-134-

--------------------------------------------------------------------------------




covered by the Net Proceeds. Lender may, but shall not be obligated to, make
proof of loss if not made promptly by Borrower.
Section 7.3.    Condemnation.
(a)    Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
(or portion thereof) of which Borrower has knowledge and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If any Individual Property or any portion thereof is
taken by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of the Property and otherwise comply with the
provisions of Section 7.4. Borrower shall pay all costs of Restoration whether
or not such costs are covered by the Net Proceeds. If any Individual Property
(or any portion thereof) is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt. The
provisions of this Section 7.3(a) are subject to Section 7.4(d) below.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the lien of the Security
Instrument in connection with a Condemnation of an Individual Property (but
taking into account any proposed Restoration on the remaining portion of such
Individual Property) (based solely on real property and excluding any personal
property or going concern value), the Loan-to-Value Ratio (as determined in
Lender’s reasonable discretion, by any commercially reasonable method permitted
to a REMIC Trust) is greater than 125%, the principal balance of the Loan must
prepaid down by an amount not less than the least of the following amounts:
(i) the net amount of the Award, after deduction of Lender’s and Borrower’s
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Condemnation Proceeds”), (ii) the fair
market value of the released property at the time of the release, or (iii) an
amount such that the Loan-to-Value Ratio (as determined in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust)
does not increase after the release, unless Lender receives an opinion of
counsel that if such amount is not paid, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the related release of such
portion of the lien of the Security Instrument. Any

    
    
-135-

--------------------------------------------------------------------------------




such prepayment shall be deemed a voluntary prepayment and shall be subject to
Section 2.7(b) hereof (other than the requirements to provide thirty (30) days’
notice to Lender and other than payment of any Prepayment Premium (as
applicable)).
Section 7.4.    Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:
(a)    If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i)
(other than clause (F) thereof) are met and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.
(b)    If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.
(i)    The Net Proceeds shall be made available for Restoration provided that
each of the following conditions are met (unless waived by Lender):
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are insurance proceeds, less than
thirty percent (30%) of each of (i) fair market value of the applicable
Individual Property as reasonably determined by Lender, and (ii) rentable area
of the applicable Individual Property has been damaged, destroyed or rendered
unusable as a result of a Casualty or (2) in the event the Net Proceeds are
condemnation proceeds, less than ten percent (10%) of each of (i) the fair
market value of the applicable Individual Property as reasonably determined by
Lender and (ii) rentable area of the applicable Individual Property is taken,
such land is located along the perimeter or periphery of the applicable
Individual Property, no portion of the Improvements is located on such land and
such taking does not materially impair the existing access to the applicable
Individual Property;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than 70% of the total rentable space in the applicable Individual Property which
has been demised under executed and delivered Leases in effect as of the date of
the occurrence of such fire or other casualty or taking, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the applicable Individual Property
after the completion of the Restoration;

    
    
-136-

--------------------------------------------------------------------------------




(D)    Borrower shall commence (or shall cause the commencement of) the
Restoration as soon as reasonably practicable (but in no event later than thirty
(30) days after the issuance of a building permit with respect thereto) and
shall diligently pursue the same to satisfactory completion in compliance with
all applicable Legal Requirements, including, without limitation, all applicable
Environmental Laws, and the applicable requirements of the Property Documents;
(E)    Lender shall be satisfied that any operating deficits which will be
incurred with respect to the applicable Individual Property as a result of the
occurrence of any such fire or other casualty or taking will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in Section
7.1(a)(iii) above, or (3) by other funds of Borrower (including the other
Borrowers);
(F)    Lender shall be satisfied that the Net Proceeds together with any cash or
cash equivalent deposited by Borrower with Lender are sufficient to cover the
cost of the Restoration;
(G)    Lender shall be satisfied that, upon the completion of the Restoration,
the fair market value and cash flow of the applicable Individual Property will
not be materially less than the fair market value and cash flow of the
applicable Individual Property as the same existed immediately prior to the
applicable Casualty or Condemnation;
(H)    Lender shall be satisfied that, subject to Force Majeure, the Restoration
will be completed on or before the earliest to occur of (1) six (6) months prior
to the Maturity Date, (2) the earliest date required for such completion under
the terms of any Leases and the Property Documents, (3) such time as may be
required under applicable Legal Requirements or (4) the expiration of the
insurance coverage referred to in Section 7.1(a)(iii) above;
(I)    the applicable Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all applicable Legal
Requirements and the Property Documents;
(J)    the Restoration shall be done and completed in a diligent fashion and in
compliance with all applicable Legal Requirements and the Property Documents;
(K)    the Property Documents will remain in full force and effect during and
after the Restoration and a Property Document Event shall not occur as a result
of the applicable Casualty, Condemnation and/or Restoration (unless the failure
of this clause (K) to be satisfied does not have a Material Adverse Effect); and
(L)    Lender shall be satisfied that making the Net Proceeds available for
Restoration shall be permitted pursuant to REMIC Requirements and, in that
regard, Lender may require Borrower to deliver a REMIC Opinion in connection
therewith;

    
    
-137-

--------------------------------------------------------------------------------




provided, however, Lender shall make the Net Proceeds available for the
Restoration in accordance with this Section 7.4(b), provided that Borrower
satisfies the terms and conditions of this Section 7.4(b), except that Borrower
shall not be required to satisfy the conditions set forth in Section
7.4(b)(i)(B) or (C) hereof if the aggregate Allocated Loan Amounts of such
Properties that are or have been subject to a Casualty or Condemnation shall be
equal to or less than two percent (2%) of the then outstanding principal balance
of the Loan. For the avoidance of doubt, if any Individual Property is subject
to the terms of this Section 7.4(b) and its Allocated Loan Amount together with
the Allocated Loan Amounts of any other Properties that were subject to a
Casualty or Condemnation, in the aggregate, shall exceed two percent (2%) of the
outstanding principal balance of the Loan, then Borrower shall be required to
satisfy all terms and conditions of this Section 7.4 in order for Lender to make
the Net Proceeds available for Restoration.
(ii)    The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
related Restoration item have been paid for in full (subject to good faith
disputes as to amounts owed), and (B) there exist no notices of pendency, stop
orders, mechanic’s or materialman’s liens or notices of intention to file same,
or any other liens or encumbrances of any nature whatsoever on any Individual
Property (other than Permitted Encumbrances) which have not either been fully
bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the related Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”), which acceptance shall not be unreasonably withheld.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, which acceptance shall not be unreasonably withheld. All
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrower. Borrower shall have the right to settle all claims under the Policies
jointly with Lender, provided that (a) no Event of Default exists, (b) Borrower
promptly and with commercially reasonable diligence negotiates a settlement of
any such claims and (c) the insurer with respect to the Policy under which such
claim is brought has not raised any act of the insured as a defense to the
payment of such claim. If an Event of Default exists, Lender shall, at its
election, have the exclusive right to settle or adjust any claims made under the
Policies in the event of a Casualty.

    
    
-138-

--------------------------------------------------------------------------------




(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that on a contractor-by-contractor basis as follows: (a) not
more than half of such Restoration Retainage shall be released when the work of
such contractor has been completed (subject to punchlist items) and (b) the
remaining amount such Restoration Retainage shall be released when such
punchlist items have been completed and the applicable contractor, subcontractor
or materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company insuring the lien of the Security
Instrument. If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 7.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing

    
    
-139-

--------------------------------------------------------------------------------




under this Agreement, the Security Instruments, the Note or any of the other
Loan Documents.
(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Subsection 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instruments shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt
(d)    Notwithstanding anything to the contrary contained in the Loan Documents
(except Section 7.3(b) of this Agreement) to the extent that there is a Casualty
or Condemnation with respect to any Triple Net Leased Property for which
insurance is maintained by the Tenant for such Triple Net Leased Property with
respect thereto, the provisions set forth in the applicable Lease with respect
to such Triple Net Leased Property shall govern the use of such proceeds and
Borrower’s obligations in connection with the applicable Restoration; provided,
however, to the extent the compliance by Borrower with the terms and conditions
of this Section 7.4 would not breach the terms and provisions of the Lease with
respect to such Triple Net Leased Property, Borrower shall comply with the terms
and provisions of this Section 7.4 and, provided, further, that Borrower shall
not grant its consent, approval or waiver with respect to any disbursement of
such Tenant’s insurance proceeds in respect of such Triple Net Leased Property
(if such disbursement would violate the terms and provisions of this Section
7.4) as may be requested or required in connection with the terms and provisions
of such Lease with respect to such Triple Net Leased Property without first
obtaining the written consent, approval, or waiver of Lender (which consent,
approval or waiver shall not be unreasonably withheld).
ARTICLE 8.

RESERVE FUNDS
Section 8.1.    Immediate Repair Funds.
(a)    Borrower shall perform or cause to be performed the repairs at each
Individual Property as set forth on Schedule II hereto (all such repairs are
hereinafter referred to as “Immediate Repairs”) and shall complete each of the
Immediate Repairs on or before (i) ninety (90) days following the Closing Date
for each repair listed under “Reserve for Immediate Repairs” as set forth on
Schedule II hereto, subject to Force Majeure and (ii) one hundred eighty (180)
days following the Closing Date for each repair listed under “Reserve for Short
Term Repairs” as set forth on Schedule II hereto, subject to Force Majeure. On
the Closing Date, Borrower shall deposit into an Eligible Account held by Lender
or Servicer (the “Immediate Repair Account”) an amount equal to $1,812,989, such
amount representing 125% of the estimated costs of the Immediate Repairs. In the
event that a Borrower Immediate Repair Period shall occur, Borrower shall,
within five (5) Business Days of such occurrence, deposit into the Immediate
Repair Account an amount equal to the amount of the outstanding immediate
repairs as reasonably determined by Lender with respect to the Waived Immediate
Repair Property that relates to such Borrower Immediate Repair Period.

    
    
-140-

--------------------------------------------------------------------------------




Amounts deposited pursuant to this Section 8.1 are referred to herein as the
“Immediate Repair Funds”.
(b)    Lender shall disburse to Borrower the Immediate Repair Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Immediate
Repairs to be paid; (ii) on the date such request is received by Lender and on
the date such payment is to be made, no Event of Default shall exist and remain
uncured; (iii) Lender shall have received a certificate from Borrower (A)
stating that all Immediate Repairs to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate to be accompanied by a copy of
any license, permit or other approval by any Governmental Authority required in
connection with the Immediate Repairs, (B) identifying each Person that supplied
materials or labor in connection with the Immediate Repairs to be funded by the
requested disbursement, and (C) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers, invoices and/or other evidence of payment
reasonably satisfactory to Lender; (iv) at Lender’s option, if the cost of the
Immediate Repairs exceeds $100,000, a title search for the applicable Individual
Property indicating that the applicable Individual Property is free from all
liens, claims and other encumbrances (other than Permitted Encumbrances); and
(v) Lender shall have received such other evidence as Lender shall reasonably
request that the Immediate Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to disburse Immediate Repair Funds more
frequently than once each calendar month nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total Immediate Repair Funds is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining in the account shall be made).
(c)    Any Immediate Repair Funds remaining on deposit in the Immediate Repair
Account after the Debt has been paid in full shall be paid (a) to Mezzanine A
Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A Loan
Agreement for the same purposes as those described in this Section 8.1, (b) if
the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan is
outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant to
the Mezzanine B Loan Agreement for the same purposes as those described in this
Section 8.1, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine C Lender to
be held by Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the
same purposes as those described in this Section 8.1, or (d) if none of the
Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.
(d)    Unless an Event of Default has occurred and is continuing, any Immediate
Repair Funds remaining on deposit in the Immediate Repair Reserve after
completion (in Lender’s reasonable judgment) of all Immediate Repairs shall be
deposited by Lender in the Cash Management Account.

    
    
-141-

--------------------------------------------------------------------------------




Section 8.2.    Replacement Reserve Funds.
(a)    Borrower shall deposit (to the extent not deposited pursuant to Section
9.3(f) hereof) into an Eligible Account held by Lender or Servicer (the
“Replacement Reserve Account”) on each Monthly Payment Date an amount equal to
the sum of (A)(i) one-twelfth (1/12th) of the aggregate square footage of each
Medical Office Building that is not a Waived Replacement Reserve Property
multiplied by thirty cents $0.30, (ii) one-twelfth (1/12th) of $421 multiplied
by the Licensed Bed Capacity with respect to each Assisted Living Facility that
is not a Waived Replacement Reserve Property, (iii) one-twelfth (1/12th) of $500
multiplied by the Licensed Bed Capacity with respect to each Skilled Nursing
Facility that is not a Waived Replacement Reserve Property and (iv) one-twelfth
(1/12th) of $1,000 multiplied by the Licensed Bed Capacity with respect to each
Long-Term Acute Care Hospital that is not a Waived Replacement Reserve Property
and (B) (A)(i) upon the occurrence of, and following, a Borrower Replacement
Reserve Period, one-twelfth (1/12th) of the aggregate square footage of each
Medical Office Building with respect to each Waived Replacement Reserve Property
that is subject to a Borrower Replacement Reserve Period multiplied by thirty
cents $0.30, (ii) upon the occurrence of, and following, a Borrower Replacement
Reserve Period, one-twelfth (1/12th) of $421 multiplied by the Licensed Bed
Capacity with respect to each Assisted Living Facility with respect to each
Waived Replacement Reserve Property that is subject to a Borrower Replacement
Reserve Period, (iii) upon the occurrence of, and following, a Borrower
Replacement Reserve Period, one-twelfth (1/12th) of $500 multiplied by the
Licensed Bed Capacity with respect to each Skilled Nursing Facility with respect
to each Waived Replacement Reserve Property that is subject to a Borrower
Replacement Reserve Period and (iv) upon the occurrence of, and following, a
Borrower Replacement Reserve Period, one-twelfth (1/12th) of $1,000 multiplied
by the Licensed Bed Capacity with respect to each Waived Replacement Reserve
Property that is subject to a Borrower Replacement Reserve Period (the
“Replacement Reserve Monthly Deposit”) for the Replacements. Amounts deposited
pursuant to this Section 8.2 and pursuant to Section 9.3(f) hereof are referred
to herein as the “Replacement Reserve Funds”. Lender may reassess its estimate
of the amount necessary for Replacements from time to time and, and may require
Borrower to increase the monthly deposits required pursuant to this Section 8.2
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain proper operation of the
Properties. The yearly amount of Replacement Reserve Monthly Deposits as of the
Closing Date with respect to the Properties is set forth on Schedule XI attached
hereto.
(b)    Lender shall disburse Replacement Reserve Funds only for Replacements.
Lender shall disburse to Borrower the Replacement Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Replacements
to be paid; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured,
(iii) Lender shall have received a certificate from Borrower (A) stating that
the items to be funded by the requested disbursement are Replacements, (B)
stating that all Replacements at the applicable Individual Property to be funded
by the requested disbursement have been completed in a good and workmanlike
manner and in accordance with all applicable Legal Requirements, such
certificate to be accompanied by a copy of any license, permit or other approval
required by any Governmental Authority in connection with the Replacements, (C)
identifying each Person that supplied materials

    
    
-142-

--------------------------------------------------------------------------------




or labor in connection with the Replacements to be funded by the requested
disbursement and (D) stating that each such Person has been paid in full or will
be paid in full upon such disbursement, such certificate to be accompanied by
lien waivers, invoices and/or other evidence of payment reasonably satisfactory
to Lender; (iv) at Lender’s option, if the cost of any individual Replacement
exceeds $100,000, a title search for the applicable Individual Property
indicating that the applicable Individual Property is free from all liens,
claims and other encumbrances other than Permitted Encumbrances; (v) at Lender’s
option, if the cost of any individual Replacement exceeds $250,000, Lender shall
have received a report satisfactory to Lender in its reasonable discretion from
an architect or engineer reasonably approved by Lender in respect of such
architect or engineer’s inspection of the required repairs; and (vi) Lender
shall have received such other evidence as Lender shall reasonably request that
the Replacements at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to disburse Replacement Reserve Funds
more frequently than once each calendar month nor in an amount less than the
Minimum Disbursement Amount (or a lesser amount if the total amount of
Replacement Reserve Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the account shall be
made).
(c)    Nothing in this Section 8.2 shall (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.
(d)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases) to inspect the progress of any
Replacements and all materials being used in connection therewith and to examine
all plans and shop drawings relating to such Replacements. Borrower shall use
commercially reasonable efforts to cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.
(e)    Any Replacement Reserve Funds remaining on deposit in the Replacement
Reserve Account after the Debt has been paid in full shall be paid (a) to
Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A
Loan Agreement for the same purposes as those described in this Section 8.2,
(b) if the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan
is outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant
to the Mezzanine B Loan Agreement for the same purposes as those described in
this Section 8.2, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine C Lender to
be held by Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the
same purposes as those described in this Section 8.2, or (d) if none of the
Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.

    
    
-143-

--------------------------------------------------------------------------------




Section 8.3.    Leasing Reserve Funds.
(a)    Borrower shall deposit (to the extent not deposited pursuant to Section
9.3(g) hereof) into an Eligible Account held by Lender or Servicer (the “Leasing
Reserve Account”) on each Monthly Payment Date an amount equal to one-twelfth
(1/12th) of $1.25 multiplied by the aggregate square footage of all Medical
Office Buildings (the “Leasing Reserve Monthly Deposit”) for tenant improvements
and leasing commissions that may be incurred following the date hereof;
provided, that, Borrower shall not be required to make any deposits into the
Leasing Reserve Account for so long as the Debt Yield is greater than 10%.
Amounts deposited pursuant to this Section 8.3 or pursuant to Section 9.3(g)
hereof are referred to herein as the “Leasing Reserve Funds”.
(b)    Lender shall disburse to Borrower the Leasing Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the tenant
improvement costs and leasing commissions to be paid; (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall exist and remain uncured; (iii) Lender shall have
received a certificate from Borrower (A) stating that all tenant improvements at
the applicable Individual Property to be funded by the requested disbursement
have been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the tenant
improvements, (B) identifying each Person that supplied materials or labor in
connection with the tenant improvements to be funded by the requested
disbursement and (C) stating that each such Person has been paid in full or will
be paid in full upon such disbursement, such certificate to be accompanied by
lien waivers, invoices and/or other evidence of payment reasonably satisfactory
to Lender; (iv) at Lender’s option, if the cost of any individual tenant
improvement exceeds $100,000, Lender shall have received a title search for the
applicable Individual Property indicating that the applicable Individual
Property is free from all liens, claims and other encumbrances not previously
approved by Lender; and (v) Lender shall have received such other evidence as
Lender shall reasonably request that the tenant improvements at the applicable
Individual Property and/or leasing commissions to be funded by the requested
disbursement have been completed (to the extent applicable), are due and payable
and are paid for or will be paid upon such disbursement to Borrower. Lender
shall not be required to disburse Leasing Reserve Funds more frequently than
once each calendar month nor in an amount less than the Minimum Disbursement
Amount (or a lesser amount if the total amount of Leasing Reserve Funds is less
than the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining in the account shall be made).
(c)    Any Leasing Reserve Funds remaining on deposit in the Leasing Reserve
Account after the Debt has been paid in full shall be paid (a) to Mezzanine A
Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A Loan
Agreement for the same purposes as those described in this Section 8.3, (b) if
the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan is
outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant to
the Mezzanine B Loan Agreement for the same purposes as those described in this
Section 8.3, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding,

    
    
-144-

--------------------------------------------------------------------------------




to Mezzanine C Lender to be held by Mezzanine C Lender pursuant to the Mezzanine
C Loan Agreement for the same purposes as those described in this Section 8.3,
or (d) if none of the Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is
then outstanding, to Borrower.
(d)    In no instance shall Borrower request, nor shall Lender be required to
disburse, funds in the Leasing Reserve Account with respect to any tenant
improvements and/or leasing commissions to the extent that amounts therefor have
been reserved for in the Unfunded Obligations Account.
Section 8.4.    Termination Fee Funds. Borrower shall deposit (or cause to be
deposited) into an Eligible Account held by Lender or Servicer (the “Termination
Fee Account”) any Termination Fees pursuant to Section 4.14(d) hereof. Amounts
deposited pursuant to this Section 8.4 are referred to herein as the
“Termination Fee Funds”. Provided no Event of Default has occurred and is
continuing, Lender shall on each Monthly Payment Date disburse from the
Termination Fee Account an amount equal to the lesser of (x) the monthly base
rent which would have been payable under the Lease to which such Termination Fee
relates and (y) the portion of such Termination Fee still in the Termination Fee
Account, which amount shall be deposited by Lender into the Cash Management
Account. Upon the re-leasing of the space to which the Termination Fee related
in accordance with the terms and conditions of this Agreement for which the
Tenant thereunder is paying full, unabated rent to Borrower thereunder, the
remaining amount of any Termination Fee Funds relating to such space shall be
disbursed to Borrower upon Borrower’s request therefor (which request shall be
accompanied by an Officer’s Certificate certifying to the re-leasing of the
space for which the Termination Fee related and that the Tenant thereunder is
paying full, unabated rent). Any Termination Fee Funds remaining on deposit in
the Termination Fee Account after the Debt has been paid in full shall be paid
(a) to Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the
Mezzanine A Loan Agreement for the same purposes as those described in this
Section 8.4, (b) if the Mezzanine A Loan is no longer outstanding, but the
Mezzanine B Loan is outstanding, to Mezzanine B Lender to be held by Mezzanine B
Lender pursuant to the Mezzanine B Loan Agreement for the same purposes as those
described in this Section 8.4, (c) if the Mezzanine A Loan and Mezzanine B Loan
are no longer outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine
C Lender to be held by Mezzanine C Lender pursuant to the Mezzanine C Loan
Agreement for the same purposes as those described in this Section 8.4 or (f) if
none of the Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then
outstanding, to Borrower.
Section 8.5.    Excess Cash Flow Funds. On each Monthly Payment Date occurring
on and after the occurrence and continuance of a Trigger Period, Borrower shall
deposit (or cause to be deposited) (to the extent not deposited pursuant to
Section 9.3(o) hereof) into an Eligible Account with Lender or Servicer (the
“Excess Cash Flow Account”) an amount equal to the Excess Cash Flow generated by
the Properties for the immediately preceding Interest Accrual Period (each such
monthly deposit being herein referred to as the “Monthly Excess Cash Flow
Deposits” and the amounts on deposit in the Excess Cash Flow Reserve Account
being herein referred to as the “Excess Cash Flow Funds”). With respect to any
Trigger Period (other than a Trigger Period pursuant to (i) clause (A)(ii) in
the definition thereof (solely to the extent such Trigger Period is the result
of the bankruptcy or insolvency of any non-Affiliated Manager) and (ii) clause
(A)(iii) in the definition thereof), Lender shall have the right to apply
amounts on deposit in the Excess Cash Flow Account

    
    
-145-

--------------------------------------------------------------------------------




to pay down the Debt in its sole discretion (together with any Interest
Shortfall, Breakage Costs (if any), Prepayment Premium and any other amounts due
in connection therewith). With respect to any Trigger Period pursuant to (i)
clause (A)(ii) in the definition thereof (solely to the extent such Trigger
Period is the result of the bankruptcy or insolvency of any non-Affiliated
Manager) and (ii) clause (A)(iii) in the definition thereof, amounts in the
Excess Cash Flow Account shall remain on deposit in the Excess Cash Flow Account
as additional collateral for the Loan. Provided no Event of Default has occurred
and is continuing, any Excess Cash Flow Funds remaining in the Excess Cash Flow
Account shall be disbursed to Borrower upon the expiration of any Trigger Period
in accordance with the applicable terms and conditions hereof. Any Excess Cash
Flow Funds remaining on deposit in the Excess Cash Flow Account after the Debt
has been paid in full shall be paid (a) to Mezzanine A Lender to be held by
Mezzanine A Lender pursuant to the Mezzanine A Loan Agreement for the same
purposes as those described in this Section 8.5, (b) if the Mezzanine A Loan is
no longer outstanding, but the Mezzanine B Loan is outstanding, to Mezzanine B
Lender to be held by Mezzanine B Lender pursuant to the Mezzanine B Loan
Agreement for the same purposes as those described in this Section 8.5, (c) if
the Mezzanine A Loan and Mezzanine B Loan are no longer outstanding, but the
Mezzanine C Loan is outstanding, to Mezzanine C Lender to be held by Mezzanine C
Lender pursuant to the Mezzanine C Loan Agreement for the same purposes as those
described in this Section 8.5 or (d) if none of the Mezzanine A Loan, Mezzanine
B Loan or Mezzanine C Loan is then outstanding, to Borrower.
Section 8.6.    Tax and Insurance Funds. In addition to the initial deposits
with respect to Taxes and, if applicable, Insurance Premiums made by Borrower to
Lender on the Closing Date to be held in Eligible Accounts by Lender or Servicer
and hereinafter respectively referred to as the “Tax Account” and the “Insurance
Account”, Borrower shall deposit (or cause to be deposited) into such accounts
on each Monthly Payment Date (to the extent not deposited pursuant to Section
9.3(b) and (c) hereof) (a) (i) with respect to each Individual Property other
than a Waived Tax Deposit Property, one-twelfth of an amount which would be
sufficient to pay the Taxes payable, or reasonably estimated by Lender to be
payable, during the next ensuing twelve (12) months with respect to each
Individual Property other than a Waived Tax Deposit Property assuming that said
Taxes are to be paid in full on the Tax Payment Date and (ii) upon the
occurrence and following a Borrower Tax Period with respect to any Waived Tax
Deposit Property, one-twelfth of an amount which would be sufficient to pay the
Taxes payable, or reasonably estimated by Lender to be payable, during the next
ensuing twelve (12) months with respect to each Waived Tax Deposit Property that
is subject to a Borrower Tax Period (the “Monthly Tax Deposit”), which deposits
shall be held in the Tax Account, and (b) at the option of Lender, if the
liability or casualty Policy maintained by Borrower covering the Properties (or
any portion thereof) shall not constitute an approved blanket or umbrella Policy
pursuant to Subsection 7.1(c) hereof, or Lender shall require Borrower to obtain
a separate Policy pursuant to Subsection 7.1(c) hereof, (i) with respect to each
Individual Property other than a Waived Insurance Deposit Property, one-twelfth
of an amount which would be sufficient to pay the Insurance Premiums due for the
renewal of the coverage afforded by the Policies with respect to each Individual
Property other than a Waived Insurance Deposit Property upon the expiration
thereof and (ii) upon the occurrence and following a Borrower Insurance Period
with respect to any Waived Insurance Deposit Property, one-twelfth of an amount
which would be sufficient to pay the Insurance Premiums due for renewal of the
coverage afforded by the Policies with respect to each Waived Insurance Deposit
Property that is subject to a Borrower Insurance

    
    
-146-

--------------------------------------------------------------------------------




Period upon the expiration thereof (the “Monthly Insurance Deposit”), which
deposits shall be held in the Insurance Account (amounts held in the Tax Account
and the Insurance Account are collectively herein referred to as the “Tax and
Insurance Funds”). In the event Lender shall elect, after the Closing Date, to
collect payments in escrow for Insurance Premiums, Borrower shall make a True Up
Payment with respect to the same into the applicable Reserve Account.
Additionally, if, at any time, Lender reasonably determines that amounts on
deposit in or scheduled to be deposited in (i) the Tax Account will be
insufficient to pay all applicable Taxes in full on the Tax Payment Date and/or
(ii) the Insurance Account will be insufficient to pay all applicable Insurance
Premiums in full on the Insurance Payment Date, Borrower shall make a True Up
Payment with respect to such insufficiency into the applicable Reserve Account.
Borrower agrees to notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Taxes and Insurance Premiums of
which it has or obtains knowledge and authorizes Lender or its agent to obtain
the bills for Taxes directly from the appropriate taxing authority. Provided
there are sufficient amounts in the Tax Account and Insurance Account,
respectively, and no Event of Default exists, Lender shall be obligated to pay
the Taxes and Insurance Premiums as they become due on their respective due
dates on behalf of Borrower by applying the Tax and Insurance Funds to the
payment of such Taxes and Insurance Premiums. If the amount of the Tax and
Insurance Funds shall exceed the amounts due for Taxes and Insurance Premiums
pursuant to Sections 4.5 and 7.1 hereof, Lender shall, in its discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the Tax and Insurance Funds. Any Tax and Insurance Funds remaining on deposit
in the Tax Account and/or the Insurance Account after the Debt has been paid in
full shall be paid (a) to Mezzanine A Lender to be held by Mezzanine A Lender
pursuant to the Mezzanine A Loan Agreement for the same purposes as those
described in this Section 8.6, (b) if the Mezzanine A Loan is no longer
outstanding, but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to
be held by Mezzanine B Lender pursuant to the Mezzanine B Loan Agreement for the
same purposes as those described in this Section 8.6, (c) if the Mezzanine A
Loan and Mezzanine B Loan are no longer outstanding, but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be held by Mezzanine C Lender pursuant to
the Mezzanine C Loan Agreement for the same purposes as those described in this
Section 8.6 or (d) if none of the Mezzanine A Loan, Mezzanine B Loan or
Mezzanine C Loan is then outstanding, to Borrower.
Section 8.7.    Ground Rent Funds. In addition to the initial deposits with
respect to Ground Rent made by Borrower to Lender on the Closing Date to be held
in Eligible Accounts by Lender or Servicer and hereinafter respectively referred
to as the “Ground Rent Account”, on each Monthly Payment Date (to the extent not
deposited pursuant to Section 9.3(a) hereof), Borrower shall deposit (or cause
to be deposited) in such account (i) with respect to each Individual Property
other than a Waived Ground Lease Deposit Property, one-twelfth of an amount
which would be sufficient to pay the Ground Rent payable, or reasonably
estimated by Lender, in its reasonable discretion, to be payable during the
ensuing twelve (12) months with respect to each Individual Property other than a
Waived Ground Lease Deposit Property, under each related Ground Lease in order
to pay installments of Ground Rent at least thirty (30) days prior to the due
date for such Ground Rent and (ii) upon the occurrence and following a Borrower
Ground Lease Period, one-twelfth of an amount which would be sufficient to pay
the Ground Rent payable, or estimated by Lender, in its reasonable discretion,
to be payable with respect to each Waived Ground Lease Deposit Property that is
subject to a Borrower Ground Lease Period during the ensuing twelve (12) months

    
    
-147-

--------------------------------------------------------------------------------




under each Ground Lease related to a Waived Ground Lease Deposit Property that
is subject to a Borrower Ground Lease Period in order to pay installments of
Ground Rent at least thirty (30) days prior to the due date for such Ground Rent
(the “Monthly Ground Rent Deposit”), which deposits shall be held in the Ground
Rent Account (amounts held in the Ground Rent Account are hereinafter referred
to as the “Ground Rent Funds”). Additionally, if, at any time, Lender
determines, in its reasonable discretion, that amounts on deposit in or
scheduled to be deposited in the Ground Rent Account will be insufficient to pay
all Ground Rent due under the Ground Lease at least ten (10) Business Days prior
to the due date for such Ground Rent, Borrower shall make a True Up Payment with
respect to such insufficiency into the Ground Rent Account. Borrower agrees to
promptly notify Lender of any changes to the amounts, schedules and instructions
for payment of any Ground Rent of which it has or obtains knowledge and
authorizes Lender or its agent to obtain the bills for Ground Rent directly from
the landlord under such applicable Ground Lease. Provided there are sufficient
amounts in the Ground Rent Account and no Event of Default exists, Lender shall
be obligated to pay the Ground Rent as it becomes due on its respective due
dates on behalf of Borrower by applying the Ground Rent Funds to the payment of
such Ground Rent. Any Ground Rent Funds remaining on deposit in the Ground Rent
Account after the Debt has been paid in full shall be paid (a) to Mezzanine A
Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A Loan
Agreement for the same purposes as those described in this Section 8.7, (b) if
the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan is
outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant to
the Mezzanine B Loan Agreement for the same purposes as those described in this
Section 8.7, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine C Lender to
be held by Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the
same purposes as those described in this Section 8.7 or (d) if none of the
Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.
Section 8.8.    Unfunded Obligations Funds
(a)    Borrower shall perform or cause to be performed the unfunded obligations
at each Individual Property as set forth on Schedule XXXIII hereto (all such
obligations are hereinafter referred to as “Unfunded Obligations”). On the
Closing Date, Borrower shall deposit into an Eligible Account held by Lender or
Servicer (the “Unfunded Obligations Account”) an amount equal to $5,782,832.00,
such amount representing, in the aggregate, (i) any free rent credits remaining
in connection with any Leases at the Properties as of the Closing Date, (ii) any
outstanding tenant improvement allowances and/or leasing commissions due in
connection with any Lease at the Properties as of the Closing Date and (iii)
$200,000 of future rent (the “Future Bryant Rent”) payable with respect to that
certain Lease of Space, dated as of July 21, 2009, by and between Bryant MOB
Medical Complex, LLC (predecessor-in-interest to G&E HC REIT II Bryant MOB, LLC)
and Saline County Medical Center and with respect to that certain Lease of
Space, dated as of September 27, 2010, by and between Bryant MOB Medical
Complex, LLC (predecessor-in-interest to G&E HC REIT II Bryant MOB, LLC) and
Saline County Medical Center. In addition, Borrower shall deposit into the
Unfunded Obligations Account any outstanding tenant improvement allowances
and/or leasing commissions that Lender in good faith believes is due in
connection with any Lease at the Properties as of the Closing Date and
identified in any tenant estoppel received after the Closing Date (to the extent
the same is not already on deposit in the Unfunded Obligations

    
    
-148-

--------------------------------------------------------------------------------




Account) within three (3) Business Days of Borrower’s receipt of such tenant
estoppel. Amounts deposited pursuant to this Section 8.8 are referred to herein
as the “Unfunded Obligations Funds”.
(b)    Lender shall disburse to Borrower (or, with respect to the free rent
credits referenced in clause (a)(i) above and with respect to the Future Bryant
Rent, deposit into the Cash Management Account) the Unfunded Obligations Funds
upon satisfaction by Borrower of each of the following conditions: (i) Borrower
shall submit a request for payment to Lender at least ten (10) days prior to the
date on which Borrower requests such payment be made and specifies (I) to the
extent the Unfunded Obligations relate to tenant improvement costs and/or
leasing commissions, the tenant improvement costs and leasing commissions to be
paid, (II) to the extent the Unfunded Obligations relate to free rent credits,
evidence that such free rent credits have expired and (III) to the extent the
Unfunded Obligations relate to the Future Bryant Rent, evidence reasonably
satisfactory to Lender that such portion of the Future Bryant Rent being
disbursed is payable in such calendar month; (ii) on the date such request is
received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured; (iii) to the extent that such Unfunded
Obligations relate to tenant improvements, Lender shall have received a
certificate from Borrower (A) stating that all tenant improvements at the
applicable Individual Property to be funded by the requested disbursement have
been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the tenant
improvements, (B) identifying each Person that supplied materials or labor in
connection with the tenant improvements to be funded by the requested
disbursement and (C) stating that each such Person has been paid in full or will
be paid in full upon such disbursement, such certificate to be accompanied by
lien waivers, invoices and/or other evidence of payment reasonably satisfactory
to Lender; (iv) at Lender’s option, if the cost of any individual tenant
improvement exceeds $100,000, Lender shall have received a title search for the
applicable Individual Property indicating that the applicable Individual
Property is free from all liens, claims and other encumbrances not previously
approved by Lender (other than Permitted Encumbrances); and (v) Lender shall
have received such other evidence as Lender shall reasonably request that the
tenant improvements at the applicable Individual Property, free rent credits
and/or leasing commissions to be funded by the requested disbursement have been
completed and/or have expired (to the extent applicable), are due and payable
and are paid for or will be paid upon such disbursement to Borrower. Lender
shall not be required to disburse Unfunded Obligations Funds more frequently
than once each calendar month nor in an amount less than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Unfunded
Obligations Funds is less than the Minimum Disbursement Amount, in which case
only one disbursement of the amount remaining in the account shall be made).
(c)    Any Unfunded Obligations Funds remaining on deposit in the Unfunded
Obligations Account after the Debt has been paid in full shall be paid (a) to
Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A
Loan Agreement for the same purposes as those described in this Section 8.8,
(b) if the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan
is outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant
to the Mezzanine B Loan Agreement for the same purposes as those described in
this Section 8.8, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the

    
    
-149-

--------------------------------------------------------------------------------




Mezzanine C Loan is outstanding, to Mezzanine C Lender to be held by Mezzanine C
Lender pursuant to the Mezzanine C Loan Agreement for the same purposes as those
described in this Section 8.8 or (d) if none of the Mezzanine A Loan, Mezzanine
B Loan or Mezzanine C Loan is then outstanding, to Borrower.
(d)    Unless an Event of Default has occurred and is continuing, any Unfunded
Obligations Funds remaining on deposit in the Unfunded Obligations Reserve after
completion and/or payment, as applicable (in Lender’s reasonable judgment) of
all Unfunded Obligations shall be deposited by Lender in the Cash Management
Account.
Section 8.9.    Contingent Earnout Funds.
(a)    In the event that a Tenant shall be entitled to a contingent earn-out in
an amount equal to or greater than $2,000,000 pursuant to any Lease in existence
as of the Closing Date or any Lease entered into from and after the Closing Date
(all such earnouts are hereinafter referred to as “Contingent Earnouts”),
Borrower shall deposit into an Eligible Account held by Lender or Servicer (the
“Contingent Earnout Account”) within three (3) Business Days of Tenant’s
entitlement to such Contingent Earnout an amount equal to such Contingent
Earnout. Amounts deposited pursuant to this Section 8.9 are referred to herein
as the “Contingent Earnout Funds”.
(b)    Lender shall disburse to Borrower the Contingent Earnout Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and certifies to Lender that the
amount of the Contingent Earnout to be disbursed to Borrower is payable to such
Tenant to which such Contingent Earnout relates pursuant to such Tenant’s Lease;
and (ii) Lender shall have received such other evidence as Lender shall
reasonably request that such Contingent Earnout is due and payable and are paid
for or will be paid upon such disbursement to Borrower. Lender shall not be
required to disburse Contingent Earnout Funds more frequently than once each
calendar month nor in an amount less than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Contingent Earnout Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).
(c)    Any Contingent Earnout Funds remaining on deposit in the Contingent
Earnout Account after the Debt has been paid in full shall be paid (a) to
Mezzanine A Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A
Loan Agreement for the same purposes as those described in this Section 8.9,
(b) if the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan
is outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant
to the Mezzanine B Loan Agreement for the same purposes as those described in
this Section 8.9, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine C Lender to
be held by Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the
same purposes as those described in this Section 8.9 or (d) if none of the
Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.

    
    
-150-

--------------------------------------------------------------------------------




(d)    Unless an Event of Default has occurred and is continuing, any Contingent
Earnout Funds remaining on deposit in the Contingent Earnout Reserve after
payment (in Lender’s reasonable judgment) of all Contingent Earnouts shall be
deposited by Lender in the Cash Management Account.
Section 8.10.    Special Reserve Funds.
(a)    On the Closing Date, Borrower shall deposit into an Eligible Account held
by Lender or Servicer (the “Special Reserve Account”) an amount equal to
$51,055,902, such amount representing, in the aggregate, the Allocated Loan
Amounts and the “Allocated Loan Amounts” (as defined in each Mezzanine Loan
Agreement) of the Special Reserve Properties for which Lender has not received a
Ground Lease and a Ground Lease estoppel in form and substance reasonably
acceptable to Lender (the “Special Reserve Shortfalls”) as of the Closing Date.
Amounts deposited pursuant to this Section 8.10 are referred to herein as the
“Special Reserve Funds.”
(b)    Provided that no Event of Default has occurred and is continuing, if (x)
Borrower shall deliver to Lender a Ground Lease and a Ground Lease estoppel with
respect to a Special Reserve Property in form and substance reasonably
acceptable to Lender or (y) each Rating Agency shall confirm that such Ground
Lease and such Ground Lease estoppel shall not reduce any rated mortgage
proceeds or reduce the underwritten income associated with such Special Reserve
Property related to such Ground Lease and such Ground Lease estoppel, then
Lender shall disburse an amount equal to (i) the Allocated Loan Amount of such
Special Reserve Property on deposit in the Special Reserve to Borrower and (ii)
the aggregate Allocated Loan Amount (as defined in each Mezzanine Loan
Agreement) of such Individual Property to each applicable Mezzanine Borrower
within three (3) Business Days of a written request from Borrower therefor. If,
with respect to any Special Reserve Property, a Ground Lease and Ground Lease
estoppel shall have been delivered to Lender for which any Rating Agency shall
have reduced any rated mortgage proceeds or have reduced the underwritten income
associated with such Special Reserve Property, then automatically and without
any notice to Borrower, Lender shall apply funds on deposit in the Special
Reserve Account related to such Special Reserve Property to pay down (without
Prepayment Premium or penalty provided that no Event of Default has occurred and
is continuing and/or no Securitization has occurred) the Floating Rate Component
by an amount determined by Lender in good faith to correct such reduction in any
rated mortgage proceeds or reduction in the underwritten income associated with
such Special Reserve Property (and Lender shall pay to each Mezzanine Lender a
pro rata amount of Special Reserve Funds allocated to such Special Reserve
Property to make a pro rata pay down of the respective Mezzanine Loan) and,
provided that no Event of Default has occurred and is continuing and Lender
exercised such right, Lender shall disburse the pro rata amount between the Loan
and each Mezzanine Loan remaining in the Special Reserve Account and allocated
to such Special Reserve Property (if any) to Borrower and (ii) the pro rata
amount between the Loan and each Mezzanine Loan remaining in the Special Reserve
Account and allocated to such Special Reserve Property (if any) to the
applicable Mezzanine Borrower within three (3) Business Days of a written
request from Borrower therefor. If Borrower shall fail to deliver to Lender a
Ground Lease and a Ground Lease estoppel with respect to each Special Reserve
Property in form and substance reasonably acceptable to Lender or if the Rating
Agencies shall give zero credit to any Special Reserve Property prior to any
Securitization (or such earlier date as Borrower may elect in writing),

    
    
-151-

--------------------------------------------------------------------------------




then, automatically and without the requirement of notice to Borrower, prior to
any Securitization (or such earlier date as Borrower may elect in writing),
Lender (i) shall apply an amount equal to the Allocated Loan Amount for such
Special Reserve Property to pay down (without Prepayment Premium or penalty
provided that no Event of Default has occurred and is continuing and/or no
Securitization has occurred) the Floating Rate Component and shall promptly
deliver to Borrower, at Borrower’s cost and expense, a release of lien for each
Special Reserve Property (to the extent that a Security Instrument was recorded
against such Special Reserve Property) and (ii) shall pay to each Mezzanine
Lender an amount equal to the respective Allocated Loan Amount (as defined in
each Mezzanine Loan Agreement) to be applied by each Mezzanine Lender to pay
down each respective Mezzanine Loan, provided, that, if an Event of Default has
occurred and is continuing, the sums of the amounts in clauses (i) and (ii)
immediately above shall be applied to the Loan. With respect to clause (i) of
the immediately preceding sentence, such release (to the extent applicable)
shall be in a form appropriate in each jurisdiction in which each Special
Reserve Property is located and shall contain standard provisions satisfactory
to a prudent lender acting reasonably and Borrower shall prepare the initial
draft of such release for Lender to review. In addition to Lender applying the
Special Reserve Funds to pay down the Loan on such agreed date, if an Event of
Default shall have occurred and be continuing and/or if a Securitization shall
have occurred, (i) Borrower shall pay to Lender within three (3) Business Days
of notice from Lender, the Breakage Costs (if any) and the applicable Interest
Shortfall associated with such paydown by Lender and in the event that such
paydown in accordance with the terms and conditions of this Section 8.10(b)
shall occur on a date from (and including) the tenth (10th) day of a calendar
month through (and including) the fourteenth (14th) day of a calendar month,
Borrower shall pay to Lender the Interest Shortfall estimated by Lender to be
due in connection with such prepayment; provided, that, once the Interest Rate
for the next occurring Interest Accrual Period can be determined, Lender shall
calculate the actual Interest Shortfall required to be paid by Borrower for such
prepayment and (x) if the Interest Shortfall paid to Lender is in excess of the
amount required to be paid pursuant to this Section 8.10(b), Lender shall
promptly return to Borrower such excess amount and (y) if the Interest Shortfall
is less than the amount required to be paid to Lender pursuant to this Section
8.10(b), Borrower shall pay to Lender the amount of such deficiency within three
(3) Business Days of notice to Borrower from Lender and (ii) such application of
Special Reserve Funds shall, if a Securitization shall have occurred, be applied
toward the Permitted Prepayment Threshold. With respect to each paydown of the
Floating Rate Component pursuant to this Section 8.10(b), Borrower acknowledges
and agrees that, promptly upon Lender’s request, Borrower shall, at its sole
cost and expense, cooperate and enter into an amendment to this Agreement, in
form and substance reasonably acceptable to Lender, to revise the definition of
“Closing Date Debt Yield” to reflect the Debt Yield after giving effect to such
prepayment of the Floating Rate Component pursuant to this Section 8.10(b) and,
in connection therewith, Borrower shall, at its sole cost and expense, make any
amendments to Schedule XXIX hereto to reflect the removal (if applicable) of
such Special Reserve Property.
(c)    All transfers of funds from the Special Reserve Account for the benefit
of the Mezzanine Lenders or the Mezzanine Borrowers pursuant to this Agreement
or any of the other Loan Documents are intended by Borrower and the Mezzanine
Borrower to constitute and shall constitute distributions from Borrower to the
applicable Mezzanine Borrower of such funds. No provision of the Loan Documents
shall create a debtor-creditor relationship between Borrower and the Mezzanine
Lenders.

    
    
-152-

--------------------------------------------------------------------------------




Section 8.11.    Environmental Work Funds.
(a)    Borrower shall (i) perform or cause to be performed the environmental
work at each Individual Property on or prior to the respective deadline for such
item as set forth on Schedule X hereto, subject to Force Majeure and (ii)
complete the ongoing environmental testing and the anticipated environmental
work at each Individual Property as set forth on Schedule X hereto at least
fifteen (15) days prior to a Securitization (all such environmental work and/or
ongoing environmental testing pursuant to the preceding clauses (i) and (ii) are
hereinafter referred to as “Environmental Work”). On the Closing Date, Borrower
shall deposit into an Eligible Account held by Lender or Servicer (the
“Environmental Work Account”) an amount equal to $1,061,250, such amount
representing Lender’s one hundred twenty five percent (125%) of the estimated
cost of the Environmental Work. In the event that the ongoing environmental
testing at each Individual Property shall disclose environmental issues that
cost in excess of funds then on deposit in the Environmental Work Account as
determined by Lender in its reasonable discretion, Borrower shall, within five
(5) Business Days of such occurrence, make a True Up Payment to the
Environmental Work Account. Amounts deposited pursuant to this Section 8.11 are
referred to herein as the “Environmental Work Funds”.
(b)    Lender shall disburse to Borrower the Environmental Work Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and either (I) specifies the
Environmental Work to be paid or (II) provides evidence reasonably acceptable to
Lender that ongoing testing shall have disclosed that the amounts reserved with
respect to an Individual Property for Environmental Work are no longer
necessary; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured;
(iii) to the extent the disbursement is being made pursuant to clause (i)(I) of
this subsection, Lender shall have received a certificate from Borrower (A)
stating that all Environmental Work to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate to be accompanied by a copy of
any license, permit or other approval by any Governmental Authority required in
connection with the Environmental Work, (B) identifying each Person that
supplied materials or labor in connection with the Environmental Work to be
funded by the requested disbursement, and (C) stating that each such Person has
been paid in full or will be paid in full upon such disbursement, such
certificate to be accompanied by lien waivers, invoices and/or other evidence of
payment reasonably satisfactory to Lender; (iv) to the extent the disbursement
is being made pursuant to clause (i)(I) of this subsection, at Lender’s option,
if the cost of the Environmental Work exceeds $100,000, a title search for the
applicable Environmental Work indicating that the applicable Individual Property
is free from all liens, claims and other encumbrances (other than Permitted
Encumbrances); and (v) to the extent the disbursement is being made pursuant to
clause (i)(I) of this subsection, Lender shall have received such other evidence
as Lender shall reasonably request that the Environmental Work to be funded by
the requested disbursement have been completed and are paid for or will be paid
upon such disbursement to Borrower. Lender shall not be required to disburse
Environmental Work Funds more frequently than once each calendar month nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total

    
    
-153-

--------------------------------------------------------------------------------




Environmental Work Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the account shall be
made).
(c)    Any Environmental Work Funds remaining on deposit in the Environmental
Work Account after the Debt has been paid in full shall be paid (a) to Mezzanine
A Lender to be held by Mezzanine A Lender pursuant to the Mezzanine A Loan
Agreement for the same purposes as those described in this Section 8.11, (b) if
the Mezzanine A Loan is no longer outstanding, but the Mezzanine B Loan is
outstanding, to Mezzanine B Lender to be held by Mezzanine B Lender pursuant to
the Mezzanine B Loan Agreement for the same purposes as those described in this
Section 8.11, (c) if the Mezzanine A Loan and Mezzanine B Loan are no longer
outstanding, but the Mezzanine C Loan is outstanding, to Mezzanine C Lender to
be held by Mezzanine C Lender pursuant to the Mezzanine C Loan Agreement for the
same purposes as those described in this Section 8.11, or (d) if none of the
Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan is then outstanding, to
Borrower.
(d)    Unless an Event of Default has occurred and is continuing, any
Environmental Work Funds remaining on deposit in the Environmental Work Reserve
after completion (in Lender’s reasonable judgment) of all Environmental Work
shall be deposited by Lender in the Cash Management Account.
Section 8.12.    Interest Rate Cap Funds.
(a)    On the Closing Date, Borrower shall deposit into an Eligible Account held
by Lender or Servicer (the “Interest Rate Cap Account”) an amount equal to
$187,500.00, such amount representing the aggregate anticipated cost of the
Interest Rate Cap Agreement, the Interest Rate Cap Agreement (as defined in the
Mezzanine A Loan Agreement), the Interest Rate Cap Agreement (as defined in the
Mezzanine B Loan Agreement) and the Interest Rate Cap Agreement (as defined in
the Mezzanine C Loan Agreement) (in the aggregate, “Closing Date Interest Rate
Caps”). Amounts deposited pursuant to this Section 8.12 are referred to herein
as the “Interest Rate Cap Funds.”
(b)    Provided that no Event of Default has occurred and is continuing, Lender
shall, at Lender’s option, disburse to Borrower for payment to the Counterparty
under the Closing Date Interest Rate Caps (or pay directly to the Counterparty
under the Closing Date Interest Rate Caps) all Interest Rate Cap Funds on
deposit in the Interest Rate Cap Account upon Borrower’s purchase of the Closing
Date Interest Rate Cap for the Loan in accordance with Section 2.8 hereof and
Mezzanine Borrower’s purchase of the Closing Date Interest Rate Caps for each
Mezzanine Loan in accordance with Section 2.8 of each Mezzanine Loan Agreement.
Any amounts in the Interest Rate Cap Account in excess of amounts necessary to
pay the cost of the Closing Date Interest Rate Caps shall be retained by
Borrower. Borrower shall be responsible for the costs of the Closing Date
Interest Rate Cap for the Loan in excess of amounts on deposit in the Interest
Rate Cap Account (and each Mezzanine Borrower shall be responsible for the costs
of the respective Closing Date Interest Rate Caps for each respective Mezzanine
Loan in excess of amounts on deposit in the Interest Rate Cap Account).

    
    
-154-

--------------------------------------------------------------------------------




(c)    All transfers of funds from the Interest Rate Cap Account for the benefit
of the Mezzanine Lenders or the Mezzanine Borrowers pursuant to this Agreement
or any of the other Loan Documents are intended by Borrower and the Mezzanine
Borrower to constitute and shall constitute distributions from Borrower to the
applicable Mezzanine Borrower of such funds. No provision of the Loan Documents
shall create a debtor-creditor relationship between Borrower and the Mezzanine
Lenders.
Section 8.13.    The Accounts Generally.
(a)    Borrower grants to Lender a first-priority perfected security interest in
each of the Accounts and any and all sums now or hereafter deposited in the
Accounts as additional security for payment of the Debt. Until expended or
applied in accordance herewith, the Accounts and the funds deposited therein
shall constitute additional security for the Debt. The provisions of this
Section 8.13 (together with the other related provisions of the other Loan
Documents) are intended to give Lender and/or Servicer “control” of the Accounts
and the Account Collateral and serve as a “security agreement” and a “control
agreement” with respect to the same, in each case, within the meaning of the
UCC. Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof, and Borrower shall have no right of withdrawal with
respect to any Account except with the prior written consent of Lender or as
otherwise provided herein. The funds on deposit in the Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
Notwithstanding anything to the contrary contained herein, unless otherwise
consented to in writing by Lender, Borrower shall only be permitted to request
(and Lender shall only be required to disburse) Reserve Funds on account of the
liabilities, costs, work and other matters (as applicable) for which said sums
were originally reserved hereunder, in each case, as reasonably determined by
Lender.
(b)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Accounts or
the sums deposited therein or permit any lien to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto. Borrower hereby
authorizes Lender to file a financing statement or statements under the UCC in
connection with any of the Accounts and the Account Collateral in the form
required to properly perfect Lender’s security interest therein. Borrower agrees
that at any time and from time to time, at the expense of Borrower, Borrower
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary or desirable, or that
Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Lender to exercise and enforce its rights and remedies hereunder with
respect to any Account or Account Collateral.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments

    
    
-155-

--------------------------------------------------------------------------------




as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the Security Instrument, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.
(d)    The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.
(e)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages
(excluding consequential, special and punitive damages), obligations and costs
and expenses (including litigation costs and reasonable attorneys fees and
expenses) arising from or in any way connected with the Accounts, the sums
deposited therein or the performance of the obligations for which the Accounts
were established, except to the extent arising from the gross negligence or
willful misconduct of Lender, its agents or employees. Borrower shall assign to
Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid from or secured by the
Accounts; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.
(f)    Borrower and Lender (or Servicer on behalf of Lender) shall maintain each
applicable Account as an Eligible Account, except as otherwise expressly agreed
to in writing by Lender. In the event that Lender or Servicer no longer
satisfies the criteria for an Eligible Institution, Borrower shall cooperate
with Lender in transferring the applicable Accounts to an institution that
satisfies such criteria. Borrower hereby grants Lender power of attorney
(irrevocable for so long as the Loan is outstanding) with respect to any such
transfers and the establishment of accounts with a successor institution.
(g)    Interest accrued on any Account other than an Interest Bearing Account
shall not be required to be remitted either to Borrower or to any Account and
may instead be retained by Lender. Funds deposited in the Interest Bearing
Accounts shall be invested in Permitted Investments in accordance with this
Agreement. Interest accrued, if any, on sums on deposit in the Interest Bearing
Accounts shall be remitted to and become part of the applicable Account. All
such interest that so becomes part of the applicable Account shall be disbursed
in accordance with the disbursement procedures contained herein applicable to
such Account; provided, however, that Lender may, at its election, retain any
such interest for its own account during the occurrence and continuance of an
Event of Default.
(h)    Borrower acknowledges and agrees that it solely shall be, and shall at
all times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the

    
    
-156-

--------------------------------------------------------------------------------




Accounts, this Agreement and the enforcement hereof, including, without
limitation, any monthly or annual fees or charges as may be assessed by Lender
or Servicer in connection with the administration of the Accounts and the
reasonable fees and expenses of legal counsel to Lender and Servicer as needed
to enforce, protect or preserve the rights and remedies of Lender and/or
Servicer under this Agreement.
Section 8.14.    Letters of Credit.
(a)    In lieu of Borrower making deposits into any Reserve Account pursuant to
Section 8.1 through Section 8.9 hereof, Borrower may from time to time deliver
to Lender a Letter of Credit in accordance with the provisions of this Section
8.14. Any Letter of Credit from time to time delivered in lieu of Borrower
making deposits into any Reserve Account shall be in an amount not less than (x)
with respect to any Reserve Account which is subject to monthly deposits, the
amount of deposits required to be made by Borrower to such Reserve Account for
the twelve (12) calendar month period following the date such Letter of Credit
is delivered to Lender and (y) with respect to any Reserve Account which is
subject to a deposit on the Closing Date or a future date, the then outstanding
amount on deposit (or to be deposited) in such Reserve Account. If during the
term of any Letter of Credit delivered by Borrower to this Section 8.14, the
amount of deposits required to be made by Borrower to the applicable Reserve
Account for such twelve (12) calendar month period shall increase to an amount
exceeding the amount of such Letter of Credit, Borrower shall deliver to Lender
an amendment to such Letter of Credit or a replacement Letter of Credit which
shall be in an amount not less than the aggregate amount of such deposits
required to be made during such twelve (12) calendar month period.
(b)    Borrower shall give Lender no less than ten (10) days written notice of
Borrower’s election to deliver a Letter of Credit together with a draft of the
proposed Letter of Credit and Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses in connection therewith. No party
other than Lender shall be entitled to draw on any such Letter of Credit. Upon
fifteen (15) days notice to Lender, Borrower may replace a Letter of Credit
related to a Reserve Account with a cash deposit to such Reserve Account in the
amount of such Letter of Credit. In the event that any disbursement of any
Reserve Funds relates to a portion thereof provided through a Letter of Credit,
any “disbursement” of said funds as provided above shall be deemed to refer to
(i) Borrower providing Lender a replacement Letter of Credit in an amount equal
to the original Letter of Credit posted less the amount of the applicable
disbursement provided hereunder and (ii) Lender, after receiving such
replacement Letter of Credit, returning such original Letter of Credit to
Borrower; provided, that, no replacement Letter of Credit shall be required with
respect to the final disbursement of the applicable Reserve Funds such that no
further sums are required to be deposited in the applicable Reserve Funds.
(c)    Each Letter of Credit delivered hereunder shall be additional security
for the payment of the Debt. Upon the occurrence and during the continuance of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine. Any such application to the Debt shall be subject to the
terms and conditions hereof relating to

    
    
-157-

--------------------------------------------------------------------------------




application of sums to the Debt. Lender shall have the additional rights to draw
in full any Letter of Credit: (i) if Lender has received a notice from the
issuing bank that the Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least thirty (30) days prior to the date on which such Letter of
Credit is scheduled to expire and a substitute Letter of Credit is not provided
at least thirty (30) days prior to the date on which the outstanding Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than thirty (30) days
prior to such termination); (iv) if Lender has received notice that the bank
issuing the Letter of Credit shall cease to be an Approved Bank and Borrower has
not substituted a Letter of Credit from an Approved Bank within fifteen (15)
days after notice; and/or (v) if the bank issuing the Letter of Credit shall
fail to (A) issue a replacement Letter of Credit in the event the original
Letter of Credit has been lost, mutilated, stolen and/or destroyed or (B)
consent to the transfer of the Letter of Credit to any Person designated by
Lender. If Lender draws upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, provided no Event of Default exists, Lender shall
deposit the proceeds thereof into the applicable Account to which such Letter of
Credit relates. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in (i), (ii), (iii), (iv) or (v) above and shall not be liable
for any losses sustained by Borrower due to the insolvency of the bank issuing
the Letter of Credit if Lender has not drawn the Letter of Credit.
ARTICLE 9.

CASH MANAGEMENT
Section 9.1.    Establishment of Certain Accounts.
(a)    Borrower shall, simultaneously herewith, establish (to the extent not
already established) one or more Eligible Accounts (the “Restricted Account”)
and the Concentration Account pursuant to the Restricted Account Agreement and
each of the Restricted Account and the Concentration Account shall be in the
name of one or more Borrowers for the sole and exclusive benefit of Lender.
Borrower shall deposit, or cause to be deposited, all revenue generated by the
Properties (other than the RIDEA Facilities) and due and payable to Borrower
into the Restricted Account. Pursuant to the Restricted Account Agreement, (i)
funds on deposit in the Restricted Account shall be transferred on each Business
Day to the Concentration Account and (ii) funds on deposit in the Concentration
Account shall be transferred to the Cash Management Account on the same Business
Day that such funds are received in the Concentration Account from the
Restricted Account. With respect to the RIDEA Facilities, which are not subject
to a Restricted Account due to Health Care Requirements, Borrower shall deposit,
or cause to be deposited, all revenue generated by the RIDEA Facilities and due
and payable to Borrower into the applicable RIDEA Account. Pursuant to the Sweep
Agreement, funds on deposit in each of the RIDEA Accounts are required to be
transferred on an intraday basis (to the extent received prior to 4:00 p.m. New
York time on each Business Day to the Cash Management Account.

    
    
-158-

--------------------------------------------------------------------------------




(b)    Simultaneously herewith, Lender, on Borrower’s behalf, shall establish an
Eligible Account (the “Cash Management Account”) with Lender or Servicer, as
applicable, in the name of one or more Borrowers for the sole and exclusive
benefit of Lender. Simultaneously herewith, Lender, on Borrower’s behalf, shall
also establish with Lender or Servicer an Eligible Account into which Borrower
shall deposit, or cause to be deposited the amounts required for the payment of
Debt Service under the Loan (the “Debt Service Account”).
Section 9.2.    Deposits into the Restricted Account; Maintenance of Restricted
Account.
(a)    Borrower covenants that, so long as the Debt remains outstanding, (i)
Borrower shall, or shall cause Manager to, immediately deposit all revenue
derived from the Properties (other than the RIDEA Facilities) and received by
Borrower or Manager, as the case may be, into the Restricted Account; (ii) (A)
Borrower shall, or shall cause Manager to, immediately deposit all revenue
derived from the RIDEA Facilities and received by Borrower or Manager, as the
case may be, into the RIDEA Accounts, (B) pursuant to the Sweep Agreement, funds
on deposit each RIDEA Account are required to be transferred on an intraday
basis (to the extent received prior to 4:00 p.m. New York time) on each Business
Day to the Cash Management Account and (C) Borrower shall use commercially
reasonable efforts to, and shall cause Manager to use commercially reasonable
efforts to, enforce the terms and conditions of the Sweep Agreement, (iii)
Borrower shall instruct Manager to immediately deposit (A) all revenue derived
from the Properties (other than the RIDEA Facilities) and due and payable to
Borrower and collected by Manager, if any, pursuant to the Management Agreement
(or otherwise) into the Restricted Account, (B) all revenue derived from the
RIDEA Facilities and due and payable to Borrower and collected by Manager, if
any, pursuant to the Management Agreement (or otherwise) into the Cash
Management Account and (C) all funds otherwise payable to Borrower by Manager
pursuant to the Management Agreement (or otherwise in connection with the
Properties) into the Restricted Account; (iv) (A) Borrower represents and
warrants that as of the Closing Date all Tenants now occupying space at the
Properties have been directed to pay all rent and other sums due under the Lease
to which they are a party directly into the Restricted Account, (B)
simultaneously with the execution of any Lease entered into on or after the date
hereof in accordance with the applicable terms and conditions hereof, Borrower
shall furnish each Tenant under each such Lease a notice, substantially in the
form of Exhibit A attached hereto directing them to pay all rent and other sums
due under the Lease to which they are a party into the Restricted Account (such
notice, the “Tenant Direction Notice”) and (C) Borrower shall continue to send
the aforesaid Tenant Direction Notices (as commercially reasonable) until each
addressee thereof complies with the terms thereof; (v) there shall be no other
accounts maintained by Borrower or any other Person into which revenues from the
ownership and operation of the Property and due and payable to Borrower are
directly deposited other than the Restricted Accounts and the RIDEA Accounts;
and (vi) neither Borrower nor any other Person shall open any other such account
with respect to the direct deposit of income from the Properties. Until
deposited into the Restricted Account, any Rents and other revenues from the
Properties due and payable to Borrower and held by Borrower shall be deemed to
be collateral and shall be held in trust by it for the benefit, and as the
property, of Lender pursuant to the Security Instrument and shall not be
commingled with any other funds or property of Borrower. Borrower warrants and
covenants that it shall not rescind, withdraw or change any notices or
instructions required to be sent by it pursuant to this Section 9.2

    
    
-159-

--------------------------------------------------------------------------------




(including, without limitation, instructions pursuant to the Sweep Agreement)
without Lender’s prior written consent.
(b)    Borrower shall maintain each of the Restricted Account and the
Concentration Account for the term of the Loan, which Restricted Account and
which Concentration Account shall be under the sole dominion and control of
Lender (subject to the terms hereof and of the Restricted Account Agreement).
Each of the Restricted Account and the Concentration Account shall have a title
evidencing the foregoing in a manner reasonably acceptable to Lender. Borrower
hereby grants to Lender a first-priority security interest in each of the
Restricted Account, the Concentration Account and all deposits at any time
contained therein and the proceeds thereof and will, at Lender’s request, take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in each of the Restricted Account and the Concentration
Account. Borrower hereby authorizes Lender to file UCC Financing Statements and
continuations thereof to perfect Lender’s security interest in the Restricted
Account, the Concentration Account and all deposits at any time contained
therein and the proceeds thereof. All costs and expenses for establishing and
maintaining the Restricted Account (or any successor thereto) and the
Concentration Account (or any successor thereto) shall be paid by Borrower. All
monies now or hereafter deposited into the Restricted Account and the
Concentration Account shall be deemed additional security for the Debt. Borrower
shall pay all sums due to Bank under and otherwise comply with the Restricted
Account Agreement. Borrower shall not alter or modify any of the Restricted
Account, the Concentration Account or the Restricted Account Agreement, in each
case without the prior written consent of Lender. The Restricted Account
Agreement shall provide (and Borrower shall provide) Lender online access to
bank and other financial statements relating to the Restricted Account and the
Concentration Account (including, without limitation, a listing of the receipts
being collected therein). In connection with any Secondary Market Transaction,
Lender shall have the right to cause each of the Restricted Account and the
Concentration Account to be entitled with such other designation as Lender may
select to reflect an assignment or transfer of Lender’s rights and/or interests
with respect to the Restricted Account and the Concentration Account. Lender
shall provide Borrower with prompt written notice of any such renaming of the
Restricted Account and/or the Concentration Account. Borrower shall not further
pledge, assign or grant any security interest in the Restricted Account, the
Concentration Account or the monies deposited therein or permit any lien or
encumbrance (other than Permitted Encumbrances) to attach thereto, or any levy
to be made thereon, or any UCC Financing Statements, except those naming Lender
as the secured party, to be filed with respect thereto. Each of the Restricted
Account and the Concentration Account (i) shall be an Eligible Account and (ii)
shall not be commingled with other monies held by Borrower or Bank. Upon (A)
Bank ceasing to be an Eligible Institution, (B) the Restricted Account ceasing
to be an Eligible Account, (C) the Concentration Account ceasing to be an
Eligible Account, (D) any resignation by Bank or termination of the Restricted
Account Agreement by Bank or Lender and/or (E) the occurrence and continuance of
an Event of Default, Borrower shall, within fifteen (15) days of Lender’s
request, (1) terminate the existing Restricted Account Agreement, (2) appoint a
new Bank (which such Bank shall (I) be an Eligible Institution, (II) other than
during the continuance of an Event of Default, be selected by Borrower and
approved by Lender and (III) during the continuance of an Event of Default, be
selected by Lender), (3) cause such Bank to open a new Restricted Account and,
to the extent applicable, a new Concentration Account (each of which such
accounts shall be an Eligible Account) and enter into a new Restricted Account
Agreement with Lender on

    
    
-160-

--------------------------------------------------------------------------------




substantially the same terms and conditions as the previous Restricted Account
Agreement (provided, that, such new Restricted Account Agreement may provide
that sums on deposit in the Restricted Account shall be transferred each
Business Day directly to the Cash Management Account) or terms and conditions
otherwise reasonably acceptable to Lender and (4) send new Tenant Direction
Notices and the other notices required pursuant to the terms hereof relating to
such new Restricted Account Agreement, Restricted Account and, to the extent
applicable, Concentration Account. Borrower shall not direct or disburse, or
authorize the direction or disbursement, of funds in the RIDEA Accounts to any
account other than the Cash Management Account. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section 9.2 in the name of Borrower in the event Borrower fails to do the same.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked.
Section 9.3.    Disbursements from the Cash Management Account. On each Monthly
Payment Date, Lender or Servicer, as applicable, shall allocate all funds, if
any, on deposit in the Cash Management Account and disburse such funds in the
following amounts and order of priority:
(a)    First, funds sufficient to pay the Monthly Ground Rent Deposit due as of
such Monthly Payment Date, if any, shall be deposited in the Ground Rent
Account;
(b)    Second, funds sufficient to pay the Monthly Tax Deposit due as of such
Monthly Payment Date, if any, shall be deposited in the Tax Account;
(c)    Third, funds sufficient to pay the Monthly Insurance Deposit due as of
such Monthly Payment Date, if any, shall be deposited in the Insurance Account;
(d)    Fourth, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges due and payable as of such Monthly Payment Date, if
any, shall be deposited into the Debt Service Account;
(e)    Fifth, funds sufficient to pay the Debt Service due as of such Monthly
Payment Date shall be deposited in the Debt Service Account;
(f)    Sixth, funds sufficient to pay the Replacement Reserve Monthly Deposit
due as of such Monthly Payment Date, if any, shall be deposited in the
Replacement Reserve Account;
(g)    Seventh, funds sufficient to pay the Leasing Reserve Monthly Deposit due
as of such Monthly Payment Date, if any, shall be deposited in the Leasing
Reserve Account;
(h)    Eighth, funds sufficient to pay any other amounts due and payable as of
such Monthly Payment Date to Lender and/or Servicer pursuant to the terms hereof
and/or of the other Loan Documents, if any, shall be deposited with or as
directed by Lender;
(i)    Ninth, to the extent that a Trigger Period has occurred and is
continuing, to Borrower, funds in an amount equal to the Op Ex Monthly Amount;

    
    
-161-

--------------------------------------------------------------------------------




(j)    Tenth, provided no Event of Default has occurred and is continuing, funds
sufficient to pay the Mezzanine A Debt Service (including interest accruing at
the Default Rate (as defined in the Mezzanine A Loan Agreement)) due as of such
Monthly Payment Date shall be deposited with or as directed by the Mezzanine A
Lender;
(k)    Eleventh, provided no Event of Default and no Mezzanine A Event of
Default has occurred and is continuing, funds sufficient to pay the Mezzanine B
Debt Service (including interest accruing at the Default Rate (as defined in the
Mezzanine B Loan Agreement)) due as of such Monthly Payment Date shall be
deposited with or as directed by the Mezzanine B Lender;
(l)    Twelfth, provided no Event of Default, no Mezzanine A Event of Default
and no Mezzanine B Event of Default has occurred and is continuing, funds
sufficient to pay the Mezzanine C Debt Service (including interest accruing at
the Default Rate (as defined in the Mezzanine C Loan Agreement)) due as of such
Monthly Payment Date shall be deposited with or as directed by the Mezzanine C
Lender;
(m)    intentionally omitted;
(n)    intentionally omitted; and
(o)    Thirteenth, all amounts remaining in the Cash Management Account after
deposits for items (a) through (n) above (“Excess Cash Flow”) shall (i) to the
extent that a Trigger Period has occurred and is continuing, be deposited into
the Excess Cash Flow Account and (ii) to the extent that no Trigger Period
exists, be disbursed to Borrower in one or more accounts as directed by
Borrower.
All transfers of funds from the Cash Management Account or other sources to or
for the benefit of the Mezzanine Lenders or the Mezzanine Borrowers pursuant to
this Agreement or any of the other Loan Documents are intended by Borrower and
the Mezzanine Borrower to constitute and shall constitute distributions from
Borrower to the applicable Mezzanine Borrower of such funds. No provision of the
Loan Documents shall create a debtor-creditor relationship between Borrower and
the Mezzanine Lenders.
Borrower hereby authorizes and directs Lender (and any Servicer acting on behalf
of Lender) to (A) rely on any notice received from (i) Directing Mezzanine A
Lender with respect to the existence or cure of a Mezzanine A Event of Default,
(ii) Directing Mezzanine B Lender with respect to the existence or cure of a
Mezzanine B Event of Default, and (iii) Directing Mezzanine C Lender with
respect to the existence or cure of a Mezzanine C Event of Default and (B)
disregard any competing notices from Borrower or Mezzanine Borrower with respect
to the Mezzanine Loans. In addition, with respect to (i) the disposition of
funds pursuant to Section 9.3(j), Lender (or any Servicer acting on behalf of
Lender) shall be entitled to rely on directions from the Directing Mezzanine A
Lender with respect to such disposition of funds, (ii) the disposition of funds
pursuant to Section 9.3(k), Lender (or any Servicer acting on behalf of Lender)
shall be entitled to rely on directions from the Directing Mezzanine B Lender
with respect to such disposition of funds and (iii) the disposition of funds
pursuant to Section 9.3(l), Lender (or any Servicer acting on behalf of

    
    
-162-

--------------------------------------------------------------------------------




Lender) shall be entitled to rely on directions from the Directing Mezzanine C
Lender with respect to such disposition of funds.
Section 9.4.    Withdrawals from the Debt Service Account. Prior to the
occurrence and continuance of an Event of Default, funds on deposit in the Debt
Service Account, if any, shall be used to pay Debt Service when due, together
with any late payment charges or interest accruing on the Loan when due.
Section 9.5.    Payments Received Under this Agreement. Notwithstanding anything
to the contrary contained in this Agreement or the other Loan Documents,
provided no Event of Default has occurred and is continuing, Borrower’s
obligations with respect to the monthly payment of Debt Service and amounts due
for the Reserve Accounts shall (provided Lender is not prohibited from
withdrawing or applying any funds in the applicable Accounts by operation of law
or otherwise) be deemed satisfied to the extent sufficient amounts are deposited
in applicable Accounts to satisfy such obligations on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES
Section 10.1.    Event of Default.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due, (B) any deposit to any of the Accounts
required hereunder or under the other Loan Documents is not paid when due or (C)
any other portion of the Debt is not paid when due and such non-payment
continues for five (5) Business Days following notice to Borrower that the same
is due and payable; except, in each case, to the extent sums sufficient to pay
such Debt Service or any other portion of the Debt have been deposited with
Lender for such specific purpose in accordance with the terms of this Agreement
and Lender’s access to such sums is not restricted or constrained by Borrower or
its Affiliates;
(b)    if any of the Taxes or Other Charges are not paid when the same are due
and payable (other than (i) Taxes and Other Charges being contested by Borrower
in accordance with Section 4.5(b) hereof and (ii) with respect to any Waived Tax
Deposit Property for so long as no Borrower Tax Period is continuing with
respect to such Waived Tax Deposit Property) except to the extent (A) sums
sufficient to pay the Taxes or Other Charges in question had been reserved in
the Tax Account prior to the applicable due date for the Taxes or Other Charges
in question for the purpose of paying the Taxes or Other Charges in question and
were available in the Tax Account, (B) Borrower materially complied with all
requirements set forth in this Agreement with respect to notifying Lender of the
amounts, schedules and instructions for payment of such Taxes and Other Charges,
(C) Lender failed to pay the Taxes or Other Charges in question when required
hereunder, (D)

    
    
-163-

--------------------------------------------------------------------------------




Lender’s access to such sums was not restricted or constrained by Borrower or
its Affiliates and (D) no Event of Default was continuing;
(c)    (1) if the Policies are not kept in full force and effect (except to the
extent (A) such Policies are cancelled solely by reason of nonpayment of
Insurance Premiums, (B) sums sufficient to pay the Insurance Premiums in
question had been reserved in the Insurance Account prior to the applicable due
date for the payment of the Insurance Premiums and were available in the
Insurance Account, (C) Borrower shall have complied with all requirements set
forth in this Agreement with respect to notifying Lender of the amounts,
schedules and instructions for payment of such Insurance Premiums, (D) Lender
failed to pay the Insurance Premiums in question when required hereunder, (E)
Lender’s access to such sums was not restricted or constrained by Borrower or
its Affiliates and (F) no Event of Default was continuing or (2) if evidence of
the same is not delivered to Lender within two (2) Business Days after request
therefor;
(d)    if any of the representations or covenants contained in Section 3.29
hereof are breached or violated;
(e)    if any of the representations or covenants contained in Article 5 are
breached or violated; provided, that, (A) with respect to any failure to comply
with the requirements relating to trade and operational indebtedness and
Permitted Equipment Leases set forth in Section 5.1(a)(vii) hereof, it shall
only be an Event of Default if Borrower does not cure such failure within
fifteen (15) days after notice thereof from Lender to Borrower and (B) except as
provided in (A) of this clause (e) with respect to trade and operational
indebtedness and Permitted Equipment Leases, any such breach or violation shall
not constitute an Event of Default (1) if such breach or violation is
inadvertent and non-recurring, (2) if such breach or violation is curable,
Borrower shall promptly cure such breach within thirty (30) days from the
earlier of (I) Borrower’s knowledge of such breach or violation or (II) notice
thereof from Lender and (3) Borrower shall have within such thirty (30) day
period delivered to Lender a New Non-Consolidation Opinion or an update from the
law firm under the most recent Non-Consolidation Opinion previously delivered to
Lender to the effect that such breach or violation does not negate or impair the
Non-Consolidation Opinion previously delivered to Lender;
(f)    if (A) a Prohibited Transfer shall occur in violation of this Agreement
or (B) any representation or covenants contained in Section 6.6 hereof is
breached or violated in any material respect unless, with respect to this clause
(B), (I) such breach or violation was immaterial, inadvertent and non-recurring
and (II) Borrower corrects (or causes to be corrected) such failure within
twenty (20) days of obtaining knowledge thereof;
(g)    if there is a breach of any of the covenants contained within any of
Section 4.22, Section 4.23, Section 4.24, Section 4.25, Section 4.26, or Section
4.27, which breach continues for a period of thirty (30) days after Borrower’s
receipt of notice from Lender; provided, however, if such breach of Section 4.25
hereof is caused by the Manager or any of its vendors with respect to any RIDEA
Facility, such breach does not pose a material and imminent threat to health or
human safety and such breach continues unabated for more than ten (10) Business
Days after notice from Lender, then it shall only be a default with respect to
such breach of Section 4.25 hereof if such breach continues for a period of one
hundred and eighty (180) days after Borrower’s receipt of

    
    
-164-

--------------------------------------------------------------------------------




notice from Lender (or, if the cure of such breach requires approvals from
Governmental Authorities which cannot reasonably be obtained during such period,
such longer period as may be necessary for Borrower (acting diligently) to
obtain such approvals and cure such breach);
(h)    if any representation or warranty made herein (other than the
representations or warranties described in clauses (d) or (e) of this Section
10.1), in the Guaranty or in the Environmental Indemnity or in any other
guaranty, or in any certificate, report, financial statement or other instrument
or document furnished to Lender by or on behalf of Borrower in connection with
the Loan shall have been false or misleading in any material adverse respect
when made; provided that if such untrue representation or warranty is
susceptible of being cured, Borrower shall have the right to cure such
representation or warranty within thirty (30) days of receipt of notice from
Lender;
(i)    if (i) Borrower or any SPE Component Entity shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, liquidation or dissolution, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets (unless
required to do so by Lender), or Borrower or any SPE Component Entity shall make
a general assignment for the benefit of its creditors; (ii) there shall be
commenced against Borrower or any SPE Component Entity any case, proceeding or
other action of a nature referred to in clause (i) above (other than any case,
action or proceeding already constituting an Event of Default by operation of
the other provisions of this subsection) which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; (iii)
there shall be commenced against Borrower or any SPE Component Entity any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets (other than any case, action or proceeding already constituting an
Event of Default by operation of the other provisions of this subsection) which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; (iv) Borrower or any SPE Component Entity shall collude
with respect to, approve of, or acquiesce in, any of the actions set forth in
clause (i), (ii), or (iii) above; (v) Borrower or any SPE Component Entity shall
admit in writing its inability to pay its debts as they become due; (vi)
Borrower or any SPE Component Entity is substantively consolidated with any
other entity in connection with any proceeding under the Bankruptcy Code or any
other Creditors Rights Laws involving Sponsor or its subsidiaries; or (vii) a
Bankruptcy Event occurs;
(j)    intentionally omitted;
(k)    if any Individual Property becomes subject to any tax liens (other than
liens of Taxes and Other Charges and liens described in clause (l) below) other
than a Permitted Encumbrance and such lien shall remain undischarged of record
(by payment, bonding or otherwise) within thirty (30) days after Borrower first
receives notice of the same;
(l)    if any federal tax lien that is not a Permitted Encumbrance is filed
against Borrower, any SPE Component Entity or any Individual Property and same
is not discharged of record (by

    
    
-165-

--------------------------------------------------------------------------------




payment, bonding or otherwise) within sixty (60) days after Borrower first
receives notice of the same;
(m)    if any Individual Property (or any portion thereof) becomes subject to
any mechanic’s, materialman’s or other lien (in each case, other than a
Permitted Encumbrance) and the lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days;
(n)    if Borrower shall fail to deliver to Lender, within ten (10) days after
request by Lender, the estoppel certificates required by Section 4.13(a)hereof
and such failure continues for five (5) days after Borrower’s receipt of notice
thereof from Lender;
(o)    if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues (i) after the expiration of
applicable grace periods, if any and (ii) if there is no applicable cure and/or
grace period, then (A) for no more than five (5) Business Days with respect to
any default related to the payment of money, (B) for no more than ten (10)
Business Days with respect to any material non-monetary default and (C) for no
more than thirty (30) days with respect to any non-material non-monetary
default;
(p)    if any of the assumptions contained in the Non-Consolidation Opinion, or
in any New Non-Consolidation Opinion (including, without limitation, in any
schedules thereto and/or certificates delivered in connection therewith) are
untrue or shall become untrue in any material respect and, provided no action
has been filed with respect to Borrower or any SPE Component Entity under any
Creditor Rights Law prior to the time that Lender becomes aware of the untrue
assumption, Borrower shall fail to deliver to Lender within ten (10) Business
Days after Lender’s request a New Non-Consolidation Opinion without such
assumption;
(q)    if Borrower defaults under the Management Agreement beyond the expiration
of applicable notice and grace periods, if any, thereunder (and the Manager
terminates the same) or if the Management Agreement is canceled, terminated or
surrendered, expires pursuant to its terms or otherwise ceased to be in full
force and effect, unless, in each such case, Borrower, within fifteen (15)
Business Days of such cancellation, termination, surrender, expiration or
cessation, enters into a Qualified Management Agreement with a Qualified Manager
in accordance with the applicable terms and provisions hereof;
(r)    if Borrower fails to appoint a New Manager within ten (10) Business Days
of the request of Lender and/or fails to comply with any limitations on
instructing the Manager and such failure continues for more than ten (10)
Business Days after notice from Lender, each as required by and in accordance
with, as applicable, the terms and provisions of, this Agreement, the Assignment
of Management Agreement and the Security Instrument;
(s)    intentionally omitted;
(t)    if (A) Borrower shall fail (beyond any applicable notice or grace period)
to pay any rent, additional rent or other charges payable under any Ground Lease
as and when payable

    
    
-166-

--------------------------------------------------------------------------------




thereunder (unless funds are on deposit with Lender for such purpose and
Lender’s access to such funds is not restricted or constrained by Borrower or
its Affiliates), (B) Borrower defaults under any Ground Lease beyond the
expiration of applicable notice and grace periods, if any, thereunder, (C) any
Ground Lease is amended, supplemented, replaced, restated or otherwise modified
by Borrower without Lender’s prior written consent, in each instance, to the
extent that Lender’s consent is required pursuant to this Agreement, (D) any
Ground Lease and/or the estate created thereunder is canceled, rejected,
terminated, surrendered or expires pursuant to its terms without Lender’s
consent (to the extent that Lender’s consent is required pursuant to this
Agreement), or (E) a Property Document Event occurs which results in a Portfolio
Material Adverse Effect;
(u)    if Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement in accordance with Section 2.8 hereof;
(v)    intentionally omitted;
(w)    any Restricted Party (or Affiliate thereof) contesting or opposing any
motion made by Lender to obtain relief from the automatic stay or seeking to
reinstate the automatic stay in the event of any proceeding under the Bankruptcy
Code or any other Creditors Rights Laws involving Borrower or any SPE Component
Entity; or any Restricted Party (or Affiliate thereof) shall collude with
respect to, approve of, or acquiesce in, any Bankruptcy Event;
(x)    if (i) Guarantor shall commence any case, proceeding or other action (A)
under any Creditors Rights Laws seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, liquidation or dissolution, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Guarantor shall make a general
assignment for the benefit of its creditors; (ii) there shall be commenced
against Guarantor any case, proceeding or other action of a nature referred to
in clause (i) above (other than any case, action or proceeding already
constituting an Event of Default by operation of the other provisions of this
subsection) which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of ninety (90) days; (iii) there shall be commenced against
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets (other than any case, action or proceeding
already constituting an Event of Default by operation of the other provisions of
this subsection) which results in the entry of any order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; (iv) Guarantor shall
collude with respect to, or consent to, approve of, or acquiesce in, any of the
actions set forth in clause (i), (ii), or (iii) above; or (v) Guarantor shall
admit in writing its inability to, pay its debts as they become due; unless,
within ten (10) Business Days of the occurrence of any event in each of clauses
(i), (ii), (iii), (iv) and/or (v) above, Borrower shall (I) replace Guarantor
with a Qualified Replacement Guarantor and (II) the Guarantor Replacement
Conditions shall have been satisfied within such ten (10) Business Day period;
(y)    intentionally omitted;

    
    
-167-

--------------------------------------------------------------------------------




(z)    with respect to any default or breach by any Borrower Party of any term,
covenant or condition of this Agreement or any other Loan Document not specified
in subsections (a) through (y) above or subsection (aa) below not otherwise
specifically specified as an Event of Default in this Agreement or in any other
Loan Document, if the same is not cured (i) within ten (10) days after notice
from Lender (in the case of any default which can be cured by the payment of a
sum of money) or (ii) within thirty (30) days after notice from Lender (in the
case of any other default or breach); provided, that, with respect to any
default or breach specified in subsection (ii), if the same cannot reasonably be
cured within such thirty (30) day period and Borrower shall have commenced to
cure the same within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure the same, it being agreed that, if such default or breach has
a Portfolio Material Adverse Effect, no such extension shall be for a period in
excess of sixty (60) days and if such default or breach shall not have a
Portfolio Material Adverse Effect, no such extension shall be for a period in
excess of one-hundred twenty (120) days; or
(aa)    if any default by any Borrower Party shall exist under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents or if any other such event shall occur or condition shall exist, and
(in either case) if the effect of such default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.
Section 10.2.    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 10.1(i) above with respect
to Borrower or any SPE Component Entity) and at any time thereafter while such
Event of Default continues to exist Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement, the Security
Instruments, the Note and the other Loan Documents or at law or in equity, take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in the Properties, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
this Agreement, the Security Instruments, the Note and the other Loan Documents
against Borrower and the Properties, including, without limitation, all rights
or remedies available at law or in equity. Upon any Event of Default described
in Section 10.1(i) above with respect to Borrower or any SPE Component Entity,
the Debt and all other obligations of Borrower under this Agreement, the
Security Instruments, the Note and the other Loan Documents shall immediately
and automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in the Security Instruments, the Note and the other Loan Documents to the
contrary notwithstanding.
(b)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Security
Instruments, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at

    
    
-168-

--------------------------------------------------------------------------------




any time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instruments, the Note or the other
Loan Documents with respect to the Properties. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Security Instruments, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.
(c)    With respect to Borrower and the Properties, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any Individual Property for the satisfaction of any of the Debt in preference or
priority to any other Individual Property, and Lender may, if an Event of
Default shall have occurred and be continuing, seek satisfaction out of all of
the Properties or any part thereof, in its absolute discretion in respect of the
Debt. In addition, if an Event of Default shall have occurred and be continuing,
Lender shall have the right from time to time to partially foreclose the
Security Instruments in any manner and for any amounts secured by the Security
Instruments then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose one or
more of the Security Instruments to recover such delinquent payments, or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose one or more of the Security
Instruments to recover so much of the principal balance of the Loan as Lender
may accelerate and such other sums secured by one or more of the Security
Instruments as Lender may elect. Notwithstanding one or more partial
foreclosures, the Properties shall remain subject to the Security Instruments to
secure payment of sums secured by the Security Instruments and not previously
recovered.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender

    
    
-169-

--------------------------------------------------------------------------------




shall not make or execute any such documents under such power until three (3)
days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower shall not be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.
(e)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, any amounts recovered from any Individual Property (or any
portion thereof) or any other collateral for the Loan and/or paid to or received
by Lender may, after an Event of Default, be applied by Lender toward the Debt
in such order, priority and proportions as Lender in its sole discretion shall
determine.
(f)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. Lender is authorized to enter upon each Individual Property
for such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in any Individual Property for such purposes, and the cost
and expense thereof (including reasonable attorneys’ fees to the extent
permitted by applicable law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred into the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.
ARTICLE 11.

SECONDARY MARKET
Section 11.1.    Securitization.
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan
(or any portion thereof and/or interest therein), (ii) to sell participation
interests in the Loan (or any portion thereof and/or interest therein) or (iii)
to securitize the Loan (or any portion thereof and/or interest therein) in a
single asset securitization or a pooled asset securitization. The transactions
referred to in clauses (i), (ii) and (iii) above shall hereinafter be referred
to collectively as “Secondary Market Transactions” and the transactions referred
to in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.

    
    
-170-

--------------------------------------------------------------------------------




(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace by prospective investors, transferees, lenders
and/or participants or by the Rating Agencies in connection with any Secondary
Market Transactions, including, without limitation, to:
(i)    (A) provide updated financial and other information with respect to the
Properties, the business operated at the Properties, Borrower, Guarantor,
Sponsor, SPE Component Entity and Manager, and updated budgets relating to the
Property, which (in each case) are available or reasonably obtainable using
systems of Borrower and Manager that are currently in place (the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
reasonably acceptable to Lender and acceptable to the Rating Agencies, (B)
cooperate with Lender in obtaining updated appraisals, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Properties and
(C) use commercially reasonable efforts to obtain revisions to and other
agreements with respect to the Property Documents in form and substance
reasonably acceptable to Lender and acceptable to the Rating Agencies;
(ii)    provide new and/or updated opinions of counsel, which may be relied upon
by Lender and the Rating Agencies, as to substantive non-consolidation,
fraudulent conveyance, matters of Delaware and federal bankruptcy law relating
to limited liability companies with respect to Borrower and SPE Component
Entities and due execution and enforceability of the Loan Documents, customary
in Secondary Market Transactions or required by the Rating Agencies, which
counsel and opinions shall be reasonably satisfactory in form and substance to
Lender and satisfactory in form and substance to the Rating Agencies;
(iii)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require, in
each case consistent with the facts covered by such representations and
warranties as they exist on the date thereof;
(iv)    execute such amendments to the Loan Documents, the Mezzanine Loan
Documents and Borrower’s, Mezzanine Borrower’s, any Operating Lessee Pledgor’s
or any SPE Component Entity’s organizational documents as may be reasonably
requested by Lender or requested by the Rating Agencies in order to effect any
Secondary Market Transaction, including, without limitation, (A) to amend and/or
supplement the Independent Director provisions provided herein and therein, in
each case, in accordance with the applicable requirements of the Rating
Agencies, (B) further bifurcating the Loan into two or more additional
components, re-allocating the Loan among existing components or existing Notes,
reducing the number of components of the Loan or of any Note and/or creating
additional separate notes and/or creating additional senior/subordinate note
structure(s), including, without limitation, re-allocating the principal amounts
of the Loan, the Note and any Mezzanine Loan, including, without limitation,
re-allocating the portions of each of the Loan and/or any Mezzanine Loan that
accrue at a fixed rate of interest and

    
    
-171-

--------------------------------------------------------------------------------




that accrue at a floating rate of interest and/or re-allocating the portion of
the Loan and any Mezzanine Loan which is subject to open prepayment in
accordance with the terms and conditions of the Loan Documents (any of the
foregoing, a “Loan Bifurcation”) and (C) to modify all operative dates
(including but not limited to payment dates, interest period start dates and end
dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that (I) Borrower and/or Guarantor shall not be required to so modify
or amend any Loan Document if such modification or amendment would change any
economic or non-economic term, including the interest rate or the stated
maturity (except as would not have an adverse effect on Borrower, Guarantor
and/or any of their Affiliates other than to a de minimus extent) or otherwise
increase the obligations (other than to a de minimus extent) or decrease the
rights of Borrower pursuant to the Loan Documents (other than to a de minimus
extent), except in connection with a Loan Bifurcation which may result in
varying interest rates but will have the same weighted average coupon of the
original Note (except following an Event of Default or any principal payments
received on the Loan) and (II) none of Borrower, Mezzanine Borrower, any
Operating Lessee Pledgor nor any SPE Component Entity shall be required to
modify its organizational structure or make any other modification, if such
modification would cause it or any of its Affiliates or direct or indirect
owners to incur any additional tax liability or suffer other adverse
consequences (other than to a de minimus extent). Borrower acknowledges and
agrees that the execution of any Loan Bifurcation in accordance with terms and
conditions hereof shall not in itself increase the obligations or decrease the
rights of Borrower pursuant to the Loan Documents; and
(v)    prior to the Securitization of the entire Loan, reallocate the Allocated
Loan Amounts of the Properties in Lender’s reasonable discretion (and reasonably
approved by Borrower, such reasonable approval not to be unreasonably withheld,
conditioned or delayed).
Notwithstanding anything herein to the contrary, with respect to any compliance
by any Borrower Party with requests made pursuant to this Section 11.1 or any of
Sections 11.2, 11.8 and 11.9 with respect to any Secondary Market Transaction,
each Borrower Party shall pay their own costs and expenses incurred prior to the
consummation of the corresponding Secondary Market Transaction in connection
therewith (including, without limitation, attorneys’ fees and expenses) and
Lender shall pay its own costs and expenses in connection therewith (including,
without limitation, attorneys’ fees and expenses); provided that Lender shall
reimburse the Borrower Parties for any reasonable, out-of-pocket costs incurred
by the Borrower Parties prior to the consummation of the corresponding Secondary
Market Transaction in Borrower’s complying with such requests (exclusive of the
Borrower Parties’ legal fees, costs and disbursements, which shall be paid by
the Borrower Parties and exclusive of all of Borrower’s costs and expenses with
respect to Section 11.1(b)(v) hereof, which shall be paid by the Borrower
Parties).
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably expects that Borrower alone or Borrower and
one or more Affiliates of Borrower collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon reasonable request the following financial
information:

    
    
-172-

--------------------------------------------------------------------------------




(i)    If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%), but be less than twenty percent (20%), of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties as required under Item 1112(b)(1) of Regulation AB, or
(ii)    If Lender reasonably expects that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB.
(d)    In the event all or a portion of the Loan is included in a securitization
involving a registered public offering of Securities pursuant to the Securities
Act, and if Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Properties alone or the Properties
and the Related Properties, collectively, are a Significant Obligor, then
Borrower shall furnish to Lender, on an ongoing basis, selected financial data
or financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of
Securities under Regulation AB or applicable Legal Requirements.
(e)    Any financial data or financial statements required pursuant to Section
11.1(d) above shall be furnished to Lender (1) not later than forty-one (41)
days after the end of the fiscal quarter of Borrower and (2) not later than
eighty-five (85) days after the end of each fiscal year of Borrower.
(f)    If requested by Lender, Borrower shall provide Lender, promptly following
Lender’s request therefor, and in any event within the time periods required to
comply with Regulation AB or other Legal Requirements relating to a
Securitization (but no earlier than five (5) Business Days following notice from
Lender), with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation AB, or any amendment, modification or
replacement thereto or other Legal Requirements relating to a Securitization.
(g)    All financial data and statements provided by Borrower hereunder in
connection with a Securitization shall meet (and shall be accompanied by such
auditors’ reports or consents and such certificates as may be necessary to
comply with) the requirements of Regulation AB and other Legal Requirements, in
each case to the extent applicable and as specified by Lender.
(h)    Provided that no Event of Default has occurred and is continuing, Lender
agrees that it shall not sell any portion of the Loan or participation interest
therein (excluding any note, certificate or other instrument issued in a
Securitization) to an Excluded Entity in connection with the initial sale
thereof. For the avoidance of doubt, Borrower’s rights under this Section do not
apply to any

    
    
-173-

--------------------------------------------------------------------------------




sale of Securities or similar certificated instruments, and apply solely to the
initial sale of a note, participation or mezzanine interest and not any
subsequent resale thereof. Lender shall be entitled to rely on a representation
from a transferee that such transferee is not an Excluded Entity without any
need for independent investigation.
Section 11.2.    Disclosure.
(a)    Borrower (on its own behalf and on behalf of each other Borrower Party)
understands that information provided to Lender by Borrower, any other Borrower
Party and/or their respective agents, counsel and representatives may be (i)
included in (A) the Disclosure Documents and (B) filings under the Securities
Act and/or the Exchange Act and (ii) made available to Investors, the Rating
Agencies and service providers, in each case, in connection with any
Securitization.
(b)    Borrower and Guarantor shall indemnify Lender and its officers,
directors, partners, employees, representatives, agents and affiliates against
any losses, claims, damages or liabilities (collectively, the “Liabilities”) to
which Lender and/or its officers, directors, partners, employees,
representatives, agents and/or affiliates may become subject in connection with
(x) any Disclosure Document and/or any Covered Rating Agency Information and (y)
after a Securitization, any indemnity obligations incurred by Lender or Servicer
in connection with any Rating Agency Confirmation, in each case, insofar as such
Liabilities arise out of or are based upon any untrue statement of any material
fact in the Provided Information and/or arise out of or are based upon the
omission to state a material fact in the Provided Information required to be
stated therein or necessary in order to make the statements in the applicable
Disclosure Document and/or Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
(c)    Borrower and Guarantor shall provide in connection with each of (i) a
preliminary and a final private placement memorandum, offering memorandum or
offering circular, (ii) a free writing prospectus, (iii) a preliminary and final
prospectus or prospectus supplement or (iv) a structural and collateral term
sheet, as applicable, an agreement (A) certifying that Borrower and Guarantor
have examined such sections of the Disclosure Documents entitled “Executive
Summary”, “Property Overview”, “Summary of Mortgage Loan Terms”, “Risk Factors”,
“Special Considerations”, “Description of the Properties”, “Description of the
Loan Parties”, “Description of the Property Manager, Management Agreement and
Assignment and Subordination of Management Agreement” (to the extent than any
Manager is an Affiliated Manager), “Description of the Operating Lease”,
“Description of the Mortgage Loan”, “Description of the Mezzanine Loan”,
“Sources and Uses”, “Annex E- Representations and Warranties of Borrower”,
“Annex F-Allocated Loan Amounts”, “Annex G-Borrower Organizational Chart” and
“Risk Factors” and that each such Disclosure Document, as it relates to
Borrower, Borrower Affiliates, the Properties, Manager, Sponsor, Guarantor, the
Mezzanine Loans, the Mezzanine Borrower, the Operating Lessee Pledgor and
Borrower’s and Mezzanine Borrower’s rights and obligations under the Loan and
the Mezzanine Loan (but excluding any forward-looking budgets and projections)
(collectively, with the Provided Information, the “Covered Disclosure
Information”), does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 11.2(c), Lender hereunder
shall include its officers and directors),

    
    
-174-

--------------------------------------------------------------------------------




the Affiliate of Lender (“Lender Affiliate”) that has filed the registration
statement relating to the Securitization (the “Registration Statement”), each of
its directors, each of its officers who have signed the Registration Statement
and each Person that controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and Lender Affiliate, and any other placement agent or underwriter with
respect to the Securitization, each of their respective directors and each
Person who controls Lender Affiliate or any other placement agent or underwriter
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any Liabilities to
which Lender, the Lender Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in the Covered
Disclosure Information or necessary in order to make the statements in the
Covered Disclosure Information, in light of the circumstances under which they
were made, not misleading and (C) agreeing to reimburse Lender, the Lender Group
and/or the Underwriter Group for any out-of-pocket legal or other expenses
reasonably incurred by Lender, the Lender Group and the Underwriter Group in
connection with investigating or defending the Liabilities; provided, however,
that (I) Borrower and Guarantor will be liable in any such case under Section
11.2(b) or clauses (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property, or
is contained under the section headings referenced in clause (A) above (but, in
each case, excluding forward-looking budgets and projections), (II) Borrower and
Guarantor shall not be obligated to provide the certification set forth in
clause (A) above or be liable under Section 11.2(b) or clause (B) or (C) above
if Borrower has not been afforded three (3) Business Days to review and comment
on the applicable sections of the applicable Disclosure Document, and (III)
Borrower and Guarantor shall not be liable under Section 11.2(b) or clause (B)
or (C) above with respect to any statement or omission if Borrower shall have
notified Lender as to the existence of such untrue statement or omission within
a reasonable period of time prior to pricing of the securities and Lender shall
have failed to cause such Disclosure Document to be revised accordingly. The
indemnification provided for in clauses (B) and (C) above shall be effective
(subject to the proviso set forth in the immediately preceding sentence) whether
or not the indemnification agreement described above is provided. The aforesaid
indemnity will be in addition to any liability which Borrower may otherwise
have.
(d)    In connection with filings under Exchange Act and/or the Securities Act
(subject to the same provisos set forth in clauses (I), (II) and (III) of
Section 11.2(c)) Borrower shall (i) indemnify Lender, the Lender Group and the
Underwriter Group for Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Covered
Disclosure Information a material fact required to be stated in the Covered
Disclosure Information in order to make the statements in the Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading and (ii) reimburse Lender, the Lender Group or the Underwriter Group

    
    
-175-

--------------------------------------------------------------------------------




for any out-of-pocket legal or other expenses reasonably incurred by Lender, the
Lender Group or the Underwriter Group in connection with defending or
investigating the Liabilities.
(e)    Promptly after receipt by an Indemnified Person under this Section 11.2
of notice of the commencement of any action, such Indemnified Person will, if a
claim in respect thereof is to be made against the Indemnifying Person under
this Section 11.2, notify the Indemnifying Person in writing of the commencement
thereof (but the omission to so notify the Indemnifying Person will not relieve
the Indemnifying Person from any liability which the Indemnifying Person may
have to any Indemnified Person hereunder except to the extent that failure to
notify causes prejudice to the Indemnifying Person). In the event that any
action is brought against any Indemnified Person, and it notifies the
Indemnifying Person of the commencement thereof, the Indemnifying Person will be
entitled, jointly with any other Indemnifying Person, to participate therein
and, to the extent that it (or they) may elect by written notice delivered to
the Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof with counsel satisfactory to
such Indemnified Person. After notice from the Indemnifying Person to such
Indemnified Person under this Section 11.2, such Indemnifying Person shall pay
for any legal or other expenses subsequently incurred by such Indemnifying
Person in connection with the defense thereof; provided, however, if the
defendants in any such action include both the indemnified party and the
Indemnifying Person and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
Indemnifying Person, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the Indemnifying Person.
After notice from such Indemnifying Person to such Indemnified Person of its
election to so assume the defense of such claim or action, such Indemnifying
Person shall not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof, unless, (1) if the defendants in any such action include both
an Indemnified Person and any of the Indemnifying Persons and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different from or
additional to those available to an Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person at the expense of the Indemnifying Persons, (2) the
Indemnifying Person shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the action (provided that the Indemnified
Person has provided the Indemnifying Person with ten (10) days prior written
notice that it intends to exercise its rights pursuant to this clause (2) and
the Indemnifying Person has not employed counsel reasonably satisfactory to the
Indemnified Person within such 10-day period), or (3) the Indemnifying Person
has authorized in writing the employment of counsel of the Indemnified Person at
the expense of the Indemnifying Person.
Without the prior written consent of the applicable Indemnified Persons (which
consent shall not be unreasonably withheld), no Indemnifying Person shall settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect

    
    
-176-

--------------------------------------------------------------------------------




of which indemnification may be sought hereunder (whether or not any Indemnified
Person is an actual or potential party to such claim, action, suit or
proceeding) unless (i) such Indemnifying Person shall have given the Indemnified
Persons reasonable prior written notice thereof and shall have obtained an
unconditional release of each Indemnified Person from all liability arising out
of such claim, action, suit or proceedings and (ii) such settlement, compromise
or judgment does not include a statement as to, or admission of, fault,
culpability or a failure to act by or on behalf of any Indemnified Person. As
long as an Indemnifying Person has complied with its obligations to defend and
indemnify hereunder, such Indemnifying Person shall not be liable for any
settlement made by any Indemnified Person(s) without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel to which the Indemnified
Person is entitled pursuant to this Agreement, the Indemnifying Person shall be
liable for any settlement, compromise or entry of a judgment in connection with
any proceeding effected without its written consent if (i) such settlement,
compromise or judgment is entered into or entered, as applicable, more than
ninety (90) days after receipt by the Indemnifying Person of such request, (ii)
the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement, compromise or
judgment, and (iii) such settlement, compromise or judgment does not include a
statement as to, or an admission of, fault, culpability or failure to act by or
on behalf of any such Indemnifying Person; provided, that the Indemnified Person
has provided the Indemnifying Person with five (5) Business Days prior notice of
its intent to exercise its rights under this sentence.
The Indemnifying Person agrees that if any indemnification or reimbursement
sought pursuant to this Agreement is judicially determined to be unenforceable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities from which such Indemnified Person is entitled
to be held harmless under this Agreement), then the Indemnifying Persons, on the
one hand, and such Indemnified Person, on the other hand, shall contribute to
the Liabilities for which such indemnification or reimbursement is held
unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the foregoing, no party found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
party who is not also found liable for such fraudulent misrepresentation, and
the Indemnifying Persons agree that in no event shall the amount to be
contributed by the Indemnified Persons collectively pursuant to this paragraph
exceed the amount of the fees (by underwriting discount or otherwise) actually
received by such Indemnified Persons in connection with the closing of the Loan
or the Securitization.
The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Agreement shall apply whether or not
any Indemnified Person is a formal

    
    
-177-

--------------------------------------------------------------------------------




party to any lawsuits, claims or other proceedings. The Indemnifying Persons
further agree that the Indemnified Persons are intended third party
beneficiaries under this Agreement.
(f)    The liabilities and obligations of each of Borrower, Guarantor and Lender
under this Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt. Failure by Borrower and/or Guarantor to
comply with the provisions of Section 11.1 and/or Section 11.2 within the
timeframes specified therein, and if such failure continues for an additional
ten (10) Business Days after notice from Lender to Borrower of such failure
shall, at Lender’s option, constitute a breach of the terms thereof and/or an
Event of Default.
Section 11.3.    Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.
Section 11.4.    Servicer. At the option of Lender, the Loan may be serviced by
a servicer/special servicer/trustee selected by Lender (collectively, the
“Servicer”) and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such Servicer pursuant to a
servicing agreement between Lender and such Servicer. Without limitation of any
other provision contained herein, Borrower shall be liable for the costs and
expenses of Lender incurred with respect to any Servicer to the extent provided
in Section 17.6 hereof.
Section 11.5.    Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith
Section 11.6.    Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time to divide the Loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender’s exercise of the Mezzanine Option, (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
equal the Interest Rate (except, with respect to such mezzanine loan, following
an Event of Default or with respect to any prepayment of such mezzanine loan
pursuant to Section 2.7(d) hereof and except, with respect to such mortgage
loan, following an Event of Default or with respect to any principal payments
received on the mortgage loan) and (iii) the Allocated Loan Amounts shall be
allocated between such mortgage loan and such mezzanine loan on a pro rata
basis. Borrower shall cooperate with Lender in Lender’s exercise of the
Mezzanine Option in good faith and in a timely manner, which such cooperation
shall include, but not be limited to, (i) executing such amendments to the Loan
Documents and Borrower, any Operating Lessee Pledgor’s or any SPE Component
Entity’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies (provided, that any such amendment shall not
change any economic or non-economic term, including the interest rate or the
stated maturity, or otherwise have an adverse effect on Borrower, Guarantor
and/or any of their Affiliates or increase the obligations or decrease the
rights

    
    
-178-

--------------------------------------------------------------------------------




of Borrower pursuant to the Loan Documents (in each case other than to a de
minimus extent), except as provided in clause (ii) of the immediately preceding
sentence), (ii) creating one or more Single Purpose Entities (the “New Mezzanine
Borrower”), which such New Mezzanine Borrower shall (A) own, directly or
indirectly, 100% of the equity ownership interests in Borrower (the “Equity
Collateral”), and (B) together with such constituent equity owners of such New
Mezzanine Borrower as may be designated by Lender, execute such customary
agreements, instruments and other documents as may be required by Lender in
connection with the mezzanine loan (including, without limitation, a promissory
note evidencing the mezzanine loan and a pledge and security agreement pledging
the Equity Collateral to Lender as security for the mezzanine loan); and (iii)
delivering such opinions, title endorsements and UCC title insurance policies
and using commercially reasonable efforts to deliver documents and/or
instruments relating to the Property Documents and other materials as may be
reasonably required by Lender or required by the Rating Agencies. Borrower
acknowledges and agrees that the execution of any documents in connection with
Lender’s exercise of the Mezzanine Option in accordance with terms and
conditions hereof shall not in itself increase the obligations or decrease the
rights of Borrower pursuant to the Loan Documents.
Section 11.7.    Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.
Section 11.8.    Syndication. Without limiting Lender’s rights under Section
11.1, the provisions of this Section 11.8 shall only apply in the event that the
Loan is syndicated in accordance with the provisions of this Section 11.8 set
forth below.
(a)    Sale of Loan, Co-Lenders, Participations and Servicing.
(i)    Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with notice to Borrower), sell with novation all or any part of their
right, title and interest in, and to, and under the Loan (the “Syndication”), to
one or more additional lenders (each a “Co-Lender”). Each additional Co-Lender
shall enter into an assignment and assumption agreement (the “Assignment and
Assumption”) assigning a portion of Lender’s or Co-Lender’s rights and
obligations under the Loan, and pursuant to which the additional Co-Lender
accepts such assignment and assumes the assigned obligations. From and after the
effective date specified in the Assignment and Assumption (i) each Co-Lender
shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise

    
    
-179-

--------------------------------------------------------------------------------




herein, shall succeed to the rights and obligations of Lender and the Co-Lenders
hereunder and thereunder in respect of the Loan, and (ii) Lender, as lender and
each Co-Lender, as applicable, shall, to the extent such rights and obligations
have been assigned by it pursuant to such Assignment and Assumption, relinquish
its rights and be released from its obligations hereunder and under the Loan
Documents.
(ii)    The liabilities of Lender and each of the Co-Lenders shall be several
and not joint, and Lender’s and each Co-Lender’s obligations to Borrower under
this Agreement shall be reduced by the applicable amount assigned under each
such Assignment and Assumption. Neither Lender nor any Co-Lender shall be
responsible for the obligations of any other Co-Lender. Lender and each
Co-Lender shall be liable to Borrower only for their respective proportionate
shares of the Loan.
(iii)    Borrower agrees that it shall, in connection with any sale of all or
any portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 4.12 and 4.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.
(iv)    Citi (or an Affiliate of Citi) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 11.8. Borrower acknowledges that Citi, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as a Lender and as agent
for itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Each Lender acknowledges that Citi, as Agent, shall retain the exclusive right
to grant approvals and give consents with respect to all matters requiring
consent hereunder. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Citi as Agent to bind Citi and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement or the Co-Lending Agreement be subject to the consent or direction of
some or all of the Co-Lenders. Citi may resign as Agent of the Co-Lenders, in
its sole discretion, or if required to by the Co-Lenders in accordance with the
term of the Co-Lending Agreement, in each case without the consent of but upon
prior written notice to Borrower. Upon any such resignation, a successor Agent
shall be determined pursuant to the terms of the Co-Lending Agreement. The term
Agent shall mean any successor Agent.
(v)    Notwithstanding any provision to the contrary in this Agreement, the
Agent shall not have any duties or responsibilities except those expressly set
forth herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

    
    
-180-

--------------------------------------------------------------------------------




(vi)    Except to the extent its obligations hereunder and its interest in the
Loan have been assigned pursuant to one or more Assignments and Assumption
instruments, Citi, as Agent, shall have the same rights and powers under this
Agreement as any other Co-Lender and may exercise the same as though it were not
Agent, respectively. The term “Co-Lender” or “Co-Lenders” shall, unless
otherwise expressly indicated, include Citi in its individual capacity. Citi and
the other Co-Lenders and their respective Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, Borrower, or any Affiliate of Borrower and any Person who
may do business with or own securities of Borrower or any Affiliate of Borrower,
all as if they were not serving in such capacities hereunder and without any
duty to account therefor to each other.
(vii)    If required by any Co-Lender, Borrower hereby agrees to execute and
deliver (in exchange for the original Note being replaced) supplemental notes in
the principal amount of such Co-Lender’s pro rata share of the Loan
substantially in the form of the Note, and such supplemental note shall (i) be
payable to order of such Co-Lender, (ii) be dated as of the Closing Date, and
(iii) mature on the Maturity Date. Such supplemental note shall provide that it
evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.
(viii)    Citi, as Agent, shall maintain at its domestic lending office or at
such other location as Citi, as Agent, shall designate in writing to each
Co-Lender and Borrower a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan
(including the principal amounts and stated interest owing to each Co-Lender)
and the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Citi, as Agent, and the
Co-Lenders may treat each person or entity whose name is recorded in the
Register as a Co-Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by Borrower or any
Co-Lender during normal business hours upon reasonable prior notice to the
Agent. A Co-Lender may change its address and its agent for service of process
upon written notice to Lender, as Agent, which notice shall only be effective
upon actual receipt by Citi, as Agent, which receipt will be acknowledged by
Citi, as Agent, upon request.
(ix)    Notwithstanding anything herein to the contrary, any financial
institution or other entity may be sold a participation interest in the Loan by
Lender or any Co-Lender without Borrower’s consent (such financial institution
or entity, a “Participant”). No Participant shall have any rights under this
Agreement, the Note or any of the Loan Documents and the Participant’s rights in
respect of such participation shall be solely against Lender or Co-Lender, as
the case may be, as set forth in the participation agreement executed by and
between Lender or Co-Lender, as the case may be, and such Participant. Borrower
may rely conclusively on the actions of Lender as Agent to bind Lender and any
Participant,

    
    
-181-

--------------------------------------------------------------------------------




notwithstanding that the particular action in question may, pursuant to this
Agreement or any participation agreement be subject to the consent or direction
of some or all of the Participants. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co- Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder. Each Lender
or Co-Lender that sells a participation shall, acting solely for this purpose as
agent of Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts and stated interest of each
Participant’s interest (the “Participant Register”); provided that no Lender or
Co-Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a Participant’s interest) except to the extent that
such disclosure is necessary to establish that the applicable obligation is in
registered form under Section 5f.103-1(c) of the U.S. Department of Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error. The Borrower, the Lenders and the Servicer may treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement. Failure
to make any such recordation, or any error in such recordation, however, shall
not affect Borrower’s obligations in respect of the Loan.
(x)    Notwithstanding any other provision set forth in this Agreement, Lender
or any Co-Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System).
(b)    Cooperation in Syndication.
(i)    Borrower agrees to use (and cause its Affiliates to use) commercially
reasonable efforts to assist Lender in completing a Syndication satisfactory to
Lender. Such assistance shall include the following, in each case, as reasonably
requested by Lender (i) direct contact between senior management and advisors of
Borrower, Sponsor and Guarantor and the proposed Co-Lenders, (ii) provision of
information for use in the preparation of a confidential information memorandum
and other marketing materials to be used in connection with the Syndication,
(iii) the hosting, with Lender, of one or more meetings of prospective
Co-Lenders or with the Rating Agencies, and (iv) working with Lender to procure
a rating for the Loan by the Rating Agencies.
(ii)    Lender shall manage all aspects of the Syndication of the Loan,
including decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate (subject to the other provisions of this
Agreement), the allocations of the commitments among the Co-Lenders and the
amount and distribution of fees among the Co-Lenders. To assist Lender in its
Syndication efforts, Borrower agrees promptly to prepare and provide to Lender
all information with respect to Borrower, Manager, Guarantor, Sponsor, any SPE
Component Entity (if any), Mezzanine Borrower, Operating Lessee Pledgor and the

    
    
-182-

--------------------------------------------------------------------------------




Properties contemplated hereby, including all financial information and
projections (the “Projections”), as Lender may reasonably request in connection
with the Syndication of the Loan. Borrower hereby represents and covenants that
(i) all information other than the Projections (the “Information”) that has been
or will be made available to Lender by Borrower or any of their representatives
is or will be, when furnished, complete and correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (ii) the Projections that have been or will
be made available to Lender by Borrower or any of their representatives have
been or will be prepared in good faith based upon reasonable assumptions.
Borrower understands that in arranging and syndicating the Loan, Lender, the
Co-Lenders and, if applicable, the Rating Agencies, may use and rely on the
Information and Projections without independent verification thereof.
(iii)    If required in connection with the Syndication, Borrower hereby agrees
that, in addition to complying with Section 11.1, it shall use commercially
reasonable efforts to obtain and deliver reliance letters reasonably
satisfactory to Lender with respect to the environmental assessments and reports
delivered to Lender prior to the Closing Date, which will run to Lender, any
Co-Lender and their respective successors and assigns.
Borrower shall be responsible for payments of its legal fees incurred in
connection with compliance with the requests made under this Section.
(c)    No Joint Venture. Notwithstanding anything to the contrary herein
contained, neither Agent, Lender nor any Co-Lender by entering into this
Agreement or by taking any action pursuant hereto, will be deemed a partner or
joint venturer with Borrower.
(d)    Voting Rights of Co-Lenders. Borrower acknowledges that the Co-Lending
Agreement may contain provisions which require that amendments, waivers,
extensions, modifications, and other decisions with respect to the Loan
Documents shall require the approval of all or a number of the Co-Lenders
holding in the aggregate a specified percentage of the Loan or any one or more
Co-Lenders that are specifically affected by such amendment, waiver, extension,
modification or other decision. Borrower’s rights and obligations hereunder are
independent of the Co-Lending Agreement and remain unmodified by the terms and
provisions thereof.
Section 11.9.    Uncross of Properties.
(a)    Borrower agrees that at any time Lender shall have the unilateral right
to elect to, from time to time, uncross any of the Properties (such uncrossed
Property or Properties, collectively, the “Affected Property” and the remaining
Property or Properties, collectively, the “Unaffected Property”) in order to
separate the Loan from the portion of the Debt to be secured by the Affected
Property and create one or more separate mortgage loans (such portion of the
Debt to be secured by the Affected Property, the “Uncrossed Loan” and the
remaining portion of the Debt secured by the Unaffected Property, the “Remaining
Loan”). In furtherance thereof, Lender shall have the right to (i) sever and/or
divide the Note and the other Loan Documents so that (A) the original Loan
Documents (collectively, the “Remaining Loan Documents”) evidence and secure
only the

    
    
-183-

--------------------------------------------------------------------------------




Remaining Loan and relate only to the Unaffected Property and (B) amended and/or
new documents and other instruments (collectively, the “Uncrossed Loan
Documents”) evidence and secure only the Uncrossed Loan and relate only to the
Affected Property, (ii) allocate the applicable portion of each of the Reserve
Funds relating to the Affected Property to the Uncrossed Loan, (iii) release any
cross-default and/or cross-collateralization provisions applicable to such
Affected Property (but such Affected Property shall be cross-defaulted and
cross-collateralized with each other Affected Property) and (iv) take such
additional actions consistent therewith (including, without limitation,
requiring delivery of the Uncrossed Loan Documents and amendments to the Loan
Documents, in each case, to give effect to the foregoing); provided, that the
Uncrossed Loan Documents and the Remaining Loan Documents, shall not, in the
aggregate, increase (A) any monetary obligation of Borrower under the Loan
Documents or (B) any other obligation of Borrower under the Loan Documents in
each case other than to a de minimus extent. In connection with the uncrossing
of any such Affected Property as provided for in this Section 11.9 (an
“Uncrossing Event”), the Remaining Loan shall be reduced by an amount equal to
amount of the Uncrossed Loan and the Uncrossed Loan shall be in an amount equal
to the Allocated Loan Amount applicable to the Affected Property. Borrower
acknowledges and agrees that the execution of any documents in connection with
an Uncrossing Event in accordance with terms and conditions hereof shall not in
itself increase the obligations or decrease the rights of Borrower pursuant to
the Loan Documents.
(b)    Borrower shall (and shall cause each Borrower Party to) cooperate with
Lender as reasonably requested to effectuate each Uncrossing Event. Without
limitation of the foregoing, upon Lender’s reasonable request, Borrower shall
(and shall cause each Borrower Party to), among other things, (i) deliver such
evidence as may be reasonably available to Borrower that, to the extent
applicable, the single purpose nature and bankruptcy remoteness of the
Borrower(s) owning Properties other than the Affected Property following such
Uncrossing Event have not been adversely affected and are in accordance with the
terms and provisions of the Remaining Loan Documents; (ii) deliver evidence to
Lender that the single purpose nature and bankruptcy remoteness of the
Borrower(s) owning the Affected Property following such release have not been
adversely affected and are in accordance with the terms and provisions of the
Uncrossed Loan Documents; (iii) deliver to Lender such legal opinions and
updated legal opinions as Lender shall reasonably require or the Rating Agencies
shall require (including, without limitation, a New Non-Consolidation Opinion
and a REMIC Opinion); (iv) take the actions contemplated in subsection (a) above
(including, without limitation, executing the Uncrossed Loan Documents and
amendments to the Loan Documents); and (v) deliver such title endorsements and
title insurance policies, and use commercially reasonable efforts to deliver
documents and/or instruments relating to the Property Documents and other
materials as may be reasonably required by Lender or required by the Rating
Agencies.
Section 11.10.    Intercreditor Agreement. Lender and Mezzanine Lenders are or
will be parties to a certain Intercreditor Agreement (the “Intercreditor
Agreement”) memorializing their relative rights and obligations with respect to
the Loan, the Mezzanine Loans, Borrower, Mezzanine Borrowers and the Properties.
Borrower hereby acknowledges and agrees that (i) such Intercreditor Agreement is
intended solely for the benefit of Lender and the Mezzanine Lenders and (ii)
Borrower and Mezzanine Borrowers are not intended third-party beneficiaries of
any of the provisions therein and shall not be entitled to rely on the
provisions contained therein. Lender and Mezzanine Lenders

    
    
-184-

--------------------------------------------------------------------------------




shall have no obligation to disclose to Borrower the contents of the
Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
ARTICLE 12.

INDEMNIFICATIONS
Section 12.1.    General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Persons from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Persons and arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Individual Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about any Individual Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of any Individual
Property or any part thereof; (d) any failure of any Individual Property (or any
portion thereof) to be in compliance with any applicable Legal Requirements; (e)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease,
management agreement or any Property Documents; (f) the payment of any brokerage
commission, charge or fee to anyone (other than a broker or other agent retained
by Lender) which may be payable in connection with the funding of the Loan
evidenced by the Note and secured by the Security Instruments; and/or (g) the
holding or investing of the funds on deposit in the Accounts or the performance
of any work or the disbursement of funds in each case in connection with the
Accounts; provided, however, that the foregoing covenant shall not apply to any
matter to the extent (i) arising from the gross negligence, fraud, illegal acts
or willful misconduct of an Indemnified Person or from events or conditions
first arising from and after the taking of control or possession by Lender, its
nominee, or any purchaser at a foreclosure sale, (ii) resulting from any breach
of a Loan Document by an Indemnified Person as determined by a court of
competent jurisdiction (to the extent and for so long as such Indemnified Person
disputes the occurrence of such breach), or (iii) constituting Excluded Taxes.
Any amounts payable to Lender by reason of the application of this Section 12.1
shall become due and payable immediately after demand therefor by Lender and
shall bear interest at the Default Rate from the date loss or damage is
sustained by Lender until paid.
Section 12.2.    Mortgage and Intangible Tax Indemnification. Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Persons from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Person and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of the Security Instrument, the Note or any of the other Loan
Documents.
Section 12.3.    ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Persons from and against

    
    
-185-

--------------------------------------------------------------------------------




any and all Losses (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA that may be required, in Lender’s sole discretion) that Lender may incur
as a result of a default under Sections 3.7 or 4.19 of this Agreement.
Section 12.4.    Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Person, Borrower shall defend such
Indemnified Person (if requested by any Indemnified Person, in the name of the
Indemnified Person) by attorneys and other professionals selected by Borrower
and reasonably approved by the Indemnified Persons. Notwithstanding the
foregoing, any Indemnified Persons may, in their sole discretion and at the
Indemnified Persons’ sole cost and expense, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Persons, their attorneys shall control the resolution of any claim or
proceeding. Upon demand if Borrower is not defending the Indemnified Persons in
accordance with this Section 12.4, Borrower shall pay or, in the sole discretion
of the Indemnified Persons, reimburse, the Indemnified Persons for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.
Section 12.5.    Survival. The obligations and liabilities of Borrower under
this Article 12 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.
Section 12.6.    Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.
ARTICLE 13.

EXCULPATION
Section 13.1.    Exculpation.
(a)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instruments or the other
Loan Documents by any action or proceeding wherein a money judgment or any
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent, or Affiliate of
Borrower or any legal representatives, successors or assigns of any of the
foregoing (collectively, the “Exculpated Parties”), except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Security Instruments and the
other Loan Documents, or in the Properties (or any portion thereof), the Rents,
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding

    
    
-186-

--------------------------------------------------------------------------------




shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instruments and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Security Instruments or the other Loan Documents. The provisions
of this Section shall not, however, (1) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(2) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Security Instruments; (3)
affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, indemnities set forth in Article 12
hereof, Section 11.2 hereof, in the Guaranty and the Environmental Indemnity)
made in connection with the Loan or any of the rights and remedies of Lender
thereunder (including, without limitation, Lender’s right to enforce said rights
and remedies against Borrower and/or Guarantor (as applicable) personally and
without the effect of the exculpatory provisions of this Article 13); (4) impair
the rights of Lender to (A) obtain the appointment of a receiver and/or (B)
enforce its security interest in the Accounts as provided in Articles 8 and 9
hereof; (5) impair the enforcement of the assignment of leases and rents
contained in the Security Instruments and in any other Loan Documents; (6)
constitute a prohibition against Lender to seek a deficiency judgment against
Borrower in order to fully realize the security granted by the Security
Instruments or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against the Properties (or any portion
thereof); or (7) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any reasonable out-of-pocket Loss incurred by Lender (including
out-of-pocket attorneys’ fees and costs reasonably incurred but in all events
excluding consequential, punitive and special damages (except to the extent
Lender is actually liable for such damages)) arising out of or in connection
with the following:
(i)    fraud or intentional misrepresentation by any Borrower Party in
connection with the Loan;
(ii)    the gross negligence or willful misconduct of any Borrower Party;
(iii)    material physical waste to any Individual Property arising from the
intentional acts or omissions of any Borrower Party (it being acknowledged that
omissions to perform acts for which sufficient cash flow is not available from
the Properties shall not be deemed an intentional omission for purposes of this
clause (iii));
(iv)    the removal or disposal by any Borrower Party or any of its respective
Affiliates of any portion of any Individual Property after an Event of Default
unless such portion of any Individual Property so removed or so disposed of is
replaced with property of equal utility and value or such removal or disposal
was otherwise permitted pursuant to the terms and conditions hereof;
(v)    the misapplication or conversion by any Borrower Party of (A) any
insurance proceeds paid by reason of any loss, damage or destruction to any
Individual Property (or any portion thereof), (B) any Awards or other amounts
received in connection with the Condemnation

    
    
-187-

--------------------------------------------------------------------------------




of all or a portion of any Individual Property, (C) any Rents following an Event
of Default and/or (D) any Rents paid more than one month in advance;
(vi)    failure to pay Taxes, charges for labor or materials or other charges
that can create liens on any portion of any Individual Property in accordance
with the terms and provisions hereof; provided, however, Borrower shall have no
liability under this subsection (vi) if (A) such Taxes, charges for labor or
materials or other charges that can create liens are being contested in
accordance with the terms and conditions hereof or (B) sufficient cash flow is
not available from the Properties to pay such amounts; provided, that, in no
instance shall Borrower be released from any liability pursuant to this clause
(vi) to the extent (1) such insufficiency of cash flow arises from the
intentional misappropriation or conversion of Rent by any Borrower Party or (2)
Borrower incurred such charges after the occurrence and during the continuance
of an Event of Default, except to the extent such charges were (I) necessary to
protect against imminent danger to the health or safety of any Tenant or any
Person at or in the immediate vicinity of any Individual Property or to prevent
any imminent defect, damage or harm to any Individual Property, (II) contracted
for prior to such Event of Default or (III) consented to in writing by Lender;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to any Individual Property which are not delivered to Lender upon a
foreclosure of any Individual Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof;
(viii)    the breach or violation by Borrower and/or any SPE Component Entity of
any representation, warranty or covenant contained in Article 5 hereof;
(ix)    the failure by Borrower to (A) permit on-site inspections of any
Individual Property, (B) provide any financial information regarding hereunder
and/or pursuant to the other Loan Documents and/or (C) appoint a Qualified
Manager pursuant to a Qualified Management Agreement upon the request of Lender
which failure constitutes an Event of Default;
(x)    a breach of Section 11.1 and/or Section 11.2 hereof, which breach
continues for three (3) Business Days after notice from Lender;
(xi)    any material amendment, material modification or voluntary termination
of any Ground Lease by any Borrower without Lender’s consent other than as
expressly permitted pursuant to the terms hereof;
(xii)    the termination or suspension of any Health Care License arising in
connection with any grossly negligent or willful material violation of any
Health Care Requirement or otherwise by Borrower or any voluntary termination or
rejection of any such Health Care License by Borrower, in each instance, which
termination, suspension or rejection constitutes an Event of Default; or
(xiii)    any violation of Article 6 hereof not otherwise covered pursuant to
clauses (b)(iv) and (b)(v) immediately below, provided, however, for the
avoidance of doubt, a Sale or

    
    
-188-

--------------------------------------------------------------------------------




Pledge resulting from the consummation of an enforcement action by Lender or the
holder of any Mezzanine Loan shall not be a Sale or Pledge in violation of
Article 6 hereof.
(b)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) a Bankruptcy Event occurs,
(ii) the first full monthly payment of principal (if any) and interest under the
Note is not paid when due; (iii) any representation, warranty or covenant
contained in Article 5 is violated or breached and such breach or violation
results in, or is a substantial factor in, a substantive consolidation of
Borrower and/or any SPE Component Entity with any other Person in a bankruptcy
or similar proceedings; (iv) if Borrower and/or any SPE Component Entity fails
to obtain Lender’s prior written consent to (A) any voluntary indebtedness or
(B) voluntary monetary lien encumbering any Individual Property to the extent
such lien required Lender’s consent under this Agreement or the other Loan
Documents; or (v) if Borrower and/or any SPE Component Entity fails to obtain
Lender’s prior written consent to any voluntary transfer of any material portion
of any Individual Property or to any voluntary act that causes a change in the
ownership of Borrower and/or any SPE Component Entity to the extent such
ownership change required Lender’s consent under this Agreement; provided,
however, for the avoidance of doubt, a Sale or Pledge resulting from the
consummation of an enforcement action by Lender or the holder of any Mezzanine
Loan shall not be a Sale or Pledge in violation of Article 6 hereof.
Notwithstanding any provision contained herein or in any other Loan Document, no
direct or indirect shareholder, partner, member, principal, affiliate, employee,
officer, director, agent or representative of Borrower (each, a “Related Party”)
(other than (a) Guarantor in accordance with the Guaranty and the Environmental
Indemnity and (b) any Manager that is an Affiliate of Borrower in accordance
with any Loan Document to which such Manager may be a party) shall have any
personal liability for, nor be joined as a party to any action with respect to
(i) the payment of any sum of money which is or may be payable hereunder or
under any other Loan Documents, including, but not limited to, the repayment of
the Loan or (ii) the performance or discharge of any covenants, obligations or
undertakings of Guarantor or any Related Party with respect thereto. In addition
to the foregoing, anything contained herein or in the other Loan Documents
notwithstanding, in no event will the assets of any Related Party (other than
Guarantor in accordance with the Guaranty and the Environmental Indemnity) be
available to satisfy any obligation of Borrower hereunder.
ARTICLE 14.NOTICES
Section 14.1.    Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in

    
    
-189-

--------------------------------------------------------------------------------




any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:



    
    
-190-

--------------------------------------------------------------------------------




If to Borrower:
c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attn: Ronald Lieberman
Facsimile No.: (212) 547-2704
and
c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attn: Debra A. Hess
Facsimile No.: (212) 547-2705
With a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention : Harris B. Freidus, Esq.
Facsimile No.: (212) 492-0064
If to Lender:
Citigroup Global Markets Realty Corp.
388 Greenwich Street
19th Floor
New York, New York 10013
Attention : Ana Rosu Marmann
Facsimile No.: (646) 328-2938
And to:










And to:










And to:












With a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph Geoghan
Facsimile No.: (212) 834-6029


Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention:  Michael S. Birajiclian
Facsimile No.: (646) 531-5391


Column Financial, Inc.
Eleven Madison Avenue
New York, New York  10010
Attention:  Legal and Compliance Department/FID Securitized Product
Facsimile No.: (212) 322-1730


Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attention: David W. Forti, Esq.
Facsimile No.: (215) 655-2647




    
    
-191-

--------------------------------------------------------------------------------




or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
In addition, all notices of default hereunder or under the other Loan Documents
shall also be delivered to the addresses set forth on Schedule XXXVI hereto.
ARTICLE 15.

FURTHER ASSURANCES
Section 15.1.    Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.
Section 15.2.    Recording of Security Instrument, etc.
(a)    Borrower forthwith upon the execution and delivery of the Security
Instruments and thereafter, from time to time, will cause the Security
Instruments and any of the other Loan Documents creating a lien or security
interest or evidencing the lien hereof upon the Properties and each instrument
of further assurance to be filed, registered or recorded in such manner and in
such places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Properties. Borrower will pay all
taxes, filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, the
Security Instruments, this Agreement, the other Loan Documents, any note, deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Properties and any instrument of further assurance, and any modification
or amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Security Instrument, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by applicable law
so to do. The foregoing taxes, fees, expenses, duties, imposts, assessments and
charges, as applicable, are herein referred to as the “Security Instrument
Taxes”.
(b)    Borrower represents that it has paid all Security Instrument Taxes
imposed upon the execution and recordation of each Security Instrument. If at
any time Lender reasonably determines, based on applicable Legal Requirements,
that Lender is not being afforded the maximum amount of security available from
any one or more of the Properties as a direct or indirect result of applicable
Security Instrument Taxes not having been paid with respect to any Individual
Property, Borrower agrees that Borrower will execute, acknowledge and deliver to
Lender, immediately upon Lender’s request, supplemental affidavits increasing
the amount of the Debt attributable to any such Individual

    
    
-192-

--------------------------------------------------------------------------------




Property to an amount determined by Lender to be equal to the lesser of (i) the
greater of the fair market value of the applicable Individual Property (1) as of
the date hereof and (2) as of the date such supplemental affidavits are to be
delivered to Lender, and (ii) the amount of the Debt attributable to any such
Individual Property (as set forth on Schedule V hereof), and Borrower shall, on
demand, pay any additional Security Instrument Taxes.
Section 15.3.    Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Security
Instruments, or for complying in all material respects with all Legal
Requirements and all Health Care Requirements. Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively the security interest of Lender in the
Property. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity in connection with the
Loan, including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3, exercisable, in each case, to the extent that
Borrower fails to take the necessary actions within ten (10) days after
Borrower’s receipt of written request therefor from Lender.
Section 15.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Properties (or any
portion thereof) for the purpose of taxation and which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Properties (or
any portion thereof) (other than an Excluded Tax), Borrower will pay the tax,
with interest and penalties thereon, if any. If Lender is advised by counsel
chosen by it that the payment of tax by Borrower would be unlawful or taxable to
Lender or unenforceable or provide the basis for a defense of usury then Lender
shall have the option by written notice of not less than one hundred eighty
(180) days to declare the Debt immediately due and payable.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of the Security Instrument or the Debt.
If such claim, credit or deduction shall be required by applicable law, Lender
shall have the option, by written notice of not less than one hundred eighty
(180) days, to declare the Debt immediately due and payable.

    
    
-193-

--------------------------------------------------------------------------------




(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instruments, or any of the other Loan
Documents or impose any other tax or charge on the same (other than an Excluded
Tax), Borrower will pay for the same, with interest and penalties thereon, if
any.
ARTICLE 16.

WAIVERS
Section 16.1.    Remedies Cumulative; Waivers.
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instruments,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.
Section 16.2.    Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instruments, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.
Section 16.3.    Delay Not a Waiver.
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security
Instruments, the Note or the other Loan Documents, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Security Instruments, the Note or the other
Loan Documents, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement,
the Security Instruments,

    
    
-194-

--------------------------------------------------------------------------------




the Note and the other Loan Documents, or to declare a default for failure to
effect prompt payment of any such other amount.
Section 16.4.    Waiver of Trial by Jury.
BORROWER AND LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE
LOAN, THE APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR
BORROWER.
Section 16.5.    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.
Section 16.6.    Remedies of Borrower.
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instruments, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking injunctive relief or declaratory judgment. Lender agrees that, in such
event, it shall cooperate in expediting any action seeking injunctive relief or
declaratory judgment.
Section 16.7.    Marshalling and Other Matters.
Borrower hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Security Instruments of the
Properties or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of the Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Properties (or any portion thereof) subsequent to the date of the Security
Instruments and on behalf of all persons to the extent permitted by applicable
Legal Requirements.

    
    
-195-

--------------------------------------------------------------------------------




Section 16.8.    Waiver of Statute of Limitations.
To the extent permitted by applicable Legal Requirements, Borrower hereby
expressly waives and releases to the fullest extent permitted by applicable
Legal Requirements, the pleading of any statute of limitations as a defense to
payment of the Debt or performance of its obligations hereunder, under the Note,
Security Instruments or other Loan Documents.
Section 16.9.    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 16.10.    Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.
ARTICLE 17.

MISCELLANEOUS
Section 17.1.    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instruments, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of a party, shall inure to the
benefit of the legal representatives, successors and assigns of the other party.
Section 17.2.    Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA,

    
    
-196-

--------------------------------------------------------------------------------




EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY,
ENFORCEMENT AND/OR FORECLOSURE OF THE LIENS AND SECURITY INTERESTS CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF BORROWER AND LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. EACH OF BORROWER AND
LENDER HEREBY (I) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND
(II) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER AND LENDER HEREBY ACKNOWLEDGE AND AGREE
THAT THE FOREGOING AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO
SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC
C/O NORTHSTAR REALTY FINANCE CORP.
399 PARK AVENUE, 18TH FLOOR
NEW YORK, NEW YORK 10022


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER

    
    
-197-

--------------------------------------------------------------------------------




(I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.
Section 17.3.    Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 17.4.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
Section 17.5.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.
Section 17.6.    Expenses. Borrower covenants and agrees to pay its own costs
and expenses in connection with the Loan and pay, or, if Borrower fails to pay,
to reimburse, Lender, upon receipt of written notice from Lender, for Lender’s
reasonable costs and expenses (including reasonable, actual attorneys’ fees and
disbursements) in each case, incurred by Lender in accordance with this
Agreement in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement, the Security Instruments, the Note and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement, the Security Instrument, the Note and the
other Loan Documents with respect to the Properties); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement, the Security Instruments, the Note and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement, the
Security Instruments, the Note and the other Loan Documents on its part to be
performed or complied with after the Closing Date (including, without

    
    
-198-

--------------------------------------------------------------------------------




limitation, those contained in Articles 8 and 9 hereof); (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement, the Security Instruments, the
Note and the other Loan Documents and any other documents or matters requested
by Borrower; (v) securing Borrower’s compliance with any requests made pursuant
to the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the lien in favor of Lender pursuant to this
Agreement, the Security Instruments, the Note and the other Loan Documents;
(vii) enforcing or preserving any rights, in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the Security
Instruments, the Note, the other Loan Documents, the Property, or any other
security given for the Loan; (viii) servicing the Loan (including, without
limitation, enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the Security Instrument, the Note and the other
Loan Documents or with respect to the Property) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings (with respect to Borrower, any SPE Component Entity or Guarantor);
and (ix) the preparation, negotiation, execution, delivery, review, filing,
recording or administration of any documentation associated with the exercise of
any of Borrower’s rights hereunder and/or under the other Loan Documents
regardless of whether or not any such right is consummated (including, without
limitation, Borrower’s rights hereunder to defease the Loan and to permit or
undertake transfers (including under Sections 6.3 and 6.4 hereof), in each case,
in accordance with the applicable terms and conditions hereof); provided,
however, that, with respect to each of subsections (i) though (ix) above, (A)
none of the foregoing subsections shall be deemed to be mutually exclusive or
limit any other subsection, (B) the same shall be deemed to (I) include, without
limitation and in each case, any related appraisal costs if the Loan is a
specially serviced loan, special servicing fees, liquidation fees, modification
fees, work-out fees, special servicer inspection costs, operating advisor
consulting fees and other similar costs or expenses payable to any Servicer,
trustee, operating advisor and/or special servicer of the Loan (or any portion
thereof and/or interest therein) and (II) exclude any requirement that Borrower
directly pay the servicing fees due to any master servicer on account of the day
to day, routine servicing of the Loan (provided, further, that the foregoing
subsection (II) shall not be deemed to otherwise limit any fees, costs, expenses
or other sums required to be paid to Lender under this Section, the other terms
and conditions hereof and/or of the other Loan Documents) and (C) Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.
Section 17.7.    Cost of Enforcement. In the event (a) that any Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, any SPE
Component Entity or Guarantor or an assignment by Borrower, any SPE Component
Entity or Guarantor for the benefit of its creditors, or (c) Lender exercises
any of its other remedies under this Agreement, the Security Instrument, the
Note and the other Loan Documents, Borrower shall be chargeable with and agrees
to pay all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or Borrower in connection

    
    
-199-

--------------------------------------------------------------------------------




therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes.
Section 17.8.    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 17.9.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instruments, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 17.10.    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created under this
Agreement, the Security Instruments, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.
(b)    This Agreement, the Security Instruments, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Properties, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Properties. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Properties (or any portion
thereof).
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations related to the Properties (or
any portion thereof) (including, without limitation, under the Leases); or (ii)
any obligations with respect to any agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents

    
    
-200-

--------------------------------------------------------------------------------




to which any Borrower Party and/or the Properties (or any portion thereof) is
subject (other than the Loan Documents).
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Security Instruments and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article 3 of this Agreement without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.
Section 17.11.    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to this Agreement, the Note, the Security Instrument or the
other Loan Documents or the financing evidenced by this Agreement, the Note, the
Security Instrument or the other Loan Documents, to Lender or any of its
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld. Nothing in this Section 17.11 shall prevent Borrower or
any of its Affiliates from disclosing any information in connection with any
statutory reporting requirement or other Legal Requirements applicable to
Borrower or any of its Affiliates.
Section 17.12.    Limitation of Liability. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document to the contrary,
no claim may be made by any Person against Borrower, Guarantor, Lender, Agent,
Co-Lender or their respective Affiliates, directors, officers, employees,
attorneys or agents of any of such Persons for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and each party hereby waives, releases and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor, other, than, with respect to
Borrower and Guarantor, as expressly provided herein.
Section 17.13.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instruments, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instruments and the
other Loan

    
    
-201-

--------------------------------------------------------------------------------




Documents and this Agreement, the Note, the Security Instruments and the other
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instruments and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.
Section 17.14.    Entire Agreement. This Agreement, the Note, the Security
Instruments and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instruments and the other Loan Documents.
Section 17.15.    Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.
Section 17.16.    Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
Section 17.17.    Brokers. Borrower agrees (i) to pay any and all fees imposed
or charged by all brokers, mortgage bankers and advisors (each a “Broker”) hired
or contracted by any Borrower Party or their Affiliates in connection with the
transactions contemplated by this Agreement and (ii) to indemnify and hold
Lender harmless from and against any and all claims, demands and liabilities for
brokerage commissions, agency fees, finder’s fees or other compensation
whatsoever arising from this Agreement or the making of the Loan which may be
asserted against Lender by any Person. The foregoing indemnity shall survive the
termination of this Agreement and the payment of the Debt. Borrower hereby
represents and warrants that the no Broker was engaged by any Borrower Party in
connection with the transactions contemplated by this Agreement. Lender hereby
agrees to pay any and all fees imposed or charged by any Broker hired solely by
Lender. Borrower acknowledges and agrees that (a) any Broker is not an agent of
Lender and has no power or authority to bind Lender, (b) Lender is not
responsible for any recommendations or advice given to any Borrower Party by any
Broker, (c) Lender and the Borrower Parties have dealt at arms-length with each
other in connection with the Loan, (d) no fiduciary or other special
relationship exists or

    
    
-202-

--------------------------------------------------------------------------------




shall be deemed or construed to exist among Lender and the Borrower Parties and
(e) none of the Borrower Parties shall be entitled to rely on any assurances or
waivers given, or statements made or actions taken, by any Broker which purport
to bind Lender or modify or otherwise affect this Agreement or the Loan, unless
Lender has, in its sole discretion, agreed in writing with any such Borrower
Party to such assurances, waivers, statements, actions or modifications.
Borrower acknowledges and agrees that Lender may, in its sole discretion, pay
fees or compensation to any Broker in connection with or arising out of the
closing and funding of the Loan. Such fees and compensation, if any, (i) shall
be in addition to any fees which may be paid by any Borrower Party to such
Broker and (ii) create a potential conflict of interest for Broker in its
relationship with the Borrower Parties. Such fees and compensation, if
applicable, may include a direct, one-time payment, servicing fees and/or
incentive payments based on volume and size of financings involving Lender and
such Broker.
Section 17.18.    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.
Section 17.19.    Contributions and Waivers.
(a)    As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform its obligations hereunder
and under the other Loan Documents (collectively, the “Obligations”) and in
consideration therefore each Borrower desires to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution,” and for purposes of this Section, includes any
exercise of recourse by Lender against any Property of a Borrower and
application of proceeds of such Property in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).
(b)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of
applicable Legal Requirements.

    
    
-203-

--------------------------------------------------------------------------------




(c)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.
(d)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Lender.
(e)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).
(f)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.
(g)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(h)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under the Loan Documents.
(i)    To the extent permitted by applicable Legal Requirements, each Borrower
waives:

    
    
-204-

--------------------------------------------------------------------------------




(i)    any right to require Lender to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;
(ii)    any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other Person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;
(iii)    any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
(iv)    any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(v)    any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;
(vi)    presentment, demand, protest and notice of any kind;
(vii)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;
(viii)    any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;
(ix)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(x)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(xi)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(xii)    any defense based upon the avoidance of any security interest in favor
of Lender for any reason;
(xiii)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

    
    
-205-

--------------------------------------------------------------------------------




(xiv)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;
(xv)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and
(xvi)    all rights and defenses that Borrower may have because any of the Debt
is secured by real property. This means, among other things (subject to the
other terms and conditions of the Loan Documents): (1) Lender may collect from
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower, and (2) if Lender forecloses on any real property
collateral pledged by any other Borrower, (I) the amount of the Debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (II) Lender
may collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and except as may be expressly and specifically permitted herein, any
claim or other right which Borrower might now have or hereafter acquire against
any other Borrower or any other Person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.
(j)    Each Borrower hereby restates and makes the waivers made by Guarantor in
the Guaranty for the benefit of Lender. Such waivers are hereby incorporated by
reference as if fully set forth herein (and as if applicable to each Borrower)
and shall be effective for all purposes under the Loan (including, without
limitation, in the event that any Borrower is deemed to be a surety or guarantor
of the Debt (by virtue of each Borrower being co-obligors and jointly and
severally liable hereunder, by virtue of each Borrower encumbering its interest
in the Property for the benefit or debts of the other Borrowers in connection
herewith or otherwise)).
Section 17.20.    Cross-Default; Cross-Collateralization.
(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that each of the Loan Documents (including, without limitation, the
Security Instruments) are and will be cross collateralized and cross defaulted
with each other so that (i) an Event of Default under any of Loan Documents
shall constitute an Event of Default under each of the other Loan Documents;
(ii) an Event of Default hereunder shall constitute an Event of Default under
each Security Instrument; (iii) each Security Instrument shall constitute

    
    
-206-

--------------------------------------------------------------------------------




security for the Note as if a single blanket lien were placed on all of the
Properties as security for the Note; and (iv) such cross collateralization shall
in no event be deemed to constitute a fraudulent conveyance and Borrower waives
any claims related thereto.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.
Section 17.21.    Borrower Affiliate Lender. Lender agrees that the Lender
Documents shall not prohibit or restrict Affiliates of Borrower from purchasing
or otherwise acquiring and owning any direct or indirect interest in any of the
Mezzanine Loans (or otherwise impose additional restrictions or requirements on
a transfer to such Affiliate of Borrower other than restrictions or requirements
on a transfer that are imposed on other purchasers of the Mezzanine Loans),
provided, however, that the Lender Documents may include restrictions on the
exercise of the rights and remedies by such Affiliates of Borrower under the
Mezzanine Loans including, without limitation, (a) restrictions on any such
Affiliate having the right to, or exercising, directly or indirectly, any
control, decision-making power, voting rights, notice and cure rights, or other
rights that would otherwise benefit a holder by virtue of its ownership or
control of any interest with respect to any Mezzanine Loan, (b) restrictions on
any such Affiliate’s approval and consent rights under any intercreditor
agreement, (c) limitations on such Affiliate’s initiation of enforcement actions
against equity collateral, (d) limitations on the making of protective advances,
(e) restrictions on such Affiliate from making or bringing any claim, in its
capacity as a holder of any direct or indirect interest in any Mezzanine Loan
against Lender, any Mezzanine Lender or any agent of any of the foregoing with
respect to the duties and obligations of such Person under the Loan Documents,
any Mezzanine Loan Documents, any intercreditor agreement or any applicable
co-lender agreement and (f) restrictions on such Affiliate's access to any
electronic platform for the distribution of materials or information among the
Lender and the Mezzanine Lender, “asset status reports” or any correspondence or
materials or notices of or participation in any discussions, meetings or
conference calls (among Lender and the Mezzanine Lenders, any of their
respective co-lenders or participants, or otherwise) regarding or relating to
any workout discussions or litigation or foreclosure strategy (or potential
litigation strategy) involving the Loan or the Mezzanine Loans, other than in
its capacity as Borrower or a Mezzanine Borrower to the extent discussions and
negotiations are being conducted

    
    
-207-

--------------------------------------------------------------------------------




with Borrower or such Mezzanine Borrower (as distinct from internal discussions
and negotiations among the various creditors).
[NO FURTHER TEXT ON THIS PAGE]





    
    
-208-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:


G&E HC REIT II ALICE MOB, LLC
G&E HC REIT II ATHENS LTACH, LLC
G&E HC REIT II AUSTELL MOB, LLC
G&E HC REIT II BASTIAN SNF, LLC
G&E HC REIT II BENTON HOME HEALTH MOB, LLC
G&E HC REIT II BENTON MEDICAL PLAZA I & II MOB, LLC
G&E HC REIT II BOYNTON MOB, LLC
G&E HC REIT II BRYANT MOB, LLC
G&E HC REIT II BUCKHEAD SNF, LLC
G&E HC REIT II CAPE GIRARDEAU LTACH, LLC
G&E HC REIT II CARLSBAD MOB, LLC
G&E HC REIT II CHARLOTTESVILLE SNF, LLC
G&E HC REIT II CHULA VISTA MOB, LLC
G&E HC REIT II COLUMBIA LTACH, LLC
G&E HC REIT II COVINGTON SNF, LLC
G&E HC REIT II EL PASO MOB, LLC
G&E HC REIT II ENNIS MOB, LLC
G&E HC REIT II FINCASTLE SNF, LLC
G&E HC REIT II GAINESVILLE SNF, LLC
G&E HC REIT II HARDY OAK MOB, LLC
G&E HC REIT II HIGHLANDS RANCH MEDICAL PAVILION, LLC
G&E HC REIT II HOBBS MOB, LLC
G&E HC REIT II HOPE MOB, LLC
G&E HC REIT II HOT SPRINGS SNF, LLC
G&E HC REIT II JERSEY CITY MOB, LLC
G&E HC REIT II JOPLIN LTACH, LLC
G&E HC REIT II LACOMBE MOB, LLC
G&E HC REIT II LAFAYETTE REHABILITATION HOSPITAL, LLC
G&E HC REIT II LAKE CHARLES MOB, LLC
G&E HC REIT II LAKEWOOD MOB I, LLC
G&E HC REIT II LAWTON MOB PORTFOLIO, LLC
G&E HC REIT II LEBANON SNF, LLC
G&E HC REIT II LIVINGSTON MOB, LLC
G&E HC REIT II LOMA LINDA PEDIATRIC SPECIALTY HOSPITAL, LLC
G&E HC REIT II LOW MOOR SNF, LLC
G&E HC REIT II LUFKIN MOB, LLC
G&E HC REIT II MAXFIELD SARASOTA MOB, LLC
G&E HC REIT II MEMPHIS SNF, LLC
G&E HC REIT II MIDLOTHIAN SNF, LLC
G&E HC REIT II MILLINGTON SNF, LLC
G&E HC REIT II MOBILE SNF, LLC




--------------------------------------------------------------------------------




G&E HC REIT II MUSKOGEE LTACH, LLC
G&E HC REIT II OKATIE MOB, LLC
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC
G&E HC REIT II POCATELLO MOB, LLC
G&E HC REIT II ROCKDALE SNF, LLC
G&E HC REIT II SHREVEPORT SNF, LLC
G&E HC REIT II SNELLVILLE SNF, LLC
G&E HC REIT II SPOKANE MOB, LLC
G&E HC REIT II ST. ANTHONY NORTH DENVER MOB, LLC
G&E HC REIT II ST. VINCENT CLEVELAND MOB, LLC
G&E HC REIT II SURGICAL HOSPITAL OF HUMBLE, LLC
G&E HC REIT II SYLVA MOB, LLC
G&E HC REIT II TEMPE MOB, LLC
G&E HC REIT II VICTORIA MOB, LLC
G&E HC REIT II WESTMINSTER SNF, LLC
G&E HC REIT II WHARTON MOB, LLC
G&E HC REIT II YUMA SNF, LLC
G&E HEALTHCARE REIT II SARTELL MOB, LLC
GA HC REIT II 1 RYKOWSKI NY MOB, LLC
GA HC REIT II 109 RYKOWSKI NY MOB, LLC
GA HC REIT II 155 CRYSTAL RUN NY MOB, LLC
GA HC REIT II 300 CRYSTAL RUN NY MOB, LLC
GA HC REIT II 61 EMERALD NY MOB, LLC
GA HC REIT II 610 EAST SOUTHPORT INDY MOB, LLC
GA HC REIT II 8205 56TH INDY MOB, LLC
GA HC REIT II 8220 & 8240 NAAB ROAD MOB, LLC
GA HC REIT II 8260 NAAB ROAD MOB, LLC
GA HC REIT II 8325 EAST SOUTHPORT INDY MOB, LLC
GA HC REIT II 95 CRYSTAL RUN NY MOB, LLC
GA HC REIT II ABILENE MOB, LLC
GA HC REIT II AMARILLO MOB, LLC
GA HC REIT II AVON MOB, LLC
GA HC REIT II BARTLETT TN MOB, LLC
GA HC REIT II BATAVIA OH MOB, LLC
GA HC REIT II BELLAIRE HOSPITAL, LLC
GA HC REIT II BEND OR PILOT BUTTE SNF, LLC
GA HC REIT II BEND OR WILSON AVE ALF, LLC
GA HC REIT II BEND OR WILSON AVE SNF, LLC
GA HC REIT II BESSEMER MOB, LLC
GA HC REIT II BLOOMINGTON MOB, LLC
GA HC REIT II BRENTWOOD CA MOB, LLC
GA HC REIT II BROWNSBURG IN MOB, LLC
GA HC REIT II CALUMET MUNSTER IN MOB I, LLC
GA HC REIT II CALUMET MUNSTER IN MOB II, LLC
GA HC REIT II CARMEL PENN MOB, LLC
GA HC REIT II CARMEL PHYSICIANS MOB, LLC




--------------------------------------------------------------------------------




GA HC REIT II CHAMPAIGN MOB, LLC
GA HC REIT II CHILLICOTHE OH MOB, LLC
GA HC REIT II COLUMBIA MOB, LLC
GA HC REIT II CORVALLIS OR ALF, LLC
GA HC REIT II DALTON ALF, LLC
GA HC REIT II DALTON SNF, LLC
GA HC REIT II DES PLAINES SURGICAL CENTER, LLC
GA HC REIT II DESOTO MOB, LLC
GA HC REIT II DURHAM ALF, LLC
GA HC REIT II EAGLE CARSON CITY MOB, LLC
GA HC REIT II EAGLES LANDING GA MOB, LLC
GA HC REIT II EAST LA HOSPITAL, LLC
GA HC REIT II EAST TENNESSEE MOB PORTFOLIO, LLC
GA HC REIT II EFFINGHAM ALF, LLC
GA HC REIT II ESCANABA MI MOB, LLC
GA HC REIT II EVANSVILLE IN MOB, LLC
GA HC REIT II EVERGREEN CCRC, LLC
GA HC REIT II EVERGREEN TRS SUB, LLC
GA HC REIT II FALLS OF NEUSE RALEIGH MOB, LLC
GA HC REIT II FAYETTEVILLE ALF, LLC
GA HC REIT II FISHERS MEDICAL ARTS MOB, LLC
GA HC REIT II FRISCO MOB, LLC
GA HC REIT II FUQUAY-VARINA ALF, LLC
GA HC REIT II GARDENA CA HOSPITAL, LLC
GA HC REIT II GRANTS PASS OR 6TH STREET SNF, LLC
GA HC REIT II GRANTS PASS OR FAIRVIEW SNF, LLC
GA HC REIT II GREELEY COTTONWOOD MOB, LLC
GA HC REIT II GREELEY MOB, LLC
GA HC REIT II GREELEY NORTHERN COLORADO MOB PORTFOLIO, LLC
GA HC REIT II GREENFIELD MOB, LLC
GA HC REIT II GREENVILLE ALF, LLC
GA HC REIT II HAZEL DELL MOB, LLC
GA HC REIT II HENDERSONVILLE TN MOB, LLC
GA HC REIT II HILO MOB, LLC
GA HC REIT II HINSDALE MOB I, LLC
GA HC REIT II HINSDALE MOB II, LLC
GA HC REIT II HOPE MOB, LLC
GA HC REIT II HUMBLE TX MOB, LLC
GA HC REIT II HUNTSVILLE MOB, LLC
GA HC REIT II HYDE PARK SNF, LLC
GA HC REIT II INDIAN TRAIL ALF, LLC
GA HC REIT II INDIANA HEART MOB, LLC
GA HC REIT II INDIANA ORTHOPEDICS MOB, LLC
GA HC REIT II JASPER MOB I & II, LLC
GA HC REIT II JASPER MOB III, LLC
GA HC REIT II JOHNS CREEK GA MOB, LLC




--------------------------------------------------------------------------------




GA HC REIT II KENNESTONE MARIETTA MOB PORTFOLIO, LLC
GA HC REIT II KEYSTONE MEDICAL CENTER MOB, LLC
GA HC REIT II KILLEEN MOB, LLC
GA HC REIT II KNIGHTDALE ALF, LLC
GA HC REIT II LACOMBE MOB II, LLC
GA HC REIT II LAFAYETTE MOB, LLC
GA HC REIT II LAS VEGAS ALTA VISTA MOB, LLC
GA HC REIT II LEMONT MOB, LLC
GA HC REIT II LIBERTY CCRC, LLC
GA HC REIT II LIBERTY TRS SUB, LLC
GA HC REIT II LINCOLNTON ALF, LLC
GA HC REIT II LINCOLNWOOD CCRC, LLC
GA HC REIT II LINCOLNWOOD TRS SUB, LLC
GA HC REIT II MAHOMET ALF, LLC
GA HC REIT II MILTON SNF, LLC
GA HC REIT II MT. ZION ALF, LLC
GA HC REIT II MUNCIE MOB, LLC
GA HC REIT II NAPERVILLE MOB, LLC
GA HC REIT II NEW PORT RICHEY MOB, LLC
GA HC REIT II NOBLESVILLE MOB, LLC
GA HC REIT II NORTH BEND WA SNF, LLC
GA HC REIT II NORTH MERIDIAN MOB, LLC
GA HC REIT II NORWALK CA HOSPITAL, LLC
GA HC REIT II OLYMPIA WA SNF, LLC
GA HC REIT II PENN ST. INDIANAPOLIS MOB, LLC
GA HC REIT II PITTSFIELD MA SNF, LLC
GA HC REIT II POST ROAD INDY MOB I, LLC
GA HC REIT II POST ROAD INDY MOB II, LLC
GA HC REIT II PRAIRIE LAKES MOB, LLC
GA HC REIT II PRINEVILLE OR ALF, LLC
GA HC REIT II PRINEVILLE OR SNF, LLC
GA HC REIT II REDMOND OR ALF, LLC
GA HC REIT II REDMOND OR SNF, LLC
GA HC REIT II RIVER OAKS HOUSTON MOB, LLC
GA HC REIT II ROCKWALL MOB II, LLC
GA HC REIT II ROCKWALL MOB, LLC
GA HC REIT II ROWLETT MOB, LLC
GA HC REIT II ROYERSFORD SNF, LLC
GA HC REIT II RUSTON MOB, LLC
GA HC REIT II SALEM OR ALF, LLC
GA HC REIT II SALT LAKE LTACH, LLC
GA HC REIT II SAN ANGELO MOB I, LLC
GA HC REIT II SAN ANGELO MOB II, LLC
GA HC REIT II SANTA ROSA HEALTH PLAZA MOB, LLC
GA HC REIT II SCHERTZ MOB, LLC
GA HC REIT II SEASONS CCRC, LLC




--------------------------------------------------------------------------------




GA HC REIT II SEASONS TRS SUB, LLC
GA HC REIT II SHELBYVILLE MOB, LLC
GA HC REIT II SHENANDOAH TX MOB, LLC
GA HC REIT II ST. PETERSBURG MOB, LLC
GA HC REIT II ST. ANTHONY NORTH DENVER MOB II, LLC
GA HC REIT II ST. FRANCIS LAFAYETTE MOB I, LLC
GA HC REIT II ST. FRANCIS LAFAYETTE MOB II, LLC
GA HC REIT II ST. JOHN IN MOB, LLC
GA HC REIT II STAUNTON ALF, LLC
GA HC REIT II TACOMA WA SNF, LLC
GA HC REIT II TEMPLE MOB, LLC
GA HC REIT II TEXARKANA MOB, LLC
GA HC REIT II TOWNSHIP LINE INDY MOB, LLC
GA HC REIT II TREELINE SAN ANTONIO MOB, LLC
GA HC REIT II URBANA MOB, LLC
GA HC REIT II VALPARAISO MUNSTER IN MOB, LLC
GA HC REIT II VILLA ROSA SAN ANTONIO MOB, LLC
GA HC REIT II WARSAW MOB, LLC
GA HC REIT II WATSONTOWN SNF, LLC
GA HC REIT II WELLSPRING CCRC, LLC
GA HC REIT II WELLSPRING TRS SUB, LLC
GA HC REIT II WEST OAKS MOB, LLC
GA HC REIT II WINN GA MOB II, LLC
GA HC REIT II WINN GA MOB PORTFOLIO, LLC
GAHCR II DALTON ALF TRS SUB, LLC
GAHCR II DALTON SNF TRS SUB, LLC
GAHCR II EFFINGHAM ALF TRS SUB, LLC
GAHCR II GREENVILLE ALF TRS SUB, LLC
GAHCR II HYDE PARK SNF TRS SUB, LLC
GAHCR II MAHOMET ALF TRS SUB, LLC
GAHCR II MT. ZION ALF TRS SUB, LLC
GAHCR II PITTSFIELD MA SNF TRS SUB, LLC
GAHCR II STAUNTON ALF TRS SUB, LLC
MA OPS MB1-T, LLC
CCRC OPS MB1-T, LLC
GLENWOOD OPS MB1-T, LLC,
each a Delaware limited liability company




By:    ___/s/ Ronald J. Lieberman_________________
Name: Ronald J. Lieberman
Title: Authorized Signatory








--------------------------------------------------------------------------------




G&E HC REIT II CARE PAVILION SNF, L.P.
G&E HC REIT II CHELTENHAM YORK SNF, L.P.
G&E HC REIT II CLIVEDEN SNF, L.P.
G&E HC REIT II MAPLEWOOD MANOR SNF, L.P.
G&E HC REIT II TUCKER HOUSE SNF, L.P.,
each a Delaware limited partnership


By:
G&E HC REIT II Philadelphia SNF Portfolio SPE
General Partner, LLC, its general partner





By:    ___/s/ Ronald J. Lieberman_________________
Name: Ronald J. Lieberman
Title: Authorized Signatory
[signatures continue on next page]




--------------------------------------------------------------------------------




LENDER:


CITIGROUP GLOBAL MARKETS REALTY CORP.
By:
/s/ Harry Kramer    
Name:     Harry Kramer
Title:    Authorized Signatory

[signatures continue on next page]




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
By:
/s/ Thomas N. Cassino    
Name:     Thomas N. Cassino
Title:    Vice President

[signatures continue on next page]




--------------------------------------------------------------------------------




BARCLAYS BANK PLC
By:
/s/ Michael Birajiclian    
Name:     Michael Birajiclian
Title:    Authorized Signatory

[signatures continue on next page]




--------------------------------------------------------------------------------




COLUMN FINANCIAL, INC.
By:
/s/ N. Dante La Rocca    
Name:    N. Dante La Rocca
Title:    Authorized Signatory



[NO FURTHER TEXT ON THIS PAGE]








--------------------------------------------------------------------------------






SCHEDULE I

BORROWER/FEDERAL TAX IDENTIFICATION NUMBER/ORGANIZATIONAL IDENTIFICATION NUMBER




 
Borrowers
Org ID
EIN
 
1.        GA HC REIT II Ruston MOB, LLC
5287439
46-2011870
 
2.        GA HC REIT II Abilene MOB, LLC
5287434
46-2005080
 
3.        GA HC REIT II Bellaire Hospital, LLC
5202246
38-3885132
 
4.        GA HC REIT II Bessemer MOB, LLC
5238575
36-4779078
 
5.        GA HC REIT II Brentwood CA MOB, LLC
5482279
36-4779078
 
6.        GA HC REIT II Avon MOB, LLC
5243187
46-1398649
 
7.        GA HC REIT II Carmel Penn MOB, LLC
5243191
46-1513639
 
8.        GA HC REIT II Carmel Physicians MOB, LLC
5243193
46-1560045
 
9.        GA HC REIT II Penn St. Indianapolis MOB, LLC
5246379
46-1586716
 
10.     GA HC REIT II Fishers Medical Arts MOB, LLC
5243195
46-1456134
 
11.     GA HC REIT II Hazel Dell MOB, LLC
5243197
46-1404283
 
12.     GA HC REIT II Indiana Heart MOB, LLC
5243198
46-1492075
 
13.     GA HC REIT II Indiana Orthopedics MOB, LLC
5246207
46-1474561
 
14.     GA HC REIT II Lafayette MOB, LLC
5246378
46-1550259
 
15.     GA HC REIT II Muncie MOB, LLC
5243199
46-1603259
 
16.     GA HC REIT II 8220 & 8240 Naab Road MOB, LLC
5252279
46-1523241
 
18.     GA HC REIT II 8260 Naab Road MOB, LLC
5243201
46-1422032
 
19.     GA HC REIT II Noblesville MOB, LLC
5243200
46-1433680
 
20.     GA HC REIT II North Meridian MOB, LLC
5243202
46-1447420
 
21.     GA HC REIT II Prairie Lakes MOB, LLC
5243203
46-1569656
 
22.     GA HC REIT II Bloomington MOB, LLC
5243205
46-1479732
 
23.     GA HC REIT II 8205 56th Indy MOB, LLC
5433626
46-4123325
 
24.     GA HC REIT II Greenfield MOB, LLC
5433639
46-4176673
 
25.     GA HC REIT II Post Road Indy MOB I, LLC
5433628
46-4145955
 
26.     GA HC REIT II Post Road Indy MOB II, LLC
5433632
46-4162501
 
27.     G&E HC REIT II Chula Vista MOB, LLC
5053869
36-4714137
 
28.     GA HC REIT II Columbia MOB, LLC
4855627
30-0736595
 
29.     GA HC REIT II Des Plaines Surgical Center, LLC
5311967
36-4758172
 
30.     G&E HC REIT II Alice MOB, LLC
4950127
27-5408383
 
31.     G&E HC REIT II Carlsbad MOB, LLC
4950128
27-5408935
 
32.     G&E HC REIT II Hobbs MOB, LLC
4950129
27-5409062
 
33.     G&E HC REIT II Hope MOB, LLC
4950130
27-5409203
 
34.     GA HC REIT II Hope MOB, LLC
5223300
61-1712948
 
35.     G&E HC REIT II Lake Charles MOB, LLC
4950135
27-5409437
 
36.     G&E HC REIT II Lufkin MOB, LLC
4950132
27-5409564





--------------------------------------------------------------------------------




 
Borrowers
Org ID
EIN
 
37.     G&E HC REIT II Victoria MOB, LLC
4950133
27-5409651
 
38.     G&E HC REIT II Wharton MOB, LLC
4950136
27-5409752
 
39.     GA HC REIT II Township Line Indy MOB, LLC
5449735
90-1034767
 
40.     GA HC REIT II Chillicothe OH MOB, LLC
5450721
46-4465482
 
41.     GA HC REIT II Calumet Munster IN MOB I, LLC
5449723
36-4775242
 
42.     GA HC REIT II 8325 East Southport Indy MOB, LLC
5449747
80-0966647
 
43.     GA HC REIT II Valparaiso Munster IN MOB, LLC
5449785
61-1726682
 
44.     GA HC REIT II Calumet Munster IN MOB II, LLC
5449781
32-0429419
 
45.     GA HC REIT II St. John IN MOB, LLC
5449788
80-0966906
 
46.     GA HC REIT II Escanaba MI MOB, LLC
5449773
90-1035201
 
47.     GA HC REIT II Batavia OH MOB, LLC
5449719
46-4321879
 
48.     GA HC REIT II Brownsburg IN MOB, LLC
5449738
80-0966607
 
49.     GA HC REIT II Treeline San Antonio MOB, LLC
5449788
38-3920791
 
50.     GA HC REIT II St. Francis Lafayette MOB II, LLC
5449878
80-0966796
 
51.     GA HC REIT II St. Francis Lafayette MOB I, LLC
5449754
90-1034992
 
52.     GA HC REIT II 610 East Southport Indy MOB, LLC
5449750
37-1746395
 
53.     GA HC REIT II Evansville IN MOB, LLC
5449726
46-4331998
 
54.     GA HC REIT II Eagle Carson City MOB, LLC
5441128
30-0809298
 
55.     GA HC REIT II Eagles Landing GA MOB, LLC
5287360
90-0936170
 
56.     GA HC REIT II East Tennessee MOB Portfolio, LLC
5187917
38-3885800
 
58.     GA HC REIT II Keystone Medical Center MOB, LLC
5304646
90-0948977
 
59.     GA HC REIT II West Oaks MOB, LLC
5304641
80-0905838
 
60.     G&E HC REIT II El Paso MOB, LLC
5060774
35-2426580
 
61.     G&E HC REIT II Ennis MOB, LLC
4902916
27-4062085
 
62.     GA HC REIT II Falls of Neuse Raleigh MOB, LLC
5237470
30-0754459
 
63.     G&E HC REIT II Austell MOB, LLC
5053325
45-3677260
 
64.     G&E HC REIT II Boynton MOB, LLC
5053322
45-3677297
 
65.     G&E HC REIT II Okatie MOB, LLC
5053318
45-3677329
 
66.     G&E HC REIT II Tempe MOB, LLC
5053320
45-3677360
 
67.     GA HC REIT II Greeley Cottonwood MOB, LLC
5363044
90-1003860
 
68.     GA HC REIT II Greeley MOB, LLC
5153562
37-1694562
 
69.     GA HC REIT II Greeley Northern Colorado MOB Portfolio, LLC
5234333
90-0906460
 
70.     GA HC REIT II Amarillo MOB, LLC
5137483
45-5012997
 
71.     GA HC REIT II River Oaks Houston MOB, LLC
5137484
45-5013053
 
72.     G&E HC REIT II Hardy Oak MOB, LLC
4932814
27-4677824
 
73.     G&E HC REIT II Highlands Ranch Medical Pavilion, LLC
4775769
27-1648773
 
74.     GA HC REIT II Hinsdale MOB I, LLC
5352161
46-2981203
 
75.     GA HC REIT II Hinsdale MOB II, LLC
5352164
46-2987737
 
76.     G&E HC REIT II Surgical Hospital of Humble, LLC
4900488
27-3996170
 
77.     GA HC REIT II Humble TX MOB, LLC
5469990
32-0432033





--------------------------------------------------------------------------------




 
Borrowers
Org ID
EIN
 
78.     GA HC REIT II Jasper MOB I & II, LLC
5176152
45-5621937
 
79.     GA HC REIT II Jasper MOB III, LLC
5188591
46-0635128
 
80.     GA HC REIT II Johns Creek GA MOB, LLC
5362879
38-3911556
 
81.     GA HC REIT II Kennestone Marietta MOB Portfolio, LLC
5431586
80-0959729
 
82.     G&E HC REIT II Lacombe MOB, LLC
4776014
27-1649487
 
83.     GA HC REIT II Lacombe MOB II, LLC
5372615
90-1006747
 
84.     G&E HC REIT II Lafayette Rehabilitation Hospital, LLC
5029293
45-3252453
 
85.     G&E HC REIT II Lakewood MOB I, LLC
4835374
27-2841633
 
86.     G&E HC REIT II Lawton MOB Portfolio, LLC
4902483
27-3006933
 
87.     G&E HC REIT II Livingston MOB, LLC
4815060
27-2414904
 
88.     G&E HC REIT II Loma Linda Pediatric Specialty Hospital, LLC
4948422
27-5348563
 
89.     GA HC REIT II East LA Hospital, LLC
5213326
46-0992318
 
90.     GA HC REIT II Gardena CA Hospital, LLC
5213329
46-1002484
 
91.     GA HC REIT II Norwalk CA Hospital, LLC
5213331
46-1013139
 
92.     GA HC REIT II Dalton SNF, LLC
5231639
46-1239673
 
93.     GA HC REIT II Hyde Park SNF, LLC
5231647
46-1251838
 
94.     GA HC REIT II Pittsfield MA SNF, LLC
5319107
90-0960488
 
95.     GA HC REIT II Dalton ALF, LLC
5231643
46-1243459
 
96.     GAHCR II Dalton SNF TRS Sub, LLC
5479612
30-0810179
 
97.    GAHCR II Hyde Park SNF TRS Sub, LLC
5479613
61-1731003
 
98.    GAHCR II Pittsfield MA SNF TRS Sub, LLC
5479614
32-0434066
 
99.    GAHCR II Dalton ALF TRS Sub, LLC
5479609
61-1730698
 
100.     G&E HC REIT II Maxfield Sarasota MOB, LLC
4928145
27-4576301
 
101.  GA HC REIT II Evergreen TRS Sub, LLC
5423535
46-4093256
 
102.  GA HC REIT II Liberty TRS Sub, LLC
5423532
46-4085814
 
103.  GA HC REIT II Lincolnwood TRS Sub, LLC
5423527
46-4071475
 
104.  GA HC REIT II Seasons TRS Sub, LLC
5423539
46-4118469
 
105.  GA HC REIT II Wellspring TRS Sub, LLC
5423536
46-4109043
 
106.  GA HC REIT II Evergreen CCRC, LLC
5423510
46-4283370
 
107.  GA HC REIT II Liberty CCRC, LLC
5423507
46-4272399
 
108.  GA HC REIT II Lincolnwood CCRC, LLC
5423504
46-4250681
 
109.  GA HC REIT II Seasons CCRC, LLC
5423524
46-4316546
 
110.  GA HC REIT II Wellspring CCRC, LLC
5423519
46-4301395
 
111.  GA HC REIT II Champaign MOB, LLC
5098224
45-4319180
 
112.  GA HC REIT II Lemont MOB, LLC
5098210
45-4319401
 
113.  GA HC REIT II Naperville MOB, LLC
5098216
45-4319481
 
114.  GA HC REIT II Urbana MOB, LLC
5098218
45-4319639
 
115.  G&E HC REIT II Benton Home Health MOB, LLC
4967396
45-1622149
 
116.  G&E HC REIT II Benton Medical Plaza I & II MOB, LLC
4967394
45-1621975





--------------------------------------------------------------------------------




 
Borrowers
Org ID
EIN
 
117.  G&E HC REIT II Bryant MOB, LLC
4967381
45-1607268
 
118.  G&E HC REIT II Jersey City MOB, LLC
4967393
45-1606960
 
119.  G&E HC REIT II Athens LTACH, LLC
4855625
27-3170964
 
120.  G&E HC REIT II Cape Girardeau LTACH, LLC
4855626
27-3170994
 
121.  G&E HC REIT II Columbia LTACH, LLC
4855627
27-3171014
 
122.  G&E HC REIT II Joplin LTACH, LLC
4855629
27-3171053
 
123.  GA HC REIT II Salt Lake LTACH, LLC
5208801
80-0851357
 
124.  G&E HC REIT II Muskogee LTACH, LLC
4825293
27-2613348
 
125.  GA HC REIT II Durham ALF, LLC
5467853
46-4604314
 
126.  GA HC REIT II Fayetteville ALF, LLC
5253768
46-1528076
 
127.  GA HC REIT II Fuquay-Varina ALF, LLC
5253757
46-1516615
 
128.  GA HC REIT II Indian Trail ALF, LLC
5253774
46-1549275
 
129.  GA HC REIT II Knightdale ALF, LLC
5253771
46-1558268
 
130.  GA HC REIT II Lincolnton ALF, LLC
5253766
46-1569538
 
131.  GA HC REIT II Hilo MOB, LLC
5165418
30-0739856
 
132.  GA HC REIT II Huntsville MOB, LLC
5165413
32-0379673
 
133.  GA HC REIT II Las Vegas Alta Vista MOB, LLC
5165317
61-1687017
 
134.  GA HC REIT II New Port Richey MOB, LLC
5165416
61-1688605
 
135.  GA HC REIT II Rockwall MOB, LLC
5165408
38-3879150
 
136.  GA HC REIT II San Angelo MOB I, LLC
5165321
36-4736653
 
137.  GA HC REIT II San Angelo MOB II, LLC
5165410
38-3879749
 
138.  GA HC REIT II Schertz MOB, LLC
5165412
32-0380465
 
139.  GA HC REIT II Warsaw MOB, LLC
5165312
35-2473212
 
140.  GA HC REIT II Grants Pass OR 6th Street SNF, LLC
5190732
46-0755470
 
141.  GA HC REIT II Bend OR Pilot Butte SNF, LLC
5190758
46-0687935
 
142.  GA HC REIT II Corvallis OR ALF, LLC
5190721
46-0736815
 
143.  GA HC REIT II Grants Pass OR Fairview SNF, LLC
5190730
46-0669349
 
144.  GA HC REIT II North Bend WA SNF, LLC
5190716
46-0740901
 
145.  GA HC REIT II Olympia WA SNF, LLC
5190750
46-0760070
 
146.  GA HC REIT II Prineville OR ALF, LLC
5190708
46-0767113
 
147.  GA HC REIT II Prineville OR SNF, LLC
5190727
46-0788209
 
148.  GA HC REIT II Redmond OR ALF, LLC
5190751
46-0797494
 
149.  GA HC REIT II Redmond OR SNF, LLC
5190765
46-0809056
 
150.  GA HC REIT II Salem OR ALF, LLC
5190755
46-0815680
 
151.  GA HC REIT II Tacoma WA SNF, LLC
5190753
46-0825504
 
152.  GA HC REIT II Bend OR Wilson Ave ALF, LLC
5190711
46-0702700
 
153.  GA HC REIT II Bend OR Wilson Ave SNF, LLC
5190722
46-0712349
 
154.  G&E HC REIT II Parkway Medical Center, LLC
4780133
27-1732461
 
155.  GA HC REIT II Milton SNF, LLC
5314321
46-2492378
 
156.  GA HC REIT II Royersford SNF, LLC
5459022
46-4692219
 
157.  GA HC REIT II Watsontown SNF, LLC
5314325
35-2473212
 
158.  G&E HC REIT II Pocatello MOB, LLC
4840234
27-2912816





--------------------------------------------------------------------------------




 
Borrowers
Org ID
EIN
 
159.  GA HC REIT II Rockwall MOB II, LLC
5305755
90-0949963
 
160.  GA HC REIT II Santa Rosa Health Plaza MOB, LLC
5235144
36-4746121
 
161.  G&E Healthcare REIT II Sartell MOB, LLC
4773643
27-1604610
 
162.  G&E HC REIT II Buckhead SNF, LLC
5047435
45-3416002
 
163.  G&E HC REIT II Covington SNF, LLC
5047442
38-3853542
 
164.  G&E HC REIT II Gainesville SNF, LLC
5047434
61-1661609
 
165.  G&E HC REIT II Memphis SNF, LLC
5047440
30-0701466
 
166.  G&E HC REIT II Millington SNF, LLC
5047437
32-0355009
 
167.  G&E HC REIT II Mobile SNF, LLC
5047444
35-2423485
 
168.  G&E HC REIT II Rockdale SNF, LLC
5047443
36-4711084
 
169.  G&E HC REIT II Shreveport SNF, LLC
5047447
37-1649976
 
170.  G&E HC REIT II Snellville SNF, LLC
5047438
38-3853680
 
171.  G&E HC REIT II Westminster SNF, LLC
5047449
61-1661770
 
172.  GA HC REIT II Shelbyville MOB, LLC
5165333
35-2489288
 
173.  GA HC REIT II DeSoto MOB, LLC
5181460
46-0835509
 
174.  GA HC REIT II Frisco MOB, LLC
5212612
46-0977087
 
175.  GA HC REIT II Killeen MOB, LLC
5181458
46-0543104
 
176.  GA HC REIT II Rowlett MOB, LLC
5181455
46-0554221
 
177.  GA HC REIT II Temple MOB, LLC
5181466
46-0564059
 
178.  G&E HC REIT II Spokane MOB, LLC
5018090
45-2990308
 
179.  G&E HC REIT II St. Anthony North Denver MOB, LLC
4948433
27-5348483
 
180.  GA HC REIT II St. Anthony North Denver MOB II, LLC
5283750
90-0932966
 
181.  GA HC REIT II St. Petersburg MOB, LLC
5238487
80-0865878
 
182.  G&E HC REIT II St. Vincent Cleveland MOB, LLC
4835622
27-2841675
 
183.  G&E HC REIT II Sylva MOB, LLC
4889339
90-0626383
 
184.  GA HC REIT II Texarkana MOB, LLC
5151298
32-0377528
 
185.  GA HC REIT II 1 Rykowski NY MOB, LLC
5393635
46-3586004
 
186.  GA HC REIT II 109 Rykowski NY MOB, LLC
5393637
46-3603841
 
187.  GA HC REIT II 155 Crystal Run NY MOB, LLC
5393639
46-3620557
 
188.  GA HC REIT II 300 Crystal Run NY MOB, LLC
5393642
46-3629268
 
189.  GA HC REIT II 61 Emerald NY MOB, LLC
5392905
46-3566713
 
190.  GA HC REIT II 95 Crystal Run NY MOB, LLC
5393647
46-3580810
 
191.  GA HC REIT II Bartlett TN MOB, LLC
5375705
80-0944117
 
192.  GA HC REIT II Hendersonville TN MOB, LLC
5375707
36-4767888
 
193.  G&E HC REIT II Bastian SNF, LLC
4845916
27-3006558
 
194.  G&E HC REIT II Charlottesville SNF, LLC
4845919
27-3006658
 
195.  G&E HC REIT II Fincastle SNF, LLC
4845921
27-3006791
 
196.  G&E HC REIT II Hot Springs SNF, LLC
4845918
27-3006862
 
197.  G&E HC REIT II Lebanon SNF, LLC
4845920
27-3006933
 
198.  G&E HC REIT II Low Moor SNF, LLC
4845922
27-3006994
 
199.  G&E HC REIT II Midlothian SNF, LLC
4845926
27-3007051
 
200.  GA HC REIT II Villa Rosa San Antonio MOB, LLC
5514555
35-2505400





--------------------------------------------------------------------------------




 
Borrowers
Org ID
EIN
 
201.  GA HC REIT II Winn GA MOB Portfolio, LLC
5311902
90-0956715
 
202.  GA HC REIT II Winn GA MOB II, LLC
5370649
37-1738055
 
203.  G&E HC REIT II Yuma SNF, LLC
4950052
27-5416463
 
204.  GA HC REIT II Effingham ALF, LLC
5535342
37-1766367
 
205.  GA HC REIT II Greenville ALF, LLC
5535345
30-0842630
 
206.  GA HC REIT II Mahomet ALF, LLC
5535347
30-0842805
 
207.  GA HC REIT II Mt. Zion ALF, LLC
5535348
37-1766821
 
208.  GA HC REIT II Staunton ALF, LLC
5535352
36-4796180
 
209.  GAHCR II Effingham ALF TRS Sub, LLC
5535357
61-1738156
 
210.  GAHCR II Greenville ALF TRS Sub, LLC
5535360
30-0830242
 
211.  GAHCR II Mahomet ALF TRS Sub, LLC
5535371
38-3932339
 
212.  GAHCR II Mt. Zion ALF TRS Sub, LLC
5535375
32-0441254
 
213.  GAHCR II Staunton ALF TRS Sub, LLC
5535382
35-2508269
 
214.  GA HC REIT II Shenandoah TX MOB, LLC
5431572
35-2489288
215. G&E HC REIT II Care Pavilion SNF, L.P.
4995138
45-2542855
216. G&E HC REIT II Cheltenham York SNF, L.P.
4995148
45-2549091
217. G&E HC REIT II Cliveden SNF, L.P.
4995141
45-2543074
218. G&E HC REIT II Maplewood Manor SNF, L.P.
4995139
45-2543017
219. G&E HC REIT II Tucker House SNF, L.P.
4995144
45-2543117
220. G&E HC REIT II Philadelphia SNF Portfolio SPE General Partner, LLC
4994198
45-2542769









--------------------------------------------------------------------------------




SCHEDULE VII

MEZZANINE A BORROWER


1.    HC Mezz 1-T, LLC
2.    Glenwood Owner MB1-T, LLC
3.    Glenwood OPS MB2-T, LLC
4.    MA Owner MB1-T, LLC
5.    MA OPS MB2-T, LLC
6.    CCRC Owner MB1-T, LLC
7.    CCRC OPS MB2-T, LLC




--------------------------------------------------------------------------------




SCHEDULE VIII

MEZZANINE B BORROWER




1.    HC Mezz 2-T, LLC
2.     Glenwood Owner MB2-T, LLC
3.    Glenwood OPS MB3-T, LLC
4.    MA Owner MB2-T, LLC
5.    MA OPS MB3-T, LLC
6.    CCRC Owner MB2-T, LLC
7.    CCRC OPS MB3-T, LLC




--------------------------------------------------------------------------------




SCHEDULE IX

MEZZANINE C BORROWER




1.    HC Mezz 3-T, LLC
2.    Glenwood Owner MB3-T, LLC
3.    Glenwood OPS MB4-T, LLC
4.    MA Owner MB3-T, LLC
5.    MA OPS MB4-T, LLC
6.    CCRC Owner MB3-T, LLC
7.    CCRC OPS MB4-T, LLC






--------------------------------------------------------------------------------




EXHIBIT A

[Form of Notice Letter - Tenants]
___________, 20[__]
[TENANT]
Re:    [Describe Lease] (the “Lease”)
To Whom it May Concern:
A new cash management system has been adopted in connection with our loan from
[_________________], its successors and/or assigns (“Lender”). Consequently,
from and after the date of this letter, all payments due under the Lease should
be delivered as follows:
(i)    If by check, money order, or its equivalent, please mail such items to:
 
[INSERT RESTRICTED ACCT. INFO]
 
 
 
 
Attention:
 
Facsimile No.:
 
 
 

(ii)
If by wire transfer to:

[INSERT RESTRICTED ACCT. INFO]
Payee:
 
ABA Routing #:
 
For Account:
 
Account #:
 
Bank Contact:
 
 
 





--------------------------------------------------------------------------------




This payment direction may not be rescinded or altered, except by a written
direction signed by the Lender or its agent.
We appreciate your cooperation.
Very truly yours,
[BORROWER]








--------------------------------------------------------------------------------




Exhibit B-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note(s) evidencing such Loan) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of Domestic
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Domestic Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Agent and Domestic Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Domestic Borrower and Agent,
and (2) the undersigned shall have at all times furnished Domestic Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




Exhibit B-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Domestic Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]





EXHIBIT C-2



--------------------------------------------------------------------------------




Exhibit B-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Domestic Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]



EXHIBIT C-3



--------------------------------------------------------------------------------




Exhibit B-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Are Providing a U.S. Tax Certificate on Behalf of Their Partners)


Reference is hereby made to the Loan Agreement dated as of December 3, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among CITIGROUP GLOBAL MARKETS REALTY CORP., JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC and COLUMN FINANCIAL, INC., collectively as
Lender and each of the entities listed on Schedule I attached hereto,
collectively as Borrower.
Pursuant to the provisions of Section 2.13 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note(s) evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note(s) evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Domestic Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Domestic Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Domestic Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Domestic Borrower and Agent, and (2) the undersigned
shall have at all times furnished Domestic Borrower and Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


